           Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 1 of 680




From:                   Monjay, Robert
Sent:                   Thu, 2 Aug 2018 20:43:23 -0400
To:                     Rogers, Shana A
Subject:                Paragraph re comments


        With respect to the proposed rule (83 FR 24198) setting out potential revisions to
categories I, II and III of the United States Munitions List, the public comment period closed on
July 9, 2018. The Department received over 3,500 public comments, many of which addressed
the issues related to the public release of computer aided design files for firearms used in
additive manufacturing (also know as 3-D printers) and computer numerical control (CNC)
machines. The Department is reviewing these public comments and will respond to all of them
in any final rule in this rulemaking.


Robert J. Monjay
U.S. Department of State
Office of Defense Trade Controls Policy
Phone: 202.663.2817
Email: MonjayR@state.gov



Official
UNCLASSIFIED




                                           WASHSTATEB007915
           Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 2 of 680




From:                   Rogers, Shana A
Sent:                   Fri, 3 Aug 2018 12:34:54 -0400
To:                     Davidson-Hood, Simon;Heidema, Sarah J
Subject:                FW: Paragraph re comments




Sensitive
This email is UNCLASSIFIED.




From: Monjay, Robert
Sent: Thursday, August 02, 2018 8:43 PM
To: Rogers, Shana A
Subject: Paragraph re comments

        With respect to the proposed rule (83 FR 24198) setting out potential revisions to
categories I, II and III of the United States Munitions List, the public comment period closed on
July 9, 2018. The Department received over 3,500 public comments, many of which addressed
the issues related to the public release of computer aided design files for firearms used in
additive manufacturing (also know as 3-D printers) and computer numerical control (CNC)
machines. The Department is reviewing these public comments and will respond to all of them
in any final rule in this rulemaking.


Robert J. Monjay
U.S. Department of State
Office of Defense Trade Controls Policy
Phone: 202.663.2817
Email: MonjayR@state.gov




Official
UNCLASSIFIED




                                          WASHSTATEB007923
           Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 3 of 680




From:                   Davidson-Hood, Simon
Sent:                   Fri, 3 Aug 2018 12:56:23 -0400
To:                     Rogers, Shana A
Subject:                RE: Paragraph re comments


Hi Shana,

That I have as it was in the body of the AG letter. My error. I thought we were referring to something
else.

Best,
SDH


Official
UNCLASSIFIED

From: Rogers, Shana A
Sent: Friday, August 03, 2018 12:35 PM
To: Davidson-Hood, Simon; Heidema, Sarah J
Subject: FW: Paragraph re comments




Sensitive
This email is UNCLASSIFIED.




From: Monjay, Robert
Sent: Thursday, August 02, 2018 8:43 PM
To: Rogers, Shana A
Subject: Paragraph re comments

        With respect to the proposed rule (83 FR 24198) setting out potential revisions to
categories I, II and III of the United States Munitions List, the public comment period closed on
July 9, 2018. The Department received over 3,500 public comments, many of which addressed
the issues related to the public release of computer aided design files for firearms used in
additive manufacturing (also know as 3-D printers) and computer numerical control (CNC)
machines. The Department is reviewing these public comments and will respond to all of them
in any final rule in this rulemaking.


Robert J. Monjay
U.S. Department of State
Office of Defense Trade Controls Policy



                                            WASHSTATEB007928
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 4 of 680




                     Phone: 202.663.2817
                     Email: MonjayR@state.gov




                     Official
                     UNCLASSIFIED




                          WASHSTATEB007929
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 5 of 680




         From:             Davidson-Hood, Simon
         Sent:             Mon, 6 Aug 2018 13:40:19 -0400
         To:               Hart, Robert L
         Subject:          IM to S
         Attachments:      IM to S- Update on 3D Printing.docx


         Hi Rob,

         Here you go.

         Best,
         SDH
         Official - SBU
         UNCLASSIFIED




                          WASHSTATEB008026
        Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 6 of 680




From:                   Hart, Robert L
Sent:                   Mon, 6 Aug 2018 13:49:30 -0400
To:                     Davidson-Hood, Simon
Subject:                RE: IM to S
Attachments:            IM to S- Update on 3D Printing RLH.docx


Thanks, just a few things in the attached, only one of them really requires more than 5 seconds of
attention (reaching back to Dave for a little more info)


Official - SBU
UNCLASSIFIED

From: Davidson-Hood, Simon
Sent: Monday, August 06, 2018 1:40 PM
To: Hart, Robert L
Subject: IM to S

Hi Rob,

Here you go.

Best,
SDH

Official - SBU
UNCLASSIFIED




                                          WASHSTATEB008030
         Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 7 of 680




From:                    Davidson-Hood, Simon
Sent:                    Mon, 6 Aug 2018 16:02:01 -0400
To:                      PM-Staffers Mailbox
Cc:                      Hart, Robert L
Subject:                 RE: New PM Tasker: Update on 3D Printing
Attachments:             IM to S- Update on 3D Printing.docx


Hi Alicia,

Here’s the draft, minus comment from CPA/H on the letter (you’ll see).

Best,
SDH


Official - SBU
UNCLASSIFIED

From: PM-Staffers Mailbox
Sent: Monday, August 06, 2018 7:24 AM
To: PM-DTCP-Tasking-DL
Cc: PM-Staffers Mailbox; Carter, Rachel; PM-CPA-DL; PM-Strategy
Subject: New PM Tasker: Update on 3D Printing

Colleagues:

Please see new PM tasker for Update on 3D Printing.

Please submit to PM-Staffers Mailbox by Friday, August 10 at 1000. Please provide a version for pre-
clearance to PM staffers (prior to requesting clearances outside of PM) as soon as possible. Cleared
version due to PM staffers Aug 10 at 1000.

Please follow instructions in the tasker and use proper templates.

All ClassNet taskers can be found here.

Please notify staffers if you have any questions or concerns.

Best,

Alicia Loucks, Staff Assistant
PM/FO SharePoint
X76604


Official - SBU



                                             WASHSTATEB008034
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 8 of 680




                          UNCLASSIFIED




                          WASHSTATEB008035
        Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 9 of 680




From:                    PM-Staffers Mailbox
Sent:                    Mon, 6 Aug 2018 16:29:34 -0400
To:                      Kaidanow, Tina S
Cc:                      PM-Staffers Mailbox;Carter, Rachel;Litzenberger, Earle D
Subject:                 For Preclearance: Update on 3D Printing
Attachments:             IM to S- Update on 3D Printing.docx


Ambassador,

DTDTC’s IM to S providing an update on the 3D printing issues is attached for your pre-clearance.

Alicia Loucks, Staff Assistant
PM/FO SharePoint
X76604

Official - SBU
UNCLASSIFIED

From: Davidson-Hood, Simon
Sent: Monday, August 06, 2018 4:02 PM
To: PM-Staffers Mailbox
Cc: Hart, Robert L
Subject: RE: New PM Tasker: Update on 3D Printing

Hi Alicia,

Here’s the draft, minus comment from CPA/H on the letter (you’ll see).

Best,
SDH


Official - SBU
UNCLASSIFIED

From: PM-Staffers Mailbox
Sent: Monday, August 06, 2018 7:24 AM
To: PM-DTCP-Tasking-DL
Cc: PM-Staffers Mailbox; Carter, Rachel; PM-CPA-DL; PM-Strategy
Subject: New PM Tasker: Update on 3D Printing

Colleagues:

Please see new PM tasker for Update on 3D Printing.




                                           WASHSTATEB008039
        Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 10 of 680




Please submit to PM-Staffers Mailbox by Friday, August 10 at 1000. Please provide a version for pre-
clearance to PM staffers (prior to requesting clearances outside of PM) as soon as possible. Cleared
version due to PM staffers Aug 10 at 1000.

Please follow instructions in the tasker and use proper templates.

All ClassNet taskers can be found here.

Please notify staffers if you have any questions or concerns.

Best,

Alicia Loucks, Staff Assistant
PM/FO SharePoint
X76604


Official - SBU
UNCLASSIFIED




                                             WASHSTATEB008040
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 11 of 680




          From:                   Litzenberger, Earle D
          Sent:                   Mon, 6 Aug 2018 16:43:03 -0400
          To:                     Kaidanow, Tina S
          Cc:                     Carter, Rachel;PM-Staffers Mailbox
          Subject:                IM to S- Update on 3D Printing
          Attachments:            IM to S- Update on 3D Printing.docx


          I made a few suggestions and edits to fix some glitches.
          Official - SBU
          UNCLASSIFIED




                                 WASHSTATEB008044
        Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 12 of 680




From:                    PM-Staffers Mailbox
Sent:                    Mon, 6 Aug 2018 17:19:54 -0400
To:                      Davidson-Hood, Simon;PM-Staffers Mailbox
Cc:                      Hart, Robert L;Carter, Rachel
Subject:                 RE: New PM Tasker: Update on 3D Printing
Attachments:             IM to S- Update on 3D Printing.docx


Hi Simon,

FO edits tracked and attached.

Alicia Loucks, Staff Assistant
PM/FO SharePoint
X76604


Official - SBU
UNCLASSIFIED

From: Davidson-Hood, Simon
Sent: Monday, August 06, 2018 4:02 PM
To: PM-Staffers Mailbox
Cc: Hart, Robert L
Subject: RE: New PM Tasker: Update on 3D Printing

Hi Alicia,

Here’s the draft, minus comment from CPA/H on the letter (you’ll see).

Best,
SDH


Official - SBU
UNCLASSIFIED

From: PM-Staffers Mailbox
Sent: Monday, August 06, 2018 7:24 AM
To: PM-DTCP-Tasking-DL
Cc: PM-Staffers Mailbox; Carter, Rachel; PM-CPA-DL; PM-Strategy
Subject: New PM Tasker: Update on 3D Printing

Colleagues:

Please see new PM tasker for Update on 3D Printing.




                                          WASHSTATEB008052
        Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 13 of 680




Please submit to PM-Staffers Mailbox by Friday, August 10 at 1000. Please provide a version for pre-
clearance to PM staffers (prior to requesting clearances outside of PM) as soon as possible. Cleared
version due to PM staffers Aug 10 at 1000.

Please follow instructions in the tasker and use proper templates.

All ClassNet taskers can be found here.

Please notify staffers if you have any questions or concerns.

Best,

Alicia Loucks, Staff Assistant
PM/FO SharePoint
X76604


Official - SBU
UNCLASSIFIED




                                             WASHSTATEB008053
        Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 14 of 680




From:                    Davidson-Hood, Simon
Sent:                    Tue, 7 Aug 2018 10:39:08 -0400
To:                      Hart, Robert L
Subject:                 FW: New PM Tasker: Update on 3D Printing
Attachments:             IM to S- Update on 3D Printing.docx


Hi Rob,

I accepted the edits from Tina and made two changes (in track changes).

Once you’re content, I’ll get this into clearance.

Best,
SDH



Official - SBU
UNCLASSIFIED

From: PM-Staffers Mailbox
Sent: Monday, August 06, 2018 5:20 PM
To: Davidson-Hood, Simon; PM-Staffers Mailbox
Cc: Hart, Robert L; Carter, Rachel
Subject: RE: New PM Tasker: Update on 3D Printing

Hi Simon,

FO edits tracked and attached.

Alicia Loucks, Staff Assistant
PM/FO SharePoint
X76604


Official - SBU
UNCLASSIFIED

From: Davidson-Hood, Simon
Sent: Monday, August 06, 2018 4:02 PM
To: PM-Staffers Mailbox
Cc: Hart, Robert L
Subject: RE: New PM Tasker: Update on 3D Printing

Hi Alicia,

Here’s the draft, minus comment from CPA/H on the letter (you’ll see).



                                             WASHSTATEB008057
        Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 15 of 680




Best,
SDH


Official - SBU
UNCLASSIFIED

From: PM-Staffers Mailbox
Sent: Monday, August 06, 2018 7:24 AM
To: PM-DTCP-Tasking-DL
Cc: PM-Staffers Mailbox; Carter, Rachel; PM-CPA-DL; PM-Strategy
Subject: New PM Tasker: Update on 3D Printing

Colleagues:

Please see new PM tasker for Update on 3D Printing.

Please submit to PM-Staffers Mailbox by Friday, August 10 at 1000. Please provide a version for pre-
clearance to PM staffers (prior to requesting clearances outside of PM) as soon as possible. Cleared
version due to PM staffers Aug 10 at 1000.

Please follow instructions in the tasker and use proper templates.

All ClassNet taskers can be found here.

Please notify staffers if you have any questions or concerns.

Best,

Alicia Loucks, Staff Assistant
PM/FO SharePoint
X76604


Official - SBU
UNCLASSIFIED




                                             WASHSTATEB008058
      Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 16 of 680




From:                  Davidson-Hood, Simon
Sent:                  Tue, 7 Aug 2018 11:12:56 -0400
To:                    Abisellan, Eduardo;PM-CPA-DL;Sundlof, Meredith E;Rogers, Shana A;Negrea,
Dan;Shufflebarger, Jamie L;Ravi, Sunil K;Darrach, Tamara A
Cc:                    Hart, Robert L;Loucks, Alicia N
Subject:               CLEARANCE: IM to S
Attachments:           IM to S- Update on 3D Printing (V2).docx


Morning Colleagues,

Could you please clear on the attached IM to S by NLT 1300hrs Thursday, 9th August.

The IM has already been edited and pre-cleared by Amb. Kaidanow and Lee Litzenberger.

Should you have any follow up questions, please advise.

Best,
SDH
PM/DTCP
202-663-2811



Official - SBU
UNCLASSIFIED




                                          WASHSTATEB008062
        Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 17 of 680




From:                  McKeeby, David I
Sent:                  Tue, 7 Aug 2018 12:00:59 -0400
To:                    Davidson-Hood, Simon;Abisellan, Eduardo;PM-CPA-DL;Sundlof, Meredith
E;Rogers, Shana A;Negrea, Dan;Shufflebarger, Jamie L;Ravi, Sunil K;Darrach, Tamara A;Fabry, Steven F
Cc:                    Hart, Robert L;Loucks, Alicia N
Subject:               RE: CLEARANCE: IM to S
Attachments:           IM to S- Update on 3D Printing (V2).docx


Clear for CPA with suggestions to take or leave as you wish.

Best,
Dave

From: Davidson-Hood, Simon
Sent: Tuesday, August 07, 2018 11:30 AM
To: Abisellan, Eduardo; PM-CPA-DL; Sundlof, Meredith E; Rogers, Shana A; Negrea, Dan; Shufflebarger,
Jamie L; Ravi, Sunil K; Darrach, Tamara A; Fabry, Steven F
Cc: Hart, Robert L; Loucks, Alicia N
Subject: RE: CLEARANCE: IM to S

+ Steve Fabry


Official
UNCLASSIFIED

From: Davidson-Hood, Simon
Sent: Tuesday, August 07, 2018 11:13 AM
To: Abisellan, Eduardo; PM-CPA-DL; Sundlof, Meredith E; Rogers, Shana A; Negrea, Dan; Shufflebarger,
Jamie L; Ravi, Sunil K; Darrach, Tamara A
Cc: Hart, Robert L; Loucks, Alicia N
Subject: CLEARANCE: IM to S

Morning Colleagues,

Could you please clear on the attached IM to S by NLT 1300hrs Thursday, 9th August.

The IM has already been edited and pre-cleared by Amb. Kaidanow and Lee Litzenberger.

Should you have any follow up questions, please advise.

Best,
SDH
PM/DTCP
202-663-2811




                                            WASHSTATEB008066
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 18 of 680




                          Official - SBU
                          UNCLASSIFIED




                          WASHSTATEB008067
         Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 19 of 680




From:                 Sundlof, Meredith E
Sent:                 Tue, 7 Aug 2018 12:26:16 -0400
To:                   McKeeby, David I;Davidson-Hood, Simon;Abisellan, Eduardo;PM-CPA-DL;Rogers,
Shana A;Negrea, Dan;Shufflebarger, Jamie L;Ravi, Sunil K;Darrach, Tamara A;Fabry, Steven F
Cc:                   Hart, Robert L;Loucks, Alicia N
Subject:              RE: CLEARANCE: IM to S
Attachments:          IM to S- Update on 3D Printing (V2).docx


Clear with edits.

Thanks,
Meredith

Meredith Sundlof
Strategic Coordinator
Bureau of Political-Military Affairs
Department of State

sundlofm@state.gov
202-647-3214


Official
UNCLASSIFIED

From: McKeeby, David I
Sent: Tuesday, August 07, 2018 12:01 PM
To: Davidson-Hood, Simon; Abisellan, Eduardo; PM-CPA-DL; Sundlof, Meredith E; Rogers, Shana A;
Negrea, Dan; Shufflebarger, Jamie L; Ravi, Sunil K; Darrach, Tamara A; Fabry, Steven F
Cc: Hart, Robert L; Loucks, Alicia N
Subject: RE: CLEARANCE: IM to S

Clear for CPA with suggestions to take or leave as you wish.

Best,
Dave

From: Davidson-Hood, Simon
Sent: Tuesday, August 07, 2018 11:30 AM
To: Abisellan, Eduardo; PM-CPA-DL; Sundlof, Meredith E; Rogers, Shana A; Negrea, Dan; Shufflebarger,
Jamie L; Ravi, Sunil K; Darrach, Tamara A; Fabry, Steven F
Cc: Hart, Robert L; Loucks, Alicia N
Subject: RE: CLEARANCE: IM to S

+ Steve Fabry




                                              WASHSTATEB008071
      Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 20 of 680




Official
UNCLASSIFIED

From: Davidson-Hood, Simon
Sent: Tuesday, August 07, 2018 11:13 AM
To: Abisellan, Eduardo; PM-CPA-DL; Sundlof, Meredith E; Rogers, Shana A; Negrea, Dan; Shufflebarger,
Jamie L; Ravi, Sunil K; Darrach, Tamara A
Cc: Hart, Robert L; Loucks, Alicia N
Subject: CLEARANCE: IM to S

Morning Colleagues,

Could you please clear on the attached IM to S by NLT 1300hrs Thursday, 9th August.

The IM has already been edited and pre-cleared by Amb. Kaidanow and Lee Litzenberger.

Should you have any follow up questions, please advise.

Best,
SDH
PM/DTCP
202-663-2811



Official - SBU
UNCLASSIFIED




                                          WASHSTATEB008072
           Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 21 of 680




From:                    Carter, Rachel
Sent:                    Tue, 7 Aug 2018 13:51:16 -0400
To:                      PM-Staffers Mailbox;Davidson-Hood, Simon;Dearth, Anthony M
Cc:                      Hart, Robert L
Subject:                 RE: New PM Tasker: Update on 3D Printing
Attachments:             IM to S- Update on 3D Printing.docx


Gents of DDTC,
Could you please address these FO edits and comments, so that Staffers can send to S staff quickly and
meet Acting DAS Miller’s deadline of Wednesday?

Thanks!

Rachel



Official
This message is UNCLASSIFIED when separated from SECRET attachment(s)
Classified By: Tina Kaidanow - PDAS, Office:Bureau of Political-Military Affairs, Agency:U.S. Department
of State
Declassify On: 8/7/2043
Reasons: Derived Per DSCG.

From: PM-Staffers Mailbox
Sent: Monday, August 06, 2018 5:20 PM
To: Davidson-Hood, Simon; PM-Staffers Mailbox
Cc: Hart, Robert L; Carter, Rachel
Subject: RE: New PM Tasker: Update on 3D Printing

Hi Simon,

FO edits tracked and attached.

Alicia Loucks, Staff Assistant
PM/FO SharePoint
X76604


Official - SBU
UNCLASSIFIED

From: Davidson-Hood, Simon
Sent: Monday, August 06, 2018 4:02 PM
To: PM-Staffers Mailbox
Cc: Hart, Robert L
Subject: RE: New PM Tasker: Update on 3D Printing



                                             WASHSTATEB008076
        Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 22 of 680




Hi Alicia,

Here’s the draft, minus comment from CPA/H on the letter (you’ll see).

Best,
SDH


Official - SBU
UNCLASSIFIED

From: PM-Staffers Mailbox
Sent: Monday, August 06, 2018 7:24 AM
To: PM-DTCP-Tasking-DL
Cc: PM-Staffers Mailbox; Carter, Rachel; PM-CPA-DL; PM-Strategy
Subject: New PM Tasker: Update on 3D Printing

Colleagues:

Please see new PM tasker for Update on 3D Printing.

Please submit to PM-Staffers Mailbox by Friday, August 10 at 1000. Please provide a version for pre-
clearance to PM staffers (prior to requesting clearances outside of PM) as soon as possible. Cleared
version due to PM staffers Aug 10 at 1000.

Please follow instructions in the tasker and use proper templates.

All ClassNet taskers can be found here.

Please notify staffers if you have any questions or concerns.

Best,

Alicia Loucks, Staff Assistant
PM/FO SharePoint
X76604


Official - SBU
UNCLASSIFIED




                                             WASHSTATEB008077
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 23 of 680
        Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 24 of 680




From: McKeeby, David I
Sent: Tuesday, August 07, 2018 12:01 PM
To: Davidson-Hood, Simon; Abisellan, Eduardo; PM-CPA-DL; Sundlof, Meredith E; Rogers, Shana A;
Negrea, Dan; Shufflebarger, Jamie L; Ravi, Sunil K; Darrach, Tamara A; Fabry, Steven F
Cc: Hart, Robert L; Loucks, Alicia N
Subject: RE: CLEARANCE: IM to S

Clear for CPA with suggestions to take or leave as you wish.

Best,
Dave

From: Davidson-Hood, Simon
Sent: Tuesday, August 07, 2018 11:30 AM
To: Abisellan, Eduardo; PM-CPA-DL; Sundlof, Meredith E; Rogers, Shana A; Negrea, Dan; Shufflebarger,
Jamie L; Ravi, Sunil K; Darrach, Tamara A; Fabry, Steven F
Cc: Hart, Robert L; Loucks, Alicia N
Subject: RE: CLEARANCE: IM to S

+ Steve Fabry


Official
UNCLASSIFIED

From: Davidson-Hood, Simon
Sent: Tuesday, August 07, 2018 11:13 AM
To: Abisellan, Eduardo; PM-CPA-DL; Sundlof, Meredith E; Rogers, Shana A; Negrea, Dan; Shufflebarger,
Jamie L; Ravi, Sunil K; Darrach, Tamara A
Cc: Hart, Robert L; Loucks, Alicia N
Subject: CLEARANCE: IM to S

Morning Colleagues,

Could you please clear on the attached IM to S by NLT 1300hrs Thursday, 9th August.

The IM has already been edited and pre-cleared by Amb. Kaidanow and Lee Litzenberger.

Should you have any follow up questions, please advise.

Best,
SDH
PM/DTCP
202-663-2811



Official - SBU



                                            WASHSTATEB008082
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 25 of 680




                          UNCLASSIFIED




                          WASHSTATEB008083
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 26 of 680
        Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 27 of 680




Clear with edits.

Thanks,
Meredith

Meredith Sundlof
Strategic Coordinator
Bureau of Political-Military Affairs
Department of State

sundlofm@state.gov
202-647-3214


Official
UNCLASSIFIED

From: McKeeby, David I
Sent: Tuesday, August 07, 2018 12:01 PM
To: Davidson-Hood, Simon; Abisellan, Eduardo; PM-CPA-DL; Sundlof, Meredith E; Rogers, Shana A;
Negrea, Dan; Shufflebarger, Jamie L; Ravi, Sunil K; Darrach, Tamara A; Fabry, Steven F
Cc: Hart, Robert L; Loucks, Alicia N
Subject: RE: CLEARANCE: IM to S

Clear for CPA with suggestions to take or leave as you wish.

Best,
Dave

From: Davidson-Hood, Simon
Sent: Tuesday, August 07, 2018 11:30 AM
To: Abisellan, Eduardo; PM-CPA-DL; Sundlof, Meredith E; Rogers, Shana A; Negrea, Dan; Shufflebarger,
Jamie L; Ravi, Sunil K; Darrach, Tamara A; Fabry, Steven F
Cc: Hart, Robert L; Loucks, Alicia N
Subject: RE: CLEARANCE: IM to S

+ Steve Fabry


Official
UNCLASSIFIED

From: Davidson-Hood, Simon
Sent: Tuesday, August 07, 2018 11:13 AM
To: Abisellan, Eduardo; PM-CPA-DL; Sundlof, Meredith E; Rogers, Shana A; Negrea, Dan; Shufflebarger,
Jamie L; Ravi, Sunil K; Darrach, Tamara A
Cc: Hart, Robert L; Loucks, Alicia N
Subject: CLEARANCE: IM to S



                                            WASHSTATEB008089
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 28 of 680




Morning Colleagues,

Could you please clear on the attached IM to S by NLT 1300hrs Thursday, 9th August.

The IM has already been edited and pre-cleared by Amb. Kaidanow and Lee Litzenberger.

Should you have any follow up questions, please advise.

Best,
SDH
PM/DTCP
202-663-2811



Official - SBU
UNCLASSIFIED




                                    WASHSTATEB008090
        Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 29 of 680




From:                    Davidson-Hood, Simon
Sent:                    Wed, 8 Aug 2018 10:59:37 -0400
To:                      Hart, Robert L
Subject:                 FW: IM to S 3D Printing
Attachments:             IM to S- Update on 3D Printing (V3).docx


FYI


Official - SBU
UNCLASSIFIED

From: Davidson-Hood, Simon
Sent: Wednesday, August 08, 2018 10:59 AM
To: Dearth, Anthony M; Koelling, Richard W
Subject: IM to S 3D Printing

Morning Tony and Rick,

I’m currently awaiting the last two clearances from L/FO and H. Once I have these, the IM will come to
you Tony. The hard stop for the IM is 1300, as Tina is keen to brief S and she has not updated him in a
few days. Thus, the IM is the update.

Best,
SDH

Official - SBU
UNCLASSIFIED




                                            WASHSTATEB008095
          Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 30 of 680




From:                    Rogers, Shana A
Sent:                    Wed, 8 Aug 2018 12:17:54 -0400
To:                      Wall, Amanda J;Dorosin, Joshua L
Cc:                      Fabry, Steven F
Subject:                 FW: New PM Tasker: Update on 3D Printing
Attachments:             IM to S- Update on 3D Printing (V2).docx
Importance:              High


Hi Amanda and Josh,
PM is saying they have a hard deadline on the IM of 1 PM today. Let me know if I can help with
anything.

Thanks,
Shana


Sensitive
This email is UNCLASSIFIED.




From: Hart, Robert L
Sent: Wednesday, August 08, 2018 11:43 AM
To: Rogers, Shana A
Cc: Davidson-Hood, Simon
Subject: FW: New PM Tasker: Update on 3D Printing
Importance: High

Shana, FYSA regarding the IM to S that’s with the L/FO. I expect this is a hard deadline given the content
and the fact that the next PCC is tomorrow morning.


Official
UNCLASSIFIED

From: PM-Staffers Mailbox
Sent: Wednesday, August 08, 2018 10:46 AM
To: PM-Staffers Mailbox; PM-DTCP-Tasking-DL
Cc: Carter, Rachel; PM-CPA-DL; PM-Strategy
Subject: RE: New PM Tasker: Update on 3D Printing
Importance: High

All,

This due date has been updated to 1PM TODAY.

Alicia Loucks, Staff Assistant
PM/FO SharePoint



                                             WASHSTATEB008099
        Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 31 of 680




X76604


Official - SBU
UNCLASSIFIED

From: PM-Staffers Mailbox
Sent: Monday, August 06, 2018 7:24 AM
To: PM-DTCP-Tasking-DL
Cc: PM-Staffers Mailbox; Carter, Rachel; PM-CPA-DL; PM-Strategy
Subject: New PM Tasker: Update on 3D Printing

Colleagues:

Please see new PM tasker for Update on 3D Printing.

Please submit to PM-Staffers Mailbox by Friday, August 10 at 1000. Please provide a version for pre-
clearance to PM staffers (prior to requesting clearances outside of PM) as soon as possible. Cleared
version due to PM staffers Aug 10 at 1000.

Please follow instructions in the tasker and use proper templates.

All ClassNet taskers can be found here.

Please notify staffers if you have any questions or concerns.

Best,

Alicia Loucks, Staff Assistant
PM/FO SharePoint
X76604


Official - SBU
UNCLASSIFIED




                                             WASHSTATEB008100
          Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 32 of 680



From:                    Rogers, Shana A
Sent:                    Wed, 8 Aug 2018 12:35:13 -0400
To:                      Davidson-Hood, Simon;Darrach, Tamara A
Cc:                      Hart, Robert L;Loucks, Alicia N;Fabry, Steven F
Subject:                 RE: CLEARANCE: IM to S
Attachments:             IM to S- Update on 3D Printing (V2) (LFO).docx


Clear for L with an addition in the attached version, highlighted for easy identification. Please list Josh
Dorosin as L/FO clearer.

Thanks,
Shana


Sensitive
This email is UNCLASSIFIED.




From: Davidson-Hood, Simon
Sent: Wednesday, August 08, 2018 10:29 AM
To: Rogers, Shana A; Darrach, Tamara A
Cc: Hart, Robert L; Loucks, Alicia N
Subject: RE: CLEARANCE: IM to S

Morning Team,

Can you use your best endeavors to get me your edits this morning please (in L’s case, meaning L/FO), as
the FO is looking to put this up to S this afternoon, and in anticipation of Friday’s PCC.

Best,
SDH


Official - SBU
UNCLASSIFIED

From: Rogers, Shana A
Sent: Wednesday, August 08, 2018 9:43 AM
To: Sundlof, Meredith E; McKeeby, David I; Davidson-Hood, Simon; Abisellan, Eduardo; PM-CPA-DL;
Negrea, Dan; Shufflebarger, Jamie L; Ravi, Sunil K; Darrach, Tamara A; Fabry, Steven F
Cc: Hart, Robert L; Loucks, Alicia N
Subject: RE: CLEARANCE: IM to S

Apologies, please note that this is with the L/FO. Any additional edits from them will be passed along.

Thanks,
Shana



                                               WASHSTATEB008112
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 33 of 680
        Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 34 of 680




Official
UNCLASSIFIED

From: McKeeby, David I
Sent: Tuesday, August 07, 2018 12:01 PM
To: Davidson-Hood, Simon; Abisellan, Eduardo; PM-CPA-DL; Sundlof, Meredith E; Rogers, Shana A;
Negrea, Dan; Shufflebarger, Jamie L; Ravi, Sunil K; Darrach, Tamara A; Fabry, Steven F
Cc: Hart, Robert L; Loucks, Alicia N
Subject: RE: CLEARANCE: IM to S

Clear for CPA with suggestions to take or leave as you wish.

Best,
Dave

From: Davidson-Hood, Simon
Sent: Tuesday, August 07, 2018 11:30 AM
To: Abisellan, Eduardo; PM-CPA-DL; Sundlof, Meredith E; Rogers, Shana A; Negrea, Dan; Shufflebarger,
Jamie L; Ravi, Sunil K; Darrach, Tamara A; Fabry, Steven F
Cc: Hart, Robert L; Loucks, Alicia N
Subject: RE: CLEARANCE: IM to S

+ Steve Fabry


Official
UNCLASSIFIED

From: Davidson-Hood, Simon
Sent: Tuesday, August 07, 2018 11:13 AM
To: Abisellan, Eduardo; PM-CPA-DL; Sundlof, Meredith E; Rogers, Shana A; Negrea, Dan; Shufflebarger,
Jamie L; Ravi, Sunil K; Darrach, Tamara A
Cc: Hart, Robert L; Loucks, Alicia N
Subject: CLEARANCE: IM to S

Morning Colleagues,

Could you please clear on the attached IM to S by NLT 1300hrs Thursday, 9th August.

The IM has already been edited and pre-cleared by Amb. Kaidanow and Lee Litzenberger.

Should you have any follow up questions, please advise.

Best,
SDH
PM/DTCP
202-663-2811




                                            WASHSTATEB008114
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 35 of 680




                          Official - SBU
                          UNCLASSIFIED




                          WASHSTATEB008115
        Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 36 of 680




From:                  Davidson-Hood, Simon
Sent:                  Wed, 8 Aug 2018 12:56:52 -0400
To:                    PM-Staffers Mailbox
Cc:                    Hart, Robert L
Subject:               RE: CLEARANCE: IM to S
Attachments:           IM to S- Update on 3D Printing (V3).docx


Hi Alicia,

Here you so. As discussed, H has not responded. They indicated a concern with the final paragraph.

Best,
SDH


Official - SBU
UNCLASSIFIED

From: Davidson-Hood, Simon
Sent: Tuesday, August 07, 2018 11:13 AM
To: Abisellan, Eduardo; PM-CPA-DL; Sundlof, Meredith E; Rogers, Shana A; Negrea, Dan; Shufflebarger,
Jamie L; Ravi, Sunil K; Darrach, Tamara A
Cc: Hart, Robert L; Loucks, Alicia N
Subject: CLEARANCE: IM to S

Morning Colleagues,

Could you please clear on the attached IM to S by NLT 1300hrs Thursday, 9th August.

The IM has already been edited and pre-cleared by Amb. Kaidanow and Lee Litzenberger.

Should you have any follow up questions, please advise.

Best,
SDH
PM/DTCP
202-663-2811



Official - SBU
UNCLASSIFIED




                                          WASHSTATEB008120
        Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 37 of 680




From:                  Hart, Robert L
Sent:                  Wed, 8 Aug 2018 13:06:15 -0400
To:                    Koelling, Richard W
Subject:               FW: CLEARANCE: IM to S
Attachments:           IM to S- Update on 3D Printing (V3).docx


IM to S is away.


Official
UNCLASSIFIED

From: Davidson-Hood, Simon
Sent: Wednesday, August 08, 2018 12:57 PM
To: PM-Staffers Mailbox
Cc: Hart, Robert L
Subject: RE: CLEARANCE: IM to S

Hi Alicia,

Here you so. As discussed, H has not responded. They indicated a concern with the final paragraph.

Best,
SDH


Official - SBU
UNCLASSIFIED

From: Davidson-Hood, Simon
Sent: Tuesday, August 07, 2018 11:13 AM
To: Abisellan, Eduardo; PM-CPA-DL; Sundlof, Meredith E; Rogers, Shana A; Negrea, Dan; Shufflebarger,
Jamie L; Ravi, Sunil K; Darrach, Tamara A
Cc: Hart, Robert L; Loucks, Alicia N
Subject: CLEARANCE: IM to S

Morning Colleagues,

Could you please clear on the attached IM to S by NLT 1300hrs Thursday, 9th August.

The IM has already been edited and pre-cleared by Amb. Kaidanow and Lee Litzenberger.

Should you have any follow up questions, please advise.

Best,
SDH
PM/DTCP



                                          WASHSTATEB008124
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 38 of 680




                      202-663-2811



                      Official - SBU
                      UNCLASSIFIED




                            WASHSTATEB008125
      Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 39 of 680




From:                   Davidson-Hood, Simon
Sent:                   Wed, 8 Aug 2018 13:22:28 -0400
To:                     Carter, Rachel
Cc:                     PM-Staffers Mailbox;Hart, Robert L
Subject:                IM to S - 3D Update
Attachments:            IM to S- Update on 3D Printing (V3).docx


Hi Rachel,

Please find attached the final version cleared by H. I have incorporated their edits (which were two
only).

Best,
SDH
Official - SBU
UNCLASSIFIED




                                           WASHSTATEB008129
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 40 of 680
       Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 41 of 680




Cc: Sandel, Jessika
Subject: FW: CLEARANCE: IM to S

Hi colleagues,

Would you please send me the latest version of the memo?

Thanks!
Tamara


This email is UNCLASSIFIED.




From: Darrach, Tamara A
Sent: Wednesday, August 08, 2018 12:25 PM
To: H_Staffers
Subject: FW: CLEARANCE: IM to S

Staffers – Sending to you per Jessika’s request. Thanks!


This email is UNCLASSIFIED.




From: Darrach, Tamara A
Sent: Wednesday, August 08, 2018 12:04 PM
To: Sandel, Jessika; Jensen, Aaron W
Subject: FW: CLEARANCE: IM to S

Hi Jessika and Aaron,

Has Charles had a chance to review the attached IM? I told PM it’s on hold until H/FO gets a chance to
review. L has it on hold too because their FO also wants to review. PM does need this back as soon as
possible.

Thanks!
Tamara


This email is UNCLASSIFIED.




From: Rogers, Shana A
Sent: Wednesday, August 08, 2018 9:43 AM
To: Sundlof, Meredith E; McKeeby, David I; Davidson-Hood, Simon; Abisellan, Eduardo; PM-CPA-DL;



                                            WASHSTATEB008134
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 42 of 680
        Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 43 of 680




Bureau of Political-Military Affairs
Department of State

sundlofm@state.gov
202-647-3214


Official
UNCLASSIFIED

From: McKeeby, David I
Sent: Tuesday, August 07, 2018 12:01 PM
To: Davidson-Hood, Simon; Abisellan, Eduardo; PM-CPA-DL; Sundlof, Meredith E; Rogers, Shana A;
Negrea, Dan; Shufflebarger, Jamie L; Ravi, Sunil K; Darrach, Tamara A; Fabry, Steven F
Cc: Hart, Robert L; Loucks, Alicia N
Subject: RE: CLEARANCE: IM to S

Clear for CPA with suggestions to take or leave as you wish.

Best,
Dave

From: Davidson-Hood, Simon
Sent: Tuesday, August 07, 2018 11:30 AM
To: Abisellan, Eduardo; PM-CPA-DL; Sundlof, Meredith E; Rogers, Shana A; Negrea, Dan; Shufflebarger,
Jamie L; Ravi, Sunil K; Darrach, Tamara A; Fabry, Steven F
Cc: Hart, Robert L; Loucks, Alicia N
Subject: RE: CLEARANCE: IM to S

+ Steve Fabry


Official
UNCLASSIFIED

From: Davidson-Hood, Simon
Sent: Tuesday, August 07, 2018 11:13 AM
To: Abisellan, Eduardo; PM-CPA-DL; Sundlof, Meredith E; Rogers, Shana A; Negrea, Dan; Shufflebarger,
Jamie L; Ravi, Sunil K; Darrach, Tamara A
Cc: Hart, Robert L; Loucks, Alicia N
Subject: CLEARANCE: IM to S

Morning Colleagues,

Could you please clear on the attached IM to S by NLT 1300hrs Thursday, 9th August.

The IM has already been edited and pre-cleared by Amb. Kaidanow and Lee Litzenberger.




                                            WASHSTATEB008136
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 44 of 680




           Should you have any follow up questions, please advise.

           Best,
           SDH
           PM/DTCP
           202-663-2811



           Official - SBU
           UNCLASSIFIED




                               WASHSTATEB008137
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 45 of 680
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 46 of 680
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 47 of 680
        Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 48 of 680




From: Sundlof, Meredith E
Sent: Tuesday, August 07, 2018 12:26 PM
To: McKeeby, David I; Davidson-Hood, Simon; Abisellan, Eduardo; PM-CPA-DL; Rogers, Shana A;
Negrea, Dan; Shufflebarger, Jamie L; Ravi, Sunil K; Darrach, Tamara A; Fabry, Steven F
Cc: Hart, Robert L; Loucks, Alicia N
Subject: RE: CLEARANCE: IM to S

Clear with edits.

Thanks,
Meredith

Meredith Sundlof
Strategic Coordinator
Bureau of Political-Military Affairs
Department of State

sundlofm@state.gov
202-647-3214


Official
UNCLASSIFIED

From: McKeeby, David I
Sent: Tuesday, August 07, 2018 12:01 PM
To: Davidson-Hood, Simon; Abisellan, Eduardo; PM-CPA-DL; Sundlof, Meredith E; Rogers, Shana A;
Negrea, Dan; Shufflebarger, Jamie L; Ravi, Sunil K; Darrach, Tamara A; Fabry, Steven F
Cc: Hart, Robert L; Loucks, Alicia N
Subject: RE: CLEARANCE: IM to S

Clear for CPA with suggestions to take or leave as you wish.

Best,
Dave

From: Davidson-Hood, Simon
Sent: Tuesday, August 07, 2018 11:30 AM
To: Abisellan, Eduardo; PM-CPA-DL; Sundlof, Meredith E; Rogers, Shana A; Negrea, Dan; Shufflebarger,
Jamie L; Ravi, Sunil K; Darrach, Tamara A; Fabry, Steven F
Cc: Hart, Robert L; Loucks, Alicia N
Subject: RE: CLEARANCE: IM to S

+ Steve Fabry


Official



                                            WASHSTATEB008145
      Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 49 of 680




UNCLASSIFIED

From: Davidson-Hood, Simon
Sent: Tuesday, August 07, 2018 11:13 AM
To: Abisellan, Eduardo; PM-CPA-DL; Sundlof, Meredith E; Rogers, Shana A; Negrea, Dan; Shufflebarger,
Jamie L; Ravi, Sunil K; Darrach, Tamara A
Cc: Hart, Robert L; Loucks, Alicia N
Subject: CLEARANCE: IM to S

Morning Colleagues,

Could you please clear on the attached IM to S by NLT 1300hrs Thursday, 9th August.

The IM has already been edited and pre-cleared by Amb. Kaidanow and Lee Litzenberger.

Should you have any follow up questions, please advise.

Best,
SDH
PM/DTCP
202-663-2811



Official - SBU
UNCLASSIFIED




                                          WASHSTATEB008146
      Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 50 of 680




From:                  Dearth, Anthony M
Sent:                  Fri, 10 Aug 2018 15:23:44 -0400
To:                    PM-Staffers Mailbox
Cc:                    Carter, Rachel;Hart, Robert L
Subject:               FW: CLEARANCE: IM to S
Attachments:           IM to S- Update on 3D Printing (V2) (4).docx, RE: CLEARANCE: IM to S


Rachel,

Here is where the memo stood as of this morning. If you compare the content of this
memo to the content of the response to the AGs and the Action Memo (which H
cleared), it is the same content. The point is the information in the IM is already to the
line in the AM. In the attached email, L confirms the same to H but has had no luck in
them responding.

With this in mind, L suggests you call H and make this point and ask if they could clear
so the IM can go up to S by COB today.

v/r, Tony

Anthony M. Dearth
DDTC Chief of Staff

From: Darrach, Tamara A
Sent: Friday, August 10, 2018 9:28 AM
To: Freeman, Jeremy B
Cc: Rogers, Shana A; Fabry, Steven F; McKeeby, David I; Dearth, Anthony M
Subject: FW: CLEARANCE: IM to S

Thanks, Jeremy! The memo has not been sent to S. Please let me know if L plans on updating the
memo. I will relay the court deadline information to my A/S.

Best,
Tamara


This email is UNCLASSIFIED.




From: Freeman, Jeremy B
Sent: Thursday, August 09, 2018 5:20 PM
To: Darrach, Tamara A
Cc: Rogers, Shana A; Fabry, Steven F
Subject: FW: CLEARANCE: IM to S

Hi Tamara –



                                          WASHSTATEB008187
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 51 of 680
       Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 52 of 680




This email is UNCLASSIFIED.




From: Darrach, Tamara A
Sent: Wednesday, August 08, 2018 12:25 PM
To: H_Staffers
Subject: FW: CLEARANCE: IM to S

Staffers – Sending to you per Jessika’s request. Thanks!


This email is UNCLASSIFIED.




From: Darrach, Tamara A
Sent: Wednesday, August 08, 2018 12:04 PM
To: Sandel, Jessika; Jensen, Aaron W
Subject: FW: CLEARANCE: IM to S

Hi Jessika and Aaron,

Has Charles had a chance to review the attached IM? I told PM it’s on hold until H/FO gets a chance to
review. L has it on hold too because their FO also wants to review. PM does need this back as soon as
possible.

Thanks!
Tamara


This email is UNCLASSIFIED.




From: Rogers, Shana A
Sent: Wednesday, August 08, 2018 9:43 AM
To: Sundlof, Meredith E; McKeeby, David I; Davidson-Hood, Simon; Abisellan, Eduardo; PM-CPA-DL;
Negrea, Dan; Shufflebarger, Jamie L; Ravi, Sunil K; Darrach, Tamara A; Fabry, Steven F
Cc: Hart, Robert L; Loucks, Alicia N
Subject: RE: CLEARANCE: IM to S

Apologies, please note that this is with the L/FO. Any additional edits from them will be passed along.

Thanks,
Shana




                                            WASHSTATEB008189
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 53 of 680
        Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 54 of 680




From: McKeeby, David I
Sent: Tuesday, August 07, 2018 12:01 PM
To: Davidson-Hood, Simon; Abisellan, Eduardo; PM-CPA-DL; Sundlof, Meredith E; Rogers, Shana A;
Negrea, Dan; Shufflebarger, Jamie L; Ravi, Sunil K; Darrach, Tamara A; Fabry, Steven F
Cc: Hart, Robert L; Loucks, Alicia N
Subject: RE: CLEARANCE: IM to S

Clear for CPA with suggestions to take or leave as you wish.

Best,
Dave

From: Davidson-Hood, Simon
Sent: Tuesday, August 07, 2018 11:30 AM
To: Abisellan, Eduardo; PM-CPA-DL; Sundlof, Meredith E; Rogers, Shana A; Negrea, Dan; Shufflebarger,
Jamie L; Ravi, Sunil K; Darrach, Tamara A; Fabry, Steven F
Cc: Hart, Robert L; Loucks, Alicia N
Subject: RE: CLEARANCE: IM to S

+ Steve Fabry


Official
UNCLASSIFIED

From: Davidson-Hood, Simon
Sent: Tuesday, August 07, 2018 11:13 AM
To: Abisellan, Eduardo; PM-CPA-DL; Sundlof, Meredith E; Rogers, Shana A; Negrea, Dan; Shufflebarger,
Jamie L; Ravi, Sunil K; Darrach, Tamara A
Cc: Hart, Robert L; Loucks, Alicia N
Subject: CLEARANCE: IM to S

Morning Colleagues,

Could you please clear on the attached IM to S by NLT 1300hrs Thursday, 9th August.

The IM has already been edited and pre-cleared by Amb. Kaidanow and Lee Litzenberger.

Should you have any follow up questions, please advise.

Best,
SDH
PM/DTCP
202-663-2811




                                            WASHSTATEB008191
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 55 of 680




                          Official - SBU
                          UNCLASSIFIED




                          WASHSTATEB008192
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 56 of 680
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 57 of 680
       Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 58 of 680




This email is UNCLASSIFIED.




From: Darrach, Tamara A
Sent: Wednesday, August 08, 2018 12:25 PM
To: H_Staffers
Subject: FW: CLEARANCE: IM to S

Staffers – Sending to you per Jessika’s request. Thanks!


This email is UNCLASSIFIED.




From: Darrach, Tamara A
Sent: Wednesday, August 08, 2018 12:04 PM
To: Sandel, Jessika; Jensen, Aaron W
Subject: FW: CLEARANCE: IM to S

Hi Jessika and Aaron,

Has Charles had a chance to review the attached IM? I told PM it’s on hold until H/FO gets a chance to
review. L has it on hold too because their FO also wants to review. PM does need this back as soon as
possible.

Thanks!
Tamara


This email is UNCLASSIFIED.




From: Rogers, Shana A
Sent: Wednesday, August 08, 2018 9:43 AM
To: Sundlof, Meredith E; McKeeby, David I; Davidson-Hood, Simon; Abisellan, Eduardo; PM-CPA-DL;
Negrea, Dan; Shufflebarger, Jamie L; Ravi, Sunil K; Darrach, Tamara A; Fabry, Steven F
Cc: Hart, Robert L; Loucks, Alicia N
Subject: RE: CLEARANCE: IM to S

Apologies, please note that this is with the L/FO. Any additional edits from them will be passed along.

Thanks,
Shana


Sensitive




                                            WASHSTATEB008199
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 59 of 680
        Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 60 of 680




From: McKeeby, David I
Sent: Tuesday, August 07, 2018 12:01 PM
To: Davidson-Hood, Simon; Abisellan, Eduardo; PM-CPA-DL; Sundlof, Meredith E; Rogers, Shana A;
Negrea, Dan; Shufflebarger, Jamie L; Ravi, Sunil K; Darrach, Tamara A; Fabry, Steven F
Cc: Hart, Robert L; Loucks, Alicia N
Subject: RE: CLEARANCE: IM to S

Clear for CPA with suggestions to take or leave as you wish.

Best,
Dave

From: Davidson-Hood, Simon
Sent: Tuesday, August 07, 2018 11:30 AM
To: Abisellan, Eduardo; PM-CPA-DL; Sundlof, Meredith E; Rogers, Shana A; Negrea, Dan; Shufflebarger,
Jamie L; Ravi, Sunil K; Darrach, Tamara A; Fabry, Steven F
Cc: Hart, Robert L; Loucks, Alicia N
Subject: RE: CLEARANCE: IM to S

+ Steve Fabry


Official
UNCLASSIFIED

From: Davidson-Hood, Simon
Sent: Tuesday, August 07, 2018 11:13 AM
To: Abisellan, Eduardo; PM-CPA-DL; Sundlof, Meredith E; Rogers, Shana A; Negrea, Dan; Shufflebarger,
Jamie L; Ravi, Sunil K; Darrach, Tamara A
Cc: Hart, Robert L; Loucks, Alicia N
Subject: CLEARANCE: IM to S

Morning Colleagues,

Could you please clear on the attached IM to S by NLT 1300hrs Thursday, 9th August.

The IM has already been edited and pre-cleared by Amb. Kaidanow and Lee Litzenberger.

Should you have any follow up questions, please advise.

Best,
SDH
PM/DTCP
202-663-2811



Official - SBU



                                            WASHSTATEB008201
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 61 of 680




                          UNCLASSIFIED




                          WASHSTATEB008202
         Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 62 of 680



From:                   Hart, Robert L
Sent:                   Mon, 13 Aug 2018 09:51:38 -0400
To:                     Heidema, Sarah J
Subject:                FW: CLEARANCE: IM to S
Attachments:            IM to S- Update on 3D Printing (V2) (4).docx, RE: CLEARANCE: IM to S


This was the last email I was on regarding the information memo. TK mentioned at the Friday morning
meeting that she talked to her H counterpart about it that morning, but I haven’t seen anything to
suggest it made it through H yet (and this email below went out close to COB on Friday, so perhaps not).


Official
UNCLASSIFIED

From: Dearth, Anthony M
Sent: Friday, August 10, 2018 3:24 PM
To: PM-Staffers Mailbox
Cc: Carter, Rachel; Hart, Robert L
Subject: FW: CLEARANCE: IM to S

Rachel,

Here is where the memo stood as of this morning. If you compare the content of this
memo to the content of the response to the AGs and the Action Memo (which H
cleared), it is the same content. The point is the information in the IM is already to the
line in the AM. In the attached email, L confirms the same to H but has had no luck in
them responding.

With this in mind, L suggests you call H and make this point and ask if they could clear
so the IM can go up to S by COB today.

v/r, Tony

Anthony M. Dearth
DDTC Chief of Staff

From: Darrach, Tamara A
Sent: Friday, August 10, 2018 9:28 AM
To: Freeman, Jeremy B
Cc: Rogers, Shana A; Fabry, Steven F; McKeeby, David I; Dearth, Anthony M
Subject: FW: CLEARANCE: IM to S

Thanks, Jeremy! The memo has not been sent to S. Please let me know if L plans on updating the
memo. I will relay the court deadline information to my A/S.

Best,
Tamara



                                            WASHSTATEB008212
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 63 of 680
       Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 64 of 680




From: Darrach, Tamara A
Sent: Thursday, August 09, 2018 4:51 PM
To: H_Staffers
Cc: Sandel, Jessika
Subject: FW: CLEARANCE: IM to S

Hi colleagues,

Would you please send me the latest version of the memo?

Thanks!
Tamara


This email is UNCLASSIFIED.




From: Darrach, Tamara A
Sent: Wednesday, August 08, 2018 12:25 PM
To: H_Staffers
Subject: FW: CLEARANCE: IM to S

Staffers – Sending to you per Jessika’s request. Thanks!


This email is UNCLASSIFIED.




From: Darrach, Tamara A
Sent: Wednesday, August 08, 2018 12:04 PM
To: Sandel, Jessika; Jensen, Aaron W
Subject: FW: CLEARANCE: IM to S

Hi Jessika and Aaron,

Has Charles had a chance to review the attached IM? I told PM it’s on hold until H/FO gets a chance to
review. L has it on hold too because their FO also wants to review. PM does need this back as soon as
possible.

Thanks!
Tamara


This email is UNCLASSIFIED.




                                            WASHSTATEB008214
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 65 of 680
        Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 66 of 680




Meredith Sundlof
Strategic Coordinator
Bureau of Political-Military Affairs
Department of State

sundlofm@state.gov
202-647-3214


Official
UNCLASSIFIED

From: McKeeby, David I
Sent: Tuesday, August 07, 2018 12:01 PM
To: Davidson-Hood, Simon; Abisellan, Eduardo; PM-CPA-DL; Sundlof, Meredith E; Rogers, Shana A;
Negrea, Dan; Shufflebarger, Jamie L; Ravi, Sunil K; Darrach, Tamara A; Fabry, Steven F
Cc: Hart, Robert L; Loucks, Alicia N
Subject: RE: CLEARANCE: IM to S

Clear for CPA with suggestions to take or leave as you wish.

Best,
Dave

From: Davidson-Hood, Simon
Sent: Tuesday, August 07, 2018 11:30 AM
To: Abisellan, Eduardo; PM-CPA-DL; Sundlof, Meredith E; Rogers, Shana A; Negrea, Dan; Shufflebarger,
Jamie L; Ravi, Sunil K; Darrach, Tamara A; Fabry, Steven F
Cc: Hart, Robert L; Loucks, Alicia N
Subject: RE: CLEARANCE: IM to S

+ Steve Fabry


Official
UNCLASSIFIED

From: Davidson-Hood, Simon
Sent: Tuesday, August 07, 2018 11:13 AM
To: Abisellan, Eduardo; PM-CPA-DL; Sundlof, Meredith E; Rogers, Shana A; Negrea, Dan; Shufflebarger,
Jamie L; Ravi, Sunil K; Darrach, Tamara A
Cc: Hart, Robert L; Loucks, Alicia N
Subject: CLEARANCE: IM to S

Morning Colleagues,

Could you please clear on the attached IM to S by NLT 1300hrs Thursday, 9th August.



                                            WASHSTATEB008216
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 67 of 680




The IM has already been edited and pre-cleared by Amb. Kaidanow and Lee Litzenberger.

Should you have any follow up questions, please advise.

Best,
SDH
PM/DTCP
202-663-2811



Official - SBU
UNCLASSIFIED




                                    WASHSTATEB008217
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 68 of 680
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 69 of 680
       Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 70 of 680




This email is UNCLASSIFIED.




From: Darrach, Tamara A
Sent: Wednesday, August 08, 2018 12:25 PM
To: H_Staffers
Subject: FW: CLEARANCE: IM to S

Staffers – Sending to you per Jessika’s request. Thanks!


This email is UNCLASSIFIED.




From: Darrach, Tamara A
Sent: Wednesday, August 08, 2018 12:04 PM
To: Sandel, Jessika; Jensen, Aaron W
Subject: FW: CLEARANCE: IM to S

Hi Jessika and Aaron,

Has Charles had a chance to review the attached IM? I told PM it’s on hold until H/FO gets a chance to
review. L has it on hold too because their FO also wants to review. PM does need this back as soon as
possible.

Thanks!
Tamara


This email is UNCLASSIFIED.




From: Rogers, Shana A
Sent: Wednesday, August 08, 2018 9:43 AM
To: Sundlof, Meredith E; McKeeby, David I; Davidson-Hood, Simon; Abisellan, Eduardo; PM-CPA-DL;
Negrea, Dan; Shufflebarger, Jamie L; Ravi, Sunil K; Darrach, Tamara A; Fabry, Steven F
Cc: Hart, Robert L; Loucks, Alicia N
Subject: RE: CLEARANCE: IM to S

Apologies, please note that this is with the L/FO. Any additional edits from them will be passed along.

Thanks,
Shana


Sensitive




                                            WASHSTATEB008224
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 71 of 680
        Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 72 of 680




From: McKeeby, David I
Sent: Tuesday, August 07, 2018 12:01 PM
To: Davidson-Hood, Simon; Abisellan, Eduardo; PM-CPA-DL; Sundlof, Meredith E; Rogers, Shana A;
Negrea, Dan; Shufflebarger, Jamie L; Ravi, Sunil K; Darrach, Tamara A; Fabry, Steven F
Cc: Hart, Robert L; Loucks, Alicia N
Subject: RE: CLEARANCE: IM to S

Clear for CPA with suggestions to take or leave as you wish.

Best,
Dave

From: Davidson-Hood, Simon
Sent: Tuesday, August 07, 2018 11:30 AM
To: Abisellan, Eduardo; PM-CPA-DL; Sundlof, Meredith E; Rogers, Shana A; Negrea, Dan; Shufflebarger,
Jamie L; Ravi, Sunil K; Darrach, Tamara A; Fabry, Steven F
Cc: Hart, Robert L; Loucks, Alicia N
Subject: RE: CLEARANCE: IM to S

+ Steve Fabry


Official
UNCLASSIFIED

From: Davidson-Hood, Simon
Sent: Tuesday, August 07, 2018 11:13 AM
To: Abisellan, Eduardo; PM-CPA-DL; Sundlof, Meredith E; Rogers, Shana A; Negrea, Dan; Shufflebarger,
Jamie L; Ravi, Sunil K; Darrach, Tamara A
Cc: Hart, Robert L; Loucks, Alicia N
Subject: CLEARANCE: IM to S

Morning Colleagues,

Could you please clear on the attached IM to S by NLT 1300hrs Thursday, 9th August.

The IM has already been edited and pre-cleared by Amb. Kaidanow and Lee Litzenberger.

Should you have any follow up questions, please advise.

Best,
SDH
PM/DTCP
202-663-2811



Official - SBU



                                            WASHSTATEB008226
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 73 of 680




                          UNCLASSIFIED




                          WASHSTATEB008227
      Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 74 of 680



From:                  Hart, Robert L
Sent:                  Mon, 13 Aug 2018 10:01:47 -0400
To:                    Litzenberger, Earle D
Cc:                    Heidema, Sarah J;Paul, Joshua M
Subject:               FW: CLEARANCE: IM to S
Attachments:           IM to S- Update on 3D Printing (V2) (4).docx, RE: CLEARANCE: IM to S


Lee, forwarding the attached and the below email chain per Sarah Heidema’s request.

Thanks,
Rob


Official
UNCLASSIFIED

From: Dearth, Anthony M
Sent: Friday, August 10, 2018 3:24 PM
To: PM-Staffers Mailbox
Cc: Carter, Rachel; Hart, Robert L
Subject: FW: CLEARANCE: IM to S

Rachel,

Here is where the memo stood as of this morning. If you compare the content of this
memo to the content of the response to the AGs and the Action Memo (which H
cleared), it is the same content. The point is the information in the IM is already to the
line in the AM. In the attached email, L confirms the same to H but has had no luck in
them responding.

With this in mind, L suggests you call H and make this point and ask if they could clear
so the IM can go up to S by COB today.

v/r, Tony

Anthony M. Dearth
DDTC Chief of Staff

From: Darrach, Tamara A
Sent: Friday, August 10, 2018 9:28 AM
To: Freeman, Jeremy B
Cc: Rogers, Shana A; Fabry, Steven F; McKeeby, David I; Dearth, Anthony M
Subject: FW: CLEARANCE: IM to S

Thanks, Jeremy! The memo has not been sent to S. Please let me know if L plans on updating the
memo. I will relay the court deadline information to my A/S.




                                          WASHSTATEB008228
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 75 of 680
       Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 76 of 680




From: Darrach, Tamara A
Sent: Thursday, August 09, 2018 4:51 PM
To: H_Staffers
Cc: Sandel, Jessika
Subject: FW: CLEARANCE: IM to S

Hi colleagues,

Would you please send me the latest version of the memo?

Thanks!
Tamara


This email is UNCLASSIFIED.




From: Darrach, Tamara A
Sent: Wednesday, August 08, 2018 12:25 PM
To: H_Staffers
Subject: FW: CLEARANCE: IM to S

Staffers – Sending to you per Jessika’s request. Thanks!


This email is UNCLASSIFIED.




From: Darrach, Tamara A
Sent: Wednesday, August 08, 2018 12:04 PM
To: Sandel, Jessika; Jensen, Aaron W
Subject: FW: CLEARANCE: IM to S

Hi Jessika and Aaron,

Has Charles had a chance to review the attached IM? I told PM it’s on hold until H/FO gets a chance to
review. L has it on hold too because their FO also wants to review. PM does need this back as soon as
possible.

Thanks!
Tamara


This email is UNCLASSIFIED.




                                            WASHSTATEB008230
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 77 of 680
        Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 78 of 680




Meredith Sundlof
Strategic Coordinator
Bureau of Political-Military Affairs
Department of State

sundlofm@state.gov
202-647-3214


Official
UNCLASSIFIED

From: McKeeby, David I
Sent: Tuesday, August 07, 2018 12:01 PM
To: Davidson-Hood, Simon; Abisellan, Eduardo; PM-CPA-DL; Sundlof, Meredith E; Rogers, Shana A;
Negrea, Dan; Shufflebarger, Jamie L; Ravi, Sunil K; Darrach, Tamara A; Fabry, Steven F
Cc: Hart, Robert L; Loucks, Alicia N
Subject: RE: CLEARANCE: IM to S

Clear for CPA with suggestions to take or leave as you wish.

Best,
Dave

From: Davidson-Hood, Simon
Sent: Tuesday, August 07, 2018 11:30 AM
To: Abisellan, Eduardo; PM-CPA-DL; Sundlof, Meredith E; Rogers, Shana A; Negrea, Dan; Shufflebarger,
Jamie L; Ravi, Sunil K; Darrach, Tamara A; Fabry, Steven F
Cc: Hart, Robert L; Loucks, Alicia N
Subject: RE: CLEARANCE: IM to S

+ Steve Fabry


Official
UNCLASSIFIED

From: Davidson-Hood, Simon
Sent: Tuesday, August 07, 2018 11:13 AM
To: Abisellan, Eduardo; PM-CPA-DL; Sundlof, Meredith E; Rogers, Shana A; Negrea, Dan; Shufflebarger,
Jamie L; Ravi, Sunil K; Darrach, Tamara A
Cc: Hart, Robert L; Loucks, Alicia N
Subject: CLEARANCE: IM to S

Morning Colleagues,

Could you please clear on the attached IM to S by NLT 1300hrs Thursday, 9th August.



                                            WASHSTATEB008232
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 79 of 680




The IM has already been edited and pre-cleared by Amb. Kaidanow and Lee Litzenberger.

Should you have any follow up questions, please advise.

Best,
SDH
PM/DTCP
202-663-2811



Official - SBU
UNCLASSIFIED




                                    WASHSTATEB008233
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 80 of 680
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 81 of 680
       Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 82 of 680




This email is UNCLASSIFIED.




From: Darrach, Tamara A
Sent: Wednesday, August 08, 2018 12:25 PM
To: H_Staffers
Subject: FW: CLEARANCE: IM to S

Staffers – Sending to you per Jessika’s request. Thanks!


This email is UNCLASSIFIED.




From: Darrach, Tamara A
Sent: Wednesday, August 08, 2018 12:04 PM
To: Sandel, Jessika; Jensen, Aaron W
Subject: FW: CLEARANCE: IM to S

Hi Jessika and Aaron,

Has Charles had a chance to review the attached IM? I told PM it’s on hold until H/FO gets a chance to
review. L has it on hold too because their FO also wants to review. PM does need this back as soon as
possible.

Thanks!
Tamara


This email is UNCLASSIFIED.




From: Rogers, Shana A
Sent: Wednesday, August 08, 2018 9:43 AM
To: Sundlof, Meredith E; McKeeby, David I; Davidson-Hood, Simon; Abisellan, Eduardo; PM-CPA-DL;
Negrea, Dan; Shufflebarger, Jamie L; Ravi, Sunil K; Darrach, Tamara A; Fabry, Steven F
Cc: Hart, Robert L; Loucks, Alicia N
Subject: RE: CLEARANCE: IM to S

Apologies, please note that this is with the L/FO. Any additional edits from them will be passed along.

Thanks,
Shana


Sensitive




                                            WASHSTATEB008240
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 83 of 680
        Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 84 of 680




From: McKeeby, David I
Sent: Tuesday, August 07, 2018 12:01 PM
To: Davidson-Hood, Simon; Abisellan, Eduardo; PM-CPA-DL; Sundlof, Meredith E; Rogers, Shana A;
Negrea, Dan; Shufflebarger, Jamie L; Ravi, Sunil K; Darrach, Tamara A; Fabry, Steven F
Cc: Hart, Robert L; Loucks, Alicia N
Subject: RE: CLEARANCE: IM to S

Clear for CPA with suggestions to take or leave as you wish.

Best,
Dave

From: Davidson-Hood, Simon
Sent: Tuesday, August 07, 2018 11:30 AM
To: Abisellan, Eduardo; PM-CPA-DL; Sundlof, Meredith E; Rogers, Shana A; Negrea, Dan; Shufflebarger,
Jamie L; Ravi, Sunil K; Darrach, Tamara A; Fabry, Steven F
Cc: Hart, Robert L; Loucks, Alicia N
Subject: RE: CLEARANCE: IM to S

+ Steve Fabry


Official
UNCLASSIFIED

From: Davidson-Hood, Simon
Sent: Tuesday, August 07, 2018 11:13 AM
To: Abisellan, Eduardo; PM-CPA-DL; Sundlof, Meredith E; Rogers, Shana A; Negrea, Dan; Shufflebarger,
Jamie L; Ravi, Sunil K; Darrach, Tamara A
Cc: Hart, Robert L; Loucks, Alicia N
Subject: CLEARANCE: IM to S

Morning Colleagues,

Could you please clear on the attached IM to S by NLT 1300hrs Thursday, 9th August.

The IM has already been edited and pre-cleared by Amb. Kaidanow and Lee Litzenberger.

Should you have any follow up questions, please advise.

Best,
SDH
PM/DTCP
202-663-2811



Official - SBU



                                            WASHSTATEB008242
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 85 of 680




                          UNCLASSIFIED




                          WASHSTATEB008243
        Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 86 of 680




From:                  PM-Staffers Mailbox
Sent:                  Mon, 13 Aug 2018 13:01:16 -0400
To:                    Kaidanow, Tina S
Cc:                    PM-Staffers Mailbox;Carter, Rachel
Subject:               For review: IM to S : Update on 3D Printing
Attachments:           IM to S- Update on 3D Printing.docx


Ambassador,

Please see attached DDTC’s IM to S on 3D printing for your review. H/FO cleared.

Best,

Samantha Sison
PM/FO SharePoint
X70561


Official - SBU
UNCLASSIFIED

From: Litzenberger, Earle D
Sent: Monday, August 13, 2018 12:52 PM
To: PM-Staffers Mailbox
Cc: Carter, Rachel
Subject: RE: For Lee: IM to S : Update on 3D Printing

I clear


Official - SBU
UNCLASSIFIED//NOFORN

From: PM-Staffers Mailbox
Sent: Monday, August 13, 2018 11:27 AM
To: Litzenberger, Earle D
Cc: PM-Staffers Mailbox; Carter, Rachel
Subject: For Lee: IM to S : Update on 3D Printing

Hi Lee,

Please see DDTC’s IM to S on the 3D printing update for your review. H has cleared. You and
Ambassador pre-cleared this last week.

Best,

Samantha Sison



                                          WASHSTATEB008244
       Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 87 of 680




PM/FO SharePoint
X70561

Official - SBU
UNCLASSIFIED

From: Wells, Yvonne
Sent: Monday, August 13, 2018 10:44 AM
To: Carter, Rachel; PM-Staffers Mailbox
Cc: H_Staffers; Darrach, Tamara A
Subject: Attaching the H front office ( Mary K Waters) approved IM to S : Update on 3D Printing for you
to upload to Everest




Yvonne Wells
Staff Assistant
Legislative Affairs
X71807


Official
UNCLASSIFIED




                                           WASHSTATEB008245
          Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 88 of 680




From:                  PM-Staffers Mailbox
Sent:                  Mon, 13 Aug 2018 15:23:45 -0400
To:                    Heidema, Sarah J;Hart, Robert L
Cc:                    PM-Staffers Mailbox
Subject:               For Sarah/Rob: IM to S : Update on 3D Printing
Attachments:           IM to S- Update on 3D Printing.docx
Importance:            High


Sarah, Rob,

Per earlier meeting today with Amb. Kaidanow, please see attached IM to S to update and re-clear with
L and H. Ambassador would like to get this up by COB today if possible.

Thanks,

Samantha Sison
PM/FO SharePoint
X70561



Official - SBU
UNCLASSIFIED

From: PM-Staffers Mailbox
Sent: Monday, August 13, 2018 1:01 PM
To: Kaidanow, Tina S
Cc: PM-Staffers Mailbox; Carter, Rachel
Subject: For review: IM to S : Update on 3D Printing

Ambassador,

Please see attached DDTC’s IM to S on 3D printing for your review. H/FO cleared.

Best,

Samantha Sison
PM/FO SharePoint
X70561


Official - SBU
UNCLASSIFIED

From: Litzenberger, Earle D
Sent: Monday, August 13, 2018 12:52 PM
To: PM-Staffers Mailbox



                                            WASHSTATEB008249
          Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 89 of 680




Cc: Carter, Rachel
Subject: RE: For Lee: IM to S : Update on 3D Printing

I clear


Official - SBU
UNCLASSIFIED//NOFORN

From: PM-Staffers Mailbox
Sent: Monday, August 13, 2018 11:27 AM
To: Litzenberger, Earle D
Cc: PM-Staffers Mailbox; Carter, Rachel
Subject: For Lee: IM to S : Update on 3D Printing

Hi Lee,

Please see DDTC’s IM to S on the 3D printing update for your review. H has cleared. You and
Ambassador pre-cleared this last week.

Best,

Samantha Sison
PM/FO SharePoint
X70561

Official - SBU
UNCLASSIFIED

From: Wells, Yvonne
Sent: Monday, August 13, 2018 10:44 AM
To: Carter, Rachel; PM-Staffers Mailbox
Cc: H_Staffers; Darrach, Tamara A
Subject: Attaching the H front office ( Mary K Waters) approved IM to S : Update on 3D Printing for you
to upload to Everest




Yvonne Wells
Staff Assistant
Legislative Affairs
X71807


Official
UNCLASSIFIED




                                           WASHSTATEB008250
      Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 90 of 680




From:                   Heidema, Sarah J
Sent:                   Mon, 13 Aug 2018 15:53:48 -0400
To:                     Darrach, Tamara A;Rogers, Shana A;Fabry, Steven F
Cc:                     Paul, Joshua M;Carter, Rachel;Hart, Robert L
Subject:                FLASH Clearance: by 430 today: Updated memo to S on 3D Gun matter
Attachments:            IM to S- Update on 3D Printing SJH edits.docx


At the Acting A/S’s request I have revised the memo to include one point highlight in the attached. I
have also deleted on un-needed word to make it 2 pages again. Please Clear by 430 today!

Thank you,
Sarah

Sarah Heidema
Director
PM/DTCP
Official
UNCLASSIFIED




                                           WASHSTATEB008254
      Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 91 of 680




From:                   Carter, Rachel
Sent:                   Mon, 13 Aug 2018 16:04:38 -0400
To:                     Heidema, Sarah J;Darrach, Tamara A;Rogers, Shana A;Fabry, Steven F
Cc:                     Paul, Joshua M;Hart, Robert L;PM-Staffers Mailbox
Subject:                RE: FLASH Clearance: by 430 today: Updated memo to S on 3D Gun matter
Attachments:            IM to S- Update on 3D Printing SJH edits.docx


+ PM Staffers


Official - SBU
UNCLASSIFIED

From: Heidema, Sarah J
Sent: Monday, August 13, 2018 3:54 PM
To: Darrach, Tamara A; Rogers, Shana A; Fabry, Steven F
Cc: Paul, Joshua M; Carter, Rachel; Hart, Robert L
Subject: FLASH Clearance: by 430 today: Updated memo to S on 3D Gun matter

At the Acting A/S’s request I have revised the memo to include one point highlight in the attached. I
have also deleted on un-needed word to make it 2 pages again. Please Clear by 430 today!

Thank you,
Sarah

Sarah Heidema
Director
PM/DTCP

Official
UNCLASSIFIED




                                           WASHSTATEB008259
      Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 92 of 680




From:                   Carter, Rachel
Sent:                   Mon, 13 Aug 2018 16:12:37 -0400
To:                     Kaidanow, Tina S
Cc:                     PM-Staffers Mailbox
Subject:                FW: FLASH Clearance: by 430 today: Updated memo to S on 3D Gun matter
Attachments:            IM to S- Update on 3D Printing SJH edits.docx


Amb,
Per your request, here is Sarah Heidema’s edited IM to S on 3D printing.

We will incorporate your edits and have Lee clear for PM.

Thanks,
Rachel


Official - SBU
UNCLASSIFIED

From: Heidema, Sarah J
Sent: Monday, August 13, 2018 3:54 PM
To: Darrach, Tamara A; Rogers, Shana A; Fabry, Steven F
Cc: Paul, Joshua M; Carter, Rachel; Hart, Robert L
Subject: FLASH Clearance: by 430 today: Updated memo to S on 3D Gun matter

At the Acting A/S’s request I have revised the memo to include one point highlight in the attached. I
have also deleted on un-needed word to make it 2 pages again. Please Clear by 430 today!

Thank you,
Sarah

Sarah Heidema
Director
PM/DTCP

Official
UNCLASSIFIED




                                           WASHSTATEB008264
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 93 of 680
      Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 94 of 680




From:                   Carter, Rachel
Sent:                   Mon, 13 Aug 2018 16:28:39 -0400
To:                     Heidema, Sarah J;Darrach, Tamara A;Rogers, Shana A;Fabry, Steven F
Cc:                     Paul, Joshua M;Hart, Robert L;PM-Staffers Mailbox;Litzenberger, Earle D
Subject:                RE: FLASH Clearance: by 430 today: Updated memo to S on 3D Gun matter
Attachments:            IM to S- Update on 3D Printing SJH edits.docx


Colleagues,
Please see Ambassador Kaidanow’s edits on the attached; she requests L and PM/DTCC’s review for
accuracy.

Best regards,
Rachel


Official
UNCLASSIFIED

From: Heidema, Sarah J
Sent: Monday, August 13, 2018 3:54 PM
To: Darrach, Tamara A; Rogers, Shana A; Fabry, Steven F
Cc: Paul, Joshua M; Carter, Rachel; Hart, Robert L
Subject: FLASH Clearance: by 430 today: Updated memo to S on 3D Gun matter

At the Acting A/S’s request I have revised the memo to include one point highlight in the attached. I
have also deleted on un-needed word to make it 2 pages again. Please Clear by 430 today!

Thank you,
Sarah

Sarah Heidema
Director
PM/DTCP

Official
UNCLASSIFIED




                                           WASHSTATEB008280
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 95 of 680
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 96 of 680




                          Sarah Heidema
                          Director
                          PM/DTCP

                          Official
                          UNCLASSIFIED




                          WASHSTATEB008286
      Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 97 of 680




From:                   Rogers, Shana A
Sent:                   Mon, 13 Aug 2018 17:44:38 -0400
To:                     Heidema, Sarah J
Cc:                     Fabry, Steven F
Subject:                RE: FLASH Clearance: by 430 today: Updated memo to S on 3D Gun matter
Attachments:            IM to S- Update on 3D Printing SJH edits (LPM).docx


Sarah,
Here are some thoughts for your consideration. Steve has not reviewed, and needs to before this is
finalized. I made substantive edits and then several minor edits throughout to keep the memo to 2
pages.

Thanks,
Shana


Sensitive
This email is UNCLASSIFIED.




From: Heidema, Sarah J
Sent: Monday, August 13, 2018 3:54 PM
To: Darrach, Tamara A; Rogers, Shana A; Fabry, Steven F
Cc: Paul, Joshua M; Carter, Rachel; Hart, Robert L
Subject: FLASH Clearance: by 430 today: Updated memo to S on 3D Gun matter

At the Acting A/S’s request I have revised the memo to include one point highlight in the attached. I
have also deleted on un-needed word to make it 2 pages again. Please Clear by 430 today!

Thank you,
Sarah

Sarah Heidema
Director
PM/DTCP

Official
UNCLASSIFIED




                                           WASHSTATEB008291
          Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 98 of 680




From:                  Heidema, Sarah J
Sent:                  Tue, 14 Aug 2018 08:37:15 -0400
To:                    Darrach, Tamara A
Cc:                    Paul, Joshua M;Carter, Rachel;Rogers, Shana A;Fabry, Steven F
Subject:               Need clearance by 930 am today: IM to S- Update on 3D Printing SJH edits
(LPM)
Attachments:           IM to S- Update on 3D Printing SJH edits (LPM).docx
Importance:            High


Tamara-

You received this yesterday from me. The attached is the current state of play and needs to move to S
this morning as the court begins action tomorrow. The relevant changes are tracked in and the new text
is highlighted and minimal.

Thanks in advance
Official
UNCLASSIFIED




                                            WASHSTATEB008301
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 99 of 680




   From:                   Heidema, Sarah J
   Sent:                   Tue, 14 Aug 2018 10:40:36 -0400
   To:                     PM-Staffers Mailbox
   Cc:                     Carter, Rachel;Hart, Robert L
   Subject:                IM to S- Update on 3D Printing
   Attachments:            IM to S- Update on 3D Printing SJH edits (LPM) (2).docx


   Attached please find the IM for S.
   Official
   UNCLASSIFIED




                                   WASHSTATEB008306
        Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 100 of 680




From:                     PM-Staffers Mailbox
Sent:                     Wed, 15 Aug 2018 13:06:56 -0400
To:                       String, Marik A
Subject:                  RE: Aug 13 2018 Documents Signed
Attachments:              (R_467693) IM to S- Update on 3D Printing SJH edits (LPM) (2).docx


Hello DAS String,

Attached is the version in Everest.

Best,

Samantha Sison
PM/FO SharePoint
X70561


Official - SBU
UNCLASSIFIED

From: String, Marik A
Sent: Wednesday, August 15, 2018 1:02 PM
To: PM-Staffers Mailbox
Subject: RE: Aug 13 2018 Documents Signed

Team - Could you send me the final version of the below document? Thanks, Marik

IM to S - Update on 3D Printing (Defense Distributed)



Official
UNCLASSIFIED

From: PM-Staffers Mailbox
Sent: Wednesday, August 15, 2018 11:10 AM
To: PM-All-Users-DL
Subject: FW: Aug 13 2018 Documents Signed




Official - SBU
UNCLASSIFIED

From: Scott, Tamara L
Sent: Wednesday, August 15, 2018 10:44 AM




                                              WASHSTATEB008311
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 101 of 680




                  To: H_Documents_Signed
                  Subject: Aug 13 2018 Documents Signed




                  Official
                  UNCLASSIFIED




                            WASHSTATEB008312
  Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 102 of 680




From:                  PM-Staffers Mailbox
Sent:                  Wed, 15 Aug 2018 17:24:43 -0400
To:                    Fabry, Steven F;Rogers, Tanya E
Cc:                    PM-Staffers Mailbox
Subject:               IM to S: Defense Distributed
Attachments:           (R_467693) IM to S- Update on 3D Printing SJH edits (LPM) (2).docx


Steve,

Per phone conversation, please see Everest version of IM to S on Defense Distributed attached.

Best,

Samantha Sison
PM/FO SharePoint
X70561

Official - SBU
UNCLASSIFIED




                                       WASHSTATEB008316
        Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 103 of 680




From:                   Fabry, Steven F
Sent:                   Wed, 15 Aug 2018 18:22:14 -0400
To:                     Wall, Amanda J;Rogers, Shana A
Subject:                FW: IM to S: Defense Distributed
Attachments:            (R_467693) IM to S- Update on 3D Printing SJH edits (LPM) (2).docx


This is the version that was uploaded to Everest.

Official - SBU
UNCLASSIFIED

From: PM-Staffers Mailbox
Sent: Wednesday, August 15, 2018 5:25 PM
To: Fabry, Steven F; Rogers, Tanya E
Cc: PM-Staffers Mailbox
Subject: IM to S: Defense Distributed

Steve,

Per phone conversation, please see Everest version of IM to S on Defense Distributed attached.

Best,

Samantha Sison
PM/FO SharePoint
X70561


Official - SBU
UNCLASSIFIED




                                           WASHSTATEB008320
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 104 of 680
     Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 105 of 680




CREATED BY: PM

LINK: 201822013 Package

Please note that this link will expire 2 weeks after the e-mail is sent, for security reasons. If this
link is expired, please use the Advanced Search to find the package by typing in the S/ES ID
number.

Official - SBU
UNCLASSIFIED




                                          WASHSTATEB008325
        Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 106 of 680




From:                   Hart, Robert L
Sent:                   Thu, 16 Aug 2018 14:35:03 -0400
To:                     Paul, Joshua M;Rogers, Shana A
Cc:                     Heidema, Sarah J
Subject:                RE: For drafter updates: Package 201822013 Update on 3D Printing – Defense
Distributed (DD) has been returned for revision
Attachments:            (R_467693) IM to S- Update on 3D Printing SJH edits (LPM) (2) RLH.docx


Over to you for any revisions (noting that the current version is exactly two pages…)


Official
UNCLASSIFIED

From: PM-Staffers Mailbox
Sent: Thursday, August 16, 2018 12:41 PM
To: Heidema, Sarah J; Davidson-Hood, Simon; Hart, Robert L
Cc: PM-Staffers Mailbox; Carter, Rachel
Subject: For drafter updates: Package 201822013 Update on 3D Printing – Defense Distributed (DD) has
been returned for revision
Importance: High

Hello DTCP colleagues,

Please update the attached IM to S on 3D printing as referenced below as soon as possible.

Best,

Samantha Sison
PM/FO SharePoint
X70561

From: SES-Line_Only
Sent: Thursday, August 16, 2018 12:09 PM
To: Everest_PM; Everest_H
Cc: SES-Line_Only
Subject: Package 201822013 Update on 3D Printing – Defense Distributed (DD) has been returned for
revision

S/ES is returning this package to your bureau. If your bureau would like to, it may revise this
paper for resubmission through Everest. If your bureau does not wish to resubmit this package,
you may remove it from your workspace by opening the package and clicking the 'OBE/Save'
button. Please contact us at 7-8879 with any questions.

NOTES: 8/16 12PM MJR: Colleagues ---Per PM Special Rachel Carter, returning to PM at PM's
request as landscape has changed necessitating revisions. Deputy Exec Sec as also requested:




                                             WASHSTATEB008330
     Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 107 of 680




                                                                                   Please retain all
Line edits when resubmitting. Thank you.
CLASSIFICATION: U – Unclassified
FOR: S
ORGANIZATION: PM
CO-DRAFTER BUREAU: H
COPY TO:
SUBJECT: Update on 3D Printing – Defense Distributed (DD)
REQUESTED ACTION: Information Memo
CLEARANCES:
DELIVERY DATE: 14-Aug-2018 12:30:00 PM
EVENT DATE:
DESCRIPTION: Update on 3D Printing – Defense Distributed (DD)

CREATED BY: PM

LINK: 201822013 Package

Please note that this link will expire 2 weeks after the e-mail is sent, for security reasons. If this
link is expired, please use the Advanced Search to find the package by typing in the S/ES ID
number.

Official - SBU
UNCLASSIFIED




                                           WASHSTATEB008331
   Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 108 of 680




From:                    Heidema, Sarah J
Sent:                    Thu, 16 Aug 2018 14:58:00 -0400
To:                      Hart, Robert L
Cc:                      Paul, Joshua M;Rogers, Shana A
Subject:                 (R_467693) IM to S- Update on 3D Printing SJH edits (LPM) (2) RLH
Attachments:             (R_467693) IM to S- Update on 3D Printing SJH edits (LPM) (2) RLH.docx


My edits. I think we should attach yesterday’s brief. I’ve put in a place holder for it
Official
UNCLASSIFIED




                                          WASHSTATEB008336
        Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 109 of 680




From:                   Paul, Joshua M
Sent:                   Thu, 16 Aug 2018 14:58:20 -0400
To:                     Hart, Robert L;Rogers, Shana A
Cc:                     Heidema, Sarah J
Subject:                RE: For drafter updates: Package 201822013 Update on 3D Printing – Defense
Distributed (DD) has been returned for revision


I don’t have anything to contribute –



Sensitive
This email is UNCLASSIFIED.




From: Hart, Robert L
Sent: Thursday, August 16, 2018 2:35 PM
To: Paul, Joshua M; Rogers, Shana A
Cc: Heidema, Sarah J
Subject: RE: For drafter updates: Package 201822013 Update on 3D Printing – Defense Distributed (DD)
has been returned for revision

Over to you for any revisions (noting that the current version is exactly two pages…)


Official
UNCLASSIFIED

From: PM-Staffers Mailbox
Sent: Thursday, August 16, 2018 12:41 PM
To: Heidema, Sarah J; Davidson-Hood, Simon; Hart, Robert L
Cc: PM-Staffers Mailbox; Carter, Rachel
Subject: For drafter updates: Package 201822013 Update on 3D Printing – Defense Distributed (DD) has
been returned for revision
Importance: High

Hello DTCP colleagues,

Please update the attached IM to S on 3D printing as referenced below as soon as possible.

Best,

Samantha Sison
PM/FO SharePoint
X70561




                                            WASHSTATEB008341
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 110 of 680
       Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 111 of 680




From:                   Hart, Robert L
Sent:                   Thu, 16 Aug 2018 15:03:22 -0400
To:                     Paul, Joshua M;Rogers, Shana A
Cc:                     Heidema, Sarah J
Subject:                RE: For drafter updates: Package 201822013 Update on 3D Printing – Defense
Distributed (DD) has been returned for revision


Sarah’s edits struck that section, so I’ll stand by for L/PM and then send it back up.


Official
UNCLASSIFIED

From: Paul, Joshua M
Sent: Thursday, August 16, 2018 2:58 PM
To: Hart, Robert L; Rogers, Shana A
Cc: Heidema, Sarah J
Subject: RE: For drafter updates: Package 201822013 Update on 3D Printing – Defense Distributed (DD)
has been returned for revision

I don’t have anything to contribute –



Sensitive
This email is UNCLASSIFIED.




From: Hart, Robert L
Sent: Thursday, August 16, 2018 2:35 PM
To: Paul, Joshua M; Rogers, Shana A
Cc: Heidema, Sarah J
Subject: RE: For drafter updates: Package 201822013 Update on 3D Printing – Defense Distributed (DD)
has been returned for revision

Over to you for any revisions (noting that the current version is exactly two pages…)


Official
UNCLASSIFIED

From: PM-Staffers Mailbox
Sent: Thursday, August 16, 2018 12:41 PM
To: Heidema, Sarah J; Davidson-Hood, Simon; Hart, Robert L
Cc: PM-Staffers Mailbox; Carter, Rachel
Subject: For drafter updates: Package 201822013 Update on 3D Printing – Defense Distributed (DD) has




                                              WASHSTATEB008343
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 112 of 680
     Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 113 of 680




Please note that this link will expire 2 weeks after the e-mail is sent, for security reasons. If this
link is expired, please use the Advanced Search to find the package by typing in the S/ES ID
number.

Official - SBU
UNCLASSIFIED




                                          WASHSTATEB008345
        Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 114 of 680




From:                    Rogers, Shana A
Sent:                    Fri, 17 Aug 2018 07:54:27 -0400
To:                      Fabry, Steven F
Subject:                 FW: (R_467693) IM to S- Update on 3D Printing SJH edits (LPM) (2) RLH
Attachments:             (R_467693) IM to S- Update on 3D Printing SJH edits (LPM) (2) RLH.docx


Steve,
PM is trying to push the IM on DD back to S. I’m not sure what purpose it serves at this point (I suspect
he knows all of this by now after Wed. night). I’ve edited the attached. Do you have further
edits/comments? I’ll run it back by the FO after your feedback.

Shana


Sensitive
This email is UNCLASSIFIED.




From: Heidema, Sarah J
Sent: Thursday, August 16, 2018 2:58 PM
To: Hart, Robert L
Cc: Paul, Joshua M; Rogers, Shana A
Subject: (R_467693) IM to S- Update on 3D Printing SJH edits (LPM) (2) RLH

My edits. I think we should attach yesterday’s brief. I’ve put in a place holder for it

Official
UNCLASSIFIED




                                              WASHSTATEB008346
        Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 115 of 680




From:                    Fabry, Steven F
Sent:                    Fri, 17 Aug 2018 10:43:16 -0400
To:                      Rogers, Shana A
Subject:                 RE: (R_467693) IM to S- Update on 3D Printing SJH edits (LPM) (2) RLH
Attachments:             (R_467693) IM to S- Update on 3D Printing SJH edits (LPM) (2) RLH.docx


Thanks, Shana, a couple of comments in the attached. I’m not wedded to any of the words if you think
any of it can be improved. Thanks,

-- Steve


Official - SBU
UNCLASSIFIED

From: Rogers, Shana A
Sent: Friday, August 17, 2018 7:54 AM
To: Fabry, Steven F
Subject: FW: (R_467693) IM to S- Update on 3D Printing SJH edits (LPM) (2) RLH

Steve,
PM is trying to push the IM on DD back to S. I’m not sure what purpose it serves at this point (I suspect
he knows all of this by now after Wed. night). I’ve edited the attached. Do you have further
edits/comments? I’ll run it back by the FO after your feedback.

Shana


Sensitive
This email is UNCLASSIFIED.




From: Heidema, Sarah J
Sent: Thursday, August 16, 2018 2:58 PM
To: Hart, Robert L
Cc: Paul, Joshua M; Rogers, Shana A
Subject: (R_467693) IM to S- Update on 3D Printing SJH edits (LPM) (2) RLH

My edits. I think we should attach yesterday’s brief. I’ve put in a place holder for it

Official
UNCLASSIFIED




                                              WASHSTATEB008351
        Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 116 of 680




From:                   Davidson-Hood, Simon
Sent:                   Fri, 17 Aug 2018 16:27:23 -0400
To:                     Fabry, Steven F;Rogers, Shana A
Cc:                     PM-Staffers Mailbox;Hart, Robert L
Subject:                RE: For drafter updates: Package 201822013 Update on 3D Printing – Defense
Distributed (DD) has been returned for revision
Attachments:            (R_467693) IM to S- Update on 3D Printing (V4).docx


Hi Steve and Shana,

Could I ask you to respond to the questions regarding updating this memo please? My apologies for the
delay in sending it to you. I was out yesterday afternoon, and hadn’t seen any traffic on this today.

Best,
SDH
202-663-2811


Official - SBU
UNCLASSIFIED

From: PM-Staffers Mailbox
Sent: Thursday, August 16, 2018 12:41 PM
To: Heidema, Sarah J; Davidson-Hood, Simon; Hart, Robert L
Cc: PM-Staffers Mailbox; Carter, Rachel
Subject: For drafter updates: Package 201822013 Update on 3D Printing – Defense Distributed (DD) has
been returned for revision
Importance: High

Hello DTCP colleagues,

Please update the attached IM to S on 3D printing as referenced below as soon as possible.

Best,

Samantha Sison
PM/FO SharePoint
X70561

From: SES-Line_Only
Sent: Thursday, August 16, 2018 12:09 PM
To: Everest_PM; Everest_H
Cc: SES-Line_Only
Subject: Package 201822013 Update on 3D Printing – Defense Distributed (DD) has been returned for
revision




                                            WASHSTATEB008356
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 117 of 680
           Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 118 of 680




From:                   Rogers, Shana A
Sent:                   Fri, 17 Aug 2018 16:44:44 -0400
To:                     Wall, Amanda J;Dorosin, Joshua L
Cc:                     Fabry, Steven F
Subject:                FW: (R_467693) IM to S- Update on 3D Printing SJH edits (LPM) (2) RLH
Attachments:            (R_467693) IM to S- Update on 3D Printing SJH edits (LPM) (2) RLH (LPM).docx


Amanda, Josh,
PM has revised the IM to S with an update on the 3D gun case. Steve and I have edited the attached but
wanted to give the L/FO opportunity to review again before we clear.

Thanks,
Shana


Sensitive
This email is UNCLASSIFIED.




From: Fabry, Steven F
Sent: Friday, August 17, 2018 10:43 AM
To: Rogers, Shana A
Subject: RE: (R_467693) IM to S- Update on 3D Printing SJH edits (LPM) (2) RLH

Thanks, Shana, a couple of comments in the attached. I’m not wedded to any of the words if you think
any of it can be improved. Thanks,

-- Steve


Official - SBU
UNCLASSIFIED

From: Rogers, Shana A
Sent: Friday, August 17, 2018 7:54 AM
To: Fabry, Steven F
Subject: FW: (R_467693) IM to S- Update on 3D Printing SJH edits (LPM) (2) RLH

Steve,
PM is trying to push the IM on DD back to S. I’m not sure what purpose it serves at this point (I suspect
he knows all of this by now after Wed. night). I’ve edited the attached. Do you have further
edits/comments? I’ll run it back by the FO after your feedback.

Shana




                                              WASHSTATEB008362
     Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 119 of 680




Sensitive
This email is UNCLASSIFIED.




From: Heidema, Sarah J
Sent: Thursday, August 16, 2018 2:58 PM
To: Hart, Robert L
Cc: Paul, Joshua M; Rogers, Shana A
Subject: (R_467693) IM to S- Update on 3D Printing SJH edits (LPM) (2) RLH

My edits. I think we should attach yesterday’s brief. I’ve put in a place holder for it

Official
UNCLASSIFIED




                                            WASHSTATEB008363
       Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 120 of 680




From:                   PM-Staffers Mailbox
Sent:                   Mon, 20 Aug 2018 09:37:18 -0400
To:                     Fabry, Steven F;Rogers, Shana A
Cc:                     Hart, Robert L;Davidson-Hood, Simon;PM-Staffers Mailbox
Subject:                RE: For drafter updates: Package 201822013 Update on 3D Printing – Defense
Distributed (DD) has been returned for revision
Importance:             High


Steve, Shana –

AA/S Kaidanow is looking for this IM to come up as soon as possible. Please provide a status update.

Thank you,

Samantha Sison
PM/FO SharePoint
X70561


Official - SBU
UNCLASSIFIED

From: Davidson-Hood, Simon
Sent: Friday, August 17, 2018 4:27 PM
To: Fabry, Steven F; Rogers, Shana A
Cc: PM-Staffers Mailbox; Hart, Robert L
Subject: RE: For drafter updates: Package 201822013 Update on 3D Printing – Defense Distributed (DD)
has been returned for revision

Hi Steve and Shana,

Could I ask you to respond to the questions regarding updating this memo please? My apologies for the
delay in sending it to you. I was out yesterday afternoon, and hadn’t seen any traffic on this today.

Best,
SDH
202-663-2811


Official - SBU
UNCLASSIFIED

From: PM-Staffers Mailbox
Sent: Thursday, August 16, 2018 12:41 PM
To: Heidema, Sarah J; Davidson-Hood, Simon; Hart, Robert L
Cc: PM-Staffers Mailbox; Carter, Rachel
Subject: For drafter updates: Package 201822013 Update on 3D Printing – Defense Distributed (DD) has



                                             WASHSTATEB008368
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 121 of 680
     Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 122 of 680




Please note that this link will expire 2 weeks after the e-mail is sent, for security reasons. If this
link is expired, please use the Advanced Search to find the package by typing in the S/ES ID
number.

Official - SBU
UNCLASSIFIED




                                          WASHSTATEB008370
         Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 123 of 680




From:                   PM-Staffers Mailbox
Sent:                   Mon, 20 Aug 2018 13:10:14 -0400
To:                     Heidema, Sarah J
Cc:                     PM-Staffers Mailbox
Subject:                FW: For drafter updates: Package 201822013 Update on 3D Printing – Defense
Distributed (DD) has been returned for revision
Importance:             High


Sarah,

AA/S Kaidanow has asked that you keep pushing Steve Fabry on this. We haven’t heard back from L.

Best,

Samantha Sison
PM/FO SharePoint
X70561


Official - SBU
UNCLASSIFIED

From: PM-Staffers Mailbox
Sent: Monday, August 20, 2018 9:37 AM
To: Fabry, Steven F; Rogers, Shana A
Cc: Hart, Robert L; Davidson-Hood, Simon; PM-Staffers Mailbox
Subject: RE: For drafter updates: Package 201822013 Update on 3D Printing – Defense Distributed (DD)
has been returned for revision
Importance: High

Steve, Shana –

AA/S Kaidanow is looking for this IM to come up as soon as possible. Please provide a status update.

Thank you,

Samantha Sison
PM/FO SharePoint
X70561


Official - SBU
UNCLASSIFIED

From: Davidson-Hood, Simon
Sent: Friday, August 17, 2018 4:27 PM
To: Fabry, Steven F; Rogers, Shana A



                                            WASHSTATEB008371
        Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 124 of 680




Cc: PM-Staffers Mailbox; Hart, Robert L
Subject: RE: For drafter updates: Package 201822013 Update on 3D Printing – Defense Distributed (DD)
has been returned for revision

Hi Steve and Shana,

Could I ask you to respond to the questions regarding updating this memo please? My apologies for the
delay in sending it to you. I was out yesterday afternoon, and hadn’t seen any traffic on this today.

Best,
SDH
202-663-2811


Official - SBU
UNCLASSIFIED

From: PM-Staffers Mailbox
Sent: Thursday, August 16, 2018 12:41 PM
To: Heidema, Sarah J; Davidson-Hood, Simon; Hart, Robert L
Cc: PM-Staffers Mailbox; Carter, Rachel
Subject: For drafter updates: Package 201822013 Update on 3D Printing – Defense Distributed (DD) has
been returned for revision
Importance: High

Hello DTCP colleagues,

Please update the attached IM to S on 3D printing as referenced below as soon as possible.

Best,

Samantha Sison
PM/FO SharePoint
X70561

From: SES-Line_Only
Sent: Thursday, August 16, 2018 12:09 PM
To: Everest_PM; Everest_H
Cc: SES-Line_Only
Subject: Package 201822013 Update on 3D Printing – Defense Distributed (DD) has been returned for
revision

S/ES is returning this package to your bureau. If your bureau would like to, it may revise this
paper for resubmission through Everest. If your bureau does not wish to resubmit this package,
you may remove it from your workspace by opening the package and clicking the 'OBE/Save'
button. Please contact us at 7-8879 with any questions.

NOTES: 8/16 12PM MJR: Colleagues ---Per PM Special Rachel Carter, returning to PM at PM's
request as landscape has changed necessitating revisions. Deputy Exec Sec as also requested:


                                            WASHSTATEB008372
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 125 of 680
          Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 126 of 680




From:                    Rogers, Shana A
Sent:                    Tue, 21 Aug 2018 08:41:08 -0400
To:                      Wall, Amanda J;Dorosin, Joshua L
Cc:                      Fabry, Steven F
Subject:                 RE: (R_467693) IM to S- Update on 3D Printing SJH edits (LPM) (2) RLH
Attachments:             (R_467693) IM to S- Update on 3D Printing SJH edits (LPM) (2) RLH
(LPM).....docx


Hi Amanda and Josh,
Is it OK for us to clear on this AM? Sorry if I missed a response yesterday. If clients can’t get it to S today
it may be kicked back again as out-of-date because the hearing is today.

Thanks,
SHana


Sensitive
This email is UNCLASSIFIED.




From: Rogers, Shana A
Sent: Friday, August 17, 2018 4:45 PM
To: Wall, Amanda J; Dorosin, Joshua L
Cc: Fabry, Steven F
Subject: FW: (R_467693) IM to S- Update on 3D Printing SJH edits (LPM) (2) RLH

Amanda, Josh,
PM has revised the IM to S with an update on the 3D gun case. Steve and I have edited the attached but
wanted to give the L/FO opportunity to review again before we clear.

Thanks,
Shana


Sensitive
This email is UNCLASSIFIED.




From: Fabry, Steven F
Sent: Friday, August 17, 2018 10:43 AM
To: Rogers, Shana A
Subject: RE: (R_467693) IM to S- Update on 3D Printing SJH edits (LPM) (2) RLH

Thanks, Shana, a couple of comments in the attached. I’m not wedded to any of the words if you think
any of it can be improved. Thanks,




                                                WASHSTATEB008374
        Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 127 of 680




-- Steve


Official - SBU
UNCLASSIFIED

From: Rogers, Shana A
Sent: Friday, August 17, 2018 7:54 AM
To: Fabry, Steven F
Subject: FW: (R_467693) IM to S- Update on 3D Printing SJH edits (LPM) (2) RLH

Steve,
PM is trying to push the IM on DD back to S. I’m not sure what purpose it serves at this point (I suspect
he knows all of this by now after Wed. night). I’ve edited the attached. Do you have further
edits/comments? I’ll run it back by the FO after your feedback.

Shana


Sensitive
This email is UNCLASSIFIED.




From: Heidema, Sarah J
Sent: Thursday, August 16, 2018 2:58 PM
To: Hart, Robert L
Cc: Paul, Joshua M; Rogers, Shana A
Subject: (R_467693) IM to S- Update on 3D Printing SJH edits (LPM) (2) RLH

My edits. I think we should attach yesterday’s brief. I’ve put in a place holder for it

Official
UNCLASSIFIED




                                              WASHSTATEB008375
          Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 128 of 680




From:                    Rogers, Shana A
Sent:                    Thu, 23 Aug 2018 07:17:19 -0400
To:                      Wall, Amanda J;Dorosin, Joshua L
Cc:                      Fabry, Steven F
Subject:                 RE: (R_467693) IM to S- Update on 3D Printing SJH edits (LPM) (2) RLH
Attachments:             (R_467693) IM to S- Update on 3D Printing (LPM 20180823).docx


Hi Josh,
Flagging this again for you—can we clear for L? I’ve updated the text to reflect that the hearing
occurred on Aug. 21.

Thanks,
Shana


Sensitive
This email is UNCLASSIFIED.




From: Rogers, Shana A
Sent: Tuesday, August 21, 2018 8:41 AM
To: Wall, Amanda J; Dorosin, Joshua L
Cc: Fabry, Steven F
Subject: RE: (R_467693) IM to S- Update on 3D Printing SJH edits (LPM) (2) RLH

Hi Amanda and Josh,
Is it OK for us to clear on this AM? Sorry if I missed a response yesterday. If clients can’t get it to S today
it may be kicked back again as out-of-date because the hearing is today.

Thanks,
SHana


Sensitive
This email is UNCLASSIFIED.




From: Rogers, Shana A
Sent: Friday, August 17, 2018 4:45 PM
To: Wall, Amanda J; Dorosin, Joshua L
Cc: Fabry, Steven F
Subject: FW: (R_467693) IM to S- Update on 3D Printing SJH edits (LPM) (2) RLH

Amanda, Josh,
PM has revised the IM to S with an update on the 3D gun case. Steve and I have edited the attached but
wanted to give the L/FO opportunity to review again before we clear.



                                                WASHSTATEB008416
        Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 129 of 680




Thanks,
Shana


Sensitive
This email is UNCLASSIFIED.




From: Fabry, Steven F
Sent: Friday, August 17, 2018 10:43 AM
To: Rogers, Shana A
Subject: RE: (R_467693) IM to S- Update on 3D Printing SJH edits (LPM) (2) RLH

Thanks, Shana, a couple of comments in the attached. I’m not wedded to any of the words if you think
any of it can be improved. Thanks,

-- Steve


Official - SBU
UNCLASSIFIED

From: Rogers, Shana A
Sent: Friday, August 17, 2018 7:54 AM
To: Fabry, Steven F
Subject: FW: (R_467693) IM to S- Update on 3D Printing SJH edits (LPM) (2) RLH

Steve,
PM is trying to push the IM on DD back to S. I’m not sure what purpose it serves at this point (I suspect
he knows all of this by now after Wed. night). I’ve edited the attached. Do you have further
edits/comments? I’ll run it back by the FO after your feedback.

Shana


Sensitive
This email is UNCLASSIFIED.




From: Heidema, Sarah J
Sent: Thursday, August 16, 2018 2:58 PM
To: Hart, Robert L
Cc: Paul, Joshua M; Rogers, Shana A
Subject: (R_467693) IM to S- Update on 3D Printing SJH edits (LPM) (2) RLH

My edits. I think we should attach yesterday’s brief. I’ve put in a place holder for it



                                              WASHSTATEB008417
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 130 of 680




                           Official
                           UNCLASSIFIED




                           WASHSTATEB008418
          Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 131 of 680




From:                    Fabry, Steven F
Sent:                    Fri, 24 Aug 2018 08:50:55 -0400
To:                      Dorosin, Joshua L;Wall, Amanda J
Cc:                      Rogers, Shana A
Subject:                 FW: (R_467693) IM to S- Update on 3D Printing SJH edits (LPM) (2) RLH
Attachments:             (R_467693) IM to S- Update on 3D Printing (LPM 20180823).docx


Per my low-side email.

Official - SBU
UNCLASSIFIED

From: Rogers, Shana A
Sent: Thursday, August 23, 2018 7:17 AM
To: Wall, Amanda J; Dorosin, Joshua L
Cc: Fabry, Steven F
Subject: RE: (R_467693) IM to S- Update on 3D Printing SJH edits (LPM) (2) RLH

Hi Josh,
Flagging this again for you—can we clear for L? I’ve updated the text to reflect that the hearing
occurred on Aug. 21.

Thanks,
Shana


Sensitive
This email is UNCLASSIFIED.




From: Rogers, Shana A
Sent: Tuesday, August 21, 2018 8:41 AM
To: Wall, Amanda J; Dorosin, Joshua L
Cc: Fabry, Steven F
Subject: RE: (R_467693) IM to S- Update on 3D Printing SJH edits (LPM) (2) RLH

Hi Amanda and Josh,
Is it OK for us to clear on this AM? Sorry if I missed a response yesterday. If clients can’t get it to S today
it may be kicked back again as out-of-date because the hearing is today.

Thanks,
SHana


Sensitive
This email is UNCLASSIFIED.




                                                WASHSTATEB008423
           Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 132 of 680




From: Rogers, Shana A
Sent: Friday, August 17, 2018 4:45 PM
To: Wall, Amanda J; Dorosin, Joshua L
Cc: Fabry, Steven F
Subject: FW: (R_467693) IM to S- Update on 3D Printing SJH edits (LPM) (2) RLH

Amanda, Josh,
PM has revised the IM to S with an update on the 3D gun case. Steve and I have edited the attached but
wanted to give the L/FO opportunity to review again before we clear.

Thanks,
Shana


Sensitive
This email is UNCLASSIFIED.




From: Fabry, Steven F
Sent: Friday, August 17, 2018 10:43 AM
To: Rogers, Shana A
Subject: RE: (R_467693) IM to S- Update on 3D Printing SJH edits (LPM) (2) RLH

Thanks, Shana, a couple of comments in the attached. I’m not wedded to any of the words if you think
any of it can be improved. Thanks,

-- Steve


Official - SBU
UNCLASSIFIED

From: Rogers, Shana A
Sent: Friday, August 17, 2018 7:54 AM
To: Fabry, Steven F
Subject: FW: (R_467693) IM to S- Update on 3D Printing SJH edits (LPM) (2) RLH

Steve,
PM is trying to push the IM on DD back to S. I’m not sure what purpose it serves at this point (I suspect
he knows all of this by now after Wed. night). I’ve edited the attached. Do you have further
edits/comments? I’ll run it back by the FO after your feedback.

Shana


Sensitive



                                              WASHSTATEB008424
     Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 133 of 680




This email is UNCLASSIFIED.




From: Heidema, Sarah J
Sent: Thursday, August 16, 2018 2:58 PM
To: Hart, Robert L
Cc: Paul, Joshua M; Rogers, Shana A
Subject: (R_467693) IM to S- Update on 3D Printing SJH edits (LPM) (2) RLH

My edits. I think we should attach yesterday’s brief. I’ve put in a place holder for it

Official
UNCLASSIFIED




                                            WASHSTATEB008425
      Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 134 of 680




From:                    Fabry, Steven F
Sent:                    Fri, 24 Aug 2018 09:05:31 -0400
To:                      Chandler, Karen R;PM-Staffers Mailbox
Cc:                      Rogers, Shana A;Miller, Michael F;Heidema, Sarah J
Subject:                 IM on 3D Printing
Attachments:             (R_467693) IM to S- Update on 3D Printing (LPM 20180823).docx


PM colleagues – this IM has been cleared by Josh Dorosin in the L/FO with edits as attached. Thanks,

-- Steve

Steven F. Fabry
Assistant Legal Adviser for
  Political-Military Affairs (L/PM)
U.S. Department of State
(202) 647-9288
fabrysf@state.gov



Official - SBU
UNCLASSIFIED




                                          WASHSTATEB008430
      Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 135 of 680




From:                    Fabry, Steven F
Sent:                    Fri, 24 Aug 2018 09:05:55 -0400
To:                      Dorosin, Joshua L;Wall, Amanda J;Williams, Veronica X
Cc:                      Rogers, Shana A
Subject:                 FW: IM on 3D Printing
Attachments:             (R_467693) IM to S- Update on 3D Printing (LPM 20180823).docx


For your records.

Official - SBU
UNCLASSIFIED

From: Fabry, Steven F
Sent: Friday, August 24, 2018 9:06 AM
To: Chandler, Karen R; PM-Staffers Mailbox
Cc: Rogers, Shana A; Miller, Michael F; Heidema, Sarah J
Subject: IM on 3D Printing

PM colleagues – this IM has been cleared by Josh Dorosin in the L/FO with edits as attached. Thanks,

-- Steve

Steven F. Fabry
Assistant Legal Adviser for
  Political-Military Affairs (L/PM)
U.S. Department of State
(202) 647-9288
fabrysf@state.gov




Official - SBU
UNCLASSIFIED




                                          WASHSTATEB008435
       Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 136 of 680




From:                    PM-Staffers Mailbox
Sent:                    Fri, 24 Aug 2018 09:47:26 -0400
To:                      String, Marik A
Cc:                      Chandler, Karen R;PM-Staffers Mailbox
Subject:                 For Marik: IM on 3D Printing - PLEASE CLEAR ASAP
Attachments:             (R_467693) IM to S- Update on 3D Printing (LPM 20180823).docx
Importance:              High


Dear Marik,

Please see attached IM on 3D printing for your review. Note that this was held up in L/FO for several
weeks so S has not been updated on the issue. I know the Ambassador was hoping to get this out asap
and the ruling on the latest court action is Monday so it would be best to get this out this morning to
guarantee the line processes it.

All the Best,

Kurosh Massoud Ansari
Staff Assistant
PM/FO SharePoint
202-647-5104

Official
UNCLASSIFIED

From: Fabry, Steven F
Sent: Friday, August 24, 2018 9:06 AM
To: Chandler, Karen R; PM-Staffers Mailbox
Cc: Rogers, Shana A; Miller, Michael F; Heidema, Sarah J
Subject: IM on 3D Printing

PM colleagues – this IM has been cleared by Josh Dorosin in the L/FO with edits as attached. Thanks,

-- Steve

Steven F. Fabry
Assistant Legal Adviser for
  Political-Military Affairs (L/PM)
U.S. Department of State
(202) 647-9288
fabrysf@state.gov




Official - SBU
UNCLASSIFIED



                                            WASHSTATEB008440
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 137 of 680




                           WASHSTATEB008441
       Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 138 of 680




From:                   PM-Staffers Mailbox
Sent:                   Fri, 24 Aug 2018 11:46:51 -0400
To:                     String, Marik A
Cc:                     Chandler, Karen R
Subject:                RE: For Marik: IM on 3D Printing - PLEASE CLEAR ASAP
Attachments:            64 - State PI Opp.pdf


DAS String,

Attached is Tab 1 of the IM.

Samantha Sison
PM/FO SharePoint
X70561


Official - SBU
UNCLASSIFIED

From: PM-Staffers Mailbox
Sent: Friday, August 24, 2018 9:47 AM
To: String, Marik A
Cc: Chandler, Karen R; PM-Staffers Mailbox
Subject: For Marik: IM on 3D Printing - PLEASE CLEAR ASAP
Importance: High

Dear Marik,

Please see attached IM on 3D printing for your review. Note that this was held up in L/FO for several
weeks so S has not been updated on the issue. I know the Ambassador was hoping to get this out asap
and the ruling on the latest court action is Monday so it would be best to get this out this morning to
guarantee the line processes it.

All the Best,

Kurosh Massoud Ansari
Staff Assistant
PM/FO SharePoint
202-647-5104

Official
UNCLASSIFIED

From: Fabry, Steven F
Sent: Friday, August 24, 2018 9:06 AM
To: Chandler, Karen R; PM-Staffers Mailbox




                                             WASHSTATEB008446
      Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 139 of 680




Cc: Rogers, Shana A; Miller, Michael F; Heidema, Sarah J
Subject: IM on 3D Printing

PM colleagues – this IM has been cleared by Josh Dorosin in the L/FO with edits as attached. Thanks,

-- Steve

Steven F. Fabry
Assistant Legal Adviser for
  Political-Military Affairs (L/PM)
U.S. Department of State
(202) 647-9288
fabrysf@state.gov




Official - SBU
UNCLASSIFIED




                                          WASHSTATEB008447
     Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 140 of 680


             Case 2:18-cv-01115-RSL Document 64 Filed 08/15/18 Page 1 of 26




 1                                                                 The Honorable Robert S. Lasnik

 2

 3
 4

 5
 6
 7                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 8                                     AT SEATTLE
 9                                                     )
     STATE OF WASHINGTON, et al.,                      )   No. 2:18-cv-1115-RSL
10                                                     )
        Plaintiffs,                                    )   FEDERAL DEFENDANTS’
11                            v.                       )   BRIEF IN OPPOSITION TO
                                                       )   PLAINTIFFS’ MOTION FOR
12   UNITED STATES DEPARTMENT OF                       )   PRELIMINARY INJUNCTION
     STATE, et al.,                                    )
13                                                     )   NOTED FOR: August 21, 2018
        Defendants.                                    )
14                                                     )
15

16

17

18

19
20

21

22
23
24

25
26

27
     Opposition to Motion for Preliminary Injunction
                                                                            United States Department of Justice
     (No. 2:18-cv-1115-RSL) – i                                        Civil Division, Federal Programs Branch
                                                                                    20 Massachusetts Ave. NW
                                                                                        Washington, DC 20530
                                                                                                  202-305-8648

                                         WASHSTATEB008448
     Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 141 of 680


             Case 2:18-cv-01115-RSL Document 64 Filed 08/15/18 Page 2 of 26




 1                                              INTRODUCTION

 2           The manufacture or possession of plastic guns that are undetectable is a serious federal
 3   crime, punishable by up to five years in prison. Among other statutes, the Undetectable
 4   Firearms Act prohibits the manufacture, possession, sale, import, or transfer of undetectable
 5   firearms. See 18 U.S.C. § 922(p). The Department of Justice, among other agencies, enforces
 6   that prohibition, and will continue to do so vigorously. Neither those enforcement efforts nor
 7   the prohibition itself is affected in any way by the actions challenged in this case.
 8           This case is not about the regulation of U.S. persons who wish to utilize a 3D printer to
 9   manufacture their own small-caliber firearms. Rather, this case concerns the Department of
10   State’s delegated authority to control the export of defense articles and services, or technical
11   data related thereto, that raise military or intelligence concerns. The Department is tasked with
12   determining what technology and weaponry provides a critical military or intelligence
13   advantage such that it should not be shipped without restriction from the United States to other
14   countries (or otherwise provided to foreigners), where, beyond the reach of U.S. law, it could
15   be used to threaten U.S. national security, foreign policy, or international peace and stability.
16   Domestic activities that do not involve providing access to foreign persons, by contrast, are left
17   to other federal agencies—and the states—to regulate.
18           In bringing their motion for a preliminary injunction, Plaintiffs misunderstand the
19   fundamental limit on the State Department’s authority. According to Plaintiffs, the
20   Government’s export-related determinations—specifically with respect to the export of
21   technical data developed by Defense Distributed—have jeopardized their ability to protect the
22   safety and health of their residents. But the domestic harms about which Plaintiffs are
23   allegedly concerned are not properly regulated by the Department under current law. Plaintiffs’
24   allegations of harm are not reasonably attributable to the Department’s regulation of exports,
25   but rather focus on the possibility that third parties will commit violations of the Undetectable
26   Firearms Act or other relevant laws that are not at issue in this case. Likewise, Plaintiffs have
27   failed to demonstrate that the facts and law clearly favor their position with respect to the
     Opposition to Motion for Preliminary Injunction
                                                                                 United States Department of Justice
     (No. 2:18-cv-1115-RSL) – 1                                             Civil Division, Federal Programs Branch
                                                                                             20 Massachusetts Ave. NW
                                                                                                Washington, DC 20530
                                                                                                        202-305-8648

                                               WASHSTATEB008449
     Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 142 of 680


             Case 2:18-cv-01115-RSL Document 64 Filed 08/15/18 Page 3 of 26




1    merits of their claims, or that it is in the public interest for the Court to second-guess the

2    national security determinations of the Executive Branch.

3           Accordingly, Plaintiffs’ motion should be denied.

4                                             BACKGROUND

5    I.     Statutory And Regulatory Background

6           The Arms Export Control Act (“AECA”), 22 U.S.C. § 2751 et seq., authorizes the

7    President, “[i]n furtherance of world peace and the security and foreign policy of the United

8    States” to “control the import and the export of defense articles and defense services” and to

9    promulgate regulations accordingly. 22 U.S.C. § 2778(a)(1) (emphasis added). The President

10   has delegated this authority to the Department in relevant part, and the Department has

11   accordingly promulgated the International Traffic in Arms Regulations (“ITAR”), which are

12   administered by the Department’s Directorate of Defense Trade Controls (“DDTC”). See Exec.

13   Order No. 13637(n)(i), 78 Fed. Reg. 16,129 (Mar. 8, 2013); 22 C.F.R. §§ 120-130. At the heart

14   of the AECA is the United States Munitions List (“USML”), an extensive listing of materials

15   that constitute “defense articles and defense services” under the ITAR. See 22 C.F.R. Part 121.

16   As relevant here, Category I of the USML includes all firearms up to .50 caliber, and all

17   technical data directly related to such firearms. Id. § 121.1(I)(a), (i). Technical data is

18   information that “is required for the design, development, production, manufacture, assembly,

19   operation, repair, testing, maintenance or modification of defense articles.” Id. § 120.10(a)(1).

20   Section 2778 of the AECA authorizes the President (1) to designate those defense articles and

21   services to be included on the USML; (2) to require licenses for the export of items on the

22   USML; and (3) to promulgate regulations for the import and export of such items on the

23   USML. 22 U.S.C. § 2778.

24          The ITAR does not regulate any transfers of defense articles except those that constitute

25   “exports,” i.e., the transfer of defense articles abroad or to foreign persons, and “temporary

26   imports.” The ITAR’s definition of exports includes, in part (1) “[s]ending or taking of a

27   defense article out of the United States in any manner,” 22 C.F.R. § 120.17(a)(1); (2)
     Opposition to Motion for Preliminary Injunction
                                                                                  United States Department of Justice
     (No. 2:18-cv-1115-RSL) – 2                                              Civil Division, Federal Programs Branch
                                                                                          20 Massachusetts Ave. NW
                                                                                              Washington, DC 20530
                                                                                                        202-305-8648

                                            WASHSTATEB008450
     Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 143 of 680


                Case 2:18-cv-01115-RSL Document 64 Filed 08/15/18 Page 4 of 26




1    “[r]eleasing or otherwise transferring a defense article to an embassy or to any of its agencies or

2    subdivisions, such as a diplomatic mission or consulate, in the United States,” id.

3    § 120.17(a)(4); and (3) “[r]eleasing or otherwise transferring technical data to a foreign person

4    in the United States (a ‘deemed export’),” id. § 120.17(a)(2).

5               In certain cases where it is unclear whether a particular item is a defense article or

6    defense service, the Department makes a “commodity jurisdiction” (“CJ”) determination using

7    a procedure set forth in the ITAR. See id. § 120.4. Upon written request, DDTC will provide

8    applicants with a determination as to whether the item, service, or data is within the scope of

9    the ITAR. These assessments are made on a case-by-case basis through an inter-agency

10   process, evaluating whether the item, service, or data is covered by the USML, provides the

11   equivalent performance capabilities of a defense article on the USML, or has a critical military

12   or intelligence advantage. See id. § 120.4(d).

13              While the AECA and ITAR do not provide the State Department with authority to

14   prohibit the domestic manufacture or possession of 3D-printed guns, there are other federal

15   statutes that deal with this topic. Most significantly, the Undetectable Firearms Act bars the

16   manufacture, possession, sale, import, or transfer of undetectable firearms. See 18 U.S.C.

17   § 922(p); An Act to Extend the Undetectable Firearms Act of 1988 for 10 Years, Pub. L. No.

18   113-57, 127 Stat. 656 (2013). Under that statute, firearms manufactured or sold in the United

19   States must generally be capable of being detected by metal detectors and by x-ray machines.

20   See 18 U.S.C. § 922(p)(1). Those requirements are not in any way affected by the actions

21   challenged in this case, nor are the separate federal prohibitions on the possession of firearms

22   by felons, persons subject to restraining orders, or the mentally ill. See 18 U.S.C. § 922(g)(1)

23   (felons and certain state-law misdemeanants); id. § 922(g)(8) (court-issued restraining orders);

24   id. § 922(g)(4) (persons adjudicated as mentally ill). The Government continues to enforce

25   these laws in order to address domestic safety issues related to undetectable firearms. The

26   Department’s determination under the ITAR at issue here will not affect those enforcement

27   efforts.
     Opposition to Motion for Preliminary Injunction
                                                                                    United States Department of Justice
     (No. 2:18-cv-1115-RSL) – 3                                                Civil Division, Federal Programs Branch
                                                                                            20 Massachusetts Ave. NW
                                                                                                Washington, DC 20530
                                                                                                          202-305-8648

                                               WASHSTATEB008451
     Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 144 of 680


             Case 2:18-cv-01115-RSL Document 64 Filed 08/15/18 Page 5 of 26




 1   II.    The Government’s Settlement With Defense Distributed

 2          In 2012, Defense Distributed published on the Internet “privately generated technical

 3   data regarding a number of gun-related items.” Def. Distributed v. Dep’t of State, 121 F. Supp.

 4   3d 680, 687 (W.D. Tex. 2015). In May 2013, DDTC sent Defense Distributed a letter stating

 5   that Defense Distributed may have released ITAR-controlled technical data without the

 6   required authorization. See id. Defense Distributed removed the technical data and submitted a

 7   CJ request. Id. The company, however, and in conjunction with another non-profit, the Second

 8   Amendment Foundation, ultimately brought a lawsuit against, inter alia, the Department and

 9   DDTC, claiming that the requirement to obtain authorization prior to publishing the subject

10   files on its website violated plaintiffs’ rights under the First, Second, and Fifth Amendments

11   and exceeded the Department’s statutory authority. Id. at 688.

12          In August 2015, the U.S. District Court for the Western District of Texas denied

13   Defense Distributed’s motion for a preliminary injunction. Id. at 701. For purposes of the

14   preliminary injunction analysis, the district court considered the files to be subject to the

15   protection of the First Amendment. Id. at 691-92. Applying intermediate scrutiny, the court

16   concluded that “because the AECA and ITAR do not prohibit domestic communications” and

17   plaintiffs remained “free to disseminate the computer files at issue domestically,” they had not

18   shown a substantial likelihood of success on the merits. Id. at 695.

19          The Fifth Circuit affirmed in a split decision. See 838 F.3d 451 (5th Cir. 2016).

20   Focusing narrowly on the question of the non-merits requirements for preliminary relief, the

21   panel majority concluded that the “Department’s stated interest in preventing foreign nationals

22   . . . from obtaining technical data on how to produce weapons and weapon parts” outweighed

23   plaintiffs’ interest in their constitutional rights. Id. at 458-59. The panel majority “decline[d]

24   to address the merits” because plaintiffs’ failure to meet any single requirement for a

25   preliminary injunction would require affirmance of the district court. See id. at 456-58. A

26   dissent from the panel opinion did address the merits. See id. at 461 (Jones, J. dissenting).

27   “[F]or the benefit of the district court on remand,” the dissent set forth an analysis concluding
     Opposition to Motion for Preliminary Injunction
                                                                                 United States Department of Justice
     (No. 2:18-cv-1115-RSL) – 4                                             Civil Division, Federal Programs Branch
                                                                                         20 Massachusetts Ave. NW
                                                                                             Washington, DC 20530
                                                                                                       202-305-8648

                                            WASHSTATEB008452
     Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 145 of 680


              Case 2:18-cv-01115-RSL Document 64 Filed 08/15/18 Page 6 of 26




 1   that “the State Department’s application of its ‘export’ control regulations to this domestic

 2   Internet posting appears to violate the governing statute, represents an irrational interpretation

 3   of the regulations, and violates the First Amendment as a content-based regulation and a prior

 4   restraint.” Id. at 463-64.

 5            After plaintiffs’ petitions for rehearing en banc and for certiorari were denied, see 138

 6   S. Ct. 638 (2018); 865 F.3d 211 (5th Cir. 2017) (5 dissenting judges), proceedings resumed in

 7   district court. In April 2018, the Government moved to dismiss plaintiffs’ second amended

 8   complaint. See Def. Distributed, No. 1:15-cv-372-RP, Dkt. No. 92. Meanwhile, the district

 9   court ordered the parties to exchange written settlement demands, see id., Dkt. No. 88, thereby

10   initiating a process under which the parties were able to reach a settlement before briefing on

11   the motion to dismiss was complete, see id., Dkt. Nos. 93, 95.

12            Pursuant to the settlement and as relevant here, the Government agreed to the following:

13            (a)      Defendants’ commitment to draft and to fully pursue, to the extent
                       authorized by law (including the Administrative Procedure Act), the
14
                       publication in the Federal Register of a notice of proposed rulemaking and
15                     final rule, revising USML Category I to exclude the technical data that is
                       the subject of the Action.[1]
16
              (b)      Defendants’ announcement, while the above-referenced final rule is in
17                     development, of a temporary modification, consistent with the . . . (ITAR),
18                     22 C.F.R. § 126.2, of USML Category I to exclude the technical data that
                       is the subject of the Action. The announcement will appear on the DDTC
19                     website, www.pmddtc.state.gov, on or before July 27, 2018.[2]

20

21
          1
            See Section III, infra. At the time settlement negotiations began, the parties had long expected such a Notice
22   of Proposed Rulemaking (“NPRM”) to be issued. See 78 Fed. Reg. 22,740, 22,741 (April 16, 2013) (announcing
     that “[t]he Department intends to publish final rules implementing the revised USML categories and related ITAR
23   amendments periodically”). Reflecting nearly a decade of efforts to carry out a reform of export regulations and
     pursuant to a “comprehensive review” of the U.S. export control system, the Government has undertaken an
24   Export Control Reform Initiative (“ECRI”) that was proposed in April 2010, see Fact Sheet on the President’s
     Export Control Reform Initiative (Apr. 20, 2010), https://obamawhitehouse.archives.gov/the-press-office/fact-
25   sheet-presidents-export-control-reform-initiative, and facilitated by Executive Order No. 13637, 78 Fed. Reg.
     16,129 (Mar. 8, 2013). By January 20, 2017, this export reform process had been completed for USML categories
26   IV through XX.
          2
            Pursuant to 22 C.F.R. § 126.2, “[t]he Deputy Assistant Secretary for Defense Trade Controls may order the
     temporary suspension or modification of any or all of the regulations of this subchapter in the interest of the
27
     security and foreign policy of the United States.”
     Opposition to Motion for Preliminary Injunction
                                                                                            United States Department of Justice
     (No. 2:18-cv-1115-RSL) – 5                                                        Civil Division, Federal Programs Branch
                                                                                                    20 Massachusetts Ave. NW
                                                                                                        Washington, DC 20530
                                                                                                                  202-305-8648

                                                  WASHSTATEB008453
     Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 146 of 680


             Case 2:18-cv-01115-RSL Document 64 Filed 08/15/18 Page 7 of 26



             (c)     Defendants’ issuance of a letter to Plaintiffs on or before July 27, 2018,
 1                   signed by the Deputy Assistant Secretary for Defense Trade Controls,
                     advising that the Published Files, Ghost Gunner Files, and CAD Files are
 2
                     approved for public release (i.e., unlimited distribution) in any form and
 3                   are exempt from the export licensing requirements of the ITAR because
                     they satisfy the criteria of 22 C.F.R. § 125.4(b)(13). . . .
 4
             (d)     Defendants’ acknowledgment and agreement that the temporary
 5                   modification . . . permits any United States person, to include DD’s
 6                   customers and SAF’s members, to access, discuss, use, reproduce, or
                     otherwise benefit from the technical data that is the subject of the Action,
 7                   and that the letter to Plaintiffs permits any such person to access, discuss,
                     use, reproduce or otherwise benefit from the Published Files, Ghost
 8                   Gunner Files, and CAD Files.
 9           The parties executed the agreement on June 29, 2018, and the Government complied

10   with (b) and (c) on July 27, 2018. See Ex. A, Declaration of Sarah Heidema (“Heidema Decl.”)

11   ¶¶ 27, 29. The Settlement Agreement provides that Defendants deny that they violated

12   Plaintiffs’ constitutional rights. See id. ¶ 28.

13   III.    The Government’s Proposed Rulemaking

14           On May 24, 2018—after the initial exchange of settlement offers but more than one

15   month prior to the settlement with Defense Distributed—the Departments of State and

16   Commerce each issued a notice of proposed rulemaking (“NPRM”) that implicated the

17   technical data at issue in Defense Distributed. See 83 Fed. Reg. 24,198 (May 24, 2018); 83

18   Fed. Reg. 24,166 (May 24, 2018). In those NPRMs, the Government proposed amending the

19   ITAR “to revise Categories I (firearms, close assault weapons and combat shotguns), II (guns

20   and armament) and III (ammunition and ordnance) of the [USML] to describe more precisely

21   the articles warranting export and temporary import control on the USML.” 83 Fed. Reg. at

22   24,198. If the NPRM is finalized as contemplated, the items removed from the USML would

23   no longer be subject to the ITAR’s authorization requirements, see id., i.e., no license from the

24   Department of State would be required for their export.

25           The Commerce NPRM explains both the rationale for the proposed transfer as well as

26   the review process undertaken by the Government. As it explained, the process included a

27   “review of those categories by the Department of Defense, which worked with the Departments
     Opposition to Motion for Preliminary Injunction
                                                                                 United States Department of Justice
     (No. 2:18-cv-1115-RSL) – 6                                             Civil Division, Federal Programs Branch
                                                                                         20 Massachusetts Ave. NW
                                                                                             Washington, DC 20530
                                                                                                       202-305-8648

                                             WASHSTATEB008454
     Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 147 of 680


             Case 2:18-cv-01115-RSL Document 64 Filed 08/15/18 Page 8 of 26




 1   of State and Commerce in preparing the amendments.” 83 Fed. Reg. at 24,166. The review

 2   was intended to ensure that items remaining on the USML are either “inherently military or

 3   otherwise warrant[ing] control on the USML” or “of a type common to nonmilitary firearms

 4   applications, possess parameters or characteristics that provide a critical military or intelligence

 5   advantage to the United States, and are almost exclusively available from the United States.”

 6   Id. Put simply, the goal was to ensure that items remaining on the USML in the categories in

 7   question, and therefore subject to export controls under the ITAR, are military weapons and

 8   related items that could present a critical military or intelligence advantage.

 9   IV.     Procedural History

10           On July 30, 2018, Plaintiffs filed the instant action against, inter alia, the Department,

11   the Secretary of State, DDTC, and Defense Distributed. Compl., ECF No. 1. Plaintiffs alleged

12   that the Government’s settlement with Defense Distributed adversely affected their public

13   safety laws, in violation of the Administrative Procedure Act (“APA”) and the Tenth

14   Amendment to the U.S. Constitution. Id. at 21-41. Also on July 30, 2018, Plaintiffs moved for

15   a temporary restraining order against Defendants, Mot. for TRO, Dkt. No. 2, which the Court

16   granted on July 31, 2018, Dkt. No. 23 (“Order”).

17           In its Order, the Court held that Plaintiffs had demonstrated irreparable injury because

18   “[i]f an injunction is not issued and the status quo alters . . . , the proliferation of these firearms

19   will have many of the negative impacts on a state level that the federal government once feared

20   on the international stage.” Order at 7. Further, the Court determined that Plaintiffs were

21   likely to succeed on the merits of their APA claim because “[t]here is no indication” that, prior

22   to entering into the settlement agreement, the Government either provided 30-day notice to

23   Congress pursuant to 22 U.S.C. § 2278(f)(1) or obtained the concurrence of the Secretary of

24   Defense pursuant to Executive Order 13637. Id. at 6.

25           The Court also found that Plaintiffs have standing “[f]or purposes of this temporary

26   order.” Id. at 6 n.2. The Court based this determination on the “clear and reasonable fear”

27   expressed by Plaintiffs, as well as the Court’s finding that “there is no separation of the internet
     Opposition to Motion for Preliminary Injunction
                                                                                   United States Department of Justice
     (No. 2:18-cv-1115-RSL) – 7                                               Civil Division, Federal Programs Branch
                                                                                           20 Massachusetts Ave. NW
                                                                                               Washington, DC 20530
                                                                                                         202-305-8648

                                             WASHSTATEB008455
     Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 148 of 680


             Case 2:18-cv-01115-RSL Document 64 Filed 08/15/18 Page 9 of 26




 1   between domestic and international audiences.” Id. Finally, the Court found that “the balance

 2   of hardships and the public interest tip sharply in plaintiffs’ favor.” Id. at 7. Consequently, the

 3   Court enjoined the Government “from implementing or enforcing the ‘Temporary Modification

 4   of Category I of the United States Munitions List’ and the letter to Cody R. Wilson, Defense

 5   Distributed, and Second Amendment Foundation issued by the U.S. Department of State on

 6   July 27, 2018,” and required that the Government “preserve the status quo ex ante as if the

 7   modification had not occurred and the letter had not been issued.” Id. The Court did not enjoin

 8   Defense Distributed in any manner. Id.

 9          Plaintiffs amended their complaint on August 2, 2018, Am. Compl., Dkt. No. 29, and

10   moved for a preliminary injunction on August 9, 2018, Dkt. No. 43 (“Pls.’ Mot.”). As agreed

11   to by the parties, the TRO remains in effect until August 28, 2018. See Order, Dkt. No. 30.

12                                              ARGUMENT

13          “[A] preliminary injunction is an extraordinary and drastic remedy, one that should not

14   be granted unless the movant, by a clear showing, carries the burden of persuasion.” Mazurek

15   v. Armstrong, 520 U.S. 968, 972 (1997) (per curiam) (citation omitted). A plaintiff “must

16   establish that he is likely to succeed on the merits, that he is likely to suffer irreparable harm in

17   the absence of preliminary relief, that the balance of equities tips in his favor, and that an

18   injunction is in the public interest.” Am. Trucking Ass’ns, Inc. v. City of Los Angeles, 559 F.3d

19   1046, 1052 (9th Cir. 2009) (citation omitted). Alternatively, “‘serious questions going to the

20   merits’ and a balance of hardships that tips sharply towards the plaintiff can support issuance of

21   a preliminary injunction, so long as the plaintiff also shows that there is a likelihood of

22   irreparable injury and that the injunction is in the public interest.” All. for the Wild Rockies v.

23   Cottrell, 632 F.3d 1127, 1135 (9th Cir. 2011); see also Leiva-Perez v. Holder, 640 F.3d 962,

24   967-68 (9th Cir. 2011). Plaintiffs bear the burden of demonstrating that each of these four

25   factors is met. DISH Network Corp. v. FCC, 653 F.3d 771, 776-77 (9th Cir. 2011).

26          Plaintiffs here ask the Court to suspend and enjoin enforcement of actions already taken

27   by the Government pursuant to its obligations under the settlement agreement. See Pls.’ Mot.
     Opposition to Motion for Preliminary Injunction
                                                                                  United States Department of Justice
     (No. 2:18-cv-1115-RSL) – 8                                              Civil Division, Federal Programs Branch
                                                                                          20 Massachusetts Ave. NW
                                                                                              Washington, DC 20530
                                                                                                        202-305-8648

                                            WASHSTATEB008456
     Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 149 of 680


             Case 2:18-cv-01115-RSL Document 64 Filed 08/15/18 Page 10 of 26




 1   at 1; see also Pls.’ Proposed Order, Dkt. No. 43-3. Through this requested relief, Plaintiffs seek

 2   not to “maintain the status quo” pending litigation, but to place themselves in a better position

 3   than they were in before the onset of the current controversy through an award of “the exact

 4   same ultimate relief” they seek. Taiebat v. Scialabba, No. 17-0805, 2017 WL 747460, at *2-3

 5   (N.D. Cal. Feb. 27, 2017). “In general, that kind of judgment on the merits in the guise of

 6   preliminary relief is a highly inappropriate result.” Senate of Cal. v. Mosbacher, 968 F.2d 974,

 7   978 (9th Cir. 1992).3

 8
     I.      Plaintiffs Have Not Shown That The Department’s Action Will Cause Irreparable
 9           Harm.

10           A preliminary injunction serves the “limited purpose” of “preserv[ing] the relative

11   positions of the parties until a trial on the merits can be held.” Univ. of Tex. v. Camenisch, 451

12   U.S. 390, 395 (1981). Accordingly, “[a]n essential prerequisite” before granting preliminary

13   relief is a showing that irreparable injury is likely in the absence of an injunction. See Dollar

14   Rent A Car of Wash., Inc. v. Travelers Indem. Co., 774 F.2d 1371, 1375 (9th Cir. 1985); Winter

15   v. Nat. Res. Def. Council, 555 U.S. 7, 19 (2008).

16           Plaintiffs argue that the “threat to public safety” allegedly caused by the Department’s

17   settlement agreement constitutes irreparable harm. Pls.’ Mot. at 19-24. Specifically, they

18   claim that the settlement agreement “will make it significantly easier to produce undetectable,

19   untraceable weapons, pos[e] unique threats to the health and safety of the States’ residents and

20   employees, and compromis[e] the States’ ability to enforce their laws and keep their residents

21   and visitors safe.” Id. at 19. These harms alleged by Plaintiffs with respect to the specific

22   items at issue in this motion fall well short of irreparable harm.

23           First, Plaintiffs contend that removal of Defense Distributed’s files from the USML will

24   lead to the “proliferation of downloadable guns.” Pls.’ Mot. at 19. They refer further to “the

25   unique threats of irreparable harm to the States posed by permitting 3D-printed weapons files to

26
          3
            The Government leaves to the private party Defendants the question of whether and how their individual
27
     rights should be considered in this analysis.
     Opposition to Motion for Preliminary Injunction
                                                                                          United States Department of Justice
     (No. 2:18-cv-1115-RSL) – 9                                                      Civil Division, Federal Programs Branch
                                                                                                  20 Massachusetts Ave. NW
                                                                                                      Washington, DC 20530
                                                                                                                202-305-8648

                                                 WASHSTATEB008457
     Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 150 of 680


             Case 2:18-cv-01115-RSL Document 64 Filed 08/15/18 Page 11 of 26




 1   be posted on the internet.” Pls.’ Mot. at 20. But the core inadequacy of Plaintiffs’ claims of

 2   irreparable harm is that they are not caused by, and cannot be traced to, the Department’s

 3   regulatory actions or the challenged settlement agreement. Rather, if these harms occur at all, it

 4   will be because individuals violate the separate prohibitions of the Undetectable Firearms Act

 5   and other relevant domestic laws. Indeed, Plaintiffs’ claim of irreparable harm is based on a

 6   fundamental misconception of the relevant law and the authority of the Department as the

 7   federal agency that administers it. The AECA and ITAR have not conferred upon the

 8   Department the authority to regulate or otherwise prohibit the domestic acquisition of defense

 9   articles and services by U.S. persons or domestic communications to U.S. persons. See

10   generally 22 U.S.C. § 2778. Rather, as noted above, the agency’s only relevant authority

11   pursuant to the AECA and ITAR is limited to exports of defense articles and related technical

12   data. Id. § 2778(a)(1). Critically, neither the AECA nor ITAR prohibits the transmission of

13   defense articles among U.S. persons within the United States. Therefore, the Department has

14   never prohibited Defense Distributed, or any other company or individual, from providing their

15   files to U.S. persons on U.S. soil, including by, e.g., providing such technical data through the

16   mail, distributing DVDs containing such data, or other means. See Def. Distributed, 121 F.

17   Supp. 3d at 695 (“Plaintiffs are free to disseminate the computer files at issue domestically in

18   public or private forums, including via the mail or any other medium that does not provide the

19   ability to disseminate the information internationally.”); see also Heidema Decl. ¶ 12. To the

20   extent Defense Distributed and others have not previously disseminated the computer files at

21   issue within Plaintiffs’ boundaries, such inaction is attributable to their own decisions and not

22   to the Department’s regulatory authority. Plaintiffs therefore cannot plausibly suggest that the

23   Government’s settlement regarding Defense Distributed’s foreign export of its files has harmed

24   or imminently harm Plaintiffs’ ability to enforce their statutory schemes, prevent or solve

25   crimes, or protect public health.4 Should any of the harms about which Plaintiffs are concerned

26
         4
           The declarations submitted by Plaintiffs do not address these deficiencies. See generally Dkt. No. 43-2. Not
27
     only are the harms described equally speculative as those presented in Plaintiffs’ motion, but these declarations
     Opposition to Motion for Preliminary Injunction
                                                                                          United States Department of Justice
     (No. 2:18-cv-1115-RSL) – 10                                                     Civil Division, Federal Programs Branch
                                                                                                  20 Massachusetts Ave. NW
                                                                                                      Washington, DC 20530
                                                                                                                202-305-8648

                                                 WASHSTATEB008458
     Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 151 of 680


             Case 2:18-cv-01115-RSL Document 64 Filed 08/15/18 Page 12 of 26




 1   occur, it will be because individuals have violated separate domestic prohibitions, such as the

 2   Undetectable Firearms Act. See 18 U.S.C. § 922(p)(1).

 3           For this reason, the types of harms that Plaintiffs identify do not support the granting of

 4   injunctive relief in the circumstances of this case. All of the concerns identified are harms that

 5   might result from the domestic availability of 3D-printed guns in the United States, but such

 6   concerns have little to do with whether particular files should be regulated for foreign export on

 7   national security grounds. Their relation to the State Department’s exercise of authority and

 8   the settlement agreement is speculative. For example, Plaintiffs contend that someone of

 9   questionable “age, mental health, or criminal history” may procure the necessary equipment,

10   download files made specifically available as a result of the Department’s settlement, assemble

11   an operable firearm, and commit a crime, see Pls.’ Mot. at 19-20. But such actions would

12   violate domestic prohibitions on the use of firearms. The Department does not regulate the

13   files at issue for their availability to U.S. persons in the United States, and it is speculative to

14   claim that these domestic consequences would follow from the Department of State’s actions

15   under the ITAR.

16           Plaintiffs’ claims regarding the “unique threats” posed by firearms made by a 3D-

17   printing process fail for the same reasons. See id. at 20-24. For instance, they assert

18   shortcomings in the ability of metal detectors to discern the presence of firearms made from a

19   3D printer, see id. at 20-21, but nothing in the State Department actions challenged in this case

20   purports to permit the domestic production of undetectable firearms. Such production is illegal

21   due to separate authority that regulates domestic conduct. See 18 U.S.C. § 922(p)(1).

22           Plaintiffs also argue that 3D-printed firearms “present unique challenges to law

23   enforcement,” particularly with respect to tracing weapons and conducting forensic testing on

24   bullets. Pls’ Mot. at 21-22. Again, Plaintiffs can only speculate as to whether such a harm

25   would result from a decision by the Department of State not to regulate the export of the

26
     confirm the domestic availability of the subject files notwithstanding the Department’s regulatory efforts. Camper
     Decl. ¶ 10, Dkt. No. 43-2; Patel Decl. ¶ 14, Dkt. No. 43-2.
27
     Opposition to Motion for Preliminary Injunction
                                                                                           United States Department of Justice
     (No. 2:18-cv-1115-RSL) – 11                                                      Civil Division, Federal Programs Branch
                                                                                                   20 Massachusetts Ave. NW
                                                                                                       Washington, DC 20530
                                                                                                                 202-305-8648

                                                 WASHSTATEB008459
     Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 152 of 680


             Case 2:18-cv-01115-RSL Document 64 Filed 08/15/18 Page 13 of 26




 1   Defense Distributed’s files for national security reasons.

 2            Similarly conjectural are Plaintiffs’ assertions about a “[h]eightened risk of terrorist

 3   attacks.” Id. at 23. As reflected in the State and Commerce NPRMs, the Government proposed

 4   transferring certain items in USML Category I, which encompass Defense Distributed’s files,

 5   only because it has determined that such a transfer would not injure the national security

 6   interests of the United States. See 83 Fed. Reg. at 24,198; 83 Fed. Reg. at 24,166; see also

 7   Heidema Decl. ¶ 19. So Plaintiffs here seek to base injunctive relief on speculative harms to

 8   national security that exist quite apart from the challenged actions and even that the

 9   Government has considered and rejected. Moreover, concerns that children “may mistake

10   [these weapons] for toys” exist apart from export control requirements, and it is at best

11   conjecture that the modification of export control requirements would have any effect on the

12   alleged harm.5

13            At best, Plaintiffs have only identified harms that may result from 3D-printed guns

14   generally, not from the challenged actions regulating foreign exports. But there are already

15   laws aimed at domestic conduct that seek to prevent such harms. As the Ninth Circuit has

16   made clear, it is the likelihood of harm from the actions that are sought to be enjoined that is

17   relevant for the preliminary injunction analysis. See Park Vill. Apartment Tenants Ass’n v.

18   Mortimer Howard Tr., 636 F.3d 1150, 1160 (9th Cir. 2011). Plaintiffs simply cannot tie their

19   fear of domestic irreparable injury to a statutory regime dealing with foreign export, especially

20   when there are separate statutes governing domestic manufacture, possession, and sale that

21
          5
            The two cases Plaintiffs cite—Maryland v. King, 567 U.S. 1301 (2012), and United States v. Ressam, 679
22   F.3d 1069 (9th Cir. 2012)—are inapposite. See Pls.’ Mot. at 19, 24. In Maryland, Chief Justice Roberts, sitting as
     Circuit Justice, granted a stay of judgment overturning a criminal conviction pending disposition of the State’s
23   petition for a writ of certiorari. Maryland, 567 U.S. at 1301. Chief Justice Roberts wrote that a stay was
     appropriate because “there is . . . an ongoing and concrete harm to Maryland’s law enforcement and public safety
24   interests.” Id. As is made clear in the subsequent sentences omitted by Plaintiffs, however, such irreparable harm
     arose from the fact that, as a result of the judgment, “Maryland may not employ a duly enacted statute [its DNA
25   Collection Act] to help prevent [serious] injuries.” Id. Here, by contrast, the Department’s settlement has not
     prevented any of Plaintiffs from employing their public safety statutes. Ressam is also readily distinguishable.
26   There a terrorist brought explosives into the United States in the trunk of a rental car. Ressam, 679 F.3d at 1073.
     After a U.S. customs inspector detected Ressam’s nervousness, she sent the car for a secondary inspection, where
     the contraband was located. Id. Thus not only does Ressam involve a weapon wholly distinct from a 3D-printed
27
     gun, but it only demonstrates that existing law enforcement measures are able to thwart such attempted attacks.
     Opposition to Motion for Preliminary Injunction
                                                                                           United States Department of Justice
     (No. 2:18-cv-1115-RSL) – 12                                                      Civil Division, Federal Programs Branch
                                                                                                   20 Massachusetts Ave. NW
                                                                                                       Washington, DC 20530
                                                                                                                 202-305-8648

                                                 WASHSTATEB008460
     Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 153 of 680


              Case 2:18-cv-01115-RSL Document 64 Filed 08/15/18 Page 14 of 26




 1   remain unaffected by the challenged actions.

 2            Finally, Plaintiffs have overlooked “[t]he possibility that . . . other corrective relief will

 3   be available,” in which case temporary relief is unavailable. Sampson v. Murray, 415 U.S. 61,

 4   90 (1974). Plaintiffs retain the full authority to enforce their public safety laws, including

 5   lawful restrictions on firearms possession and transfer, against any and all violators of the law.

 6   And as discussed above other federal public safety laws regulating, inter alia, the possession of

 7   firearms by felons and the mentally ill, and federal laws requiring that firearms contain

 8   sufficient metal to be detectable, remain in force. These laws—which, unlike the AECA and

 9   ITAR, address domestic, criminal conduct—provide “other corrective relief” on an ongoing

10   basis.

11   II. Plaintiffs Have Not Shown A Likelihood Of Success On The Merits

12            Although their Amended Complaint asserts claims under both the APA and the Tenth

13   Amendment, Am. Compl. ¶¶ 218-47, Plaintiffs’ motion for a preliminary injunction discusses

14   only their APA claims, Pls.’ Mot. at 10-19. As to either category of claims, Plaintiffs have

15   failed to establish that “the law and the facts clearly favor” their position, as required under the

16   heightened mandatory injunction standard. See Stanley, 13 F.3d at 1320.

17            A.      Plaintiffs Lack Article III Standing To Assert Their Claims.

18            “Article III of the Constitution limits the jurisdiction of federal courts to ‘Cases’ and

19   ‘Controversies,’” and “[t]he doctrine of standing gives meaning to these constitutional limits by

20   ‘identify[ing] those disputes which are appropriately resolved through the judicial process.’”

21   Susan B. Anthony List v. Driehaus, 134 S. Ct. 2334, 2341 (2014) (citation omitted). Standing,

22   “which is built on separation-of-powers principles, serves to prevent the judicial process from

23   being used to usurp the powers of the political branches.” Clapper v. Amnesty Int’l USA, 568

24   U.S. 398, 408 (2013). The “irreducible constitutional minimum of standing” has three

25   elements: that a plaintiff suffer a concrete injury-in-fact, that the injury be fairly traceable to the

26   challenged action of the defendant, and that it be likely (as opposed to speculative) that the

27
     Opposition to Motion for Preliminary Injunction
                                                                                    United States Department of Justice
     (No. 2:18-cv-1115-RSL) – 13                                               Civil Division, Federal Programs Branch
                                                                                            20 Massachusetts Ave. NW
                                                                                                Washington, DC 20530
                                                                                                          202-305-8648

                                              WASHSTATEB008461
     Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 154 of 680


              Case 2:18-cv-01115-RSL Document 64 Filed 08/15/18 Page 15 of 26




 1    injury will be redressed by a favorable decision. Lujan v. Defs. of Wildlife, 504 U.S. 555, 560-

 2    61 (1992).

 3             Plaintiffs claim they satisfy the requirements of Article III standing because the

 4    Department’s settlement has injured their sovereign, proprietary, and quasi-sovereign interests.

 5    Pls.’ Mot. at 7-9. Plaintiffs fail to carry their burden with respect to each of these theories.

 6    First, Plaintiffs assert that the settlement agreement has injured their sovereign interests in their

 7    “abilities to enforce their statutory codes,” their “border integrity,” and their “ability to protect

 8    their residents from injury and death.” Id. at 8. But neither U.S. export controls generally, nor

 9    the challenged settlement agreement, prevents states from acting to enforce their own laws or

10    protect state residents.6 Thus, Plaintiffs cannot demonstrate that the injuries they allege are

11    “fairly traceable” to the Department’s settlement with Defense Distributed. See Lujan, 504

12    U.S. at 560.7 Plaintiffs repeatedly assert that the Government’s “deregulation” has jeopardized

13    safety and security. See Pls.’ Mot. at 8; see also id. at 10 (claiming “threats to . . . the safety of

14    the States’ own employees and residents [] are caused by the Government’s sudden decision to

15    deregulate the posting of 3D-printed gun files on the internet”). Again, Plaintiffs’ arguments

16    are premised on a misconception of the AECA and ITAR, and the state of affairs prior to the

17    settlement of Defense Distributed’s claims. As the Government has previously explained, it

18    regulates the transfer of items constituting exports and temporary imports pursuant to the

19    AECA and ITAR, and it has no authority to regulate the transmission of technical data

20    exclusively from U.S. persons to U.S. persons within the United States under those authorities.

21

22        6
             Plaintiffs find no support in California v. Sessions, 284 F. Supp. 3d 1015, 1029 (N.D. Cal. 2018), see Pls.’
      Mot. at 8 n.25, where the court found injury-in-fact based on allegations that the Government “seeks to compel
23    [the State] to change its policies” and threatened loss of funds that were promised under federal law. Here, the
      Department does not seek a change in Plaintiffs’ laws or policies, nor has it threatened to withhold any funds.
           7
24           Although Plaintiffs claim the requirement to establish this second standing factor is “relaxed” because they
      are “vested with a procedural right,” Pls.’ Mot. at 7, they have failed to explain the nexus between their alleged
25    procedural rights and the interests they assert. See Ashley Creek Phosphate Co. v. Norton, 420 F.3d 934, 938 (9th
      Cir. 2005) (“[A] plaintiff asserting a procedural injury does not have standing absent a showing that the
26    ‘procedures in question are designed to protect some threatened concrete interest of his that is the ultimate basis of
      his standing’. . . . A free-floating assertion of a procedural violation, without a concrete link to the interest
      protected by the procedural rules, does not constitute an injury in fact.” (citation omitted)).
27
      Opposition to Motion for Preliminary Injunction
                                                                                              United States Department of Justice
      (No. 2:18-cv-1115-RSL) – 14                                                        Civil Division, Federal Programs Branch
                                                                                                      20 Massachusetts Ave. NW
                                                                                                          Washington, DC 20530
                                                                                                                    202-305-8648

                                                   WASHSTATEB008462
     Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 155 of 680


             Case 2:18-cv-01115-RSL Document 64 Filed 08/15/18 Page 16 of 26




 1   Thus, during the entire pendency of Defense Distributed’s lawsuit against the Government, the

 2   ITAR did not limit Defense Distributed—or any other entity—from “free[ly] . . .

 3   disseminat[ing] the computer files at issue domestically in public or private forums,” including

 4   within Plaintiffs’ borders. Def. Distributed, 121 F. Supp. 3d at 695. Plaintiffs therefore cannot

 5   plausibly assert that the Government’s “deregulation” has affected—let alone seriously

 6   jeopardized—their ability to protect their interests. See Pls.’ Mot. at 8; Am. Compl. ¶ 17.

 7            Moreover, separate laws aimed at domestic conduct continue to address domestic public

 8   safety concerns. It remains that case that any person who might obtain the necessary

 9   equipment and materials, download the files from Defense Distributed’s website, properly

10   construct an operable firearm, and render the firearm undetectable would be engaging in an

11   action forbidden by federal law. See 18 U.S.C. § 922(p)(1). Thus, Plaintiffs cannot establish

12   that the challenged actions, which concern whether an item must be regulated for export from

13   the United States, restrict their ability or authority to protect public safety in their states. See

14   Clapper, 568 U.S. at 409.

15            Plaintiffs fare no better in invoking their alleged proprietary or quasi-sovereign

16   interests. Pls.’ Mot. at 8-9; Am. Compl. ¶¶ 15-18. According to Plaintiffs, they have suffered

17   proprietary injury insofar as “[t]he deregulation . . . make[s] state, county, and municipal jails

18   and prisons more dangerous for guards and inmates.” Pls’ Mot. at 8. As an initial matter, they

19   offer no support that such an injury is properly asserted under the doctrine of proprietary

20   interests rather than as parens patriae. Pennsylvania v. Kleppe, 533 F.2d 668, 671 (D.C. Cir.

21   1976) (“The alleged injuries to the state’s economy and the health, safety, and welfare of its

22   people clearly implicate the parens patriae rather than the proprietary interest of the state.”).8

23   But even if such interests were “proprietary,” Plaintiffs have failed to demonstrate that any

24   harm based on the possibility of 3D-printed guns infiltrating prisons and injuring persons is

25
         8
26          The cases cited by Plaintiffs, see Pls.’ Mot. at 8 n.29, do not involve jails or prisons but instead discuss a
     state as land owner or “participa[nt] in a business venture,” Alfred L. Snapp & Son, Inc. v. Puerto Rico, 458 U.S.
     592, 601 (1982); as operator of a public university, Washington v. Trump, 847 F.3d 1151, 1159 (9th Cir. 2017);
27
     and licensing activities, Texas v. United States, 787 F.3d 733, 748 (5th Cir. 2015).
     Opposition to Motion for Preliminary Injunction
                                                                                              United States Department of Justice
     (No. 2:18-cv-1115-RSL) – 15                                                         Civil Division, Federal Programs Branch
                                                                                                      20 Massachusetts Ave. NW
                                                                                                          Washington, DC 20530
                                                                                                                    202-305-8648

                                                   WASHSTATEB008463
     Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 156 of 680


             Case 2:18-cv-01115-RSL Document 64 Filed 08/15/18 Page 17 of 26




 1    imminent and concrete and would not be prevented by domestic laws regulating undetectable

 2    firearms. See Aziz v. Trump, 231 F. Supp. 3d 23, 33 (E.D. Va. 2017) (state seeking to assert

 3    injury to its proprietary interest is “subject to the same law of standing as any other party in

 4    federal court”). Compare Washington v. Trump, 847 F.3d 1151, 1159 (9th Cir. 2017)

 5    (supporting allegations of proprietary injury by identifying individuals prevented from

 6    attending, teaching at, or participating in the educational mission of state schools), cert. denied

 7    sub. nom, Golden v. Washington, 138 S. Ct. 448 (2017).

 8            Plaintiffs’ assertions about their quasi-sovereign interests unquestionably sound in the

 9    doctrine of parens patriae. See Pls.’ Mot. at 8-9; see also Washington v. Chimei Innolux Corp.,

10    659 F.3d 842, 847 (9th Cir. 2011) (explaining that the “doctrine of parens patriae allows a

11    sovereign to bring suit on behalf of its citizens when the sovereign alleges injury to a

12    sufficiently substantial segment of its population, articulates an interest apart from the interests

13    of particular private parties, and expresses a quasisovereign interest”). But to the extent

14    Plaintiffs seek to vindicate the interests of private citizens, see Pls.’ Mot. at 8-9; Am. Compl.

15    ¶ 16 (referring to need to “[e]nsur[e] the safety of their residents”), they fail to create any

16    “actual controversy between the State[s] and the defendant[s],” Alfred L. Snapp & Son, Inc. v.

17    Puerto Rico, 458 U.S. 592, 602 (1982), and so lack standing as parens patriae. See also

18    Oregon v. Legal Servs. Corp., 552 F.3d 965, 974 (9th Cir. 2009) (allowing a state to “bring suit

19    on behalf of its citizens solely by virtue of its interest that its citizens benefit from voluntary

20    federal grants” would “make the parens patriae doctrine ‘too vague to survive the standing

21    requirements of Art. III.” (citation omitted)). It is also well established that a state “does not

22    have standing as parens patriae to bring an action against the Federal government.” Sierra

23    Forest Legacy v. Sherman, 646 F.3d 1161, 1178 (9th Cir. 2011) (citation omitted); see also

24    Massachusetts v. Mellon, 262 U.S. 447, 485-86 (1923); Citizens Against Ruining the Env’t v.

25    EPA, 535 F.3d 670, 676 (7th Cir. 2008).

26            B.      Plaintiffs Lack Prudential Standing.

27            Plaintiffs fail to satisfy prudential requirements of standing as well. “The APA imposes
      Opposition to Motion for Preliminary Injunction
                                                                                   United States Department of Justice
      (No. 2:18-cv-1115-RSL) – 16                                             Civil Division, Federal Programs Branch
                                                                                           20 Massachusetts Ave. NW
                                                                                               Washington, DC 20530
                                                                                                         202-305-8648

                                             WASHSTATEB008464
     Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 157 of 680


             Case 2:18-cv-01115-RSL Document 64 Filed 08/15/18 Page 18 of 26




1    ‘a prudential standing requirement in addition to the requirement, imposed by Article III of the

2    Constitution, that the plaintiff have suffered an injury in fact.’” Havasupai Tribe v. Provencio,

3    876 F.3d 1242, 1253 (9th Cir. 2017) (citation omitted). Prudential standing requires that an

4    interest asserted by a plaintiff be “arguably within the zone of interests to be protected or

5    regulated by the statute that he says was violated.” Id. (citation omitted); see also Ashley Creek

6    Phosphate Co. v. Norton, 420 F.3d 934, 939 (9th Cir. 2005) (“The prudential standing analysis

7    examines whether ‘a particular plaintiff has been granted a right to sue by the statute under

8    which he or she brings suit.’” (citation omitted)). While the zone of interests test is not

9    “demanding,” it nevertheless forecloses suit “when a plaintiff’s ‘interests are so marginally

10   related to or inconsistent with the purposes implicit in the statute that it cannot reasonably be

11   assumed that Congress intended to permit the suit.’” Match–E–Be–Nash–She–Wish Band of

12   Pottawatomi Indians v. Patchak, 567 U.S. 209, 225 (2012).

13            Here, Plaintiffs do not fall within the zone of interests protected by the AECA,

14   particularly with respect to the provision on which they rely. See Bennett v. Spear, 520 U.S.

15   154, 175-76 (1997) (emphasizing that zone of interests test is applied in the context of “the

16   particular provision of law upon which the plaintiff relies”). The AECA “is designed to protect

17   against the national security threat created by the unrestricted flow of military information

18   abroad.” United States v. Posey, 864 F.2d 1487, 1495 (9th Cir. 1989); accord United States v.

19   Chi Mak, 683 F.3d 1126, 1134 (9th Cir. 2012) (AECA “was intended to authorize the President

20   to control the import and export of defense articles and defense services in ‘furtherance of

21   world peace and the security and foreign policy of the United States.’” (quoting 22 U.S.C.

22   § 2778(a)(1))); see also Am. Compl. ¶ 27 (acknowledging that “[t]he purpose of the AECA is

23   to reduce the international trade in arms and avoid destabilizing effects abroad through arms

24   exports”).9 In this context Congress enacted 22 U.S.C. § 2778(f)(1), which provides that “[t]he

25        9
            Plaintiffs’ attempt to characterize the AECA as designed to protect “domestic security” rather than “national
26   security” is unavailing. See Pls.’ Mot. at 9. By Plaintiffs’ reasoning, any national security determination made by
     the Government would be subject to second-guessing by Plaintiffs because it affects their residents. Yet they offer
     no authority to support such a position. See id.; cf. Hamdi v. Rumsfeld, 542 U.S. 507, 580 (2004) (Thomas, J.,
27
     dissenting) (“The national security . . . is the primary responsibility and purpose of the Federal Government.”).
     Opposition to Motion for Preliminary Injunction
                                                                                            United States Department of Justice
     (No. 2:18-cv-1115-RSL) – 17                                                       Civil Division, Federal Programs Branch
                                                                                                    20 Massachusetts Ave. NW
                                                                                                        Washington, DC 20530
                                                                                                                  202-305-8648

                                                 WASHSTATEB008465
     Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 158 of 680


            Case 2:18-cv-01115-RSL Document 64 Filed 08/15/18 Page 19 of 26




1    President may not remove any item from the Munitions List until 30 days after the date on

2    which the President has provided notice of the proposed removal to” certain congressional

3    committees. As the legislative history makes clear, Congress enacted this provision in response

4    to “legitimate industry concerns” and cautioned the Executive Branch to “avoid unnecessary

5    export regulation.” H.R. Rep. No. 97-58, at 21-22 (1981). Thus Plaintiffs—who neither

6    exercise congressional oversight of the Department nor function as would-be exporters, and

7    whose alleged harms concern purely domestic, non-military matters, fail to meet the zone of

8    interests test. Cf. People ex rel. Hartigan v. Cheney, 726 F. Supp. 219, 227 (C.D. Ill. 1989)

9    (Illinois not within zone of interest of the Base Closure and Realignment Act, because, as here,

10   the state “is not the subject of the Secretary’s action” and “states have no constitutional or

11   statutory role in federal military policy”).

12          C.      Plaintiffs’ APA Claims Are Meritless.

13                  1.     The Department’s Actions Accord With Its Delegated Authority.

14          Plaintiffs cannot establish likely success on the merits of any of their claims. First,

15   Plaintiffs claim that the Government has failed to comply with the AECA’s 30-day notice

16   requirement to Congress. See Pls.’ Mot. at 11-12; see also id. at 13-14 (challenging

17   Department’s reliance on 22 C.F.R. § 126.2); Am. Compl. ¶¶ 220-22, 231. But Plaintiffs again

18   betray their misunderstanding of the governing law. The statutory provision they invoke

19   provides that “the President may not remove any item from the Munitions List until 30 days

20   after the date on which the President has provided notice of the proposed removal” to the

21   appropriate congressional committees. 22 U.S.C. § 2778(f)(1) (emphases added). Pursuant to

22   the plain text of the AECA, an “item” refers to the USML’s categories or subcategories—e.g.,

23   “Fully automatic firearms to .50 caliber inclusive (12.7 mm),” 22 C.F.R. § 121.1—and not

24   specific articles or commodities related thereto. 22 U.S.C. § 2778(a)(1) (“The President is

25   authorized to designate those items which shall be considered as defense articles and defense

26   services for the purposes of this section and to promulgate regulations for the import and export

27   of such articles and services. The items so designated shall constitute the United States
     Opposition to Motion for Preliminary Injunction
                                                                                United States Department of Justice
     (No. 2:18-cv-1115-RSL) – 18                                           Civil Division, Federal Programs Branch
                                                                                        20 Massachusetts Ave. NW
                                                                                            Washington, DC 20530
                                                                                                      202-305-8648

                                            WASHSTATEB008466
     Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 159 of 680


             Case 2:18-cv-01115-RSL Document 64 Filed 08/15/18 Page 20 of 26




 1    Munitions List.”); see Def. Distributed, 121 F. Supp. 3d at 687 (“The Munitions List ‘is not a

 2    compendium of specific controlled items,’ rather it is a ‘series of categories describing the

 3    kinds of items’ qualifying as ‘defense articles.’” (quoting United States v. Zhen Zhou Wu, 711

 4    F.3d 1, 12 (1st Cir. 2013))). Thus, the Department’s settlement agreement did not affect any

 5    “item” of the USML. The Department’s settlement regarding the files at issue in Defense

 6    Distributed does not implicate the 30-day notice requirement of 22 U.S.C. § 2778(f)(1).

 7           To the extent the Court finds the AECA’s reference to “item” or “remove” to be

 8    ambiguous, the Department’s interpretation of these terms is entitled to at least Skidmore

 9    deference. Under Skidmore, a court must defer to an agency’s interpretation provided it is

10    “persuasive and reasonable,” considering “‘the thoroughness evident in its consideration, the

11    validity of its reasoning, [and] its consistency with earlier and later pronouncements.’” Fox

12    Television Stations, Inc. v. Aereokiller, LLC, 851 F.3d 1002, 1013 (9th Cir. 2017) (quoting

13    United States v. Mead Corp., 533 U.S. 218, 228 (2001))). The Department has consistently

14    held the view since at least 2011 that only the permanent removal of items, i.e., the categories

15    or subcategories of the USML, implicate the 30-day notice requirement. See Heidema Decl.

16    ¶¶ 9, 30, 32. Further, the Department’s position accords with both the AECA’s text and the

17    original purpose of 22 U.S.C. § 2778(f)(1), which was to encourage the Executive Branch to

18    remove items from the USML. See H.R. Rep. No. 97-58, at 22 (“[T]he committee expects the

19    executive branch will avoid unnecessary export regulation . . . .”). Additionally, Congress has

20    been aware of the Department’s interpretation and yet has not addressed it in amendments to

21    the AECA. See Pub. L. No. 113-296, 128 Stat. 4075 (2014); Heidema Decl. ¶ 9. “These

22    circumstances provide further evidence—if more is needed—that Congress intended the

23    Agency’s interpretation, or at least understood the interpretation as statutorily permissible.”

24    Fox Television Stations, 851 F.3d at 1014 (quoting Barnhart v. Walton, 535 U.S. 212, 220

25    (2002)).

26           To the extent the Court concludes that notice to Congress was required under 22 U.S.C.

27    § 2278(f)(1), Defendants request that the Court simply extend the TRO for an additional 45
      Opposition to Motion for Preliminary Injunction
                                                                                 United States Department of Justice
      (No. 2:18-cv-1115-RSL) – 19                                           Civil Division, Federal Programs Branch
                                                                                         20 Massachusetts Ave. NW
                                                                                             Washington, DC 20530
                                                                                                       202-305-8648

                                            WASHSTATEB008467
     Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 160 of 680


            Case 2:18-cv-01115-RSL Document 64 Filed 08/15/18 Page 21 of 26




1    days so that the State Department can consider providing the notice to Congress—rather than

2    entering the more sweeping preliminary injunction that Plaintiffs seek.

3           Similarly, Plaintiffs’ misreading of 22 C.F.R. § 126.2 is fatal to their argument that the

4    Department has “[m]isuse[d]” the temporary modification regulation. See Pls.’ Mot. at 13-14.

5    That regulation, by definition, effectuates only a “temporary” modification, and thus does not

6    constitute a “removal” such that a 30-day notice is required. See 22 C.F.R. § 126.2. Nor can

7    Plaintiffs cast doubt on the reasonableness of the Department’s interpretation of § 126.2 by

8    claiming that its national security determination “is not the sort of emergency stopgap measure

9    contemplated by 22 C.F.R. § 126.2.” Pls.’ Mot. at 14. It is well established that an agency is

10   entitled to “substantial deference” in interpreting its regulations. E.g., Lezama-Garcia v.

11   Holder, 666 F.3d 518, 525 (9th Cir. 2011). And Plaintiffs’ purported national security

12   pronouncements, see Pls.’ Mot. at 14; see also id. at 18, offer no basis to challenge the

13   Department’s findings in this regard. E.g., United States v. Hawkins, 249 F.3d 867, 873 n.2

14   (9th Cir. 2001) (“[C]ourts have long recognized that the Judicial Branch should defer to

15   decisions of the Executive Branch that relate to national security.”).

16          Plaintiffs also cannot state a claim related to Executive Order 13637, pursuant to which

17   designations or changes in designations “of items or categories of items that shall be considered

18   as defense articles and defense services subject to export control under section 38 (22 U.S.C.

19   § 2778) shall have the concurrence of the Secretary of Defense.” Exec. Order No. 13637

20   § 1(n)(i). See Pls.’ Mot. at 13; Am. Compl. ¶¶ 221-22, 231, 246. Again, the Department has

21   not changed the designations “of items or categories of items.” Further, Plaintiffs’ argument

22   fails because the Executive Order creates no rights for Plaintiffs to enforce. Exec. Order No.

23   13637 § 6(c); cf. Defenders of Wildlife v. Jackson, 791 F. Supp. 2d 96, 120 (D.D.C. 2011)

24   (Exec. Order No. 13186). Most importantly, as stated in the Commerce NPRM, “[t]he changes

25   described in this proposed rule and in the State Department’s companion proposed rule on

26   Categories I, II, and III of the USML are based on a review of those categories by the

27   Department of Defense, which worked with the Departments of State and Commerce in
     Opposition to Motion for Preliminary Injunction
                                                                                   United States Department of Justice
     (No. 2:18-cv-1115-RSL) – 20                                              Civil Division, Federal Programs Branch
                                                                                           20 Massachusetts Ave. NW
                                                                                               Washington, DC 20530
                                                                                                         202-305-8648

                                           WASHSTATEB008468
     Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 161 of 680


               Case 2:18-cv-01115-RSL Document 64 Filed 08/15/18 Page 22 of 26




 1    preparing the amendments.” 83 Fed. Reg. at 24,166; see also Heidema Decl. ¶ 31 (discussing

 2    concurrence specific as to subject files).

 3             The Court should also reject Plaintiffs’ argument that the Department, in settling

 4    Defense Distributed, engaged in an “unlawful attempt to abrogate state and federal law.” Pls.’

 5    Mot. at 14-15; Am. Compl. ¶¶ 227, 233, 239. Specifically, Plaintiffs claim that the temporary

 6    modification, which “permits any United States person” to use the subject files, “conflicts with

 7    many of the States’ respective laws regulating firearms,” as well as provisions of the Gun

 8    Control Act, 18 U.S.C. § 922(g), (x). Pls.’ Mot. at 14. Yet the Government does not suggest,

 9    and has never suggested, that the settlement agreement conflicts with or otherwise preempts

10    such laws. To the contrary, the Department has consistently emphasized that its actions are

11    taken only pursuant to its authority to regulate the United States’ system of export controls, not

12    domestic activity. See Def. Distributed, 121 F. Supp. 3d at 695. The provisions of the Gun

13    Control Act cited by Plaintiffs remain in force, as do the protections for state law legislated by

14    Congress in the Gun Control Act. See 18 U.S.C. § 927. Thus, the laws invoked by Plaintiffs

15    remain unaffected by the settlement agreement, and there is no basis to substitute Plaintiffs’

16    understanding of the agreement for the far more reasonable interpretation of the Government.10

17                      2.     The Department’s Actions Were Not Arbitrary And Capricious.

18             Finally, Plaintiffs claim that the Department’s actions were arbitrary and capricious

19    because they constitute an unexplained reversal of the agency’s prior position concerning

20    whether the subject files are ITAR controlled. See Pls.’ Mot. at 15-17; Am. Compl. ¶¶ 238-39.

21    Insofar as Plaintiffs challenge the Government’s litigation strategy in Defense Distributed or its

22    decision to enter into a settlement to resolve that litigation, such decisions are committed to

23    agency discretion by law and thus not subject to judicial review, 5 U.S.C. § 701(a)(2). See

24    Heckler v. Chaney, 470 U.S. 821 (1985); Exec. Bus. Media, Inc. v. U.S. Dep’t of Def., 3 F.3d

25
          10
26           Similarly, the Court should not accept Plaintiffs’ accusations of deliberate efforts by the Government to
      circumvent the law, Pls.’ Mot. at 14; see also id.at 4 (suggesting the Government settled “covert[ly]”). United
      States v. Boyce, 38 F. Supp. 3d 1135, 1151 (C.D. Cal. 2014), aff’d, 683 F. App’x 654 (9th Cir. 2017)
27
      (“Government officials are presumed to carry out their duties in good faith.”).
      Opposition to Motion for Preliminary Injunction
                                                                                             United States Department of Justice
      (No. 2:18-cv-1115-RSL) – 21                                                       Civil Division, Federal Programs Branch
                                                                                                     20 Massachusetts Ave. NW
                                                                                                         Washington, DC 20530
                                                                                                                   202-305-8648

                                                   WASHSTATEB008469
     Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 162 of 680


             Case 2:18-cv-01115-RSL Document 64 Filed 08/15/18 Page 23 of 26




 1   759, 761 (4th Cir. 1993) (“[T]he Attorney General has broad discretion and even plenary

 2   authority to control litigation under 28 U.S.C. 516 and 519, and [] such decisions are not

 3   judicially reviewable.”); accord United States v. Carpenter, 526 F.3d 1237, 1241-42 (9th Cir.

 4   2008) (recognizing Attorney General’s plenary discretion to settle litigation, but noting that in

 5   cases—unlike this one—where plaintiffs allege that Attorney General has “exceeded [his] legal

 6   authority,” such claims are reviewable).11

 7            Moreover, as the relevant NPRMs indicate, the Department has concluded that ITAR

 8   control of such technical data is not warranted. See generally 83 Fed. Reg. 24,198; 83 Fed.

 9   Reg. at 24,166. These NPRMs have not been withdrawn and remain the official position of the

10   Government.12 Cf. Pennzoil Co. v. Dep’t of Energy, 680 F.2d 156, 171 (Temp. Emer. Ct. App.

11   1982). Further, the rationale for this determination is provided in the Commerce NPRM, which

12   explains that the “review was focused on identifying the types of articles that are now

13   controlled on the USML that are either (i) inherently military and otherwise warrant control on

14   the USML or (ii) if of a type common to non-military firearms applications, possess parameters

15   or characteristics that provide a critical military or intelligence advantage to the United States,

16   and are almost exclusively available from the United States.” 83 Fed. Reg. at 24,166 (“Thus,

17   the scope of the items described in this proposed rule is essentially commercial items widely

18   available in retail outlets and less sensitive military items.”). This case is only about the

19   determination of the Government that the technical data at issue would not give a military or

20   intelligence advantage and is therefore not properly subject to export controls. Only those

21   weapons of a type that is inherently military or that is not otherwise widely available for

22   commercial sale are properly subject to such controls. The Government has not made any

23   determination that 3D-printed guns should not be regulated domestically, and indeed the

24   Government intends to apply those authorities that regulate such firearms and supports

25       11
            Plaintiffs contend that in accepting the settlement agreement, Defendants agreed to exceed their legal
26   authority. As explained in the balance of this memorandum, that is not accurate.
         12
            Further, Plaintiffs cite no authority for the proposition that the APA requires the Department to release
     “reports, studies, or analyses” in support of its decision regarding a temporary modification pending a larger
27
     rulemaking effort. See Pls.’ Mot. at 16.
     Opposition to Motion for Preliminary Injunction
                                                                                             United States Department of Justice
     (No. 2:18-cv-1115-RSL) – 22                                                        Civil Division, Federal Programs Branch
                                                                                                     20 Massachusetts Ave. NW
                                                                                                         Washington, DC 20530
                                                                                                                   202-305-8648

                                                  WASHSTATEB008470
     Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 163 of 680


             Case 2:18-cv-01115-RSL Document 64 Filed 08/15/18 Page 24 of 26




 1    Plaintiffs’ efforts to do so as well.

 2
      III.    The Balance of Equities And The Public Interest Weigh Against Entry Of A
 3            Preliminary Injunction
 4            Finally, Plaintiffs cannot show the balance of equities and public interest factors—
 5    which are merged when the Government is a party, Drakes Bay Oyster Co. v. Jewell, 747 F.3d
 6    1073, 1092 (9th Cir. 2014)—tips sharply in their favor, particularly given the mandatory
 7    injunction they seek. First, because the Department has no authority to restrict U.S. persons
 8    from sharing these files with other U.S. persons within the United States, the harms identified
 9    by Plaintiffs cannot be prevented by an injunction in this case. See Def. Distributed, 121 F.
10    Supp. 3d at 687 (files previously available on Defense Distributed’s website). Moreover, the
11    public interest is not served by restraining the ability of the Executive Branch to exercise its
12    discretion to determine whether harm to national security requires export controls on particular
13    items. Cf. Virginian Ry. Co. v. Sys. Fed’n No. 40, 300 U.S. 515, 552 (1937) (statutory scheme
14    of Congress “is in itself a declaration of public interest and policy which should be persuasive”
15    to courts).
16            Further, the Government notes that the possibility of manufacturing small-caliber
17    firearms from a 3D-printing process has been publicly discussed since 2013. Heidema Decl.
18    ¶ 26 n.5. Yet Plaintiffs allege no efforts on their part to enact additional legislation regarding
19    the manufacture of such firearms, see Am. Compl. ¶¶ 68-217, and not a single Plaintiff
20    submitted comments in response to the NPRMs, Heidema Decl. ¶ 23. This further
21    demonstrates that the balance of equities weighs in Defendants’ favor.
22                                              CONCLUSION
23            For the foregoing reasons, the motion for a preliminary injunction should be denied.

24    Dated: August 15, 2018                         Respectfully submitted,
25
                                                     CHAD A. READLER
26                                                   Acting Assistant Attorney General

27                                                ANNETTE L. HAYES
      Opposition to Motion for Preliminary Injunction
                                                                       United States Department of Justice
      (No. 2:18-cv-1115-RSL) – 23                                 Civil Division, Federal Programs Branch
                                                                                       20 Massachusetts Ave. NW
                                                                                          Washington, DC 20530
                                                                                                  202-305-8648

                                              WASHSTATEB008471
     Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 164 of 680


            Case 2:18-cv-01115-RSL Document 64 Filed 08/15/18 Page 25 of 26



                                                 Acting United States Attorney
 1
                                                 KERRY KEEFE
 2
                                                 Civil Chief
 3
                                                 JOHN R. GRIFFITHS
 4                                               Director, Federal Programs Branch
 5                                               ANTHONY J. COPPOLINO
 6                                               Deputy Director, Federal Programs Branch

 7                                               /s/ Steven A. Myers
                                                 STEVEN A. MYERS
 8                                               ERIC J. SOSKIN
                                                 STUART J. ROBINSON
 9                                               Attorneys
10                                               U.S. Department of Justice
                                                 Civil Division, Federal Programs Branch
11                                               20 Massachusetts Ave. NW
                                                 Washington, D.C. 20530
12                                               (202) 305-8648 (telephone)
                                                 (202) 616-8460 (facsimile)
13                                               steven.a.myers@usdoj.gov
14
                                                 Attorneys for Federal Defendants
15

16

17

18

19
20

21

22
23
24

25
26

27
      Opposition to Motion for Preliminary Injunction
                                                                           United States Department of Justice
      (No. 2:18-cv-1115-RSL) – 24                                     Civil Division, Federal Programs Branch
                                                                                   20 Massachusetts Ave. NW
                                                                                       Washington, DC 20530
                                                                                                 202-305-8648

                                         WASHSTATEB008472
     Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 165 of 680


           Case 2:18-cv-01115-RSL Document 64 Filed 08/15/18 Page 26 of 26




 1                                  CERTIFICATE OF SERVICE

 2          I hereby certify that on August 15, 2018, I electronically filed the foregoing brief using

 3   the Court’s CM/ECF system, causing a notice of filing to be served upon all counsel of record.

 4
     Dated: August 15, 2018                              /s/ Steven A. Myers
 5                                                       Steven A. Myers
 6
 7
 8

 9

10

11

12

13

14
15

16

17

18

19
20

21

22
23
24

25
26

27
     Opposition to Motion for Preliminary Injunction
                                                                              United States Department of Justice
     (No. 2:18-cv-1115-RSL) – 25                                         Civil Division, Federal Programs Branch
                                                                                      20 Massachusetts Ave. NW
                                                                                          Washington, DC 20530
                                                                                                    202-305-8648

                                          WASHSTATEB008473
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 166 of 680




 Case 2:18-cv-01115-RSL Document 64-1 Filed 08/15/18 Page 1 of 24




                          EXHIBIT 1




                           WASHSTATEB008474
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 167 of 680


     Case 2:18-cv-01115-RSL Document 64-1 Filed 08/15/18 Page 2 of 24




                             WASHSTATEB008475
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 168 of 680


     Case 2:18-cv-01115-RSL Document 64-1 Filed 08/15/18 Page 3 of 24




                             WASHSTATEB008476
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 169 of 680


     Case 2:18-cv-01115-RSL Document 64-1 Filed 08/15/18 Page 4 of 24




                             WASHSTATEB008477
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 170 of 680


     Case 2:18-cv-01115-RSL Document 64-1 Filed 08/15/18 Page 5 of 24




                             WASHSTATEB008478
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 171 of 680


     Case 2:18-cv-01115-RSL Document 64-1 Filed 08/15/18 Page 6 of 24




                             WASHSTATEB008479
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 172 of 680


     Case 2:18-cv-01115-RSL Document 64-1 Filed 08/15/18 Page 7 of 24




                             WASHSTATEB008480
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 173 of 680


     Case 2:18-cv-01115-RSL Document 64-1 Filed 08/15/18 Page 8 of 24




                             WASHSTATEB008481
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 174 of 680


     Case 2:18-cv-01115-RSL Document 64-1 Filed 08/15/18 Page 9 of 24




                             WASHSTATEB008482
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 175 of 680


    Case 2:18-cv-01115-RSL Document 64-1 Filed 08/15/18 Page 10 of 24




                             WASHSTATEB008483
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 176 of 680


    Case 2:18-cv-01115-RSL Document 64-1 Filed 08/15/18 Page 11 of 24




                             WASHSTATEB008484
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 177 of 680


    Case 2:18-cv-01115-RSL Document 64-1 Filed 08/15/18 Page 12 of 24




                             WASHSTATEB008485
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 178 of 680


    Case 2:18-cv-01115-RSL Document 64-1 Filed 08/15/18 Page 13 of 24




                             WASHSTATEB008486
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 179 of 680


    Case 2:18-cv-01115-RSL Document 64-1 Filed 08/15/18 Page 14 of 24




                             WASHSTATEB008487
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 180 of 680


    Case 2:18-cv-01115-RSL Document 64-1 Filed 08/15/18 Page 15 of 24




                             WASHSTATEB008488
  Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 181 of 680

Case 2:18-cv-01115-RSL Document 64-1 Filed 08/15/18 Page 16 of 24




         Exhibit A



                              WASHSTATEB008489
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 182 of 680


    Case 2:18-cv-01115-RSL Document 64-1 Filed 08/15/18 Page 17 of 24




                             WASHSTATEB008490
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 183 of 680


    Case 2:18-cv-01115-RSL Document 64-1 Filed 08/15/18 Page 18 of 24




                             WASHSTATEB008491
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 184 of 680


    Case 2:18-cv-01115-RSL Document 64-1 Filed 08/15/18 Page 19 of 24




                             WASHSTATEB008492
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 185 of 680


    Case 2:18-cv-01115-RSL Document 64-1 Filed 08/15/18 Page 20 of 24




                             WASHSTATEB008493
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 186 of 680


    Case 2:18-cv-01115-RSL Document 64-1 Filed 08/15/18 Page 21 of 24




                             WASHSTATEB008494
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 187 of 680


    Case 2:18-cv-01115-RSL Document 64-1 Filed 08/15/18 Page 22 of 24




                             WASHSTATEB008495
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 188 of 680


    Case 2:18-cv-01115-RSL Document 64-1 Filed 08/15/18 Page 23 of 24




                             WASHSTATEB008496
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 189 of 680

   Case 2:18-cv-01115-RSL Document 64-1 Filed 08/15/18 Page 24 of 24




                            WASHSTATEB008497
        Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 190 of 680




From:                   PM-Staffers Mailbox
Sent:                   Fri, 24 Aug 2018 17:36:09 -0400
To:                     Heidema, Sarah J;Hart, Robert L;Koelling, Richard W;Davidson-Hood, Simon
Cc:                     PM-Staffers Mailbox;Chandler, Karen R;Paul, Joshua M;Miller, Michael F;PM-
CPA-DL;String, Marik A
Subject:                FW: Package 201822013 Update on 3D Printing – Defense Distributed (DD) has
been returned for revision
Attachments:            (R_470020) (R_467693) IM to S- Update on 3D Printing (LPM 20180823)
clean.docx, (S_470021) Tab 1 - 64 - State PI Opp.pdf
Importance:             High


All,

3D printing IM bounced. Please address Eva’s comments in the attached and see additional comments
highlighted below.

Best,

Samantha Sison
PM/FO SharePoint
X70561

From: SES-Line_Only
Sent: Friday, August 24, 2018 5:05 PM
To: Everest_PM; Everest_H
Cc: SES-Line_Only
Subject: Package 201822013 Update on 3D Printing – Defense Distributed (DD) has been returned for
revision

S/ES is returning this package to your bureau for revision. The deadline for you to resubmit this
package is: 8/27/2018 10:00:00 AM. Please contact the Line at 7-8879 with any questions.

NOTES: Per deps: this memo has plenty of background S already knows about the 3D gun
issue. Please be more clear about the implications for the Department and what our next steps
and plan of action are.
CLASSIFICATION: U – Unclassified
FOR: S
ORGANIZATION: PM
CO-DRAFTER BUREAU: H
COPY TO:
SUBJECT: Update on 3D Printing – Defense Distributed (DD)
REQUESTED ACTION: Information Memo
CLEARANCES:
DUE DATE: 27-Aug-2018 10:00:00 AM
EVENT DATE:
DESCRIPTION: Update on 3D Printing – Defense Distributed (DD)




                                          WASHSTATEB008504
     Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 191 of 680




CREATED BY: PM

LINK: 201822013 Package

Please note that this link will expire 2 weeks after the e-mail is sent, for security reasons. If this
link is expired, please use the Advanced Search to find the package by typing in the S/ES ID
number.

Official - SBU
UNCLASSIFIED




                                          WASHSTATEB008505
     Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 192 of 680


             Case 2:18-cv-01115-RSL Document 64 Filed 08/15/18 Page 1 of 26




 1                                                                 The Honorable Robert S. Lasnik

 2

 3
 4

 5
 6
 7                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 8                                     AT SEATTLE
 9                                                     )
     STATE OF WASHINGTON, et al.,                      )   No. 2:18-cv-1115-RSL
10                                                     )
        Plaintiffs,                                    )   FEDERAL DEFENDANTS’
11                            v.                       )   BRIEF IN OPPOSITION TO
                                                       )   PLAINTIFFS’ MOTION FOR
12   UNITED STATES DEPARTMENT OF                       )   PRELIMINARY INJUNCTION
     STATE, et al.,                                    )
13                                                     )   NOTED FOR: August 21, 2018
        Defendants.                                    )
14                                                     )
15

16

17

18

19
20

21

22
23
24

25
26

27
     Opposition to Motion for Preliminary Injunction
                                                                            United States Department of Justice
     (No. 2:18-cv-1115-RSL) – i                                        Civil Division, Federal Programs Branch
                                                                                    20 Massachusetts Ave. NW
                                                                                        Washington, DC 20530
                                                                                                  202-305-8648

                                         WASHSTATEB008509
     Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 193 of 680


             Case 2:18-cv-01115-RSL Document 64 Filed 08/15/18 Page 2 of 26




 1                                              INTRODUCTION

 2           The manufacture or possession of plastic guns that are undetectable is a serious federal
 3   crime, punishable by up to five years in prison. Among other statutes, the Undetectable
 4   Firearms Act prohibits the manufacture, possession, sale, import, or transfer of undetectable
 5   firearms. See 18 U.S.C. § 922(p). The Department of Justice, among other agencies, enforces
 6   that prohibition, and will continue to do so vigorously. Neither those enforcement efforts nor
 7   the prohibition itself is affected in any way by the actions challenged in this case.
 8           This case is not about the regulation of U.S. persons who wish to utilize a 3D printer to
 9   manufacture their own small-caliber firearms. Rather, this case concerns the Department of
10   State’s delegated authority to control the export of defense articles and services, or technical
11   data related thereto, that raise military or intelligence concerns. The Department is tasked with
12   determining what technology and weaponry provides a critical military or intelligence
13   advantage such that it should not be shipped without restriction from the United States to other
14   countries (or otherwise provided to foreigners), where, beyond the reach of U.S. law, it could
15   be used to threaten U.S. national security, foreign policy, or international peace and stability.
16   Domestic activities that do not involve providing access to foreign persons, by contrast, are left
17   to other federal agencies—and the states—to regulate.
18           In bringing their motion for a preliminary injunction, Plaintiffs misunderstand the
19   fundamental limit on the State Department’s authority. According to Plaintiffs, the
20   Government’s export-related determinations—specifically with respect to the export of
21   technical data developed by Defense Distributed—have jeopardized their ability to protect the
22   safety and health of their residents. But the domestic harms about which Plaintiffs are
23   allegedly concerned are not properly regulated by the Department under current law. Plaintiffs’
24   allegations of harm are not reasonably attributable to the Department’s regulation of exports,
25   but rather focus on the possibility that third parties will commit violations of the Undetectable
26   Firearms Act or other relevant laws that are not at issue in this case. Likewise, Plaintiffs have
27   failed to demonstrate that the facts and law clearly favor their position with respect to the
     Opposition to Motion for Preliminary Injunction
                                                                                 United States Department of Justice
     (No. 2:18-cv-1115-RSL) – 1                                             Civil Division, Federal Programs Branch
                                                                                             20 Massachusetts Ave. NW
                                                                                                Washington, DC 20530
                                                                                                        202-305-8648

                                               WASHSTATEB008510
     Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 194 of 680


             Case 2:18-cv-01115-RSL Document 64 Filed 08/15/18 Page 3 of 26




1    merits of their claims, or that it is in the public interest for the Court to second-guess the

2    national security determinations of the Executive Branch.

3           Accordingly, Plaintiffs’ motion should be denied.

4                                             BACKGROUND

5    I.     Statutory And Regulatory Background

6           The Arms Export Control Act (“AECA”), 22 U.S.C. § 2751 et seq., authorizes the

7    President, “[i]n furtherance of world peace and the security and foreign policy of the United

8    States” to “control the import and the export of defense articles and defense services” and to

9    promulgate regulations accordingly. 22 U.S.C. § 2778(a)(1) (emphasis added). The President

10   has delegated this authority to the Department in relevant part, and the Department has

11   accordingly promulgated the International Traffic in Arms Regulations (“ITAR”), which are

12   administered by the Department’s Directorate of Defense Trade Controls (“DDTC”). See Exec.

13   Order No. 13637(n)(i), 78 Fed. Reg. 16,129 (Mar. 8, 2013); 22 C.F.R. §§ 120-130. At the heart

14   of the AECA is the United States Munitions List (“USML”), an extensive listing of materials

15   that constitute “defense articles and defense services” under the ITAR. See 22 C.F.R. Part 121.

16   As relevant here, Category I of the USML includes all firearms up to .50 caliber, and all

17   technical data directly related to such firearms. Id. § 121.1(I)(a), (i). Technical data is

18   information that “is required for the design, development, production, manufacture, assembly,

19   operation, repair, testing, maintenance or modification of defense articles.” Id. § 120.10(a)(1).

20   Section 2778 of the AECA authorizes the President (1) to designate those defense articles and

21   services to be included on the USML; (2) to require licenses for the export of items on the

22   USML; and (3) to promulgate regulations for the import and export of such items on the

23   USML. 22 U.S.C. § 2778.

24          The ITAR does not regulate any transfers of defense articles except those that constitute

25   “exports,” i.e., the transfer of defense articles abroad or to foreign persons, and “temporary

26   imports.” The ITAR’s definition of exports includes, in part (1) “[s]ending or taking of a

27   defense article out of the United States in any manner,” 22 C.F.R. § 120.17(a)(1); (2)
     Opposition to Motion for Preliminary Injunction
                                                                                  United States Department of Justice
     (No. 2:18-cv-1115-RSL) – 2                                              Civil Division, Federal Programs Branch
                                                                                          20 Massachusetts Ave. NW
                                                                                              Washington, DC 20530
                                                                                                        202-305-8648

                                            WASHSTATEB008511
     Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 195 of 680


                Case 2:18-cv-01115-RSL Document 64 Filed 08/15/18 Page 4 of 26




1    “[r]eleasing or otherwise transferring a defense article to an embassy or to any of its agencies or

2    subdivisions, such as a diplomatic mission or consulate, in the United States,” id.

3    § 120.17(a)(4); and (3) “[r]eleasing or otherwise transferring technical data to a foreign person

4    in the United States (a ‘deemed export’),” id. § 120.17(a)(2).

5               In certain cases where it is unclear whether a particular item is a defense article or

6    defense service, the Department makes a “commodity jurisdiction” (“CJ”) determination using

7    a procedure set forth in the ITAR. See id. § 120.4. Upon written request, DDTC will provide

8    applicants with a determination as to whether the item, service, or data is within the scope of

9    the ITAR. These assessments are made on a case-by-case basis through an inter-agency

10   process, evaluating whether the item, service, or data is covered by the USML, provides the

11   equivalent performance capabilities of a defense article on the USML, or has a critical military

12   or intelligence advantage. See id. § 120.4(d).

13              While the AECA and ITAR do not provide the State Department with authority to

14   prohibit the domestic manufacture or possession of 3D-printed guns, there are other federal

15   statutes that deal with this topic. Most significantly, the Undetectable Firearms Act bars the

16   manufacture, possession, sale, import, or transfer of undetectable firearms. See 18 U.S.C.

17   § 922(p); An Act to Extend the Undetectable Firearms Act of 1988 for 10 Years, Pub. L. No.

18   113-57, 127 Stat. 656 (2013). Under that statute, firearms manufactured or sold in the United

19   States must generally be capable of being detected by metal detectors and by x-ray machines.

20   See 18 U.S.C. § 922(p)(1). Those requirements are not in any way affected by the actions

21   challenged in this case, nor are the separate federal prohibitions on the possession of firearms

22   by felons, persons subject to restraining orders, or the mentally ill. See 18 U.S.C. § 922(g)(1)

23   (felons and certain state-law misdemeanants); id. § 922(g)(8) (court-issued restraining orders);

24   id. § 922(g)(4) (persons adjudicated as mentally ill). The Government continues to enforce

25   these laws in order to address domestic safety issues related to undetectable firearms. The

26   Department’s determination under the ITAR at issue here will not affect those enforcement

27   efforts.
     Opposition to Motion for Preliminary Injunction
                                                                                    United States Department of Justice
     (No. 2:18-cv-1115-RSL) – 3                                                Civil Division, Federal Programs Branch
                                                                                            20 Massachusetts Ave. NW
                                                                                                Washington, DC 20530
                                                                                                          202-305-8648

                                               WASHSTATEB008512
     Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 196 of 680


             Case 2:18-cv-01115-RSL Document 64 Filed 08/15/18 Page 5 of 26




 1   II.    The Government’s Settlement With Defense Distributed

 2          In 2012, Defense Distributed published on the Internet “privately generated technical

 3   data regarding a number of gun-related items.” Def. Distributed v. Dep’t of State, 121 F. Supp.

 4   3d 680, 687 (W.D. Tex. 2015). In May 2013, DDTC sent Defense Distributed a letter stating

 5   that Defense Distributed may have released ITAR-controlled technical data without the

 6   required authorization. See id. Defense Distributed removed the technical data and submitted a

 7   CJ request. Id. The company, however, and in conjunction with another non-profit, the Second

 8   Amendment Foundation, ultimately brought a lawsuit against, inter alia, the Department and

 9   DDTC, claiming that the requirement to obtain authorization prior to publishing the subject

10   files on its website violated plaintiffs’ rights under the First, Second, and Fifth Amendments

11   and exceeded the Department’s statutory authority. Id. at 688.

12          In August 2015, the U.S. District Court for the Western District of Texas denied

13   Defense Distributed’s motion for a preliminary injunction. Id. at 701. For purposes of the

14   preliminary injunction analysis, the district court considered the files to be subject to the

15   protection of the First Amendment. Id. at 691-92. Applying intermediate scrutiny, the court

16   concluded that “because the AECA and ITAR do not prohibit domestic communications” and

17   plaintiffs remained “free to disseminate the computer files at issue domestically,” they had not

18   shown a substantial likelihood of success on the merits. Id. at 695.

19          The Fifth Circuit affirmed in a split decision. See 838 F.3d 451 (5th Cir. 2016).

20   Focusing narrowly on the question of the non-merits requirements for preliminary relief, the

21   panel majority concluded that the “Department’s stated interest in preventing foreign nationals

22   . . . from obtaining technical data on how to produce weapons and weapon parts” outweighed

23   plaintiffs’ interest in their constitutional rights. Id. at 458-59. The panel majority “decline[d]

24   to address the merits” because plaintiffs’ failure to meet any single requirement for a

25   preliminary injunction would require affirmance of the district court. See id. at 456-58. A

26   dissent from the panel opinion did address the merits. See id. at 461 (Jones, J. dissenting).

27   “[F]or the benefit of the district court on remand,” the dissent set forth an analysis concluding
     Opposition to Motion for Preliminary Injunction
                                                                                 United States Department of Justice
     (No. 2:18-cv-1115-RSL) – 4                                             Civil Division, Federal Programs Branch
                                                                                         20 Massachusetts Ave. NW
                                                                                             Washington, DC 20530
                                                                                                       202-305-8648

                                            WASHSTATEB008513
     Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 197 of 680


              Case 2:18-cv-01115-RSL Document 64 Filed 08/15/18 Page 6 of 26




 1   that “the State Department’s application of its ‘export’ control regulations to this domestic

 2   Internet posting appears to violate the governing statute, represents an irrational interpretation

 3   of the regulations, and violates the First Amendment as a content-based regulation and a prior

 4   restraint.” Id. at 463-64.

 5            After plaintiffs’ petitions for rehearing en banc and for certiorari were denied, see 138

 6   S. Ct. 638 (2018); 865 F.3d 211 (5th Cir. 2017) (5 dissenting judges), proceedings resumed in

 7   district court. In April 2018, the Government moved to dismiss plaintiffs’ second amended

 8   complaint. See Def. Distributed, No. 1:15-cv-372-RP, Dkt. No. 92. Meanwhile, the district

 9   court ordered the parties to exchange written settlement demands, see id., Dkt. No. 88, thereby

10   initiating a process under which the parties were able to reach a settlement before briefing on

11   the motion to dismiss was complete, see id., Dkt. Nos. 93, 95.

12            Pursuant to the settlement and as relevant here, the Government agreed to the following:

13            (a)      Defendants’ commitment to draft and to fully pursue, to the extent
                       authorized by law (including the Administrative Procedure Act), the
14
                       publication in the Federal Register of a notice of proposed rulemaking and
15                     final rule, revising USML Category I to exclude the technical data that is
                       the subject of the Action.[1]
16
              (b)      Defendants’ announcement, while the above-referenced final rule is in
17                     development, of a temporary modification, consistent with the . . . (ITAR),
18                     22 C.F.R. § 126.2, of USML Category I to exclude the technical data that
                       is the subject of the Action. The announcement will appear on the DDTC
19                     website, www.pmddtc.state.gov, on or before July 27, 2018.[2]

20

21
          1
            See Section III, infra. At the time settlement negotiations began, the parties had long expected such a Notice
22   of Proposed Rulemaking (“NPRM”) to be issued. See 78 Fed. Reg. 22,740, 22,741 (April 16, 2013) (announcing
     that “[t]he Department intends to publish final rules implementing the revised USML categories and related ITAR
23   amendments periodically”). Reflecting nearly a decade of efforts to carry out a reform of export regulations and
     pursuant to a “comprehensive review” of the U.S. export control system, the Government has undertaken an
24   Export Control Reform Initiative (“ECRI”) that was proposed in April 2010, see Fact Sheet on the President’s
     Export Control Reform Initiative (Apr. 20, 2010), https://obamawhitehouse.archives.gov/the-press-office/fact-
25   sheet-presidents-export-control-reform-initiative, and facilitated by Executive Order No. 13637, 78 Fed. Reg.
     16,129 (Mar. 8, 2013). By January 20, 2017, this export reform process had been completed for USML categories
26   IV through XX.
          2
            Pursuant to 22 C.F.R. § 126.2, “[t]he Deputy Assistant Secretary for Defense Trade Controls may order the
     temporary suspension or modification of any or all of the regulations of this subchapter in the interest of the
27
     security and foreign policy of the United States.”
     Opposition to Motion for Preliminary Injunction
                                                                                            United States Department of Justice
     (No. 2:18-cv-1115-RSL) – 5                                                        Civil Division, Federal Programs Branch
                                                                                                    20 Massachusetts Ave. NW
                                                                                                        Washington, DC 20530
                                                                                                                  202-305-8648

                                                  WASHSTATEB008514
     Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 198 of 680


             Case 2:18-cv-01115-RSL Document 64 Filed 08/15/18 Page 7 of 26



             (c)     Defendants’ issuance of a letter to Plaintiffs on or before July 27, 2018,
 1                   signed by the Deputy Assistant Secretary for Defense Trade Controls,
                     advising that the Published Files, Ghost Gunner Files, and CAD Files are
 2
                     approved for public release (i.e., unlimited distribution) in any form and
 3                   are exempt from the export licensing requirements of the ITAR because
                     they satisfy the criteria of 22 C.F.R. § 125.4(b)(13). . . .
 4
             (d)     Defendants’ acknowledgment and agreement that the temporary
 5                   modification . . . permits any United States person, to include DD’s
 6                   customers and SAF’s members, to access, discuss, use, reproduce, or
                     otherwise benefit from the technical data that is the subject of the Action,
 7                   and that the letter to Plaintiffs permits any such person to access, discuss,
                     use, reproduce or otherwise benefit from the Published Files, Ghost
 8                   Gunner Files, and CAD Files.
 9           The parties executed the agreement on June 29, 2018, and the Government complied

10   with (b) and (c) on July 27, 2018. See Ex. A, Declaration of Sarah Heidema (“Heidema Decl.”)

11   ¶¶ 27, 29. The Settlement Agreement provides that Defendants deny that they violated

12   Plaintiffs’ constitutional rights. See id. ¶ 28.

13   III.    The Government’s Proposed Rulemaking

14           On May 24, 2018—after the initial exchange of settlement offers but more than one

15   month prior to the settlement with Defense Distributed—the Departments of State and

16   Commerce each issued a notice of proposed rulemaking (“NPRM”) that implicated the

17   technical data at issue in Defense Distributed. See 83 Fed. Reg. 24,198 (May 24, 2018); 83

18   Fed. Reg. 24,166 (May 24, 2018). In those NPRMs, the Government proposed amending the

19   ITAR “to revise Categories I (firearms, close assault weapons and combat shotguns), II (guns

20   and armament) and III (ammunition and ordnance) of the [USML] to describe more precisely

21   the articles warranting export and temporary import control on the USML.” 83 Fed. Reg. at

22   24,198. If the NPRM is finalized as contemplated, the items removed from the USML would

23   no longer be subject to the ITAR’s authorization requirements, see id., i.e., no license from the

24   Department of State would be required for their export.

25           The Commerce NPRM explains both the rationale for the proposed transfer as well as

26   the review process undertaken by the Government. As it explained, the process included a

27   “review of those categories by the Department of Defense, which worked with the Departments
     Opposition to Motion for Preliminary Injunction
                                                                                 United States Department of Justice
     (No. 2:18-cv-1115-RSL) – 6                                             Civil Division, Federal Programs Branch
                                                                                         20 Massachusetts Ave. NW
                                                                                             Washington, DC 20530
                                                                                                       202-305-8648

                                             WASHSTATEB008515
     Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 199 of 680


             Case 2:18-cv-01115-RSL Document 64 Filed 08/15/18 Page 8 of 26




 1   of State and Commerce in preparing the amendments.” 83 Fed. Reg. at 24,166. The review

 2   was intended to ensure that items remaining on the USML are either “inherently military or

 3   otherwise warrant[ing] control on the USML” or “of a type common to nonmilitary firearms

 4   applications, possess parameters or characteristics that provide a critical military or intelligence

 5   advantage to the United States, and are almost exclusively available from the United States.”

 6   Id. Put simply, the goal was to ensure that items remaining on the USML in the categories in

 7   question, and therefore subject to export controls under the ITAR, are military weapons and

 8   related items that could present a critical military or intelligence advantage.

 9   IV.     Procedural History

10           On July 30, 2018, Plaintiffs filed the instant action against, inter alia, the Department,

11   the Secretary of State, DDTC, and Defense Distributed. Compl., ECF No. 1. Plaintiffs alleged

12   that the Government’s settlement with Defense Distributed adversely affected their public

13   safety laws, in violation of the Administrative Procedure Act (“APA”) and the Tenth

14   Amendment to the U.S. Constitution. Id. at 21-41. Also on July 30, 2018, Plaintiffs moved for

15   a temporary restraining order against Defendants, Mot. for TRO, Dkt. No. 2, which the Court

16   granted on July 31, 2018, Dkt. No. 23 (“Order”).

17           In its Order, the Court held that Plaintiffs had demonstrated irreparable injury because

18   “[i]f an injunction is not issued and the status quo alters . . . , the proliferation of these firearms

19   will have many of the negative impacts on a state level that the federal government once feared

20   on the international stage.” Order at 7. Further, the Court determined that Plaintiffs were

21   likely to succeed on the merits of their APA claim because “[t]here is no indication” that, prior

22   to entering into the settlement agreement, the Government either provided 30-day notice to

23   Congress pursuant to 22 U.S.C. § 2278(f)(1) or obtained the concurrence of the Secretary of

24   Defense pursuant to Executive Order 13637. Id. at 6.

25           The Court also found that Plaintiffs have standing “[f]or purposes of this temporary

26   order.” Id. at 6 n.2. The Court based this determination on the “clear and reasonable fear”

27   expressed by Plaintiffs, as well as the Court’s finding that “there is no separation of the internet
     Opposition to Motion for Preliminary Injunction
                                                                                   United States Department of Justice
     (No. 2:18-cv-1115-RSL) – 7                                               Civil Division, Federal Programs Branch
                                                                                           20 Massachusetts Ave. NW
                                                                                               Washington, DC 20530
                                                                                                         202-305-8648

                                             WASHSTATEB008516
     Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 200 of 680


             Case 2:18-cv-01115-RSL Document 64 Filed 08/15/18 Page 9 of 26




 1   between domestic and international audiences.” Id. Finally, the Court found that “the balance

 2   of hardships and the public interest tip sharply in plaintiffs’ favor.” Id. at 7. Consequently, the

 3   Court enjoined the Government “from implementing or enforcing the ‘Temporary Modification

 4   of Category I of the United States Munitions List’ and the letter to Cody R. Wilson, Defense

 5   Distributed, and Second Amendment Foundation issued by the U.S. Department of State on

 6   July 27, 2018,” and required that the Government “preserve the status quo ex ante as if the

 7   modification had not occurred and the letter had not been issued.” Id. The Court did not enjoin

 8   Defense Distributed in any manner. Id.

 9          Plaintiffs amended their complaint on August 2, 2018, Am. Compl., Dkt. No. 29, and

10   moved for a preliminary injunction on August 9, 2018, Dkt. No. 43 (“Pls.’ Mot.”). As agreed

11   to by the parties, the TRO remains in effect until August 28, 2018. See Order, Dkt. No. 30.

12                                              ARGUMENT

13          “[A] preliminary injunction is an extraordinary and drastic remedy, one that should not

14   be granted unless the movant, by a clear showing, carries the burden of persuasion.” Mazurek

15   v. Armstrong, 520 U.S. 968, 972 (1997) (per curiam) (citation omitted). A plaintiff “must

16   establish that he is likely to succeed on the merits, that he is likely to suffer irreparable harm in

17   the absence of preliminary relief, that the balance of equities tips in his favor, and that an

18   injunction is in the public interest.” Am. Trucking Ass’ns, Inc. v. City of Los Angeles, 559 F.3d

19   1046, 1052 (9th Cir. 2009) (citation omitted). Alternatively, “‘serious questions going to the

20   merits’ and a balance of hardships that tips sharply towards the plaintiff can support issuance of

21   a preliminary injunction, so long as the plaintiff also shows that there is a likelihood of

22   irreparable injury and that the injunction is in the public interest.” All. for the Wild Rockies v.

23   Cottrell, 632 F.3d 1127, 1135 (9th Cir. 2011); see also Leiva-Perez v. Holder, 640 F.3d 962,

24   967-68 (9th Cir. 2011). Plaintiffs bear the burden of demonstrating that each of these four

25   factors is met. DISH Network Corp. v. FCC, 653 F.3d 771, 776-77 (9th Cir. 2011).

26          Plaintiffs here ask the Court to suspend and enjoin enforcement of actions already taken

27   by the Government pursuant to its obligations under the settlement agreement. See Pls.’ Mot.
     Opposition to Motion for Preliminary Injunction
                                                                                  United States Department of Justice
     (No. 2:18-cv-1115-RSL) – 8                                              Civil Division, Federal Programs Branch
                                                                                          20 Massachusetts Ave. NW
                                                                                              Washington, DC 20530
                                                                                                        202-305-8648

                                            WASHSTATEB008517
     Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 201 of 680


             Case 2:18-cv-01115-RSL Document 64 Filed 08/15/18 Page 10 of 26




 1   at 1; see also Pls.’ Proposed Order, Dkt. No. 43-3. Through this requested relief, Plaintiffs seek

 2   not to “maintain the status quo” pending litigation, but to place themselves in a better position

 3   than they were in before the onset of the current controversy through an award of “the exact

 4   same ultimate relief” they seek. Taiebat v. Scialabba, No. 17-0805, 2017 WL 747460, at *2-3

 5   (N.D. Cal. Feb. 27, 2017). “In general, that kind of judgment on the merits in the guise of

 6   preliminary relief is a highly inappropriate result.” Senate of Cal. v. Mosbacher, 968 F.2d 974,

 7   978 (9th Cir. 1992).3

 8
     I.      Plaintiffs Have Not Shown That The Department’s Action Will Cause Irreparable
 9           Harm.

10           A preliminary injunction serves the “limited purpose” of “preserv[ing] the relative

11   positions of the parties until a trial on the merits can be held.” Univ. of Tex. v. Camenisch, 451

12   U.S. 390, 395 (1981). Accordingly, “[a]n essential prerequisite” before granting preliminary

13   relief is a showing that irreparable injury is likely in the absence of an injunction. See Dollar

14   Rent A Car of Wash., Inc. v. Travelers Indem. Co., 774 F.2d 1371, 1375 (9th Cir. 1985); Winter

15   v. Nat. Res. Def. Council, 555 U.S. 7, 19 (2008).

16           Plaintiffs argue that the “threat to public safety” allegedly caused by the Department’s

17   settlement agreement constitutes irreparable harm. Pls.’ Mot. at 19-24. Specifically, they

18   claim that the settlement agreement “will make it significantly easier to produce undetectable,

19   untraceable weapons, pos[e] unique threats to the health and safety of the States’ residents and

20   employees, and compromis[e] the States’ ability to enforce their laws and keep their residents

21   and visitors safe.” Id. at 19. These harms alleged by Plaintiffs with respect to the specific

22   items at issue in this motion fall well short of irreparable harm.

23           First, Plaintiffs contend that removal of Defense Distributed’s files from the USML will

24   lead to the “proliferation of downloadable guns.” Pls.’ Mot. at 19. They refer further to “the

25   unique threats of irreparable harm to the States posed by permitting 3D-printed weapons files to

26
          3
            The Government leaves to the private party Defendants the question of whether and how their individual
27
     rights should be considered in this analysis.
     Opposition to Motion for Preliminary Injunction
                                                                                          United States Department of Justice
     (No. 2:18-cv-1115-RSL) – 9                                                      Civil Division, Federal Programs Branch
                                                                                                  20 Massachusetts Ave. NW
                                                                                                      Washington, DC 20530
                                                                                                                202-305-8648

                                                 WASHSTATEB008518
     Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 202 of 680


             Case 2:18-cv-01115-RSL Document 64 Filed 08/15/18 Page 11 of 26




 1   be posted on the internet.” Pls.’ Mot. at 20. But the core inadequacy of Plaintiffs’ claims of

 2   irreparable harm is that they are not caused by, and cannot be traced to, the Department’s

 3   regulatory actions or the challenged settlement agreement. Rather, if these harms occur at all, it

 4   will be because individuals violate the separate prohibitions of the Undetectable Firearms Act

 5   and other relevant domestic laws. Indeed, Plaintiffs’ claim of irreparable harm is based on a

 6   fundamental misconception of the relevant law and the authority of the Department as the

 7   federal agency that administers it. The AECA and ITAR have not conferred upon the

 8   Department the authority to regulate or otherwise prohibit the domestic acquisition of defense

 9   articles and services by U.S. persons or domestic communications to U.S. persons. See

10   generally 22 U.S.C. § 2778. Rather, as noted above, the agency’s only relevant authority

11   pursuant to the AECA and ITAR is limited to exports of defense articles and related technical

12   data. Id. § 2778(a)(1). Critically, neither the AECA nor ITAR prohibits the transmission of

13   defense articles among U.S. persons within the United States. Therefore, the Department has

14   never prohibited Defense Distributed, or any other company or individual, from providing their

15   files to U.S. persons on U.S. soil, including by, e.g., providing such technical data through the

16   mail, distributing DVDs containing such data, or other means. See Def. Distributed, 121 F.

17   Supp. 3d at 695 (“Plaintiffs are free to disseminate the computer files at issue domestically in

18   public or private forums, including via the mail or any other medium that does not provide the

19   ability to disseminate the information internationally.”); see also Heidema Decl. ¶ 12. To the

20   extent Defense Distributed and others have not previously disseminated the computer files at

21   issue within Plaintiffs’ boundaries, such inaction is attributable to their own decisions and not

22   to the Department’s regulatory authority. Plaintiffs therefore cannot plausibly suggest that the

23   Government’s settlement regarding Defense Distributed’s foreign export of its files has harmed

24   or imminently harm Plaintiffs’ ability to enforce their statutory schemes, prevent or solve

25   crimes, or protect public health.4 Should any of the harms about which Plaintiffs are concerned

26
         4
           The declarations submitted by Plaintiffs do not address these deficiencies. See generally Dkt. No. 43-2. Not
27
     only are the harms described equally speculative as those presented in Plaintiffs’ motion, but these declarations
     Opposition to Motion for Preliminary Injunction
                                                                                          United States Department of Justice
     (No. 2:18-cv-1115-RSL) – 10                                                     Civil Division, Federal Programs Branch
                                                                                                  20 Massachusetts Ave. NW
                                                                                                      Washington, DC 20530
                                                                                                                202-305-8648

                                                 WASHSTATEB008519
     Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 203 of 680


             Case 2:18-cv-01115-RSL Document 64 Filed 08/15/18 Page 12 of 26




 1   occur, it will be because individuals have violated separate domestic prohibitions, such as the

 2   Undetectable Firearms Act. See 18 U.S.C. § 922(p)(1).

 3           For this reason, the types of harms that Plaintiffs identify do not support the granting of

 4   injunctive relief in the circumstances of this case. All of the concerns identified are harms that

 5   might result from the domestic availability of 3D-printed guns in the United States, but such

 6   concerns have little to do with whether particular files should be regulated for foreign export on

 7   national security grounds. Their relation to the State Department’s exercise of authority and

 8   the settlement agreement is speculative. For example, Plaintiffs contend that someone of

 9   questionable “age, mental health, or criminal history” may procure the necessary equipment,

10   download files made specifically available as a result of the Department’s settlement, assemble

11   an operable firearm, and commit a crime, see Pls.’ Mot. at 19-20. But such actions would

12   violate domestic prohibitions on the use of firearms. The Department does not regulate the

13   files at issue for their availability to U.S. persons in the United States, and it is speculative to

14   claim that these domestic consequences would follow from the Department of State’s actions

15   under the ITAR.

16           Plaintiffs’ claims regarding the “unique threats” posed by firearms made by a 3D-

17   printing process fail for the same reasons. See id. at 20-24. For instance, they assert

18   shortcomings in the ability of metal detectors to discern the presence of firearms made from a

19   3D printer, see id. at 20-21, but nothing in the State Department actions challenged in this case

20   purports to permit the domestic production of undetectable firearms. Such production is illegal

21   due to separate authority that regulates domestic conduct. See 18 U.S.C. § 922(p)(1).

22           Plaintiffs also argue that 3D-printed firearms “present unique challenges to law

23   enforcement,” particularly with respect to tracing weapons and conducting forensic testing on

24   bullets. Pls’ Mot. at 21-22. Again, Plaintiffs can only speculate as to whether such a harm

25   would result from a decision by the Department of State not to regulate the export of the

26
     confirm the domestic availability of the subject files notwithstanding the Department’s regulatory efforts. Camper
     Decl. ¶ 10, Dkt. No. 43-2; Patel Decl. ¶ 14, Dkt. No. 43-2.
27
     Opposition to Motion for Preliminary Injunction
                                                                                           United States Department of Justice
     (No. 2:18-cv-1115-RSL) – 11                                                      Civil Division, Federal Programs Branch
                                                                                                   20 Massachusetts Ave. NW
                                                                                                       Washington, DC 20530
                                                                                                                 202-305-8648

                                                 WASHSTATEB008520
     Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 204 of 680


             Case 2:18-cv-01115-RSL Document 64 Filed 08/15/18 Page 13 of 26




 1   Defense Distributed’s files for national security reasons.

 2            Similarly conjectural are Plaintiffs’ assertions about a “[h]eightened risk of terrorist

 3   attacks.” Id. at 23. As reflected in the State and Commerce NPRMs, the Government proposed

 4   transferring certain items in USML Category I, which encompass Defense Distributed’s files,

 5   only because it has determined that such a transfer would not injure the national security

 6   interests of the United States. See 83 Fed. Reg. at 24,198; 83 Fed. Reg. at 24,166; see also

 7   Heidema Decl. ¶ 19. So Plaintiffs here seek to base injunctive relief on speculative harms to

 8   national security that exist quite apart from the challenged actions and even that the

 9   Government has considered and rejected. Moreover, concerns that children “may mistake

10   [these weapons] for toys” exist apart from export control requirements, and it is at best

11   conjecture that the modification of export control requirements would have any effect on the

12   alleged harm.5

13            At best, Plaintiffs have only identified harms that may result from 3D-printed guns

14   generally, not from the challenged actions regulating foreign exports. But there are already

15   laws aimed at domestic conduct that seek to prevent such harms. As the Ninth Circuit has

16   made clear, it is the likelihood of harm from the actions that are sought to be enjoined that is

17   relevant for the preliminary injunction analysis. See Park Vill. Apartment Tenants Ass’n v.

18   Mortimer Howard Tr., 636 F.3d 1150, 1160 (9th Cir. 2011). Plaintiffs simply cannot tie their

19   fear of domestic irreparable injury to a statutory regime dealing with foreign export, especially

20   when there are separate statutes governing domestic manufacture, possession, and sale that

21
          5
            The two cases Plaintiffs cite—Maryland v. King, 567 U.S. 1301 (2012), and United States v. Ressam, 679
22   F.3d 1069 (9th Cir. 2012)—are inapposite. See Pls.’ Mot. at 19, 24. In Maryland, Chief Justice Roberts, sitting as
     Circuit Justice, granted a stay of judgment overturning a criminal conviction pending disposition of the State’s
23   petition for a writ of certiorari. Maryland, 567 U.S. at 1301. Chief Justice Roberts wrote that a stay was
     appropriate because “there is . . . an ongoing and concrete harm to Maryland’s law enforcement and public safety
24   interests.” Id. As is made clear in the subsequent sentences omitted by Plaintiffs, however, such irreparable harm
     arose from the fact that, as a result of the judgment, “Maryland may not employ a duly enacted statute [its DNA
25   Collection Act] to help prevent [serious] injuries.” Id. Here, by contrast, the Department’s settlement has not
     prevented any of Plaintiffs from employing their public safety statutes. Ressam is also readily distinguishable.
26   There a terrorist brought explosives into the United States in the trunk of a rental car. Ressam, 679 F.3d at 1073.
     After a U.S. customs inspector detected Ressam’s nervousness, she sent the car for a secondary inspection, where
     the contraband was located. Id. Thus not only does Ressam involve a weapon wholly distinct from a 3D-printed
27
     gun, but it only demonstrates that existing law enforcement measures are able to thwart such attempted attacks.
     Opposition to Motion for Preliminary Injunction
                                                                                           United States Department of Justice
     (No. 2:18-cv-1115-RSL) – 12                                                      Civil Division, Federal Programs Branch
                                                                                                   20 Massachusetts Ave. NW
                                                                                                       Washington, DC 20530
                                                                                                                 202-305-8648

                                                 WASHSTATEB008521
     Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 205 of 680


              Case 2:18-cv-01115-RSL Document 64 Filed 08/15/18 Page 14 of 26




 1   remain unaffected by the challenged actions.

 2            Finally, Plaintiffs have overlooked “[t]he possibility that . . . other corrective relief will

 3   be available,” in which case temporary relief is unavailable. Sampson v. Murray, 415 U.S. 61,

 4   90 (1974). Plaintiffs retain the full authority to enforce their public safety laws, including

 5   lawful restrictions on firearms possession and transfer, against any and all violators of the law.

 6   And as discussed above other federal public safety laws regulating, inter alia, the possession of

 7   firearms by felons and the mentally ill, and federal laws requiring that firearms contain

 8   sufficient metal to be detectable, remain in force. These laws—which, unlike the AECA and

 9   ITAR, address domestic, criminal conduct—provide “other corrective relief” on an ongoing

10   basis.

11   II. Plaintiffs Have Not Shown A Likelihood Of Success On The Merits

12            Although their Amended Complaint asserts claims under both the APA and the Tenth

13   Amendment, Am. Compl. ¶¶ 218-47, Plaintiffs’ motion for a preliminary injunction discusses

14   only their APA claims, Pls.’ Mot. at 10-19. As to either category of claims, Plaintiffs have

15   failed to establish that “the law and the facts clearly favor” their position, as required under the

16   heightened mandatory injunction standard. See Stanley, 13 F.3d at 1320.

17            A.      Plaintiffs Lack Article III Standing To Assert Their Claims.

18            “Article III of the Constitution limits the jurisdiction of federal courts to ‘Cases’ and

19   ‘Controversies,’” and “[t]he doctrine of standing gives meaning to these constitutional limits by

20   ‘identify[ing] those disputes which are appropriately resolved through the judicial process.’”

21   Susan B. Anthony List v. Driehaus, 134 S. Ct. 2334, 2341 (2014) (citation omitted). Standing,

22   “which is built on separation-of-powers principles, serves to prevent the judicial process from

23   being used to usurp the powers of the political branches.” Clapper v. Amnesty Int’l USA, 568

24   U.S. 398, 408 (2013). The “irreducible constitutional minimum of standing” has three

25   elements: that a plaintiff suffer a concrete injury-in-fact, that the injury be fairly traceable to the

26   challenged action of the defendant, and that it be likely (as opposed to speculative) that the

27
     Opposition to Motion for Preliminary Injunction
                                                                                    United States Department of Justice
     (No. 2:18-cv-1115-RSL) – 13                                               Civil Division, Federal Programs Branch
                                                                                            20 Massachusetts Ave. NW
                                                                                                Washington, DC 20530
                                                                                                          202-305-8648

                                              WASHSTATEB008522
     Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 206 of 680


              Case 2:18-cv-01115-RSL Document 64 Filed 08/15/18 Page 15 of 26




 1    injury will be redressed by a favorable decision. Lujan v. Defs. of Wildlife, 504 U.S. 555, 560-

 2    61 (1992).

 3             Plaintiffs claim they satisfy the requirements of Article III standing because the

 4    Department’s settlement has injured their sovereign, proprietary, and quasi-sovereign interests.

 5    Pls.’ Mot. at 7-9. Plaintiffs fail to carry their burden with respect to each of these theories.

 6    First, Plaintiffs assert that the settlement agreement has injured their sovereign interests in their

 7    “abilities to enforce their statutory codes,” their “border integrity,” and their “ability to protect

 8    their residents from injury and death.” Id. at 8. But neither U.S. export controls generally, nor

 9    the challenged settlement agreement, prevents states from acting to enforce their own laws or

10    protect state residents.6 Thus, Plaintiffs cannot demonstrate that the injuries they allege are

11    “fairly traceable” to the Department’s settlement with Defense Distributed. See Lujan, 504

12    U.S. at 560.7 Plaintiffs repeatedly assert that the Government’s “deregulation” has jeopardized

13    safety and security. See Pls.’ Mot. at 8; see also id. at 10 (claiming “threats to . . . the safety of

14    the States’ own employees and residents [] are caused by the Government’s sudden decision to

15    deregulate the posting of 3D-printed gun files on the internet”). Again, Plaintiffs’ arguments

16    are premised on a misconception of the AECA and ITAR, and the state of affairs prior to the

17    settlement of Defense Distributed’s claims. As the Government has previously explained, it

18    regulates the transfer of items constituting exports and temporary imports pursuant to the

19    AECA and ITAR, and it has no authority to regulate the transmission of technical data

20    exclusively from U.S. persons to U.S. persons within the United States under those authorities.

21

22        6
             Plaintiffs find no support in California v. Sessions, 284 F. Supp. 3d 1015, 1029 (N.D. Cal. 2018), see Pls.’
      Mot. at 8 n.25, where the court found injury-in-fact based on allegations that the Government “seeks to compel
23    [the State] to change its policies” and threatened loss of funds that were promised under federal law. Here, the
      Department does not seek a change in Plaintiffs’ laws or policies, nor has it threatened to withhold any funds.
           7
24           Although Plaintiffs claim the requirement to establish this second standing factor is “relaxed” because they
      are “vested with a procedural right,” Pls.’ Mot. at 7, they have failed to explain the nexus between their alleged
25    procedural rights and the interests they assert. See Ashley Creek Phosphate Co. v. Norton, 420 F.3d 934, 938 (9th
      Cir. 2005) (“[A] plaintiff asserting a procedural injury does not have standing absent a showing that the
26    ‘procedures in question are designed to protect some threatened concrete interest of his that is the ultimate basis of
      his standing’. . . . A free-floating assertion of a procedural violation, without a concrete link to the interest
      protected by the procedural rules, does not constitute an injury in fact.” (citation omitted)).
27
      Opposition to Motion for Preliminary Injunction
                                                                                              United States Department of Justice
      (No. 2:18-cv-1115-RSL) – 14                                                        Civil Division, Federal Programs Branch
                                                                                                      20 Massachusetts Ave. NW
                                                                                                          Washington, DC 20530
                                                                                                                    202-305-8648

                                                   WASHSTATEB008523
     Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 207 of 680


             Case 2:18-cv-01115-RSL Document 64 Filed 08/15/18 Page 16 of 26




 1   Thus, during the entire pendency of Defense Distributed’s lawsuit against the Government, the

 2   ITAR did not limit Defense Distributed—or any other entity—from “free[ly] . . .

 3   disseminat[ing] the computer files at issue domestically in public or private forums,” including

 4   within Plaintiffs’ borders. Def. Distributed, 121 F. Supp. 3d at 695. Plaintiffs therefore cannot

 5   plausibly assert that the Government’s “deregulation” has affected—let alone seriously

 6   jeopardized—their ability to protect their interests. See Pls.’ Mot. at 8; Am. Compl. ¶ 17.

 7            Moreover, separate laws aimed at domestic conduct continue to address domestic public

 8   safety concerns. It remains that case that any person who might obtain the necessary

 9   equipment and materials, download the files from Defense Distributed’s website, properly

10   construct an operable firearm, and render the firearm undetectable would be engaging in an

11   action forbidden by federal law. See 18 U.S.C. § 922(p)(1). Thus, Plaintiffs cannot establish

12   that the challenged actions, which concern whether an item must be regulated for export from

13   the United States, restrict their ability or authority to protect public safety in their states. See

14   Clapper, 568 U.S. at 409.

15            Plaintiffs fare no better in invoking their alleged proprietary or quasi-sovereign

16   interests. Pls.’ Mot. at 8-9; Am. Compl. ¶¶ 15-18. According to Plaintiffs, they have suffered

17   proprietary injury insofar as “[t]he deregulation . . . make[s] state, county, and municipal jails

18   and prisons more dangerous for guards and inmates.” Pls’ Mot. at 8. As an initial matter, they

19   offer no support that such an injury is properly asserted under the doctrine of proprietary

20   interests rather than as parens patriae. Pennsylvania v. Kleppe, 533 F.2d 668, 671 (D.C. Cir.

21   1976) (“The alleged injuries to the state’s economy and the health, safety, and welfare of its

22   people clearly implicate the parens patriae rather than the proprietary interest of the state.”).8

23   But even if such interests were “proprietary,” Plaintiffs have failed to demonstrate that any

24   harm based on the possibility of 3D-printed guns infiltrating prisons and injuring persons is

25
         8
26          The cases cited by Plaintiffs, see Pls.’ Mot. at 8 n.29, do not involve jails or prisons but instead discuss a
     state as land owner or “participa[nt] in a business venture,” Alfred L. Snapp & Son, Inc. v. Puerto Rico, 458 U.S.
     592, 601 (1982); as operator of a public university, Washington v. Trump, 847 F.3d 1151, 1159 (9th Cir. 2017);
27
     and licensing activities, Texas v. United States, 787 F.3d 733, 748 (5th Cir. 2015).
     Opposition to Motion for Preliminary Injunction
                                                                                              United States Department of Justice
     (No. 2:18-cv-1115-RSL) – 15                                                         Civil Division, Federal Programs Branch
                                                                                                      20 Massachusetts Ave. NW
                                                                                                          Washington, DC 20530
                                                                                                                    202-305-8648

                                                   WASHSTATEB008524
     Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 208 of 680


             Case 2:18-cv-01115-RSL Document 64 Filed 08/15/18 Page 17 of 26




 1    imminent and concrete and would not be prevented by domestic laws regulating undetectable

 2    firearms. See Aziz v. Trump, 231 F. Supp. 3d 23, 33 (E.D. Va. 2017) (state seeking to assert

 3    injury to its proprietary interest is “subject to the same law of standing as any other party in

 4    federal court”). Compare Washington v. Trump, 847 F.3d 1151, 1159 (9th Cir. 2017)

 5    (supporting allegations of proprietary injury by identifying individuals prevented from

 6    attending, teaching at, or participating in the educational mission of state schools), cert. denied

 7    sub. nom, Golden v. Washington, 138 S. Ct. 448 (2017).

 8            Plaintiffs’ assertions about their quasi-sovereign interests unquestionably sound in the

 9    doctrine of parens patriae. See Pls.’ Mot. at 8-9; see also Washington v. Chimei Innolux Corp.,

10    659 F.3d 842, 847 (9th Cir. 2011) (explaining that the “doctrine of parens patriae allows a

11    sovereign to bring suit on behalf of its citizens when the sovereign alleges injury to a

12    sufficiently substantial segment of its population, articulates an interest apart from the interests

13    of particular private parties, and expresses a quasisovereign interest”). But to the extent

14    Plaintiffs seek to vindicate the interests of private citizens, see Pls.’ Mot. at 8-9; Am. Compl.

15    ¶ 16 (referring to need to “[e]nsur[e] the safety of their residents”), they fail to create any

16    “actual controversy between the State[s] and the defendant[s],” Alfred L. Snapp & Son, Inc. v.

17    Puerto Rico, 458 U.S. 592, 602 (1982), and so lack standing as parens patriae. See also

18    Oregon v. Legal Servs. Corp., 552 F.3d 965, 974 (9th Cir. 2009) (allowing a state to “bring suit

19    on behalf of its citizens solely by virtue of its interest that its citizens benefit from voluntary

20    federal grants” would “make the parens patriae doctrine ‘too vague to survive the standing

21    requirements of Art. III.” (citation omitted)). It is also well established that a state “does not

22    have standing as parens patriae to bring an action against the Federal government.” Sierra

23    Forest Legacy v. Sherman, 646 F.3d 1161, 1178 (9th Cir. 2011) (citation omitted); see also

24    Massachusetts v. Mellon, 262 U.S. 447, 485-86 (1923); Citizens Against Ruining the Env’t v.

25    EPA, 535 F.3d 670, 676 (7th Cir. 2008).

26            B.      Plaintiffs Lack Prudential Standing.

27            Plaintiffs fail to satisfy prudential requirements of standing as well. “The APA imposes
      Opposition to Motion for Preliminary Injunction
                                                                                   United States Department of Justice
      (No. 2:18-cv-1115-RSL) – 16                                             Civil Division, Federal Programs Branch
                                                                                           20 Massachusetts Ave. NW
                                                                                               Washington, DC 20530
                                                                                                         202-305-8648

                                             WASHSTATEB008525
     Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 209 of 680


             Case 2:18-cv-01115-RSL Document 64 Filed 08/15/18 Page 18 of 26




1    ‘a prudential standing requirement in addition to the requirement, imposed by Article III of the

2    Constitution, that the plaintiff have suffered an injury in fact.’” Havasupai Tribe v. Provencio,

3    876 F.3d 1242, 1253 (9th Cir. 2017) (citation omitted). Prudential standing requires that an

4    interest asserted by a plaintiff be “arguably within the zone of interests to be protected or

5    regulated by the statute that he says was violated.” Id. (citation omitted); see also Ashley Creek

6    Phosphate Co. v. Norton, 420 F.3d 934, 939 (9th Cir. 2005) (“The prudential standing analysis

7    examines whether ‘a particular plaintiff has been granted a right to sue by the statute under

8    which he or she brings suit.’” (citation omitted)). While the zone of interests test is not

9    “demanding,” it nevertheless forecloses suit “when a plaintiff’s ‘interests are so marginally

10   related to or inconsistent with the purposes implicit in the statute that it cannot reasonably be

11   assumed that Congress intended to permit the suit.’” Match–E–Be–Nash–She–Wish Band of

12   Pottawatomi Indians v. Patchak, 567 U.S. 209, 225 (2012).

13            Here, Plaintiffs do not fall within the zone of interests protected by the AECA,

14   particularly with respect to the provision on which they rely. See Bennett v. Spear, 520 U.S.

15   154, 175-76 (1997) (emphasizing that zone of interests test is applied in the context of “the

16   particular provision of law upon which the plaintiff relies”). The AECA “is designed to protect

17   against the national security threat created by the unrestricted flow of military information

18   abroad.” United States v. Posey, 864 F.2d 1487, 1495 (9th Cir. 1989); accord United States v.

19   Chi Mak, 683 F.3d 1126, 1134 (9th Cir. 2012) (AECA “was intended to authorize the President

20   to control the import and export of defense articles and defense services in ‘furtherance of

21   world peace and the security and foreign policy of the United States.’” (quoting 22 U.S.C.

22   § 2778(a)(1))); see also Am. Compl. ¶ 27 (acknowledging that “[t]he purpose of the AECA is

23   to reduce the international trade in arms and avoid destabilizing effects abroad through arms

24   exports”).9 In this context Congress enacted 22 U.S.C. § 2778(f)(1), which provides that “[t]he

25        9
            Plaintiffs’ attempt to characterize the AECA as designed to protect “domestic security” rather than “national
26   security” is unavailing. See Pls.’ Mot. at 9. By Plaintiffs’ reasoning, any national security determination made by
     the Government would be subject to second-guessing by Plaintiffs because it affects their residents. Yet they offer
     no authority to support such a position. See id.; cf. Hamdi v. Rumsfeld, 542 U.S. 507, 580 (2004) (Thomas, J.,
27
     dissenting) (“The national security . . . is the primary responsibility and purpose of the Federal Government.”).
     Opposition to Motion for Preliminary Injunction
                                                                                            United States Department of Justice
     (No. 2:18-cv-1115-RSL) – 17                                                       Civil Division, Federal Programs Branch
                                                                                                    20 Massachusetts Ave. NW
                                                                                                        Washington, DC 20530
                                                                                                                  202-305-8648

                                                 WASHSTATEB008526
     Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 210 of 680


            Case 2:18-cv-01115-RSL Document 64 Filed 08/15/18 Page 19 of 26




1    President may not remove any item from the Munitions List until 30 days after the date on

2    which the President has provided notice of the proposed removal to” certain congressional

3    committees. As the legislative history makes clear, Congress enacted this provision in response

4    to “legitimate industry concerns” and cautioned the Executive Branch to “avoid unnecessary

5    export regulation.” H.R. Rep. No. 97-58, at 21-22 (1981). Thus Plaintiffs—who neither

6    exercise congressional oversight of the Department nor function as would-be exporters, and

7    whose alleged harms concern purely domestic, non-military matters, fail to meet the zone of

8    interests test. Cf. People ex rel. Hartigan v. Cheney, 726 F. Supp. 219, 227 (C.D. Ill. 1989)

9    (Illinois not within zone of interest of the Base Closure and Realignment Act, because, as here,

10   the state “is not the subject of the Secretary’s action” and “states have no constitutional or

11   statutory role in federal military policy”).

12          C.      Plaintiffs’ APA Claims Are Meritless.

13                  1.     The Department’s Actions Accord With Its Delegated Authority.

14          Plaintiffs cannot establish likely success on the merits of any of their claims. First,

15   Plaintiffs claim that the Government has failed to comply with the AECA’s 30-day notice

16   requirement to Congress. See Pls.’ Mot. at 11-12; see also id. at 13-14 (challenging

17   Department’s reliance on 22 C.F.R. § 126.2); Am. Compl. ¶¶ 220-22, 231. But Plaintiffs again

18   betray their misunderstanding of the governing law. The statutory provision they invoke

19   provides that “the President may not remove any item from the Munitions List until 30 days

20   after the date on which the President has provided notice of the proposed removal” to the

21   appropriate congressional committees. 22 U.S.C. § 2778(f)(1) (emphases added). Pursuant to

22   the plain text of the AECA, an “item” refers to the USML’s categories or subcategories—e.g.,

23   “Fully automatic firearms to .50 caliber inclusive (12.7 mm),” 22 C.F.R. § 121.1—and not

24   specific articles or commodities related thereto. 22 U.S.C. § 2778(a)(1) (“The President is

25   authorized to designate those items which shall be considered as defense articles and defense

26   services for the purposes of this section and to promulgate regulations for the import and export

27   of such articles and services. The items so designated shall constitute the United States
     Opposition to Motion for Preliminary Injunction
                                                                                United States Department of Justice
     (No. 2:18-cv-1115-RSL) – 18                                           Civil Division, Federal Programs Branch
                                                                                        20 Massachusetts Ave. NW
                                                                                            Washington, DC 20530
                                                                                                      202-305-8648

                                            WASHSTATEB008527
     Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 211 of 680


             Case 2:18-cv-01115-RSL Document 64 Filed 08/15/18 Page 20 of 26




 1    Munitions List.”); see Def. Distributed, 121 F. Supp. 3d at 687 (“The Munitions List ‘is not a

 2    compendium of specific controlled items,’ rather it is a ‘series of categories describing the

 3    kinds of items’ qualifying as ‘defense articles.’” (quoting United States v. Zhen Zhou Wu, 711

 4    F.3d 1, 12 (1st Cir. 2013))). Thus, the Department’s settlement agreement did not affect any

 5    “item” of the USML. The Department’s settlement regarding the files at issue in Defense

 6    Distributed does not implicate the 30-day notice requirement of 22 U.S.C. § 2778(f)(1).

 7           To the extent the Court finds the AECA’s reference to “item” or “remove” to be

 8    ambiguous, the Department’s interpretation of these terms is entitled to at least Skidmore

 9    deference. Under Skidmore, a court must defer to an agency’s interpretation provided it is

10    “persuasive and reasonable,” considering “‘the thoroughness evident in its consideration, the

11    validity of its reasoning, [and] its consistency with earlier and later pronouncements.’” Fox

12    Television Stations, Inc. v. Aereokiller, LLC, 851 F.3d 1002, 1013 (9th Cir. 2017) (quoting

13    United States v. Mead Corp., 533 U.S. 218, 228 (2001))). The Department has consistently

14    held the view since at least 2011 that only the permanent removal of items, i.e., the categories

15    or subcategories of the USML, implicate the 30-day notice requirement. See Heidema Decl.

16    ¶¶ 9, 30, 32. Further, the Department’s position accords with both the AECA’s text and the

17    original purpose of 22 U.S.C. § 2778(f)(1), which was to encourage the Executive Branch to

18    remove items from the USML. See H.R. Rep. No. 97-58, at 22 (“[T]he committee expects the

19    executive branch will avoid unnecessary export regulation . . . .”). Additionally, Congress has

20    been aware of the Department’s interpretation and yet has not addressed it in amendments to

21    the AECA. See Pub. L. No. 113-296, 128 Stat. 4075 (2014); Heidema Decl. ¶ 9. “These

22    circumstances provide further evidence—if more is needed—that Congress intended the

23    Agency’s interpretation, or at least understood the interpretation as statutorily permissible.”

24    Fox Television Stations, 851 F.3d at 1014 (quoting Barnhart v. Walton, 535 U.S. 212, 220

25    (2002)).

26           To the extent the Court concludes that notice to Congress was required under 22 U.S.C.

27    § 2278(f)(1), Defendants request that the Court simply extend the TRO for an additional 45
      Opposition to Motion for Preliminary Injunction
                                                                                 United States Department of Justice
      (No. 2:18-cv-1115-RSL) – 19                                           Civil Division, Federal Programs Branch
                                                                                         20 Massachusetts Ave. NW
                                                                                             Washington, DC 20530
                                                                                                       202-305-8648

                                            WASHSTATEB008528
     Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 212 of 680


            Case 2:18-cv-01115-RSL Document 64 Filed 08/15/18 Page 21 of 26




1    days so that the State Department can consider providing the notice to Congress—rather than

2    entering the more sweeping preliminary injunction that Plaintiffs seek.

3           Similarly, Plaintiffs’ misreading of 22 C.F.R. § 126.2 is fatal to their argument that the

4    Department has “[m]isuse[d]” the temporary modification regulation. See Pls.’ Mot. at 13-14.

5    That regulation, by definition, effectuates only a “temporary” modification, and thus does not

6    constitute a “removal” such that a 30-day notice is required. See 22 C.F.R. § 126.2. Nor can

7    Plaintiffs cast doubt on the reasonableness of the Department’s interpretation of § 126.2 by

8    claiming that its national security determination “is not the sort of emergency stopgap measure

9    contemplated by 22 C.F.R. § 126.2.” Pls.’ Mot. at 14. It is well established that an agency is

10   entitled to “substantial deference” in interpreting its regulations. E.g., Lezama-Garcia v.

11   Holder, 666 F.3d 518, 525 (9th Cir. 2011). And Plaintiffs’ purported national security

12   pronouncements, see Pls.’ Mot. at 14; see also id. at 18, offer no basis to challenge the

13   Department’s findings in this regard. E.g., United States v. Hawkins, 249 F.3d 867, 873 n.2

14   (9th Cir. 2001) (“[C]ourts have long recognized that the Judicial Branch should defer to

15   decisions of the Executive Branch that relate to national security.”).

16          Plaintiffs also cannot state a claim related to Executive Order 13637, pursuant to which

17   designations or changes in designations “of items or categories of items that shall be considered

18   as defense articles and defense services subject to export control under section 38 (22 U.S.C.

19   § 2778) shall have the concurrence of the Secretary of Defense.” Exec. Order No. 13637

20   § 1(n)(i). See Pls.’ Mot. at 13; Am. Compl. ¶¶ 221-22, 231, 246. Again, the Department has

21   not changed the designations “of items or categories of items.” Further, Plaintiffs’ argument

22   fails because the Executive Order creates no rights for Plaintiffs to enforce. Exec. Order No.

23   13637 § 6(c); cf. Defenders of Wildlife v. Jackson, 791 F. Supp. 2d 96, 120 (D.D.C. 2011)

24   (Exec. Order No. 13186). Most importantly, as stated in the Commerce NPRM, “[t]he changes

25   described in this proposed rule and in the State Department’s companion proposed rule on

26   Categories I, II, and III of the USML are based on a review of those categories by the

27   Department of Defense, which worked with the Departments of State and Commerce in
     Opposition to Motion for Preliminary Injunction
                                                                                   United States Department of Justice
     (No. 2:18-cv-1115-RSL) – 20                                              Civil Division, Federal Programs Branch
                                                                                           20 Massachusetts Ave. NW
                                                                                               Washington, DC 20530
                                                                                                         202-305-8648

                                           WASHSTATEB008529
     Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 213 of 680


               Case 2:18-cv-01115-RSL Document 64 Filed 08/15/18 Page 22 of 26




 1    preparing the amendments.” 83 Fed. Reg. at 24,166; see also Heidema Decl. ¶ 31 (discussing

 2    concurrence specific as to subject files).

 3             The Court should also reject Plaintiffs’ argument that the Department, in settling

 4    Defense Distributed, engaged in an “unlawful attempt to abrogate state and federal law.” Pls.’

 5    Mot. at 14-15; Am. Compl. ¶¶ 227, 233, 239. Specifically, Plaintiffs claim that the temporary

 6    modification, which “permits any United States person” to use the subject files, “conflicts with

 7    many of the States’ respective laws regulating firearms,” as well as provisions of the Gun

 8    Control Act, 18 U.S.C. § 922(g), (x). Pls.’ Mot. at 14. Yet the Government does not suggest,

 9    and has never suggested, that the settlement agreement conflicts with or otherwise preempts

10    such laws. To the contrary, the Department has consistently emphasized that its actions are

11    taken only pursuant to its authority to regulate the United States’ system of export controls, not

12    domestic activity. See Def. Distributed, 121 F. Supp. 3d at 695. The provisions of the Gun

13    Control Act cited by Plaintiffs remain in force, as do the protections for state law legislated by

14    Congress in the Gun Control Act. See 18 U.S.C. § 927. Thus, the laws invoked by Plaintiffs

15    remain unaffected by the settlement agreement, and there is no basis to substitute Plaintiffs’

16    understanding of the agreement for the far more reasonable interpretation of the Government.10

17                      2.     The Department’s Actions Were Not Arbitrary And Capricious.

18             Finally, Plaintiffs claim that the Department’s actions were arbitrary and capricious

19    because they constitute an unexplained reversal of the agency’s prior position concerning

20    whether the subject files are ITAR controlled. See Pls.’ Mot. at 15-17; Am. Compl. ¶¶ 238-39.

21    Insofar as Plaintiffs challenge the Government’s litigation strategy in Defense Distributed or its

22    decision to enter into a settlement to resolve that litigation, such decisions are committed to

23    agency discretion by law and thus not subject to judicial review, 5 U.S.C. § 701(a)(2). See

24    Heckler v. Chaney, 470 U.S. 821 (1985); Exec. Bus. Media, Inc. v. U.S. Dep’t of Def., 3 F.3d

25
          10
26           Similarly, the Court should not accept Plaintiffs’ accusations of deliberate efforts by the Government to
      circumvent the law, Pls.’ Mot. at 14; see also id.at 4 (suggesting the Government settled “covert[ly]”). United
      States v. Boyce, 38 F. Supp. 3d 1135, 1151 (C.D. Cal. 2014), aff’d, 683 F. App’x 654 (9th Cir. 2017)
27
      (“Government officials are presumed to carry out their duties in good faith.”).
      Opposition to Motion for Preliminary Injunction
                                                                                             United States Department of Justice
      (No. 2:18-cv-1115-RSL) – 21                                                       Civil Division, Federal Programs Branch
                                                                                                     20 Massachusetts Ave. NW
                                                                                                         Washington, DC 20530
                                                                                                                   202-305-8648

                                                   WASHSTATEB008530
     Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 214 of 680


             Case 2:18-cv-01115-RSL Document 64 Filed 08/15/18 Page 23 of 26




 1   759, 761 (4th Cir. 1993) (“[T]he Attorney General has broad discretion and even plenary

 2   authority to control litigation under 28 U.S.C. 516 and 519, and [] such decisions are not

 3   judicially reviewable.”); accord United States v. Carpenter, 526 F.3d 1237, 1241-42 (9th Cir.

 4   2008) (recognizing Attorney General’s plenary discretion to settle litigation, but noting that in

 5   cases—unlike this one—where plaintiffs allege that Attorney General has “exceeded [his] legal

 6   authority,” such claims are reviewable).11

 7            Moreover, as the relevant NPRMs indicate, the Department has concluded that ITAR

 8   control of such technical data is not warranted. See generally 83 Fed. Reg. 24,198; 83 Fed.

 9   Reg. at 24,166. These NPRMs have not been withdrawn and remain the official position of the

10   Government.12 Cf. Pennzoil Co. v. Dep’t of Energy, 680 F.2d 156, 171 (Temp. Emer. Ct. App.

11   1982). Further, the rationale for this determination is provided in the Commerce NPRM, which

12   explains that the “review was focused on identifying the types of articles that are now

13   controlled on the USML that are either (i) inherently military and otherwise warrant control on

14   the USML or (ii) if of a type common to non-military firearms applications, possess parameters

15   or characteristics that provide a critical military or intelligence advantage to the United States,

16   and are almost exclusively available from the United States.” 83 Fed. Reg. at 24,166 (“Thus,

17   the scope of the items described in this proposed rule is essentially commercial items widely

18   available in retail outlets and less sensitive military items.”). This case is only about the

19   determination of the Government that the technical data at issue would not give a military or

20   intelligence advantage and is therefore not properly subject to export controls. Only those

21   weapons of a type that is inherently military or that is not otherwise widely available for

22   commercial sale are properly subject to such controls. The Government has not made any

23   determination that 3D-printed guns should not be regulated domestically, and indeed the

24   Government intends to apply those authorities that regulate such firearms and supports

25       11
            Plaintiffs contend that in accepting the settlement agreement, Defendants agreed to exceed their legal
26   authority. As explained in the balance of this memorandum, that is not accurate.
         12
            Further, Plaintiffs cite no authority for the proposition that the APA requires the Department to release
     “reports, studies, or analyses” in support of its decision regarding a temporary modification pending a larger
27
     rulemaking effort. See Pls.’ Mot. at 16.
     Opposition to Motion for Preliminary Injunction
                                                                                             United States Department of Justice
     (No. 2:18-cv-1115-RSL) – 22                                                        Civil Division, Federal Programs Branch
                                                                                                     20 Massachusetts Ave. NW
                                                                                                         Washington, DC 20530
                                                                                                                   202-305-8648

                                                  WASHSTATEB008531
     Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 215 of 680


             Case 2:18-cv-01115-RSL Document 64 Filed 08/15/18 Page 24 of 26




 1    Plaintiffs’ efforts to do so as well.

 2
      III.    The Balance of Equities And The Public Interest Weigh Against Entry Of A
 3            Preliminary Injunction
 4            Finally, Plaintiffs cannot show the balance of equities and public interest factors—
 5    which are merged when the Government is a party, Drakes Bay Oyster Co. v. Jewell, 747 F.3d
 6    1073, 1092 (9th Cir. 2014)—tips sharply in their favor, particularly given the mandatory
 7    injunction they seek. First, because the Department has no authority to restrict U.S. persons
 8    from sharing these files with other U.S. persons within the United States, the harms identified
 9    by Plaintiffs cannot be prevented by an injunction in this case. See Def. Distributed, 121 F.
10    Supp. 3d at 687 (files previously available on Defense Distributed’s website). Moreover, the
11    public interest is not served by restraining the ability of the Executive Branch to exercise its
12    discretion to determine whether harm to national security requires export controls on particular
13    items. Cf. Virginian Ry. Co. v. Sys. Fed’n No. 40, 300 U.S. 515, 552 (1937) (statutory scheme
14    of Congress “is in itself a declaration of public interest and policy which should be persuasive”
15    to courts).
16            Further, the Government notes that the possibility of manufacturing small-caliber
17    firearms from a 3D-printing process has been publicly discussed since 2013. Heidema Decl.
18    ¶ 26 n.5. Yet Plaintiffs allege no efforts on their part to enact additional legislation regarding
19    the manufacture of such firearms, see Am. Compl. ¶¶ 68-217, and not a single Plaintiff
20    submitted comments in response to the NPRMs, Heidema Decl. ¶ 23. This further
21    demonstrates that the balance of equities weighs in Defendants’ favor.
22                                              CONCLUSION
23            For the foregoing reasons, the motion for a preliminary injunction should be denied.

24    Dated: August 15, 2018                         Respectfully submitted,
25
                                                     CHAD A. READLER
26                                                   Acting Assistant Attorney General

27                                                ANNETTE L. HAYES
      Opposition to Motion for Preliminary Injunction
                                                                       United States Department of Justice
      (No. 2:18-cv-1115-RSL) – 23                                 Civil Division, Federal Programs Branch
                                                                                       20 Massachusetts Ave. NW
                                                                                          Washington, DC 20530
                                                                                                  202-305-8648

                                              WASHSTATEB008532
     Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 216 of 680


            Case 2:18-cv-01115-RSL Document 64 Filed 08/15/18 Page 25 of 26



                                                 Acting United States Attorney
 1
                                                 KERRY KEEFE
 2
                                                 Civil Chief
 3
                                                 JOHN R. GRIFFITHS
 4                                               Director, Federal Programs Branch
 5                                               ANTHONY J. COPPOLINO
 6                                               Deputy Director, Federal Programs Branch

 7                                               /s/ Steven A. Myers
                                                 STEVEN A. MYERS
 8                                               ERIC J. SOSKIN
                                                 STUART J. ROBINSON
 9                                               Attorneys
10                                               U.S. Department of Justice
                                                 Civil Division, Federal Programs Branch
11                                               20 Massachusetts Ave. NW
                                                 Washington, D.C. 20530
12                                               (202) 305-8648 (telephone)
                                                 (202) 616-8460 (facsimile)
13                                               steven.a.myers@usdoj.gov
14
                                                 Attorneys for Federal Defendants
15

16

17

18

19
20

21

22
23
24

25
26

27
      Opposition to Motion for Preliminary Injunction
                                                                           United States Department of Justice
      (No. 2:18-cv-1115-RSL) – 24                                     Civil Division, Federal Programs Branch
                                                                                   20 Massachusetts Ave. NW
                                                                                       Washington, DC 20530
                                                                                                 202-305-8648

                                         WASHSTATEB008533
     Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 217 of 680


           Case 2:18-cv-01115-RSL Document 64 Filed 08/15/18 Page 26 of 26




 1                                  CERTIFICATE OF SERVICE

 2          I hereby certify that on August 15, 2018, I electronically filed the foregoing brief using

 3   the Court’s CM/ECF system, causing a notice of filing to be served upon all counsel of record.

 4
     Dated: August 15, 2018                              /s/ Steven A. Myers
 5                                                       Steven A. Myers
 6
 7
 8

 9

10

11

12

13

14
15

16

17

18

19
20

21

22
23
24

25
26

27
     Opposition to Motion for Preliminary Injunction
                                                                              United States Department of Justice
     (No. 2:18-cv-1115-RSL) – 25                                         Civil Division, Federal Programs Branch
                                                                                      20 Massachusetts Ave. NW
                                                                                          Washington, DC 20530
                                                                                                    202-305-8648

                                          WASHSTATEB008534
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 218 of 680




 Case 2:18-cv-01115-RSL Document 64-1 Filed 08/15/18 Page 1 of 24




                          EXHIBIT 1




                           WASHSTATEB008535
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 219 of 680


     Case 2:18-cv-01115-RSL Document 64-1 Filed 08/15/18 Page 2 of 24




                             WASHSTATEB008536
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 220 of 680


     Case 2:18-cv-01115-RSL Document 64-1 Filed 08/15/18 Page 3 of 24




                             WASHSTATEB008537
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 221 of 680


     Case 2:18-cv-01115-RSL Document 64-1 Filed 08/15/18 Page 4 of 24




                             WASHSTATEB008538
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 222 of 680


     Case 2:18-cv-01115-RSL Document 64-1 Filed 08/15/18 Page 5 of 24




                             WASHSTATEB008539
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 223 of 680


     Case 2:18-cv-01115-RSL Document 64-1 Filed 08/15/18 Page 6 of 24




                             WASHSTATEB008540
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 224 of 680


     Case 2:18-cv-01115-RSL Document 64-1 Filed 08/15/18 Page 7 of 24




                             WASHSTATEB008541
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 225 of 680


     Case 2:18-cv-01115-RSL Document 64-1 Filed 08/15/18 Page 8 of 24




                             WASHSTATEB008542
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 226 of 680


     Case 2:18-cv-01115-RSL Document 64-1 Filed 08/15/18 Page 9 of 24




                             WASHSTATEB008543
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 227 of 680


    Case 2:18-cv-01115-RSL Document 64-1 Filed 08/15/18 Page 10 of 24




                             WASHSTATEB008544
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 228 of 680


    Case 2:18-cv-01115-RSL Document 64-1 Filed 08/15/18 Page 11 of 24




                             WASHSTATEB008545
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 229 of 680


    Case 2:18-cv-01115-RSL Document 64-1 Filed 08/15/18 Page 12 of 24




                             WASHSTATEB008546
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 230 of 680


    Case 2:18-cv-01115-RSL Document 64-1 Filed 08/15/18 Page 13 of 24




                             WASHSTATEB008547
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 231 of 680


    Case 2:18-cv-01115-RSL Document 64-1 Filed 08/15/18 Page 14 of 24




                             WASHSTATEB008548
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 232 of 680


    Case 2:18-cv-01115-RSL Document 64-1 Filed 08/15/18 Page 15 of 24




                             WASHSTATEB008549
  Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 233 of 680

Case 2:18-cv-01115-RSL Document 64-1 Filed 08/15/18 Page 16 of 24




         Exhibit A



                              WASHSTATEB008550
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 234 of 680


    Case 2:18-cv-01115-RSL Document 64-1 Filed 08/15/18 Page 17 of 24




                             WASHSTATEB008551
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 235 of 680


    Case 2:18-cv-01115-RSL Document 64-1 Filed 08/15/18 Page 18 of 24




                             WASHSTATEB008552
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 236 of 680


    Case 2:18-cv-01115-RSL Document 64-1 Filed 08/15/18 Page 19 of 24




                             WASHSTATEB008553
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 237 of 680


    Case 2:18-cv-01115-RSL Document 64-1 Filed 08/15/18 Page 20 of 24




                             WASHSTATEB008554
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 238 of 680


    Case 2:18-cv-01115-RSL Document 64-1 Filed 08/15/18 Page 21 of 24




                             WASHSTATEB008555
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 239 of 680


    Case 2:18-cv-01115-RSL Document 64-1 Filed 08/15/18 Page 22 of 24




                             WASHSTATEB008556
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 240 of 680


    Case 2:18-cv-01115-RSL Document 64-1 Filed 08/15/18 Page 23 of 24




                             WASHSTATEB008557
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 241 of 680

   Case 2:18-cv-01115-RSL Document 64-1 Filed 08/15/18 Page 24 of 24




                            WASHSTATEB008558
     Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 242 of 680


             Case 2:18-cv-01115-RSL Document 64 Filed 08/15/18 Page 1 of 26




 1                                                                 The Honorable Robert S. Lasnik

 2

 3
 4

 5
 6
 7                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 8                                     AT SEATTLE
 9                                                     )
     STATE OF WASHINGTON, et al.,                      )   No. 2:18-cv-1115-RSL
10                                                     )
        Plaintiffs,                                    )   FEDERAL DEFENDANTS’
11                            v.                       )   BRIEF IN OPPOSITION TO
                                                       )   PLAINTIFFS’ MOTION FOR
12   UNITED STATES DEPARTMENT OF                       )   PRELIMINARY INJUNCTION
     STATE, et al.,                                    )
13                                                     )   NOTED FOR: August 21, 2018
        Defendants.                                    )
14                                                     )
15

16

17

18

19
20

21

22
23
24

25
26

27
     Opposition to Motion for Preliminary Injunction
                                                                            United States Department of Justice
     (No. 2:18-cv-1115-RSL) – i                                        Civil Division, Federal Programs Branch
                                                                                    20 Massachusetts Ave. NW
                                                                                        Washington, DC 20530
                                                                                                  202-305-8648

                                         WASHSTATEB008565
     Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 243 of 680


             Case 2:18-cv-01115-RSL Document 64 Filed 08/15/18 Page 2 of 26




 1                                              INTRODUCTION

 2           The manufacture or possession of plastic guns that are undetectable is a serious federal
 3   crime, punishable by up to five years in prison. Among other statutes, the Undetectable
 4   Firearms Act prohibits the manufacture, possession, sale, import, or transfer of undetectable
 5   firearms. See 18 U.S.C. § 922(p). The Department of Justice, among other agencies, enforces
 6   that prohibition, and will continue to do so vigorously. Neither those enforcement efforts nor
 7   the prohibition itself is affected in any way by the actions challenged in this case.
 8           This case is not about the regulation of U.S. persons who wish to utilize a 3D printer to
 9   manufacture their own small-caliber firearms. Rather, this case concerns the Department of
10   State’s delegated authority to control the export of defense articles and services, or technical
11   data related thereto, that raise military or intelligence concerns. The Department is tasked with
12   determining what technology and weaponry provides a critical military or intelligence
13   advantage such that it should not be shipped without restriction from the United States to other
14   countries (or otherwise provided to foreigners), where, beyond the reach of U.S. law, it could
15   be used to threaten U.S. national security, foreign policy, or international peace and stability.
16   Domestic activities that do not involve providing access to foreign persons, by contrast, are left
17   to other federal agencies—and the states—to regulate.
18           In bringing their motion for a preliminary injunction, Plaintiffs misunderstand the
19   fundamental limit on the State Department’s authority. According to Plaintiffs, the
20   Government’s export-related determinations—specifically with respect to the export of
21   technical data developed by Defense Distributed—have jeopardized their ability to protect the
22   safety and health of their residents. But the domestic harms about which Plaintiffs are
23   allegedly concerned are not properly regulated by the Department under current law. Plaintiffs’
24   allegations of harm are not reasonably attributable to the Department’s regulation of exports,
25   but rather focus on the possibility that third parties will commit violations of the Undetectable
26   Firearms Act or other relevant laws that are not at issue in this case. Likewise, Plaintiffs have
27   failed to demonstrate that the facts and law clearly favor their position with respect to the
     Opposition to Motion for Preliminary Injunction
                                                                                 United States Department of Justice
     (No. 2:18-cv-1115-RSL) – 1                                             Civil Division, Federal Programs Branch
                                                                                             20 Massachusetts Ave. NW
                                                                                                Washington, DC 20530
                                                                                                        202-305-8648

                                               WASHSTATEB008566
     Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 244 of 680


             Case 2:18-cv-01115-RSL Document 64 Filed 08/15/18 Page 3 of 26




1    merits of their claims, or that it is in the public interest for the Court to second-guess the

2    national security determinations of the Executive Branch.

3           Accordingly, Plaintiffs’ motion should be denied.

4                                             BACKGROUND

5    I.     Statutory And Regulatory Background

6           The Arms Export Control Act (“AECA”), 22 U.S.C. § 2751 et seq., authorizes the

7    President, “[i]n furtherance of world peace and the security and foreign policy of the United

8    States” to “control the import and the export of defense articles and defense services” and to

9    promulgate regulations accordingly. 22 U.S.C. § 2778(a)(1) (emphasis added). The President

10   has delegated this authority to the Department in relevant part, and the Department has

11   accordingly promulgated the International Traffic in Arms Regulations (“ITAR”), which are

12   administered by the Department’s Directorate of Defense Trade Controls (“DDTC”). See Exec.

13   Order No. 13637(n)(i), 78 Fed. Reg. 16,129 (Mar. 8, 2013); 22 C.F.R. §§ 120-130. At the heart

14   of the AECA is the United States Munitions List (“USML”), an extensive listing of materials

15   that constitute “defense articles and defense services” under the ITAR. See 22 C.F.R. Part 121.

16   As relevant here, Category I of the USML includes all firearms up to .50 caliber, and all

17   technical data directly related to such firearms. Id. § 121.1(I)(a), (i). Technical data is

18   information that “is required for the design, development, production, manufacture, assembly,

19   operation, repair, testing, maintenance or modification of defense articles.” Id. § 120.10(a)(1).

20   Section 2778 of the AECA authorizes the President (1) to designate those defense articles and

21   services to be included on the USML; (2) to require licenses for the export of items on the

22   USML; and (3) to promulgate regulations for the import and export of such items on the

23   USML. 22 U.S.C. § 2778.

24          The ITAR does not regulate any transfers of defense articles except those that constitute

25   “exports,” i.e., the transfer of defense articles abroad or to foreign persons, and “temporary

26   imports.” The ITAR’s definition of exports includes, in part (1) “[s]ending or taking of a

27   defense article out of the United States in any manner,” 22 C.F.R. § 120.17(a)(1); (2)
     Opposition to Motion for Preliminary Injunction
                                                                                  United States Department of Justice
     (No. 2:18-cv-1115-RSL) – 2                                              Civil Division, Federal Programs Branch
                                                                                          20 Massachusetts Ave. NW
                                                                                              Washington, DC 20530
                                                                                                        202-305-8648

                                            WASHSTATEB008567
     Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 245 of 680


                Case 2:18-cv-01115-RSL Document 64 Filed 08/15/18 Page 4 of 26




1    “[r]eleasing or otherwise transferring a defense article to an embassy or to any of its agencies or

2    subdivisions, such as a diplomatic mission or consulate, in the United States,” id.

3    § 120.17(a)(4); and (3) “[r]eleasing or otherwise transferring technical data to a foreign person

4    in the United States (a ‘deemed export’),” id. § 120.17(a)(2).

5               In certain cases where it is unclear whether a particular item is a defense article or

6    defense service, the Department makes a “commodity jurisdiction” (“CJ”) determination using

7    a procedure set forth in the ITAR. See id. § 120.4. Upon written request, DDTC will provide

8    applicants with a determination as to whether the item, service, or data is within the scope of

9    the ITAR. These assessments are made on a case-by-case basis through an inter-agency

10   process, evaluating whether the item, service, or data is covered by the USML, provides the

11   equivalent performance capabilities of a defense article on the USML, or has a critical military

12   or intelligence advantage. See id. § 120.4(d).

13              While the AECA and ITAR do not provide the State Department with authority to

14   prohibit the domestic manufacture or possession of 3D-printed guns, there are other federal

15   statutes that deal with this topic. Most significantly, the Undetectable Firearms Act bars the

16   manufacture, possession, sale, import, or transfer of undetectable firearms. See 18 U.S.C.

17   § 922(p); An Act to Extend the Undetectable Firearms Act of 1988 for 10 Years, Pub. L. No.

18   113-57, 127 Stat. 656 (2013). Under that statute, firearms manufactured or sold in the United

19   States must generally be capable of being detected by metal detectors and by x-ray machines.

20   See 18 U.S.C. § 922(p)(1). Those requirements are not in any way affected by the actions

21   challenged in this case, nor are the separate federal prohibitions on the possession of firearms

22   by felons, persons subject to restraining orders, or the mentally ill. See 18 U.S.C. § 922(g)(1)

23   (felons and certain state-law misdemeanants); id. § 922(g)(8) (court-issued restraining orders);

24   id. § 922(g)(4) (persons adjudicated as mentally ill). The Government continues to enforce

25   these laws in order to address domestic safety issues related to undetectable firearms. The

26   Department’s determination under the ITAR at issue here will not affect those enforcement

27   efforts.
     Opposition to Motion for Preliminary Injunction
                                                                                    United States Department of Justice
     (No. 2:18-cv-1115-RSL) – 3                                                Civil Division, Federal Programs Branch
                                                                                            20 Massachusetts Ave. NW
                                                                                                Washington, DC 20530
                                                                                                          202-305-8648

                                               WASHSTATEB008568
     Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 246 of 680


             Case 2:18-cv-01115-RSL Document 64 Filed 08/15/18 Page 5 of 26




 1   II.    The Government’s Settlement With Defense Distributed

 2          In 2012, Defense Distributed published on the Internet “privately generated technical

 3   data regarding a number of gun-related items.” Def. Distributed v. Dep’t of State, 121 F. Supp.

 4   3d 680, 687 (W.D. Tex. 2015). In May 2013, DDTC sent Defense Distributed a letter stating

 5   that Defense Distributed may have released ITAR-controlled technical data without the

 6   required authorization. See id. Defense Distributed removed the technical data and submitted a

 7   CJ request. Id. The company, however, and in conjunction with another non-profit, the Second

 8   Amendment Foundation, ultimately brought a lawsuit against, inter alia, the Department and

 9   DDTC, claiming that the requirement to obtain authorization prior to publishing the subject

10   files on its website violated plaintiffs’ rights under the First, Second, and Fifth Amendments

11   and exceeded the Department’s statutory authority. Id. at 688.

12          In August 2015, the U.S. District Court for the Western District of Texas denied

13   Defense Distributed’s motion for a preliminary injunction. Id. at 701. For purposes of the

14   preliminary injunction analysis, the district court considered the files to be subject to the

15   protection of the First Amendment. Id. at 691-92. Applying intermediate scrutiny, the court

16   concluded that “because the AECA and ITAR do not prohibit domestic communications” and

17   plaintiffs remained “free to disseminate the computer files at issue domestically,” they had not

18   shown a substantial likelihood of success on the merits. Id. at 695.

19          The Fifth Circuit affirmed in a split decision. See 838 F.3d 451 (5th Cir. 2016).

20   Focusing narrowly on the question of the non-merits requirements for preliminary relief, the

21   panel majority concluded that the “Department’s stated interest in preventing foreign nationals

22   . . . from obtaining technical data on how to produce weapons and weapon parts” outweighed

23   plaintiffs’ interest in their constitutional rights. Id. at 458-59. The panel majority “decline[d]

24   to address the merits” because plaintiffs’ failure to meet any single requirement for a

25   preliminary injunction would require affirmance of the district court. See id. at 456-58. A

26   dissent from the panel opinion did address the merits. See id. at 461 (Jones, J. dissenting).

27   “[F]or the benefit of the district court on remand,” the dissent set forth an analysis concluding
     Opposition to Motion for Preliminary Injunction
                                                                                 United States Department of Justice
     (No. 2:18-cv-1115-RSL) – 4                                             Civil Division, Federal Programs Branch
                                                                                         20 Massachusetts Ave. NW
                                                                                             Washington, DC 20530
                                                                                                       202-305-8648

                                            WASHSTATEB008569
     Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 247 of 680


              Case 2:18-cv-01115-RSL Document 64 Filed 08/15/18 Page 6 of 26




 1   that “the State Department’s application of its ‘export’ control regulations to this domestic

 2   Internet posting appears to violate the governing statute, represents an irrational interpretation

 3   of the regulations, and violates the First Amendment as a content-based regulation and a prior

 4   restraint.” Id. at 463-64.

 5            After plaintiffs’ petitions for rehearing en banc and for certiorari were denied, see 138

 6   S. Ct. 638 (2018); 865 F.3d 211 (5th Cir. 2017) (5 dissenting judges), proceedings resumed in

 7   district court. In April 2018, the Government moved to dismiss plaintiffs’ second amended

 8   complaint. See Def. Distributed, No. 1:15-cv-372-RP, Dkt. No. 92. Meanwhile, the district

 9   court ordered the parties to exchange written settlement demands, see id., Dkt. No. 88, thereby

10   initiating a process under which the parties were able to reach a settlement before briefing on

11   the motion to dismiss was complete, see id., Dkt. Nos. 93, 95.

12            Pursuant to the settlement and as relevant here, the Government agreed to the following:

13            (a)      Defendants’ commitment to draft and to fully pursue, to the extent
                       authorized by law (including the Administrative Procedure Act), the
14
                       publication in the Federal Register of a notice of proposed rulemaking and
15                     final rule, revising USML Category I to exclude the technical data that is
                       the subject of the Action.[1]
16
              (b)      Defendants’ announcement, while the above-referenced final rule is in
17                     development, of a temporary modification, consistent with the . . . (ITAR),
18                     22 C.F.R. § 126.2, of USML Category I to exclude the technical data that
                       is the subject of the Action. The announcement will appear on the DDTC
19                     website, www.pmddtc.state.gov, on or before July 27, 2018.[2]

20

21
          1
            See Section III, infra. At the time settlement negotiations began, the parties had long expected such a Notice
22   of Proposed Rulemaking (“NPRM”) to be issued. See 78 Fed. Reg. 22,740, 22,741 (April 16, 2013) (announcing
     that “[t]he Department intends to publish final rules implementing the revised USML categories and related ITAR
23   amendments periodically”). Reflecting nearly a decade of efforts to carry out a reform of export regulations and
     pursuant to a “comprehensive review” of the U.S. export control system, the Government has undertaken an
24   Export Control Reform Initiative (“ECRI”) that was proposed in April 2010, see Fact Sheet on the President’s
     Export Control Reform Initiative (Apr. 20, 2010), https://obamawhitehouse.archives.gov/the-press-office/fact-
25   sheet-presidents-export-control-reform-initiative, and facilitated by Executive Order No. 13637, 78 Fed. Reg.
     16,129 (Mar. 8, 2013). By January 20, 2017, this export reform process had been completed for USML categories
26   IV through XX.
          2
            Pursuant to 22 C.F.R. § 126.2, “[t]he Deputy Assistant Secretary for Defense Trade Controls may order the
     temporary suspension or modification of any or all of the regulations of this subchapter in the interest of the
27
     security and foreign policy of the United States.”
     Opposition to Motion for Preliminary Injunction
                                                                                            United States Department of Justice
     (No. 2:18-cv-1115-RSL) – 5                                                        Civil Division, Federal Programs Branch
                                                                                                    20 Massachusetts Ave. NW
                                                                                                        Washington, DC 20530
                                                                                                                  202-305-8648

                                                  WASHSTATEB008570
     Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 248 of 680


             Case 2:18-cv-01115-RSL Document 64 Filed 08/15/18 Page 7 of 26



             (c)     Defendants’ issuance of a letter to Plaintiffs on or before July 27, 2018,
 1                   signed by the Deputy Assistant Secretary for Defense Trade Controls,
                     advising that the Published Files, Ghost Gunner Files, and CAD Files are
 2
                     approved for public release (i.e., unlimited distribution) in any form and
 3                   are exempt from the export licensing requirements of the ITAR because
                     they satisfy the criteria of 22 C.F.R. § 125.4(b)(13). . . .
 4
             (d)     Defendants’ acknowledgment and agreement that the temporary
 5                   modification . . . permits any United States person, to include DD’s
 6                   customers and SAF’s members, to access, discuss, use, reproduce, or
                     otherwise benefit from the technical data that is the subject of the Action,
 7                   and that the letter to Plaintiffs permits any such person to access, discuss,
                     use, reproduce or otherwise benefit from the Published Files, Ghost
 8                   Gunner Files, and CAD Files.
 9           The parties executed the agreement on June 29, 2018, and the Government complied

10   with (b) and (c) on July 27, 2018. See Ex. A, Declaration of Sarah Heidema (“Heidema Decl.”)

11   ¶¶ 27, 29. The Settlement Agreement provides that Defendants deny that they violated

12   Plaintiffs’ constitutional rights. See id. ¶ 28.

13   III.    The Government’s Proposed Rulemaking

14           On May 24, 2018—after the initial exchange of settlement offers but more than one

15   month prior to the settlement with Defense Distributed—the Departments of State and

16   Commerce each issued a notice of proposed rulemaking (“NPRM”) that implicated the

17   technical data at issue in Defense Distributed. See 83 Fed. Reg. 24,198 (May 24, 2018); 83

18   Fed. Reg. 24,166 (May 24, 2018). In those NPRMs, the Government proposed amending the

19   ITAR “to revise Categories I (firearms, close assault weapons and combat shotguns), II (guns

20   and armament) and III (ammunition and ordnance) of the [USML] to describe more precisely

21   the articles warranting export and temporary import control on the USML.” 83 Fed. Reg. at

22   24,198. If the NPRM is finalized as contemplated, the items removed from the USML would

23   no longer be subject to the ITAR’s authorization requirements, see id., i.e., no license from the

24   Department of State would be required for their export.

25           The Commerce NPRM explains both the rationale for the proposed transfer as well as

26   the review process undertaken by the Government. As it explained, the process included a

27   “review of those categories by the Department of Defense, which worked with the Departments
     Opposition to Motion for Preliminary Injunction
                                                                                 United States Department of Justice
     (No. 2:18-cv-1115-RSL) – 6                                             Civil Division, Federal Programs Branch
                                                                                         20 Massachusetts Ave. NW
                                                                                             Washington, DC 20530
                                                                                                       202-305-8648

                                             WASHSTATEB008571
     Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 249 of 680


             Case 2:18-cv-01115-RSL Document 64 Filed 08/15/18 Page 8 of 26




 1   of State and Commerce in preparing the amendments.” 83 Fed. Reg. at 24,166. The review

 2   was intended to ensure that items remaining on the USML are either “inherently military or

 3   otherwise warrant[ing] control on the USML” or “of a type common to nonmilitary firearms

 4   applications, possess parameters or characteristics that provide a critical military or intelligence

 5   advantage to the United States, and are almost exclusively available from the United States.”

 6   Id. Put simply, the goal was to ensure that items remaining on the USML in the categories in

 7   question, and therefore subject to export controls under the ITAR, are military weapons and

 8   related items that could present a critical military or intelligence advantage.

 9   IV.     Procedural History

10           On July 30, 2018, Plaintiffs filed the instant action against, inter alia, the Department,

11   the Secretary of State, DDTC, and Defense Distributed. Compl., ECF No. 1. Plaintiffs alleged

12   that the Government’s settlement with Defense Distributed adversely affected their public

13   safety laws, in violation of the Administrative Procedure Act (“APA”) and the Tenth

14   Amendment to the U.S. Constitution. Id. at 21-41. Also on July 30, 2018, Plaintiffs moved for

15   a temporary restraining order against Defendants, Mot. for TRO, Dkt. No. 2, which the Court

16   granted on July 31, 2018, Dkt. No. 23 (“Order”).

17           In its Order, the Court held that Plaintiffs had demonstrated irreparable injury because

18   “[i]f an injunction is not issued and the status quo alters . . . , the proliferation of these firearms

19   will have many of the negative impacts on a state level that the federal government once feared

20   on the international stage.” Order at 7. Further, the Court determined that Plaintiffs were

21   likely to succeed on the merits of their APA claim because “[t]here is no indication” that, prior

22   to entering into the settlement agreement, the Government either provided 30-day notice to

23   Congress pursuant to 22 U.S.C. § 2278(f)(1) or obtained the concurrence of the Secretary of

24   Defense pursuant to Executive Order 13637. Id. at 6.

25           The Court also found that Plaintiffs have standing “[f]or purposes of this temporary

26   order.” Id. at 6 n.2. The Court based this determination on the “clear and reasonable fear”

27   expressed by Plaintiffs, as well as the Court’s finding that “there is no separation of the internet
     Opposition to Motion for Preliminary Injunction
                                                                                   United States Department of Justice
     (No. 2:18-cv-1115-RSL) – 7                                               Civil Division, Federal Programs Branch
                                                                                           20 Massachusetts Ave. NW
                                                                                               Washington, DC 20530
                                                                                                         202-305-8648

                                             WASHSTATEB008572
     Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 250 of 680


             Case 2:18-cv-01115-RSL Document 64 Filed 08/15/18 Page 9 of 26




 1   between domestic and international audiences.” Id. Finally, the Court found that “the balance

 2   of hardships and the public interest tip sharply in plaintiffs’ favor.” Id. at 7. Consequently, the

 3   Court enjoined the Government “from implementing or enforcing the ‘Temporary Modification

 4   of Category I of the United States Munitions List’ and the letter to Cody R. Wilson, Defense

 5   Distributed, and Second Amendment Foundation issued by the U.S. Department of State on

 6   July 27, 2018,” and required that the Government “preserve the status quo ex ante as if the

 7   modification had not occurred and the letter had not been issued.” Id. The Court did not enjoin

 8   Defense Distributed in any manner. Id.

 9          Plaintiffs amended their complaint on August 2, 2018, Am. Compl., Dkt. No. 29, and

10   moved for a preliminary injunction on August 9, 2018, Dkt. No. 43 (“Pls.’ Mot.”). As agreed

11   to by the parties, the TRO remains in effect until August 28, 2018. See Order, Dkt. No. 30.

12                                              ARGUMENT

13          “[A] preliminary injunction is an extraordinary and drastic remedy, one that should not

14   be granted unless the movant, by a clear showing, carries the burden of persuasion.” Mazurek

15   v. Armstrong, 520 U.S. 968, 972 (1997) (per curiam) (citation omitted). A plaintiff “must

16   establish that he is likely to succeed on the merits, that he is likely to suffer irreparable harm in

17   the absence of preliminary relief, that the balance of equities tips in his favor, and that an

18   injunction is in the public interest.” Am. Trucking Ass’ns, Inc. v. City of Los Angeles, 559 F.3d

19   1046, 1052 (9th Cir. 2009) (citation omitted). Alternatively, “‘serious questions going to the

20   merits’ and a balance of hardships that tips sharply towards the plaintiff can support issuance of

21   a preliminary injunction, so long as the plaintiff also shows that there is a likelihood of

22   irreparable injury and that the injunction is in the public interest.” All. for the Wild Rockies v.

23   Cottrell, 632 F.3d 1127, 1135 (9th Cir. 2011); see also Leiva-Perez v. Holder, 640 F.3d 962,

24   967-68 (9th Cir. 2011). Plaintiffs bear the burden of demonstrating that each of these four

25   factors is met. DISH Network Corp. v. FCC, 653 F.3d 771, 776-77 (9th Cir. 2011).

26          Plaintiffs here ask the Court to suspend and enjoin enforcement of actions already taken

27   by the Government pursuant to its obligations under the settlement agreement. See Pls.’ Mot.
     Opposition to Motion for Preliminary Injunction
                                                                                  United States Department of Justice
     (No. 2:18-cv-1115-RSL) – 8                                              Civil Division, Federal Programs Branch
                                                                                          20 Massachusetts Ave. NW
                                                                                              Washington, DC 20530
                                                                                                        202-305-8648

                                            WASHSTATEB008573
     Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 251 of 680


             Case 2:18-cv-01115-RSL Document 64 Filed 08/15/18 Page 10 of 26




 1   at 1; see also Pls.’ Proposed Order, Dkt. No. 43-3. Through this requested relief, Plaintiffs seek

 2   not to “maintain the status quo” pending litigation, but to place themselves in a better position

 3   than they were in before the onset of the current controversy through an award of “the exact

 4   same ultimate relief” they seek. Taiebat v. Scialabba, No. 17-0805, 2017 WL 747460, at *2-3

 5   (N.D. Cal. Feb. 27, 2017). “In general, that kind of judgment on the merits in the guise of

 6   preliminary relief is a highly inappropriate result.” Senate of Cal. v. Mosbacher, 968 F.2d 974,

 7   978 (9th Cir. 1992).3

 8
     I.      Plaintiffs Have Not Shown That The Department’s Action Will Cause Irreparable
 9           Harm.

10           A preliminary injunction serves the “limited purpose” of “preserv[ing] the relative

11   positions of the parties until a trial on the merits can be held.” Univ. of Tex. v. Camenisch, 451

12   U.S. 390, 395 (1981). Accordingly, “[a]n essential prerequisite” before granting preliminary

13   relief is a showing that irreparable injury is likely in the absence of an injunction. See Dollar

14   Rent A Car of Wash., Inc. v. Travelers Indem. Co., 774 F.2d 1371, 1375 (9th Cir. 1985); Winter

15   v. Nat. Res. Def. Council, 555 U.S. 7, 19 (2008).

16           Plaintiffs argue that the “threat to public safety” allegedly caused by the Department’s

17   settlement agreement constitutes irreparable harm. Pls.’ Mot. at 19-24. Specifically, they

18   claim that the settlement agreement “will make it significantly easier to produce undetectable,

19   untraceable weapons, pos[e] unique threats to the health and safety of the States’ residents and

20   employees, and compromis[e] the States’ ability to enforce their laws and keep their residents

21   and visitors safe.” Id. at 19. These harms alleged by Plaintiffs with respect to the specific

22   items at issue in this motion fall well short of irreparable harm.

23           First, Plaintiffs contend that removal of Defense Distributed’s files from the USML will

24   lead to the “proliferation of downloadable guns.” Pls.’ Mot. at 19. They refer further to “the

25   unique threats of irreparable harm to the States posed by permitting 3D-printed weapons files to

26
          3
            The Government leaves to the private party Defendants the question of whether and how their individual
27
     rights should be considered in this analysis.
     Opposition to Motion for Preliminary Injunction
                                                                                          United States Department of Justice
     (No. 2:18-cv-1115-RSL) – 9                                                      Civil Division, Federal Programs Branch
                                                                                                  20 Massachusetts Ave. NW
                                                                                                      Washington, DC 20530
                                                                                                                202-305-8648

                                                 WASHSTATEB008574
     Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 252 of 680


             Case 2:18-cv-01115-RSL Document 64 Filed 08/15/18 Page 11 of 26




 1   be posted on the internet.” Pls.’ Mot. at 20. But the core inadequacy of Plaintiffs’ claims of

 2   irreparable harm is that they are not caused by, and cannot be traced to, the Department’s

 3   regulatory actions or the challenged settlement agreement. Rather, if these harms occur at all, it

 4   will be because individuals violate the separate prohibitions of the Undetectable Firearms Act

 5   and other relevant domestic laws. Indeed, Plaintiffs’ claim of irreparable harm is based on a

 6   fundamental misconception of the relevant law and the authority of the Department as the

 7   federal agency that administers it. The AECA and ITAR have not conferred upon the

 8   Department the authority to regulate or otherwise prohibit the domestic acquisition of defense

 9   articles and services by U.S. persons or domestic communications to U.S. persons. See

10   generally 22 U.S.C. § 2778. Rather, as noted above, the agency’s only relevant authority

11   pursuant to the AECA and ITAR is limited to exports of defense articles and related technical

12   data. Id. § 2778(a)(1). Critically, neither the AECA nor ITAR prohibits the transmission of

13   defense articles among U.S. persons within the United States. Therefore, the Department has

14   never prohibited Defense Distributed, or any other company or individual, from providing their

15   files to U.S. persons on U.S. soil, including by, e.g., providing such technical data through the

16   mail, distributing DVDs containing such data, or other means. See Def. Distributed, 121 F.

17   Supp. 3d at 695 (“Plaintiffs are free to disseminate the computer files at issue domestically in

18   public or private forums, including via the mail or any other medium that does not provide the

19   ability to disseminate the information internationally.”); see also Heidema Decl. ¶ 12. To the

20   extent Defense Distributed and others have not previously disseminated the computer files at

21   issue within Plaintiffs’ boundaries, such inaction is attributable to their own decisions and not

22   to the Department’s regulatory authority. Plaintiffs therefore cannot plausibly suggest that the

23   Government’s settlement regarding Defense Distributed’s foreign export of its files has harmed

24   or imminently harm Plaintiffs’ ability to enforce their statutory schemes, prevent or solve

25   crimes, or protect public health.4 Should any of the harms about which Plaintiffs are concerned

26
         4
           The declarations submitted by Plaintiffs do not address these deficiencies. See generally Dkt. No. 43-2. Not
27
     only are the harms described equally speculative as those presented in Plaintiffs’ motion, but these declarations
     Opposition to Motion for Preliminary Injunction
                                                                                          United States Department of Justice
     (No. 2:18-cv-1115-RSL) – 10                                                     Civil Division, Federal Programs Branch
                                                                                                  20 Massachusetts Ave. NW
                                                                                                      Washington, DC 20530
                                                                                                                202-305-8648

                                                 WASHSTATEB008575
     Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 253 of 680


             Case 2:18-cv-01115-RSL Document 64 Filed 08/15/18 Page 12 of 26




 1   occur, it will be because individuals have violated separate domestic prohibitions, such as the

 2   Undetectable Firearms Act. See 18 U.S.C. § 922(p)(1).

 3           For this reason, the types of harms that Plaintiffs identify do not support the granting of

 4   injunctive relief in the circumstances of this case. All of the concerns identified are harms that

 5   might result from the domestic availability of 3D-printed guns in the United States, but such

 6   concerns have little to do with whether particular files should be regulated for foreign export on

 7   national security grounds. Their relation to the State Department’s exercise of authority and

 8   the settlement agreement is speculative. For example, Plaintiffs contend that someone of

 9   questionable “age, mental health, or criminal history” may procure the necessary equipment,

10   download files made specifically available as a result of the Department’s settlement, assemble

11   an operable firearm, and commit a crime, see Pls.’ Mot. at 19-20. But such actions would

12   violate domestic prohibitions on the use of firearms. The Department does not regulate the

13   files at issue for their availability to U.S. persons in the United States, and it is speculative to

14   claim that these domestic consequences would follow from the Department of State’s actions

15   under the ITAR.

16           Plaintiffs’ claims regarding the “unique threats” posed by firearms made by a 3D-

17   printing process fail for the same reasons. See id. at 20-24. For instance, they assert

18   shortcomings in the ability of metal detectors to discern the presence of firearms made from a

19   3D printer, see id. at 20-21, but nothing in the State Department actions challenged in this case

20   purports to permit the domestic production of undetectable firearms. Such production is illegal

21   due to separate authority that regulates domestic conduct. See 18 U.S.C. § 922(p)(1).

22           Plaintiffs also argue that 3D-printed firearms “present unique challenges to law

23   enforcement,” particularly with respect to tracing weapons and conducting forensic testing on

24   bullets. Pls’ Mot. at 21-22. Again, Plaintiffs can only speculate as to whether such a harm

25   would result from a decision by the Department of State not to regulate the export of the

26
     confirm the domestic availability of the subject files notwithstanding the Department’s regulatory efforts. Camper
     Decl. ¶ 10, Dkt. No. 43-2; Patel Decl. ¶ 14, Dkt. No. 43-2.
27
     Opposition to Motion for Preliminary Injunction
                                                                                           United States Department of Justice
     (No. 2:18-cv-1115-RSL) – 11                                                      Civil Division, Federal Programs Branch
                                                                                                   20 Massachusetts Ave. NW
                                                                                                       Washington, DC 20530
                                                                                                                 202-305-8648

                                                 WASHSTATEB008576
     Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 254 of 680


             Case 2:18-cv-01115-RSL Document 64 Filed 08/15/18 Page 13 of 26




 1   Defense Distributed’s files for national security reasons.

 2            Similarly conjectural are Plaintiffs’ assertions about a “[h]eightened risk of terrorist

 3   attacks.” Id. at 23. As reflected in the State and Commerce NPRMs, the Government proposed

 4   transferring certain items in USML Category I, which encompass Defense Distributed’s files,

 5   only because it has determined that such a transfer would not injure the national security

 6   interests of the United States. See 83 Fed. Reg. at 24,198; 83 Fed. Reg. at 24,166; see also

 7   Heidema Decl. ¶ 19. So Plaintiffs here seek to base injunctive relief on speculative harms to

 8   national security that exist quite apart from the challenged actions and even that the

 9   Government has considered and rejected. Moreover, concerns that children “may mistake

10   [these weapons] for toys” exist apart from export control requirements, and it is at best

11   conjecture that the modification of export control requirements would have any effect on the

12   alleged harm.5

13            At best, Plaintiffs have only identified harms that may result from 3D-printed guns

14   generally, not from the challenged actions regulating foreign exports. But there are already

15   laws aimed at domestic conduct that seek to prevent such harms. As the Ninth Circuit has

16   made clear, it is the likelihood of harm from the actions that are sought to be enjoined that is

17   relevant for the preliminary injunction analysis. See Park Vill. Apartment Tenants Ass’n v.

18   Mortimer Howard Tr., 636 F.3d 1150, 1160 (9th Cir. 2011). Plaintiffs simply cannot tie their

19   fear of domestic irreparable injury to a statutory regime dealing with foreign export, especially

20   when there are separate statutes governing domestic manufacture, possession, and sale that

21
          5
            The two cases Plaintiffs cite—Maryland v. King, 567 U.S. 1301 (2012), and United States v. Ressam, 679
22   F.3d 1069 (9th Cir. 2012)—are inapposite. See Pls.’ Mot. at 19, 24. In Maryland, Chief Justice Roberts, sitting as
     Circuit Justice, granted a stay of judgment overturning a criminal conviction pending disposition of the State’s
23   petition for a writ of certiorari. Maryland, 567 U.S. at 1301. Chief Justice Roberts wrote that a stay was
     appropriate because “there is . . . an ongoing and concrete harm to Maryland’s law enforcement and public safety
24   interests.” Id. As is made clear in the subsequent sentences omitted by Plaintiffs, however, such irreparable harm
     arose from the fact that, as a result of the judgment, “Maryland may not employ a duly enacted statute [its DNA
25   Collection Act] to help prevent [serious] injuries.” Id. Here, by contrast, the Department’s settlement has not
     prevented any of Plaintiffs from employing their public safety statutes. Ressam is also readily distinguishable.
26   There a terrorist brought explosives into the United States in the trunk of a rental car. Ressam, 679 F.3d at 1073.
     After a U.S. customs inspector detected Ressam’s nervousness, she sent the car for a secondary inspection, where
     the contraband was located. Id. Thus not only does Ressam involve a weapon wholly distinct from a 3D-printed
27
     gun, but it only demonstrates that existing law enforcement measures are able to thwart such attempted attacks.
     Opposition to Motion for Preliminary Injunction
                                                                                           United States Department of Justice
     (No. 2:18-cv-1115-RSL) – 12                                                      Civil Division, Federal Programs Branch
                                                                                                   20 Massachusetts Ave. NW
                                                                                                       Washington, DC 20530
                                                                                                                 202-305-8648

                                                 WASHSTATEB008577
     Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 255 of 680


              Case 2:18-cv-01115-RSL Document 64 Filed 08/15/18 Page 14 of 26




 1   remain unaffected by the challenged actions.

 2            Finally, Plaintiffs have overlooked “[t]he possibility that . . . other corrective relief will

 3   be available,” in which case temporary relief is unavailable. Sampson v. Murray, 415 U.S. 61,

 4   90 (1974). Plaintiffs retain the full authority to enforce their public safety laws, including

 5   lawful restrictions on firearms possession and transfer, against any and all violators of the law.

 6   And as discussed above other federal public safety laws regulating, inter alia, the possession of

 7   firearms by felons and the mentally ill, and federal laws requiring that firearms contain

 8   sufficient metal to be detectable, remain in force. These laws—which, unlike the AECA and

 9   ITAR, address domestic, criminal conduct—provide “other corrective relief” on an ongoing

10   basis.

11   II. Plaintiffs Have Not Shown A Likelihood Of Success On The Merits

12            Although their Amended Complaint asserts claims under both the APA and the Tenth

13   Amendment, Am. Compl. ¶¶ 218-47, Plaintiffs’ motion for a preliminary injunction discusses

14   only their APA claims, Pls.’ Mot. at 10-19. As to either category of claims, Plaintiffs have

15   failed to establish that “the law and the facts clearly favor” their position, as required under the

16   heightened mandatory injunction standard. See Stanley, 13 F.3d at 1320.

17            A.      Plaintiffs Lack Article III Standing To Assert Their Claims.

18            “Article III of the Constitution limits the jurisdiction of federal courts to ‘Cases’ and

19   ‘Controversies,’” and “[t]he doctrine of standing gives meaning to these constitutional limits by

20   ‘identify[ing] those disputes which are appropriately resolved through the judicial process.’”

21   Susan B. Anthony List v. Driehaus, 134 S. Ct. 2334, 2341 (2014) (citation omitted). Standing,

22   “which is built on separation-of-powers principles, serves to prevent the judicial process from

23   being used to usurp the powers of the political branches.” Clapper v. Amnesty Int’l USA, 568

24   U.S. 398, 408 (2013). The “irreducible constitutional minimum of standing” has three

25   elements: that a plaintiff suffer a concrete injury-in-fact, that the injury be fairly traceable to the

26   challenged action of the defendant, and that it be likely (as opposed to speculative) that the

27
     Opposition to Motion for Preliminary Injunction
                                                                                    United States Department of Justice
     (No. 2:18-cv-1115-RSL) – 13                                               Civil Division, Federal Programs Branch
                                                                                            20 Massachusetts Ave. NW
                                                                                                Washington, DC 20530
                                                                                                          202-305-8648

                                              WASHSTATEB008578
     Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 256 of 680


              Case 2:18-cv-01115-RSL Document 64 Filed 08/15/18 Page 15 of 26




 1    injury will be redressed by a favorable decision. Lujan v. Defs. of Wildlife, 504 U.S. 555, 560-

 2    61 (1992).

 3             Plaintiffs claim they satisfy the requirements of Article III standing because the

 4    Department’s settlement has injured their sovereign, proprietary, and quasi-sovereign interests.

 5    Pls.’ Mot. at 7-9. Plaintiffs fail to carry their burden with respect to each of these theories.

 6    First, Plaintiffs assert that the settlement agreement has injured their sovereign interests in their

 7    “abilities to enforce their statutory codes,” their “border integrity,” and their “ability to protect

 8    their residents from injury and death.” Id. at 8. But neither U.S. export controls generally, nor

 9    the challenged settlement agreement, prevents states from acting to enforce their own laws or

10    protect state residents.6 Thus, Plaintiffs cannot demonstrate that the injuries they allege are

11    “fairly traceable” to the Department’s settlement with Defense Distributed. See Lujan, 504

12    U.S. at 560.7 Plaintiffs repeatedly assert that the Government’s “deregulation” has jeopardized

13    safety and security. See Pls.’ Mot. at 8; see also id. at 10 (claiming “threats to . . . the safety of

14    the States’ own employees and residents [] are caused by the Government’s sudden decision to

15    deregulate the posting of 3D-printed gun files on the internet”). Again, Plaintiffs’ arguments

16    are premised on a misconception of the AECA and ITAR, and the state of affairs prior to the

17    settlement of Defense Distributed’s claims. As the Government has previously explained, it

18    regulates the transfer of items constituting exports and temporary imports pursuant to the

19    AECA and ITAR, and it has no authority to regulate the transmission of technical data

20    exclusively from U.S. persons to U.S. persons within the United States under those authorities.

21

22        6
             Plaintiffs find no support in California v. Sessions, 284 F. Supp. 3d 1015, 1029 (N.D. Cal. 2018), see Pls.’
      Mot. at 8 n.25, where the court found injury-in-fact based on allegations that the Government “seeks to compel
23    [the State] to change its policies” and threatened loss of funds that were promised under federal law. Here, the
      Department does not seek a change in Plaintiffs’ laws or policies, nor has it threatened to withhold any funds.
           7
24           Although Plaintiffs claim the requirement to establish this second standing factor is “relaxed” because they
      are “vested with a procedural right,” Pls.’ Mot. at 7, they have failed to explain the nexus between their alleged
25    procedural rights and the interests they assert. See Ashley Creek Phosphate Co. v. Norton, 420 F.3d 934, 938 (9th
      Cir. 2005) (“[A] plaintiff asserting a procedural injury does not have standing absent a showing that the
26    ‘procedures in question are designed to protect some threatened concrete interest of his that is the ultimate basis of
      his standing’. . . . A free-floating assertion of a procedural violation, without a concrete link to the interest
      protected by the procedural rules, does not constitute an injury in fact.” (citation omitted)).
27
      Opposition to Motion for Preliminary Injunction
                                                                                              United States Department of Justice
      (No. 2:18-cv-1115-RSL) – 14                                                        Civil Division, Federal Programs Branch
                                                                                                      20 Massachusetts Ave. NW
                                                                                                          Washington, DC 20530
                                                                                                                    202-305-8648

                                                   WASHSTATEB008579
     Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 257 of 680


             Case 2:18-cv-01115-RSL Document 64 Filed 08/15/18 Page 16 of 26




 1   Thus, during the entire pendency of Defense Distributed’s lawsuit against the Government, the

 2   ITAR did not limit Defense Distributed—or any other entity—from “free[ly] . . .

 3   disseminat[ing] the computer files at issue domestically in public or private forums,” including

 4   within Plaintiffs’ borders. Def. Distributed, 121 F. Supp. 3d at 695. Plaintiffs therefore cannot

 5   plausibly assert that the Government’s “deregulation” has affected—let alone seriously

 6   jeopardized—their ability to protect their interests. See Pls.’ Mot. at 8; Am. Compl. ¶ 17.

 7            Moreover, separate laws aimed at domestic conduct continue to address domestic public

 8   safety concerns. It remains that case that any person who might obtain the necessary

 9   equipment and materials, download the files from Defense Distributed’s website, properly

10   construct an operable firearm, and render the firearm undetectable would be engaging in an

11   action forbidden by federal law. See 18 U.S.C. § 922(p)(1). Thus, Plaintiffs cannot establish

12   that the challenged actions, which concern whether an item must be regulated for export from

13   the United States, restrict their ability or authority to protect public safety in their states. See

14   Clapper, 568 U.S. at 409.

15            Plaintiffs fare no better in invoking their alleged proprietary or quasi-sovereign

16   interests. Pls.’ Mot. at 8-9; Am. Compl. ¶¶ 15-18. According to Plaintiffs, they have suffered

17   proprietary injury insofar as “[t]he deregulation . . . make[s] state, county, and municipal jails

18   and prisons more dangerous for guards and inmates.” Pls’ Mot. at 8. As an initial matter, they

19   offer no support that such an injury is properly asserted under the doctrine of proprietary

20   interests rather than as parens patriae. Pennsylvania v. Kleppe, 533 F.2d 668, 671 (D.C. Cir.

21   1976) (“The alleged injuries to the state’s economy and the health, safety, and welfare of its

22   people clearly implicate the parens patriae rather than the proprietary interest of the state.”).8

23   But even if such interests were “proprietary,” Plaintiffs have failed to demonstrate that any

24   harm based on the possibility of 3D-printed guns infiltrating prisons and injuring persons is

25
         8
26          The cases cited by Plaintiffs, see Pls.’ Mot. at 8 n.29, do not involve jails or prisons but instead discuss a
     state as land owner or “participa[nt] in a business venture,” Alfred L. Snapp & Son, Inc. v. Puerto Rico, 458 U.S.
     592, 601 (1982); as operator of a public university, Washington v. Trump, 847 F.3d 1151, 1159 (9th Cir. 2017);
27
     and licensing activities, Texas v. United States, 787 F.3d 733, 748 (5th Cir. 2015).
     Opposition to Motion for Preliminary Injunction
                                                                                              United States Department of Justice
     (No. 2:18-cv-1115-RSL) – 15                                                         Civil Division, Federal Programs Branch
                                                                                                      20 Massachusetts Ave. NW
                                                                                                          Washington, DC 20530
                                                                                                                    202-305-8648

                                                   WASHSTATEB008580
     Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 258 of 680


             Case 2:18-cv-01115-RSL Document 64 Filed 08/15/18 Page 17 of 26




 1    imminent and concrete and would not be prevented by domestic laws regulating undetectable

 2    firearms. See Aziz v. Trump, 231 F. Supp. 3d 23, 33 (E.D. Va. 2017) (state seeking to assert

 3    injury to its proprietary interest is “subject to the same law of standing as any other party in

 4    federal court”). Compare Washington v. Trump, 847 F.3d 1151, 1159 (9th Cir. 2017)

 5    (supporting allegations of proprietary injury by identifying individuals prevented from

 6    attending, teaching at, or participating in the educational mission of state schools), cert. denied

 7    sub. nom, Golden v. Washington, 138 S. Ct. 448 (2017).

 8            Plaintiffs’ assertions about their quasi-sovereign interests unquestionably sound in the

 9    doctrine of parens patriae. See Pls.’ Mot. at 8-9; see also Washington v. Chimei Innolux Corp.,

10    659 F.3d 842, 847 (9th Cir. 2011) (explaining that the “doctrine of parens patriae allows a

11    sovereign to bring suit on behalf of its citizens when the sovereign alleges injury to a

12    sufficiently substantial segment of its population, articulates an interest apart from the interests

13    of particular private parties, and expresses a quasisovereign interest”). But to the extent

14    Plaintiffs seek to vindicate the interests of private citizens, see Pls.’ Mot. at 8-9; Am. Compl.

15    ¶ 16 (referring to need to “[e]nsur[e] the safety of their residents”), they fail to create any

16    “actual controversy between the State[s] and the defendant[s],” Alfred L. Snapp & Son, Inc. v.

17    Puerto Rico, 458 U.S. 592, 602 (1982), and so lack standing as parens patriae. See also

18    Oregon v. Legal Servs. Corp., 552 F.3d 965, 974 (9th Cir. 2009) (allowing a state to “bring suit

19    on behalf of its citizens solely by virtue of its interest that its citizens benefit from voluntary

20    federal grants” would “make the parens patriae doctrine ‘too vague to survive the standing

21    requirements of Art. III.” (citation omitted)). It is also well established that a state “does not

22    have standing as parens patriae to bring an action against the Federal government.” Sierra

23    Forest Legacy v. Sherman, 646 F.3d 1161, 1178 (9th Cir. 2011) (citation omitted); see also

24    Massachusetts v. Mellon, 262 U.S. 447, 485-86 (1923); Citizens Against Ruining the Env’t v.

25    EPA, 535 F.3d 670, 676 (7th Cir. 2008).

26            B.      Plaintiffs Lack Prudential Standing.

27            Plaintiffs fail to satisfy prudential requirements of standing as well. “The APA imposes
      Opposition to Motion for Preliminary Injunction
                                                                                   United States Department of Justice
      (No. 2:18-cv-1115-RSL) – 16                                             Civil Division, Federal Programs Branch
                                                                                           20 Massachusetts Ave. NW
                                                                                               Washington, DC 20530
                                                                                                         202-305-8648

                                             WASHSTATEB008581
     Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 259 of 680


             Case 2:18-cv-01115-RSL Document 64 Filed 08/15/18 Page 18 of 26




1    ‘a prudential standing requirement in addition to the requirement, imposed by Article III of the

2    Constitution, that the plaintiff have suffered an injury in fact.’” Havasupai Tribe v. Provencio,

3    876 F.3d 1242, 1253 (9th Cir. 2017) (citation omitted). Prudential standing requires that an

4    interest asserted by a plaintiff be “arguably within the zone of interests to be protected or

5    regulated by the statute that he says was violated.” Id. (citation omitted); see also Ashley Creek

6    Phosphate Co. v. Norton, 420 F.3d 934, 939 (9th Cir. 2005) (“The prudential standing analysis

7    examines whether ‘a particular plaintiff has been granted a right to sue by the statute under

8    which he or she brings suit.’” (citation omitted)). While the zone of interests test is not

9    “demanding,” it nevertheless forecloses suit “when a plaintiff’s ‘interests are so marginally

10   related to or inconsistent with the purposes implicit in the statute that it cannot reasonably be

11   assumed that Congress intended to permit the suit.’” Match–E–Be–Nash–She–Wish Band of

12   Pottawatomi Indians v. Patchak, 567 U.S. 209, 225 (2012).

13            Here, Plaintiffs do not fall within the zone of interests protected by the AECA,

14   particularly with respect to the provision on which they rely. See Bennett v. Spear, 520 U.S.

15   154, 175-76 (1997) (emphasizing that zone of interests test is applied in the context of “the

16   particular provision of law upon which the plaintiff relies”). The AECA “is designed to protect

17   against the national security threat created by the unrestricted flow of military information

18   abroad.” United States v. Posey, 864 F.2d 1487, 1495 (9th Cir. 1989); accord United States v.

19   Chi Mak, 683 F.3d 1126, 1134 (9th Cir. 2012) (AECA “was intended to authorize the President

20   to control the import and export of defense articles and defense services in ‘furtherance of

21   world peace and the security and foreign policy of the United States.’” (quoting 22 U.S.C.

22   § 2778(a)(1))); see also Am. Compl. ¶ 27 (acknowledging that “[t]he purpose of the AECA is

23   to reduce the international trade in arms and avoid destabilizing effects abroad through arms

24   exports”).9 In this context Congress enacted 22 U.S.C. § 2778(f)(1), which provides that “[t]he

25        9
            Plaintiffs’ attempt to characterize the AECA as designed to protect “domestic security” rather than “national
26   security” is unavailing. See Pls.’ Mot. at 9. By Plaintiffs’ reasoning, any national security determination made by
     the Government would be subject to second-guessing by Plaintiffs because it affects their residents. Yet they offer
     no authority to support such a position. See id.; cf. Hamdi v. Rumsfeld, 542 U.S. 507, 580 (2004) (Thomas, J.,
27
     dissenting) (“The national security . . . is the primary responsibility and purpose of the Federal Government.”).
     Opposition to Motion for Preliminary Injunction
                                                                                            United States Department of Justice
     (No. 2:18-cv-1115-RSL) – 17                                                       Civil Division, Federal Programs Branch
                                                                                                    20 Massachusetts Ave. NW
                                                                                                        Washington, DC 20530
                                                                                                                  202-305-8648

                                                 WASHSTATEB008582
     Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 260 of 680


            Case 2:18-cv-01115-RSL Document 64 Filed 08/15/18 Page 19 of 26




1    President may not remove any item from the Munitions List until 30 days after the date on

2    which the President has provided notice of the proposed removal to” certain congressional

3    committees. As the legislative history makes clear, Congress enacted this provision in response

4    to “legitimate industry concerns” and cautioned the Executive Branch to “avoid unnecessary

5    export regulation.” H.R. Rep. No. 97-58, at 21-22 (1981). Thus Plaintiffs—who neither

6    exercise congressional oversight of the Department nor function as would-be exporters, and

7    whose alleged harms concern purely domestic, non-military matters, fail to meet the zone of

8    interests test. Cf. People ex rel. Hartigan v. Cheney, 726 F. Supp. 219, 227 (C.D. Ill. 1989)

9    (Illinois not within zone of interest of the Base Closure and Realignment Act, because, as here,

10   the state “is not the subject of the Secretary’s action” and “states have no constitutional or

11   statutory role in federal military policy”).

12          C.      Plaintiffs’ APA Claims Are Meritless.

13                  1.     The Department’s Actions Accord With Its Delegated Authority.

14          Plaintiffs cannot establish likely success on the merits of any of their claims. First,

15   Plaintiffs claim that the Government has failed to comply with the AECA’s 30-day notice

16   requirement to Congress. See Pls.’ Mot. at 11-12; see also id. at 13-14 (challenging

17   Department’s reliance on 22 C.F.R. § 126.2); Am. Compl. ¶¶ 220-22, 231. But Plaintiffs again

18   betray their misunderstanding of the governing law. The statutory provision they invoke

19   provides that “the President may not remove any item from the Munitions List until 30 days

20   after the date on which the President has provided notice of the proposed removal” to the

21   appropriate congressional committees. 22 U.S.C. § 2778(f)(1) (emphases added). Pursuant to

22   the plain text of the AECA, an “item” refers to the USML’s categories or subcategories—e.g.,

23   “Fully automatic firearms to .50 caliber inclusive (12.7 mm),” 22 C.F.R. § 121.1—and not

24   specific articles or commodities related thereto. 22 U.S.C. § 2778(a)(1) (“The President is

25   authorized to designate those items which shall be considered as defense articles and defense

26   services for the purposes of this section and to promulgate regulations for the import and export

27   of such articles and services. The items so designated shall constitute the United States
     Opposition to Motion for Preliminary Injunction
                                                                                United States Department of Justice
     (No. 2:18-cv-1115-RSL) – 18                                           Civil Division, Federal Programs Branch
                                                                                        20 Massachusetts Ave. NW
                                                                                            Washington, DC 20530
                                                                                                      202-305-8648

                                            WASHSTATEB008583
     Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 261 of 680


             Case 2:18-cv-01115-RSL Document 64 Filed 08/15/18 Page 20 of 26




 1    Munitions List.”); see Def. Distributed, 121 F. Supp. 3d at 687 (“The Munitions List ‘is not a

 2    compendium of specific controlled items,’ rather it is a ‘series of categories describing the

 3    kinds of items’ qualifying as ‘defense articles.’” (quoting United States v. Zhen Zhou Wu, 711

 4    F.3d 1, 12 (1st Cir. 2013))). Thus, the Department’s settlement agreement did not affect any

 5    “item” of the USML. The Department’s settlement regarding the files at issue in Defense

 6    Distributed does not implicate the 30-day notice requirement of 22 U.S.C. § 2778(f)(1).

 7           To the extent the Court finds the AECA’s reference to “item” or “remove” to be

 8    ambiguous, the Department’s interpretation of these terms is entitled to at least Skidmore

 9    deference. Under Skidmore, a court must defer to an agency’s interpretation provided it is

10    “persuasive and reasonable,” considering “‘the thoroughness evident in its consideration, the

11    validity of its reasoning, [and] its consistency with earlier and later pronouncements.’” Fox

12    Television Stations, Inc. v. Aereokiller, LLC, 851 F.3d 1002, 1013 (9th Cir. 2017) (quoting

13    United States v. Mead Corp., 533 U.S. 218, 228 (2001))). The Department has consistently

14    held the view since at least 2011 that only the permanent removal of items, i.e., the categories

15    or subcategories of the USML, implicate the 30-day notice requirement. See Heidema Decl.

16    ¶¶ 9, 30, 32. Further, the Department’s position accords with both the AECA’s text and the

17    original purpose of 22 U.S.C. § 2778(f)(1), which was to encourage the Executive Branch to

18    remove items from the USML. See H.R. Rep. No. 97-58, at 22 (“[T]he committee expects the

19    executive branch will avoid unnecessary export regulation . . . .”). Additionally, Congress has

20    been aware of the Department’s interpretation and yet has not addressed it in amendments to

21    the AECA. See Pub. L. No. 113-296, 128 Stat. 4075 (2014); Heidema Decl. ¶ 9. “These

22    circumstances provide further evidence—if more is needed—that Congress intended the

23    Agency’s interpretation, or at least understood the interpretation as statutorily permissible.”

24    Fox Television Stations, 851 F.3d at 1014 (quoting Barnhart v. Walton, 535 U.S. 212, 220

25    (2002)).

26           To the extent the Court concludes that notice to Congress was required under 22 U.S.C.

27    § 2278(f)(1), Defendants request that the Court simply extend the TRO for an additional 45
      Opposition to Motion for Preliminary Injunction
                                                                                 United States Department of Justice
      (No. 2:18-cv-1115-RSL) – 19                                           Civil Division, Federal Programs Branch
                                                                                         20 Massachusetts Ave. NW
                                                                                             Washington, DC 20530
                                                                                                       202-305-8648

                                            WASHSTATEB008584
     Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 262 of 680


            Case 2:18-cv-01115-RSL Document 64 Filed 08/15/18 Page 21 of 26




1    days so that the State Department can consider providing the notice to Congress—rather than

2    entering the more sweeping preliminary injunction that Plaintiffs seek.

3           Similarly, Plaintiffs’ misreading of 22 C.F.R. § 126.2 is fatal to their argument that the

4    Department has “[m]isuse[d]” the temporary modification regulation. See Pls.’ Mot. at 13-14.

5    That regulation, by definition, effectuates only a “temporary” modification, and thus does not

6    constitute a “removal” such that a 30-day notice is required. See 22 C.F.R. § 126.2. Nor can

7    Plaintiffs cast doubt on the reasonableness of the Department’s interpretation of § 126.2 by

8    claiming that its national security determination “is not the sort of emergency stopgap measure

9    contemplated by 22 C.F.R. § 126.2.” Pls.’ Mot. at 14. It is well established that an agency is

10   entitled to “substantial deference” in interpreting its regulations. E.g., Lezama-Garcia v.

11   Holder, 666 F.3d 518, 525 (9th Cir. 2011). And Plaintiffs’ purported national security

12   pronouncements, see Pls.’ Mot. at 14; see also id. at 18, offer no basis to challenge the

13   Department’s findings in this regard. E.g., United States v. Hawkins, 249 F.3d 867, 873 n.2

14   (9th Cir. 2001) (“[C]ourts have long recognized that the Judicial Branch should defer to

15   decisions of the Executive Branch that relate to national security.”).

16          Plaintiffs also cannot state a claim related to Executive Order 13637, pursuant to which

17   designations or changes in designations “of items or categories of items that shall be considered

18   as defense articles and defense services subject to export control under section 38 (22 U.S.C.

19   § 2778) shall have the concurrence of the Secretary of Defense.” Exec. Order No. 13637

20   § 1(n)(i). See Pls.’ Mot. at 13; Am. Compl. ¶¶ 221-22, 231, 246. Again, the Department has

21   not changed the designations “of items or categories of items.” Further, Plaintiffs’ argument

22   fails because the Executive Order creates no rights for Plaintiffs to enforce. Exec. Order No.

23   13637 § 6(c); cf. Defenders of Wildlife v. Jackson, 791 F. Supp. 2d 96, 120 (D.D.C. 2011)

24   (Exec. Order No. 13186). Most importantly, as stated in the Commerce NPRM, “[t]he changes

25   described in this proposed rule and in the State Department’s companion proposed rule on

26   Categories I, II, and III of the USML are based on a review of those categories by the

27   Department of Defense, which worked with the Departments of State and Commerce in
     Opposition to Motion for Preliminary Injunction
                                                                                   United States Department of Justice
     (No. 2:18-cv-1115-RSL) – 20                                              Civil Division, Federal Programs Branch
                                                                                           20 Massachusetts Ave. NW
                                                                                               Washington, DC 20530
                                                                                                         202-305-8648

                                           WASHSTATEB008585
     Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 263 of 680


               Case 2:18-cv-01115-RSL Document 64 Filed 08/15/18 Page 22 of 26




 1    preparing the amendments.” 83 Fed. Reg. at 24,166; see also Heidema Decl. ¶ 31 (discussing

 2    concurrence specific as to subject files).

 3             The Court should also reject Plaintiffs’ argument that the Department, in settling

 4    Defense Distributed, engaged in an “unlawful attempt to abrogate state and federal law.” Pls.’

 5    Mot. at 14-15; Am. Compl. ¶¶ 227, 233, 239. Specifically, Plaintiffs claim that the temporary

 6    modification, which “permits any United States person” to use the subject files, “conflicts with

 7    many of the States’ respective laws regulating firearms,” as well as provisions of the Gun

 8    Control Act, 18 U.S.C. § 922(g), (x). Pls.’ Mot. at 14. Yet the Government does not suggest,

 9    and has never suggested, that the settlement agreement conflicts with or otherwise preempts

10    such laws. To the contrary, the Department has consistently emphasized that its actions are

11    taken only pursuant to its authority to regulate the United States’ system of export controls, not

12    domestic activity. See Def. Distributed, 121 F. Supp. 3d at 695. The provisions of the Gun

13    Control Act cited by Plaintiffs remain in force, as do the protections for state law legislated by

14    Congress in the Gun Control Act. See 18 U.S.C. § 927. Thus, the laws invoked by Plaintiffs

15    remain unaffected by the settlement agreement, and there is no basis to substitute Plaintiffs’

16    understanding of the agreement for the far more reasonable interpretation of the Government.10

17                      2.     The Department’s Actions Were Not Arbitrary And Capricious.

18             Finally, Plaintiffs claim that the Department’s actions were arbitrary and capricious

19    because they constitute an unexplained reversal of the agency’s prior position concerning

20    whether the subject files are ITAR controlled. See Pls.’ Mot. at 15-17; Am. Compl. ¶¶ 238-39.

21    Insofar as Plaintiffs challenge the Government’s litigation strategy in Defense Distributed or its

22    decision to enter into a settlement to resolve that litigation, such decisions are committed to

23    agency discretion by law and thus not subject to judicial review, 5 U.S.C. § 701(a)(2). See

24    Heckler v. Chaney, 470 U.S. 821 (1985); Exec. Bus. Media, Inc. v. U.S. Dep’t of Def., 3 F.3d

25
          10
26           Similarly, the Court should not accept Plaintiffs’ accusations of deliberate efforts by the Government to
      circumvent the law, Pls.’ Mot. at 14; see also id.at 4 (suggesting the Government settled “covert[ly]”). United
      States v. Boyce, 38 F. Supp. 3d 1135, 1151 (C.D. Cal. 2014), aff’d, 683 F. App’x 654 (9th Cir. 2017)
27
      (“Government officials are presumed to carry out their duties in good faith.”).
      Opposition to Motion for Preliminary Injunction
                                                                                             United States Department of Justice
      (No. 2:18-cv-1115-RSL) – 21                                                       Civil Division, Federal Programs Branch
                                                                                                     20 Massachusetts Ave. NW
                                                                                                         Washington, DC 20530
                                                                                                                   202-305-8648

                                                   WASHSTATEB008586
     Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 264 of 680


             Case 2:18-cv-01115-RSL Document 64 Filed 08/15/18 Page 23 of 26




 1   759, 761 (4th Cir. 1993) (“[T]he Attorney General has broad discretion and even plenary

 2   authority to control litigation under 28 U.S.C. 516 and 519, and [] such decisions are not

 3   judicially reviewable.”); accord United States v. Carpenter, 526 F.3d 1237, 1241-42 (9th Cir.

 4   2008) (recognizing Attorney General’s plenary discretion to settle litigation, but noting that in

 5   cases—unlike this one—where plaintiffs allege that Attorney General has “exceeded [his] legal

 6   authority,” such claims are reviewable).11

 7            Moreover, as the relevant NPRMs indicate, the Department has concluded that ITAR

 8   control of such technical data is not warranted. See generally 83 Fed. Reg. 24,198; 83 Fed.

 9   Reg. at 24,166. These NPRMs have not been withdrawn and remain the official position of the

10   Government.12 Cf. Pennzoil Co. v. Dep’t of Energy, 680 F.2d 156, 171 (Temp. Emer. Ct. App.

11   1982). Further, the rationale for this determination is provided in the Commerce NPRM, which

12   explains that the “review was focused on identifying the types of articles that are now

13   controlled on the USML that are either (i) inherently military and otherwise warrant control on

14   the USML or (ii) if of a type common to non-military firearms applications, possess parameters

15   or characteristics that provide a critical military or intelligence advantage to the United States,

16   and are almost exclusively available from the United States.” 83 Fed. Reg. at 24,166 (“Thus,

17   the scope of the items described in this proposed rule is essentially commercial items widely

18   available in retail outlets and less sensitive military items.”). This case is only about the

19   determination of the Government that the technical data at issue would not give a military or

20   intelligence advantage and is therefore not properly subject to export controls. Only those

21   weapons of a type that is inherently military or that is not otherwise widely available for

22   commercial sale are properly subject to such controls. The Government has not made any

23   determination that 3D-printed guns should not be regulated domestically, and indeed the

24   Government intends to apply those authorities that regulate such firearms and supports

25       11
            Plaintiffs contend that in accepting the settlement agreement, Defendants agreed to exceed their legal
26   authority. As explained in the balance of this memorandum, that is not accurate.
         12
            Further, Plaintiffs cite no authority for the proposition that the APA requires the Department to release
     “reports, studies, or analyses” in support of its decision regarding a temporary modification pending a larger
27
     rulemaking effort. See Pls.’ Mot. at 16.
     Opposition to Motion for Preliminary Injunction
                                                                                             United States Department of Justice
     (No. 2:18-cv-1115-RSL) – 22                                                        Civil Division, Federal Programs Branch
                                                                                                     20 Massachusetts Ave. NW
                                                                                                         Washington, DC 20530
                                                                                                                   202-305-8648

                                                  WASHSTATEB008587
     Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 265 of 680


             Case 2:18-cv-01115-RSL Document 64 Filed 08/15/18 Page 24 of 26




 1    Plaintiffs’ efforts to do so as well.

 2
      III.    The Balance of Equities And The Public Interest Weigh Against Entry Of A
 3            Preliminary Injunction
 4            Finally, Plaintiffs cannot show the balance of equities and public interest factors—
 5    which are merged when the Government is a party, Drakes Bay Oyster Co. v. Jewell, 747 F.3d
 6    1073, 1092 (9th Cir. 2014)—tips sharply in their favor, particularly given the mandatory
 7    injunction they seek. First, because the Department has no authority to restrict U.S. persons
 8    from sharing these files with other U.S. persons within the United States, the harms identified
 9    by Plaintiffs cannot be prevented by an injunction in this case. See Def. Distributed, 121 F.
10    Supp. 3d at 687 (files previously available on Defense Distributed’s website). Moreover, the
11    public interest is not served by restraining the ability of the Executive Branch to exercise its
12    discretion to determine whether harm to national security requires export controls on particular
13    items. Cf. Virginian Ry. Co. v. Sys. Fed’n No. 40, 300 U.S. 515, 552 (1937) (statutory scheme
14    of Congress “is in itself a declaration of public interest and policy which should be persuasive”
15    to courts).
16            Further, the Government notes that the possibility of manufacturing small-caliber
17    firearms from a 3D-printing process has been publicly discussed since 2013. Heidema Decl.
18    ¶ 26 n.5. Yet Plaintiffs allege no efforts on their part to enact additional legislation regarding
19    the manufacture of such firearms, see Am. Compl. ¶¶ 68-217, and not a single Plaintiff
20    submitted comments in response to the NPRMs, Heidema Decl. ¶ 23. This further
21    demonstrates that the balance of equities weighs in Defendants’ favor.
22                                              CONCLUSION
23            For the foregoing reasons, the motion for a preliminary injunction should be denied.

24    Dated: August 15, 2018                         Respectfully submitted,
25
                                                     CHAD A. READLER
26                                                   Acting Assistant Attorney General

27                                                ANNETTE L. HAYES
      Opposition to Motion for Preliminary Injunction
                                                                       United States Department of Justice
      (No. 2:18-cv-1115-RSL) – 23                                 Civil Division, Federal Programs Branch
                                                                                       20 Massachusetts Ave. NW
                                                                                          Washington, DC 20530
                                                                                                  202-305-8648

                                              WASHSTATEB008588
     Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 266 of 680


            Case 2:18-cv-01115-RSL Document 64 Filed 08/15/18 Page 25 of 26



                                                 Acting United States Attorney
 1
                                                 KERRY KEEFE
 2
                                                 Civil Chief
 3
                                                 JOHN R. GRIFFITHS
 4                                               Director, Federal Programs Branch
 5                                               ANTHONY J. COPPOLINO
 6                                               Deputy Director, Federal Programs Branch

 7                                               /s/ Steven A. Myers
                                                 STEVEN A. MYERS
 8                                               ERIC J. SOSKIN
                                                 STUART J. ROBINSON
 9                                               Attorneys
10                                               U.S. Department of Justice
                                                 Civil Division, Federal Programs Branch
11                                               20 Massachusetts Ave. NW
                                                 Washington, D.C. 20530
12                                               (202) 305-8648 (telephone)
                                                 (202) 616-8460 (facsimile)
13                                               steven.a.myers@usdoj.gov
14
                                                 Attorneys for Federal Defendants
15

16

17

18

19
20

21

22
23
24

25
26

27
      Opposition to Motion for Preliminary Injunction
                                                                           United States Department of Justice
      (No. 2:18-cv-1115-RSL) – 24                                     Civil Division, Federal Programs Branch
                                                                                   20 Massachusetts Ave. NW
                                                                                       Washington, DC 20530
                                                                                                 202-305-8648

                                         WASHSTATEB008589
     Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 267 of 680


           Case 2:18-cv-01115-RSL Document 64 Filed 08/15/18 Page 26 of 26




 1                                  CERTIFICATE OF SERVICE

 2          I hereby certify that on August 15, 2018, I electronically filed the foregoing brief using

 3   the Court’s CM/ECF system, causing a notice of filing to be served upon all counsel of record.

 4
     Dated: August 15, 2018                              /s/ Steven A. Myers
 5                                                       Steven A. Myers
 6
 7
 8

 9

10

11

12

13

14
15

16

17

18

19
20

21

22
23
24

25
26

27
     Opposition to Motion for Preliminary Injunction
                                                                              United States Department of Justice
     (No. 2:18-cv-1115-RSL) – 25                                         Civil Division, Federal Programs Branch
                                                                                      20 Massachusetts Ave. NW
                                                                                          Washington, DC 20530
                                                                                                    202-305-8648

                                          WASHSTATEB008590
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 268 of 680




 Case 2:18-cv-01115-RSL Document 64-1 Filed 08/15/18 Page 1 of 24




                          EXHIBIT 1




                           WASHSTATEB008591
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 269 of 680


     Case 2:18-cv-01115-RSL Document 64-1 Filed 08/15/18 Page 2 of 24




                             WASHSTATEB008592
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 270 of 680


     Case 2:18-cv-01115-RSL Document 64-1 Filed 08/15/18 Page 3 of 24




                             WASHSTATEB008593
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 271 of 680


     Case 2:18-cv-01115-RSL Document 64-1 Filed 08/15/18 Page 4 of 24




                             WASHSTATEB008594
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 272 of 680


     Case 2:18-cv-01115-RSL Document 64-1 Filed 08/15/18 Page 5 of 24




                             WASHSTATEB008595
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 273 of 680


     Case 2:18-cv-01115-RSL Document 64-1 Filed 08/15/18 Page 6 of 24




                             WASHSTATEB008596
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 274 of 680


     Case 2:18-cv-01115-RSL Document 64-1 Filed 08/15/18 Page 7 of 24




                             WASHSTATEB008597
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 275 of 680


     Case 2:18-cv-01115-RSL Document 64-1 Filed 08/15/18 Page 8 of 24




                             WASHSTATEB008598
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 276 of 680


     Case 2:18-cv-01115-RSL Document 64-1 Filed 08/15/18 Page 9 of 24




                             WASHSTATEB008599
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 277 of 680


    Case 2:18-cv-01115-RSL Document 64-1 Filed 08/15/18 Page 10 of 24




                             WASHSTATEB008600
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 278 of 680


    Case 2:18-cv-01115-RSL Document 64-1 Filed 08/15/18 Page 11 of 24




                             WASHSTATEB008601
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 279 of 680


    Case 2:18-cv-01115-RSL Document 64-1 Filed 08/15/18 Page 12 of 24




                             WASHSTATEB008602
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 280 of 680


    Case 2:18-cv-01115-RSL Document 64-1 Filed 08/15/18 Page 13 of 24




                             WASHSTATEB008603
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 281 of 680


    Case 2:18-cv-01115-RSL Document 64-1 Filed 08/15/18 Page 14 of 24




                             WASHSTATEB008604
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 282 of 680


    Case 2:18-cv-01115-RSL Document 64-1 Filed 08/15/18 Page 15 of 24




                             WASHSTATEB008605
  Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 283 of 680

Case 2:18-cv-01115-RSL Document 64-1 Filed 08/15/18 Page 16 of 24




         Exhibit A



                              WASHSTATEB008606
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 284 of 680


    Case 2:18-cv-01115-RSL Document 64-1 Filed 08/15/18 Page 17 of 24




                             WASHSTATEB008607
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 285 of 680


    Case 2:18-cv-01115-RSL Document 64-1 Filed 08/15/18 Page 18 of 24




                             WASHSTATEB008608
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 286 of 680


    Case 2:18-cv-01115-RSL Document 64-1 Filed 08/15/18 Page 19 of 24




                             WASHSTATEB008609
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 287 of 680


    Case 2:18-cv-01115-RSL Document 64-1 Filed 08/15/18 Page 20 of 24




                             WASHSTATEB008610
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 288 of 680


    Case 2:18-cv-01115-RSL Document 64-1 Filed 08/15/18 Page 21 of 24




                             WASHSTATEB008611
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 289 of 680


    Case 2:18-cv-01115-RSL Document 64-1 Filed 08/15/18 Page 22 of 24




                             WASHSTATEB008612
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 290 of 680


    Case 2:18-cv-01115-RSL Document 64-1 Filed 08/15/18 Page 23 of 24




                             WASHSTATEB008613
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 291 of 680

   Case 2:18-cv-01115-RSL Document 64-1 Filed 08/15/18 Page 24 of 24




                            WASHSTATEB008614
      Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 292 of 680




From:             Heidema, Sarah J
Sent:             Wed, 29 Aug 2018 11:49:58 -0400
To:               Hart, Robert L
Subject:          (R_470020) (R_467693) IM to S- Update on 3D Printing (LPM 20180823) clea.._
Attachments:      (R_470020) (R_467693) IM to S- Update on 3D Printing (LPM 20180823)
clea.._.docx




Official - SBU
UNCLASSIFIED




                                     WASHSTATEB008638
       Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 293 of 680




From:                 Hart, Robert L
Sent:                 Wed, 29 Aug 2018 11:56:47 -0400
To:                   Miller, Michael F;Paul, Joshua M;Rogers, Shana A;Fabry, Steven F;Abisellan,
Eduardo;Negrea, Dan;Urena, Michael A;Shufflebarger, Jamie L;Ravi, Sunil K;Darrach, Tamara A
Cc:                   PM-Staffers Mailbox;Heidema, Sarah J
Subject:              FLASH CLEARANCE: IM to S on 3D Printing
Attachments:          IM to S- Update on 3D Printing.docx
Importance:           High


Colleagues,

Attached for your review and clearance is an IM to S on the current state of play in the Defense
Distributed matter. Please provide clearance or comments by 1 pm today so that we can meet
the Line’s deadline to get this to S today.

Apologies for the short turnaround request, please let me know if you have any questions.

Thanks,

Rob Hart
hartrl@state.gov | 202.736.9221
Official - SBU
UNCLASSIFIED




                                            WASHSTATEB008654
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 294 of 680
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 295 of 680




                   Rob Hart
                   hartrl@state.gov | 202.736.9221

                   Official - SBU
                   UNCLASSIFIED




                             WASHSTATEB008669
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 296 of 680
       Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 297 of 680




To: Miller, Michael F; Paul, Joshua M; Rogers, Shana A; Fabry, Steven F; Abisellan, Eduardo; Negrea,
Dan; Urena, Michael A; Shufflebarger, Jamie L; Ravi, Sunil K; Darrach, Tamara A
Cc: PM-Staffers Mailbox; Heidema, Sarah J
Subject: FLASH CLEARANCE: IM to S on 3D Printing
Importance: High

Colleagues,

Attached for your review and clearance is an IM to S on the current state of play in the Defense
Distributed matter. Please provide clearance or comments by 1 pm today so that we can meet
the Line’s deadline to get this to S today.

Apologies for the short turnaround request, please let me know if you have any questions.

Thanks,

Rob Hart
hartrl@state.gov | 202.736.9221

Official - SBU
UNCLASSIFIED




                                             WASHSTATEB008674
       Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 298 of 680




From:                   Hart, Robert L
Sent:                   Wed, 29 Aug 2018 13:12:38 -0400
To:                     Tucker, Maureen E
Subject:                FW: FLASH CLEARANCE: IM to S on 3D Printing
Attachments:            IM to S- Update on 3D Printing.docx
Importance:             High


Maureen, just forwarding to you while Ed’s away. Thanks.


Official - SBU
UNCLASSIFIED

From: Hart, Robert L
Sent: Wednesday, August 29, 2018 11:57 AM
To: Miller, Michael F; Paul, Joshua M; Rogers, Shana A; Fabry, Steven F; Abisellan, Eduardo; Negrea,
Dan; Urena, Michael A; Shufflebarger, Jamie L; Ravi, Sunil K; Darrach, Tamara A
Cc: PM-Staffers Mailbox; Heidema, Sarah J
Subject: FLASH CLEARANCE: IM to S on 3D Printing
Importance: High

Colleagues,

Attached for your review and clearance is an IM to S on the current state of play in the Defense
Distributed matter. Please provide clearance or comments by 1 pm today so that we can meet
the Line’s deadline to get this to S today.

Apologies for the short turnaround request, please let me know if you have any questions.

Thanks,

Rob Hart
hartrl@state.gov | 202.736.9221

Official - SBU
UNCLASSIFIED




                                             WASHSTATEB008678
     Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 299 of 680




From:                   Hart, Robert L
Sent:                   Wed, 29 Aug 2018 13:31:16 -0400
To:                     Carter, Rachel;PM-Staffers Mailbox
Cc:                     Heidema, Sarah J
Subject:                RE: FLASH CLEARANCE: IM to S on 3D Printing
Attachments:            IM to S- Update on 3D Printing.docx


Current version is attached.


Official - SBU
UNCLASSIFIED

From: Carter, Rachel
Sent: Wednesday, August 29, 2018 1:31 PM
To: Hart, Robert L; PM-Staffers Mailbox
Cc: Heidema, Sarah J
Subject: RE: FLASH CLEARANCE: IM to S on 3D Printing

Rob,
I need the actual memo to process next steps.

Thanks,
Rachel


Official - SBU
UNCLASSIFIED

From: Hart, Robert L
Sent: Wednesday, August 29, 2018 1:29 PM
To: PM-Staffers Mailbox; Carter, Rachel
Cc: Heidema, Sarah J
Subject: RE: FLASH CLEARANCE: IM to S on 3D Printing

Rachel/staffers, here’s where we are at the moment:

Cleared:         PM/DDTC: Mmiller                      ok
                 PM/DTCP: SHeidema                    ok
                 PM/CPA: JPaul                        ok
                 L/PM:    SRogers
                 L/FO:    SFabry
                 T:       EAbisellan
                 S/P:     MUrena                      ok
                 D:       JShufflebarger              ok
                 P:       SRavi                       ok
                 H:       TDarrach


                                         WASHSTATEB008682
          Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 300 of 680




I reached out to the outstanding clearance points individually (and forwarded to Maureen for T) about
20 minutes ago, but please let us know how you’d like to proceed.

Thanks,
Rob


Official - SBU
UNCLASSIFIED

From: Hart, Robert L
Sent: Wednesday, August 29, 2018 11:57 AM
To: Miller, Michael F; Paul, Joshua M; Rogers, Shana A; Fabry, Steven F; Abisellan, Eduardo; Negrea,
Dan; Urena, Michael A; Shufflebarger, Jamie L; Ravi, Sunil K; Darrach, Tamara A
Cc: PM-Staffers Mailbox; Heidema, Sarah J
Subject: FLASH CLEARANCE: IM to S on 3D Printing
Importance: High

Colleagues,

Attached for your review and clearance is an IM to S on the current state of play in the Defense
Distributed matter. Please provide clearance or comments by 1 pm today so that we can meet
the Line’s deadline to get this to S today.

Apologies for the short turnaround request, please let me know if you have any questions.

Thanks,

Rob Hart
hartrl@state.gov | 202.736.9221

Official - SBU
UNCLASSIFIED




                                             WASHSTATEB008683
       Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 301 of 680




From:                 Tucker, Maureen E
Sent:                 Wed, 29 Aug 2018 13:39:14 -0400
To:                   Brechwald, Matthew J (T)
Cc:                   Abisellan, Eduardo;Hart, Robert L;Miller, Michael F;Paul, Joshua M;Rogers,
Shana A;Negrea, Dan;Urena, Michael A;Shufflebarger, Jamie L;Ravi, Sunil K;Darrach, Tamara A
Subject:              FW: FLASH CLEARANCE: IM to S on 3D Printing
Attachments:          IM to S- Update on 3D Printing.docx
Importance:           High



Matt – please review in Ed’s absence. Thank you, Maureen


Official - SBU
UNCLASSIFIED

From: Hart, Robert L
Sent: Wednesday, August 29, 2018 1:13 PM
To: Tucker, Maureen E
Subject: FW: FLASH CLEARANCE: IM to S on 3D Printing
Importance: High

Maureen, just forwarding to you while Ed’s away. Thanks.


Official - SBU
UNCLASSIFIED

From: Hart, Robert L
Sent: Wednesday, August 29, 2018 11:57 AM
To: Miller, Michael F; Paul, Joshua M; Rogers, Shana A; Fabry, Steven F; Abisellan, Eduardo; Negrea,
Dan; Urena, Michael A; Shufflebarger, Jamie L; Ravi, Sunil K; Darrach, Tamara A
Cc: PM-Staffers Mailbox; Heidema, Sarah J
Subject: FLASH CLEARANCE: IM to S on 3D Printing
Importance: High

Colleagues,

Attached for your review and clearance is an IM to S on the current state of play in the Defense
Distributed matter. Please provide clearance or comments by 1 pm today so that we can meet
the Line’s deadline to get this to S today.

Apologies for the short turnaround request, please let me know if you have any questions.

Thanks,

Rob Hart



                                             WASHSTATEB008687
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 302 of 680




                   hartrl@state.gov | 202.736.9221

                   Official - SBU
                   UNCLASSIFIED




                             WASHSTATEB008688
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 303 of 680




          From:                 Hart, Robert L
          Sent:                 Wed, 29 Aug 2018 14:02:33 -0400
          To:                   Abisellan, Eduardo
          Subject:              updated IM
          Attachments:          IM to S- Update on 3D Printing.docx


          As discussed just now, thanks.
          Official - SBU
          UNCLASSIFIED




                              WASHSTATEB008692
       Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 304 of 680




From:                 Abisellan, Eduardo
Sent:                 Wed, 29 Aug 2018 14:04:37 -0400
To:                   Hart, Robert L
Cc:                   Brechwald, Matthew J (T)
Subject:              FW: updated IM
Attachments:          IM to S- Update on 3D Printing.docx


Rob,

Clear for T.

Thanks, Ed


Official
UNCLASSIFIED

From: Hart, Robert L
Sent: Wednesday, August 29, 2018 2:03 PM
To: Abisellan, Eduardo
Subject: updated IM

As discussed just now, thanks.

Official - SBU
UNCLASSIFIED




                                       WASHSTATEB008696
     Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 305 of 680




From:                   Hart, Robert L
Sent:                   Wed, 29 Aug 2018 14:15:56 -0400
To:                     Carter, Rachel;PM-Staffers Mailbox
Cc:                     Heidema, Sarah J
Subject:                RE: FLASH CLEARANCE: IM to S on 3D Printing
Attachments:            IM to S- Update on 3D Printing.docx


Updated clearance sheet:

Cleared:         PM/DDTC: MMiller                      ok
                 PM/DTCP: SHeidema                    ok
                 PM/CPA: JPaul                        ok
                 L/PM:    SRogers
                 L/FO:    SFabry
                 T:       EAbisellan                  ok
                 S/P:     MUrena                      ok
                 D:       JShufflebarger              ok
                 P:       SRavi                       ok
                 H:       TDarrach                    ok



Official - SBU
UNCLASSIFIED

From: Hart, Robert L
Sent: Wednesday, August 29, 2018 1:31 PM
To: Carter, Rachel; PM-Staffers Mailbox
Cc: Heidema, Sarah J
Subject: RE: FLASH CLEARANCE: IM to S on 3D Printing

Current version is attached.


Official - SBU
UNCLASSIFIED

From: Carter, Rachel
Sent: Wednesday, August 29, 2018 1:31 PM
To: Hart, Robert L; PM-Staffers Mailbox
Cc: Heidema, Sarah J
Subject: RE: FLASH CLEARANCE: IM to S on 3D Printing

Rob,
I need the actual memo to process next steps.

Thanks,



                                         WASHSTATEB008700
         Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 306 of 680




Rachel


Official - SBU
UNCLASSIFIED

From: Hart, Robert L
Sent: Wednesday, August 29, 2018 1:29 PM
To: PM-Staffers Mailbox; Carter, Rachel
Cc: Heidema, Sarah J
Subject: RE: FLASH CLEARANCE: IM to S on 3D Printing

Rachel/staffers, here’s where we are at the moment:

Cleared:         PM/DDTC: Mmiller                        ok
                 PM/DTCP: SHeidema                      ok
                 PM/CPA: JPaul                          ok
                 L/PM:    SRogers
                 L/FO:    SFabry
                 T:       EAbisellan
                 S/P:     MUrena                        ok
                 D:       JShufflebarger                ok
                 P:       SRavi                         ok
                 H:       TDarrach


I reached out to the outstanding clearance points individually (and forwarded to Maureen for T) about
20 minutes ago, but please let us know how you’d like to proceed.

Thanks,
Rob


Official - SBU
UNCLASSIFIED

From: Hart, Robert L
Sent: Wednesday, August 29, 2018 11:57 AM
To: Miller, Michael F; Paul, Joshua M; Rogers, Shana A; Fabry, Steven F; Abisellan, Eduardo; Negrea,
Dan; Urena, Michael A; Shufflebarger, Jamie L; Ravi, Sunil K; Darrach, Tamara A
Cc: PM-Staffers Mailbox; Heidema, Sarah J
Subject: FLASH CLEARANCE: IM to S on 3D Printing
Importance: High

Colleagues,




                                            WASHSTATEB008701
       Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 307 of 680




Attached for your review and clearance is an IM to S on the current state of play in the Defense
Distributed matter. Please provide clearance or comments by 1 pm today so that we can meet
the Line’s deadline to get this to S today.

Apologies for the short turnaround request, please let me know if you have any questions.

Thanks,

Rob Hart
hartrl@state.gov | 202.736.9221

Official - SBU
UNCLASSIFIED




                                         WASHSTATEB008702
        Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 308 of 680




From:                    Rogers, Shana A
Sent:                    Wed, 29 Aug 2018 16:19:16 -0400
To:                      Fabry, Steven F
Cc:                      Carter, Rachel
Subject:                 FW: FLASH CLEARANCE: IM to S on 3D Printing
Attachments:             20180829 IM to S.docx
Importance:              High


Steve,
Here is the latest draft of the IM to S on 3D printing. I’ve updated the dates to include the information
from DOJ.
Rachel is anxious to get this cleared and to the Line tonight.

Thanks,
Shana


Sensitive
This email is UNCLASSIFIED.




From: Rogers, Tanya E
Sent: Wednesday, August 29, 2018 12:49 PM
To: Rogers, Shana A
Subject: FW: FLASH CLEARANCE: IM to S on 3D Printing
Importance: High

Hi Shana,
I think this is for you---your name is on the clearance line (and I don’t have anything to do with this
issue…thank goodness!).

Best,
Tanya


Official - SBU
UNCLASSIFIED

From: Miller, Michael F
Sent: Wednesday, August 29, 2018 12:42 PM
To: Hart, Robert L; Rogers, Tanya E; Paul, Joshua M; Fabry, Steven F; Heidema, Sarah J
Subject: FW: FLASH CLEARANCE: IM to S on 3D Printing
Importance: High

Thanks Rob, reads very well. I made a couple non-subs edits. The text includes verbiage up top that
ExecSec had said was duplicative of prior info sent to S…looking at our last memo on this to S (July 27), I



                                              WASHSTATEB008706
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 309 of 680
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 310 of 680
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 311 of 680
       Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 312 of 680




From: Hart, Robert L
Sent: Wednesday, August 29, 2018 11:57 AM
To: Miller, Michael F; Paul, Joshua M; Rogers, Shana A; Fabry, Steven F; Abisellan, Eduardo; Negrea,
Dan; Urena, Michael A; Shufflebarger, Jamie L; Ravi, Sunil K; Darrach, Tamara A
Cc: PM-Staffers Mailbox; Heidema, Sarah J
Subject: FLASH CLEARANCE: IM to S on 3D Printing
Importance: High

Colleagues,

Attached for your review and clearance is an IM to S on the current state of play in the Defense
Distributed matter. Please provide clearance or comments by 1 pm today so that we can meet
the Line’s deadline to get this to S today.

Apologies for the short turnaround request, please let me know if you have any questions.

Thanks,

Rob Hart
hartrl@state.gov | 202.736.9221

Official - SBU
UNCLASSIFIED




                                             WASHSTATEB008719
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 313 of 680
        Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 314 of 680




From: Rogers, Shana A
Sent: Wednesday, August 29, 2018 4:19 PM
To: Fabry, Steven F
Cc: Carter, Rachel
Subject: FW: FLASH CLEARANCE: IM to S on 3D Printing
Importance: High

Steve,
Here is the latest draft of the IM to S on 3D printing. I’ve updated the dates to include the information
from DOJ.
Rachel is anxious to get this cleared and to the Line tonight.

Thanks,
Shana


Sensitive
This email is UNCLASSIFIED.




From: Rogers, Tanya E
Sent: Wednesday, August 29, 2018 12:49 PM
To: Rogers, Shana A
Subject: FW: FLASH CLEARANCE: IM to S on 3D Printing
Importance: High

Hi Shana,
I think this is for you---your name is on the clearance line (and I don’t have anything to do with this
issue…thank goodness!).

Best,
Tanya


Official - SBU
UNCLASSIFIED

From: Miller, Michael F
Sent: Wednesday, August 29, 2018 12:42 PM
To: Hart, Robert L; Rogers, Tanya E; Paul, Joshua M; Fabry, Steven F; Heidema, Sarah J
Subject: FW: FLASH CLEARANCE: IM to S on 3D Printing
Importance: High

Thanks Rob, reads very well. I made a couple non-subs edits. The text includes verbiage up top that
ExecSec had said was duplicative of prior info sent to S…looking at our last memo on this to S (July 27), I
think you can delete or just refer to the bit in yellow highlight, and perhaps collapse down the PCC
readout bit in green.



                                              WASHSTATEB008724
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 315 of 680
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 316 of 680
       Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 317 of 680




-- Steve


Official - SBU
UNCLASSIFIED

From: Carter, Rachel
Sent: Wednesday, August 29, 2018 4:24 PM
To: Rogers, Shana A; Fabry, Steven F
Subject: RE: FLASH CLEARANCE: IM to S on 3D Printing

Steve,
My leadership wants to send this up as soon as possible. Appreciate your urgent review.

Thanks,
Rachel


Official
UNCLASSIFIED

From: Rogers, Shana A
Sent: Wednesday, August 29, 2018 4:19 PM
To: Fabry, Steven F
Cc: Carter, Rachel
Subject: FW: FLASH CLEARANCE: IM to S on 3D Printing
Importance: High

Steve,
Here is the latest draft of the IM to S on 3D printing. I’ve updated the dates to include the information
from DOJ.
Rachel is anxious to get this cleared and to the Line tonight.

Thanks,
Shana


Sensitive
This email is UNCLASSIFIED.




From: Rogers, Tanya E
Sent: Wednesday, August 29, 2018 12:49 PM
To: Rogers, Shana A
Subject: FW: FLASH CLEARANCE: IM to S on 3D Printing
Importance: High

Hi Shana,



                                             WASHSTATEB008730
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 318 of 680
       Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 319 of 680




Attached for your review and clearance is an IM to S on the current state of play in the Defense
Distributed matter. Please provide clearance or comments by 1 pm today so that we can meet
the Line’s deadline to get this to S today.

Apologies for the short turnaround request, please let me know if you have any questions.

Thanks,

Rob Hart
hartrl@state.gov | 202.736.9221

Official - SBU
UNCLASSIFIED




                                         WASHSTATEB008732
       Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 320 of 680




From:                   PM-Staffers Mailbox
Sent:                   Wed, 29 Aug 2018 18:57:26 -0400
To:                     Hart, Robert L;Heidema, Sarah J;Miller, Michael F
Cc:                     Carter, Rachel;PM-CPA-DL;String, Marik A;Davidson-Hood, Simon;Fabry, Steven
F;PM-Staffers Mailbox
Subject:                FW: Package S/ES 201822013 Update on 3D Printing – Defense Distributed (DD)
has been resubmitted
Attachments:            (R_471189) 20180829 IM to S (4).docx, (S_470021) Tab 1 - 64 - State PI Opp.pdf


Package resubmitted. Everest versions attached.

Samantha Sison
PM/FO SharePoint
X70561

From: EverestMail
Sent: Wednesday, August 29, 2018 6:53 PM
To: SES-Line_Only
Cc: Everest_PM; Everest_H
Subject: Package S/ES 201822013 Update on 3D Printing – Defense Distributed (DD) has been
resubmitted

A PM Package has been resubmitted.

CLASSIFICATION: U – Unclassified
FOR: S
ORGANIZATION: PM
CO-DRAFTER BUREAU: H
COPY TO:
SUBJECT: Update on 3D Printing – Defense Distributed (DD)
REQUESTED ACTION: Information Memo
CLEARANCES:
DUE DATE: 29-Aug-2018 03:00:00 PM
EVENT DATE:
NOTES: Per deps: this memo has plenty of background S already knows about the 3D gun
issue. Please be more clear about the implications for the Department and what our next steps
and plan of action are.
DESCRIPTION: Update on 3D Printing – Defense Distributed (DD)

CREATED BY: PM

LINK: 201822013 Package

Please note that this link will expire 2 weeks after the e-mail is sent, for security reasons. If this
link is expired, please use the Advanced Search to find the package by typing in the S/ES ID
number.



                                            WASHSTATEB008746
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 321 of 680




                          Official - SBU
                          UNCLASSIFIED




                           WASHSTATEB008747
     Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 322 of 680


             Case 2:18-cv-01115-RSL Document 64 Filed 08/15/18 Page 1 of 26




 1                                                                 The Honorable Robert S. Lasnik

 2

 3
 4

 5
 6
 7                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 8                                     AT SEATTLE
 9                                                     )
     STATE OF WASHINGTON, et al.,                      )   No. 2:18-cv-1115-RSL
10                                                     )
        Plaintiffs,                                    )   FEDERAL DEFENDANTS’
11                            v.                       )   BRIEF IN OPPOSITION TO
                                                       )   PLAINTIFFS’ MOTION FOR
12   UNITED STATES DEPARTMENT OF                       )   PRELIMINARY INJUNCTION
     STATE, et al.,                                    )
13                                                     )   NOTED FOR: August 21, 2018
        Defendants.                                    )
14                                                     )
15

16

17

18

19
20

21

22
23
24

25
26

27
     Opposition to Motion for Preliminary Injunction
                                                                            United States Department of Justice
     (No. 2:18-cv-1115-RSL) – i                                        Civil Division, Federal Programs Branch
                                                                                    20 Massachusetts Ave. NW
                                                                                        Washington, DC 20530
                                                                                                  202-305-8648

                                         WASHSTATEB008751
     Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 323 of 680


             Case 2:18-cv-01115-RSL Document 64 Filed 08/15/18 Page 2 of 26




 1                                              INTRODUCTION

 2           The manufacture or possession of plastic guns that are undetectable is a serious federal
 3   crime, punishable by up to five years in prison. Among other statutes, the Undetectable
 4   Firearms Act prohibits the manufacture, possession, sale, import, or transfer of undetectable
 5   firearms. See 18 U.S.C. § 922(p). The Department of Justice, among other agencies, enforces
 6   that prohibition, and will continue to do so vigorously. Neither those enforcement efforts nor
 7   the prohibition itself is affected in any way by the actions challenged in this case.
 8           This case is not about the regulation of U.S. persons who wish to utilize a 3D printer to
 9   manufacture their own small-caliber firearms. Rather, this case concerns the Department of
10   State’s delegated authority to control the export of defense articles and services, or technical
11   data related thereto, that raise military or intelligence concerns. The Department is tasked with
12   determining what technology and weaponry provides a critical military or intelligence
13   advantage such that it should not be shipped without restriction from the United States to other
14   countries (or otherwise provided to foreigners), where, beyond the reach of U.S. law, it could
15   be used to threaten U.S. national security, foreign policy, or international peace and stability.
16   Domestic activities that do not involve providing access to foreign persons, by contrast, are left
17   to other federal agencies—and the states—to regulate.
18           In bringing their motion for a preliminary injunction, Plaintiffs misunderstand the
19   fundamental limit on the State Department’s authority. According to Plaintiffs, the
20   Government’s export-related determinations—specifically with respect to the export of
21   technical data developed by Defense Distributed—have jeopardized their ability to protect the
22   safety and health of their residents. But the domestic harms about which Plaintiffs are
23   allegedly concerned are not properly regulated by the Department under current law. Plaintiffs’
24   allegations of harm are not reasonably attributable to the Department’s regulation of exports,
25   but rather focus on the possibility that third parties will commit violations of the Undetectable
26   Firearms Act or other relevant laws that are not at issue in this case. Likewise, Plaintiffs have
27   failed to demonstrate that the facts and law clearly favor their position with respect to the
     Opposition to Motion for Preliminary Injunction
                                                                                 United States Department of Justice
     (No. 2:18-cv-1115-RSL) – 1                                             Civil Division, Federal Programs Branch
                                                                                             20 Massachusetts Ave. NW
                                                                                                Washington, DC 20530
                                                                                                        202-305-8648

                                               WASHSTATEB008752
     Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 324 of 680


             Case 2:18-cv-01115-RSL Document 64 Filed 08/15/18 Page 3 of 26




1    merits of their claims, or that it is in the public interest for the Court to second-guess the

2    national security determinations of the Executive Branch.

3           Accordingly, Plaintiffs’ motion should be denied.

4                                             BACKGROUND

5    I.     Statutory And Regulatory Background

6           The Arms Export Control Act (“AECA”), 22 U.S.C. § 2751 et seq., authorizes the

7    President, “[i]n furtherance of world peace and the security and foreign policy of the United

8    States” to “control the import and the export of defense articles and defense services” and to

9    promulgate regulations accordingly. 22 U.S.C. § 2778(a)(1) (emphasis added). The President

10   has delegated this authority to the Department in relevant part, and the Department has

11   accordingly promulgated the International Traffic in Arms Regulations (“ITAR”), which are

12   administered by the Department’s Directorate of Defense Trade Controls (“DDTC”). See Exec.

13   Order No. 13637(n)(i), 78 Fed. Reg. 16,129 (Mar. 8, 2013); 22 C.F.R. §§ 120-130. At the heart

14   of the AECA is the United States Munitions List (“USML”), an extensive listing of materials

15   that constitute “defense articles and defense services” under the ITAR. See 22 C.F.R. Part 121.

16   As relevant here, Category I of the USML includes all firearms up to .50 caliber, and all

17   technical data directly related to such firearms. Id. § 121.1(I)(a), (i). Technical data is

18   information that “is required for the design, development, production, manufacture, assembly,

19   operation, repair, testing, maintenance or modification of defense articles.” Id. § 120.10(a)(1).

20   Section 2778 of the AECA authorizes the President (1) to designate those defense articles and

21   services to be included on the USML; (2) to require licenses for the export of items on the

22   USML; and (3) to promulgate regulations for the import and export of such items on the

23   USML. 22 U.S.C. § 2778.

24          The ITAR does not regulate any transfers of defense articles except those that constitute

25   “exports,” i.e., the transfer of defense articles abroad or to foreign persons, and “temporary

26   imports.” The ITAR’s definition of exports includes, in part (1) “[s]ending or taking of a

27   defense article out of the United States in any manner,” 22 C.F.R. § 120.17(a)(1); (2)
     Opposition to Motion for Preliminary Injunction
                                                                                  United States Department of Justice
     (No. 2:18-cv-1115-RSL) – 2                                              Civil Division, Federal Programs Branch
                                                                                          20 Massachusetts Ave. NW
                                                                                              Washington, DC 20530
                                                                                                        202-305-8648

                                            WASHSTATEB008753
     Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 325 of 680


                Case 2:18-cv-01115-RSL Document 64 Filed 08/15/18 Page 4 of 26




1    “[r]eleasing or otherwise transferring a defense article to an embassy or to any of its agencies or

2    subdivisions, such as a diplomatic mission or consulate, in the United States,” id.

3    § 120.17(a)(4); and (3) “[r]eleasing or otherwise transferring technical data to a foreign person

4    in the United States (a ‘deemed export’),” id. § 120.17(a)(2).

5               In certain cases where it is unclear whether a particular item is a defense article or

6    defense service, the Department makes a “commodity jurisdiction” (“CJ”) determination using

7    a procedure set forth in the ITAR. See id. § 120.4. Upon written request, DDTC will provide

8    applicants with a determination as to whether the item, service, or data is within the scope of

9    the ITAR. These assessments are made on a case-by-case basis through an inter-agency

10   process, evaluating whether the item, service, or data is covered by the USML, provides the

11   equivalent performance capabilities of a defense article on the USML, or has a critical military

12   or intelligence advantage. See id. § 120.4(d).

13              While the AECA and ITAR do not provide the State Department with authority to

14   prohibit the domestic manufacture or possession of 3D-printed guns, there are other federal

15   statutes that deal with this topic. Most significantly, the Undetectable Firearms Act bars the

16   manufacture, possession, sale, import, or transfer of undetectable firearms. See 18 U.S.C.

17   § 922(p); An Act to Extend the Undetectable Firearms Act of 1988 for 10 Years, Pub. L. No.

18   113-57, 127 Stat. 656 (2013). Under that statute, firearms manufactured or sold in the United

19   States must generally be capable of being detected by metal detectors and by x-ray machines.

20   See 18 U.S.C. § 922(p)(1). Those requirements are not in any way affected by the actions

21   challenged in this case, nor are the separate federal prohibitions on the possession of firearms

22   by felons, persons subject to restraining orders, or the mentally ill. See 18 U.S.C. § 922(g)(1)

23   (felons and certain state-law misdemeanants); id. § 922(g)(8) (court-issued restraining orders);

24   id. § 922(g)(4) (persons adjudicated as mentally ill). The Government continues to enforce

25   these laws in order to address domestic safety issues related to undetectable firearms. The

26   Department’s determination under the ITAR at issue here will not affect those enforcement

27   efforts.
     Opposition to Motion for Preliminary Injunction
                                                                                    United States Department of Justice
     (No. 2:18-cv-1115-RSL) – 3                                                Civil Division, Federal Programs Branch
                                                                                            20 Massachusetts Ave. NW
                                                                                                Washington, DC 20530
                                                                                                          202-305-8648

                                               WASHSTATEB008754
     Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 326 of 680


             Case 2:18-cv-01115-RSL Document 64 Filed 08/15/18 Page 5 of 26




 1   II.    The Government’s Settlement With Defense Distributed

 2          In 2012, Defense Distributed published on the Internet “privately generated technical

 3   data regarding a number of gun-related items.” Def. Distributed v. Dep’t of State, 121 F. Supp.

 4   3d 680, 687 (W.D. Tex. 2015). In May 2013, DDTC sent Defense Distributed a letter stating

 5   that Defense Distributed may have released ITAR-controlled technical data without the

 6   required authorization. See id. Defense Distributed removed the technical data and submitted a

 7   CJ request. Id. The company, however, and in conjunction with another non-profit, the Second

 8   Amendment Foundation, ultimately brought a lawsuit against, inter alia, the Department and

 9   DDTC, claiming that the requirement to obtain authorization prior to publishing the subject

10   files on its website violated plaintiffs’ rights under the First, Second, and Fifth Amendments

11   and exceeded the Department’s statutory authority. Id. at 688.

12          In August 2015, the U.S. District Court for the Western District of Texas denied

13   Defense Distributed’s motion for a preliminary injunction. Id. at 701. For purposes of the

14   preliminary injunction analysis, the district court considered the files to be subject to the

15   protection of the First Amendment. Id. at 691-92. Applying intermediate scrutiny, the court

16   concluded that “because the AECA and ITAR do not prohibit domestic communications” and

17   plaintiffs remained “free to disseminate the computer files at issue domestically,” they had not

18   shown a substantial likelihood of success on the merits. Id. at 695.

19          The Fifth Circuit affirmed in a split decision. See 838 F.3d 451 (5th Cir. 2016).

20   Focusing narrowly on the question of the non-merits requirements for preliminary relief, the

21   panel majority concluded that the “Department’s stated interest in preventing foreign nationals

22   . . . from obtaining technical data on how to produce weapons and weapon parts” outweighed

23   plaintiffs’ interest in their constitutional rights. Id. at 458-59. The panel majority “decline[d]

24   to address the merits” because plaintiffs’ failure to meet any single requirement for a

25   preliminary injunction would require affirmance of the district court. See id. at 456-58. A

26   dissent from the panel opinion did address the merits. See id. at 461 (Jones, J. dissenting).

27   “[F]or the benefit of the district court on remand,” the dissent set forth an analysis concluding
     Opposition to Motion for Preliminary Injunction
                                                                                 United States Department of Justice
     (No. 2:18-cv-1115-RSL) – 4                                             Civil Division, Federal Programs Branch
                                                                                         20 Massachusetts Ave. NW
                                                                                             Washington, DC 20530
                                                                                                       202-305-8648

                                            WASHSTATEB008755
     Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 327 of 680


              Case 2:18-cv-01115-RSL Document 64 Filed 08/15/18 Page 6 of 26




 1   that “the State Department’s application of its ‘export’ control regulations to this domestic

 2   Internet posting appears to violate the governing statute, represents an irrational interpretation

 3   of the regulations, and violates the First Amendment as a content-based regulation and a prior

 4   restraint.” Id. at 463-64.

 5            After plaintiffs’ petitions for rehearing en banc and for certiorari were denied, see 138

 6   S. Ct. 638 (2018); 865 F.3d 211 (5th Cir. 2017) (5 dissenting judges), proceedings resumed in

 7   district court. In April 2018, the Government moved to dismiss plaintiffs’ second amended

 8   complaint. See Def. Distributed, No. 1:15-cv-372-RP, Dkt. No. 92. Meanwhile, the district

 9   court ordered the parties to exchange written settlement demands, see id., Dkt. No. 88, thereby

10   initiating a process under which the parties were able to reach a settlement before briefing on

11   the motion to dismiss was complete, see id., Dkt. Nos. 93, 95.

12            Pursuant to the settlement and as relevant here, the Government agreed to the following:

13            (a)      Defendants’ commitment to draft and to fully pursue, to the extent
                       authorized by law (including the Administrative Procedure Act), the
14
                       publication in the Federal Register of a notice of proposed rulemaking and
15                     final rule, revising USML Category I to exclude the technical data that is
                       the subject of the Action.[1]
16
              (b)      Defendants’ announcement, while the above-referenced final rule is in
17                     development, of a temporary modification, consistent with the . . . (ITAR),
18                     22 C.F.R. § 126.2, of USML Category I to exclude the technical data that
                       is the subject of the Action. The announcement will appear on the DDTC
19                     website, www.pmddtc.state.gov, on or before July 27, 2018.[2]

20

21
          1
            See Section III, infra. At the time settlement negotiations began, the parties had long expected such a Notice
22   of Proposed Rulemaking (“NPRM”) to be issued. See 78 Fed. Reg. 22,740, 22,741 (April 16, 2013) (announcing
     that “[t]he Department intends to publish final rules implementing the revised USML categories and related ITAR
23   amendments periodically”). Reflecting nearly a decade of efforts to carry out a reform of export regulations and
     pursuant to a “comprehensive review” of the U.S. export control system, the Government has undertaken an
24   Export Control Reform Initiative (“ECRI”) that was proposed in April 2010, see Fact Sheet on the President’s
     Export Control Reform Initiative (Apr. 20, 2010), https://obamawhitehouse.archives.gov/the-press-office/fact-
25   sheet-presidents-export-control-reform-initiative, and facilitated by Executive Order No. 13637, 78 Fed. Reg.
     16,129 (Mar. 8, 2013). By January 20, 2017, this export reform process had been completed for USML categories
26   IV through XX.
          2
            Pursuant to 22 C.F.R. § 126.2, “[t]he Deputy Assistant Secretary for Defense Trade Controls may order the
     temporary suspension or modification of any or all of the regulations of this subchapter in the interest of the
27
     security and foreign policy of the United States.”
     Opposition to Motion for Preliminary Injunction
                                                                                            United States Department of Justice
     (No. 2:18-cv-1115-RSL) – 5                                                        Civil Division, Federal Programs Branch
                                                                                                    20 Massachusetts Ave. NW
                                                                                                        Washington, DC 20530
                                                                                                                  202-305-8648

                                                  WASHSTATEB008756
     Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 328 of 680


             Case 2:18-cv-01115-RSL Document 64 Filed 08/15/18 Page 7 of 26



             (c)     Defendants’ issuance of a letter to Plaintiffs on or before July 27, 2018,
 1                   signed by the Deputy Assistant Secretary for Defense Trade Controls,
                     advising that the Published Files, Ghost Gunner Files, and CAD Files are
 2
                     approved for public release (i.e., unlimited distribution) in any form and
 3                   are exempt from the export licensing requirements of the ITAR because
                     they satisfy the criteria of 22 C.F.R. § 125.4(b)(13). . . .
 4
             (d)     Defendants’ acknowledgment and agreement that the temporary
 5                   modification . . . permits any United States person, to include DD’s
 6                   customers and SAF’s members, to access, discuss, use, reproduce, or
                     otherwise benefit from the technical data that is the subject of the Action,
 7                   and that the letter to Plaintiffs permits any such person to access, discuss,
                     use, reproduce or otherwise benefit from the Published Files, Ghost
 8                   Gunner Files, and CAD Files.
 9           The parties executed the agreement on June 29, 2018, and the Government complied

10   with (b) and (c) on July 27, 2018. See Ex. A, Declaration of Sarah Heidema (“Heidema Decl.”)

11   ¶¶ 27, 29. The Settlement Agreement provides that Defendants deny that they violated

12   Plaintiffs’ constitutional rights. See id. ¶ 28.

13   III.    The Government’s Proposed Rulemaking

14           On May 24, 2018—after the initial exchange of settlement offers but more than one

15   month prior to the settlement with Defense Distributed—the Departments of State and

16   Commerce each issued a notice of proposed rulemaking (“NPRM”) that implicated the

17   technical data at issue in Defense Distributed. See 83 Fed. Reg. 24,198 (May 24, 2018); 83

18   Fed. Reg. 24,166 (May 24, 2018). In those NPRMs, the Government proposed amending the

19   ITAR “to revise Categories I (firearms, close assault weapons and combat shotguns), II (guns

20   and armament) and III (ammunition and ordnance) of the [USML] to describe more precisely

21   the articles warranting export and temporary import control on the USML.” 83 Fed. Reg. at

22   24,198. If the NPRM is finalized as contemplated, the items removed from the USML would

23   no longer be subject to the ITAR’s authorization requirements, see id., i.e., no license from the

24   Department of State would be required for their export.

25           The Commerce NPRM explains both the rationale for the proposed transfer as well as

26   the review process undertaken by the Government. As it explained, the process included a

27   “review of those categories by the Department of Defense, which worked with the Departments
     Opposition to Motion for Preliminary Injunction
                                                                                 United States Department of Justice
     (No. 2:18-cv-1115-RSL) – 6                                             Civil Division, Federal Programs Branch
                                                                                         20 Massachusetts Ave. NW
                                                                                             Washington, DC 20530
                                                                                                       202-305-8648

                                             WASHSTATEB008757
     Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 329 of 680


             Case 2:18-cv-01115-RSL Document 64 Filed 08/15/18 Page 8 of 26




 1   of State and Commerce in preparing the amendments.” 83 Fed. Reg. at 24,166. The review

 2   was intended to ensure that items remaining on the USML are either “inherently military or

 3   otherwise warrant[ing] control on the USML” or “of a type common to nonmilitary firearms

 4   applications, possess parameters or characteristics that provide a critical military or intelligence

 5   advantage to the United States, and are almost exclusively available from the United States.”

 6   Id. Put simply, the goal was to ensure that items remaining on the USML in the categories in

 7   question, and therefore subject to export controls under the ITAR, are military weapons and

 8   related items that could present a critical military or intelligence advantage.

 9   IV.     Procedural History

10           On July 30, 2018, Plaintiffs filed the instant action against, inter alia, the Department,

11   the Secretary of State, DDTC, and Defense Distributed. Compl., ECF No. 1. Plaintiffs alleged

12   that the Government’s settlement with Defense Distributed adversely affected their public

13   safety laws, in violation of the Administrative Procedure Act (“APA”) and the Tenth

14   Amendment to the U.S. Constitution. Id. at 21-41. Also on July 30, 2018, Plaintiffs moved for

15   a temporary restraining order against Defendants, Mot. for TRO, Dkt. No. 2, which the Court

16   granted on July 31, 2018, Dkt. No. 23 (“Order”).

17           In its Order, the Court held that Plaintiffs had demonstrated irreparable injury because

18   “[i]f an injunction is not issued and the status quo alters . . . , the proliferation of these firearms

19   will have many of the negative impacts on a state level that the federal government once feared

20   on the international stage.” Order at 7. Further, the Court determined that Plaintiffs were

21   likely to succeed on the merits of their APA claim because “[t]here is no indication” that, prior

22   to entering into the settlement agreement, the Government either provided 30-day notice to

23   Congress pursuant to 22 U.S.C. § 2278(f)(1) or obtained the concurrence of the Secretary of

24   Defense pursuant to Executive Order 13637. Id. at 6.

25           The Court also found that Plaintiffs have standing “[f]or purposes of this temporary

26   order.” Id. at 6 n.2. The Court based this determination on the “clear and reasonable fear”

27   expressed by Plaintiffs, as well as the Court’s finding that “there is no separation of the internet
     Opposition to Motion for Preliminary Injunction
                                                                                   United States Department of Justice
     (No. 2:18-cv-1115-RSL) – 7                                               Civil Division, Federal Programs Branch
                                                                                           20 Massachusetts Ave. NW
                                                                                               Washington, DC 20530
                                                                                                         202-305-8648

                                             WASHSTATEB008758
     Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 330 of 680


             Case 2:18-cv-01115-RSL Document 64 Filed 08/15/18 Page 9 of 26




 1   between domestic and international audiences.” Id. Finally, the Court found that “the balance

 2   of hardships and the public interest tip sharply in plaintiffs’ favor.” Id. at 7. Consequently, the

 3   Court enjoined the Government “from implementing or enforcing the ‘Temporary Modification

 4   of Category I of the United States Munitions List’ and the letter to Cody R. Wilson, Defense

 5   Distributed, and Second Amendment Foundation issued by the U.S. Department of State on

 6   July 27, 2018,” and required that the Government “preserve the status quo ex ante as if the

 7   modification had not occurred and the letter had not been issued.” Id. The Court did not enjoin

 8   Defense Distributed in any manner. Id.

 9          Plaintiffs amended their complaint on August 2, 2018, Am. Compl., Dkt. No. 29, and

10   moved for a preliminary injunction on August 9, 2018, Dkt. No. 43 (“Pls.’ Mot.”). As agreed

11   to by the parties, the TRO remains in effect until August 28, 2018. See Order, Dkt. No. 30.

12                                              ARGUMENT

13          “[A] preliminary injunction is an extraordinary and drastic remedy, one that should not

14   be granted unless the movant, by a clear showing, carries the burden of persuasion.” Mazurek

15   v. Armstrong, 520 U.S. 968, 972 (1997) (per curiam) (citation omitted). A plaintiff “must

16   establish that he is likely to succeed on the merits, that he is likely to suffer irreparable harm in

17   the absence of preliminary relief, that the balance of equities tips in his favor, and that an

18   injunction is in the public interest.” Am. Trucking Ass’ns, Inc. v. City of Los Angeles, 559 F.3d

19   1046, 1052 (9th Cir. 2009) (citation omitted). Alternatively, “‘serious questions going to the

20   merits’ and a balance of hardships that tips sharply towards the plaintiff can support issuance of

21   a preliminary injunction, so long as the plaintiff also shows that there is a likelihood of

22   irreparable injury and that the injunction is in the public interest.” All. for the Wild Rockies v.

23   Cottrell, 632 F.3d 1127, 1135 (9th Cir. 2011); see also Leiva-Perez v. Holder, 640 F.3d 962,

24   967-68 (9th Cir. 2011). Plaintiffs bear the burden of demonstrating that each of these four

25   factors is met. DISH Network Corp. v. FCC, 653 F.3d 771, 776-77 (9th Cir. 2011).

26          Plaintiffs here ask the Court to suspend and enjoin enforcement of actions already taken

27   by the Government pursuant to its obligations under the settlement agreement. See Pls.’ Mot.
     Opposition to Motion for Preliminary Injunction
                                                                                  United States Department of Justice
     (No. 2:18-cv-1115-RSL) – 8                                              Civil Division, Federal Programs Branch
                                                                                          20 Massachusetts Ave. NW
                                                                                              Washington, DC 20530
                                                                                                        202-305-8648

                                            WASHSTATEB008759
     Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 331 of 680


             Case 2:18-cv-01115-RSL Document 64 Filed 08/15/18 Page 10 of 26




 1   at 1; see also Pls.’ Proposed Order, Dkt. No. 43-3. Through this requested relief, Plaintiffs seek

 2   not to “maintain the status quo” pending litigation, but to place themselves in a better position

 3   than they were in before the onset of the current controversy through an award of “the exact

 4   same ultimate relief” they seek. Taiebat v. Scialabba, No. 17-0805, 2017 WL 747460, at *2-3

 5   (N.D. Cal. Feb. 27, 2017). “In general, that kind of judgment on the merits in the guise of

 6   preliminary relief is a highly inappropriate result.” Senate of Cal. v. Mosbacher, 968 F.2d 974,

 7   978 (9th Cir. 1992).3

 8
     I.      Plaintiffs Have Not Shown That The Department’s Action Will Cause Irreparable
 9           Harm.

10           A preliminary injunction serves the “limited purpose” of “preserv[ing] the relative

11   positions of the parties until a trial on the merits can be held.” Univ. of Tex. v. Camenisch, 451

12   U.S. 390, 395 (1981). Accordingly, “[a]n essential prerequisite” before granting preliminary

13   relief is a showing that irreparable injury is likely in the absence of an injunction. See Dollar

14   Rent A Car of Wash., Inc. v. Travelers Indem. Co., 774 F.2d 1371, 1375 (9th Cir. 1985); Winter

15   v. Nat. Res. Def. Council, 555 U.S. 7, 19 (2008).

16           Plaintiffs argue that the “threat to public safety” allegedly caused by the Department’s

17   settlement agreement constitutes irreparable harm. Pls.’ Mot. at 19-24. Specifically, they

18   claim that the settlement agreement “will make it significantly easier to produce undetectable,

19   untraceable weapons, pos[e] unique threats to the health and safety of the States’ residents and

20   employees, and compromis[e] the States’ ability to enforce their laws and keep their residents

21   and visitors safe.” Id. at 19. These harms alleged by Plaintiffs with respect to the specific

22   items at issue in this motion fall well short of irreparable harm.

23           First, Plaintiffs contend that removal of Defense Distributed’s files from the USML will

24   lead to the “proliferation of downloadable guns.” Pls.’ Mot. at 19. They refer further to “the

25   unique threats of irreparable harm to the States posed by permitting 3D-printed weapons files to

26
          3
            The Government leaves to the private party Defendants the question of whether and how their individual
27
     rights should be considered in this analysis.
     Opposition to Motion for Preliminary Injunction
                                                                                          United States Department of Justice
     (No. 2:18-cv-1115-RSL) – 9                                                      Civil Division, Federal Programs Branch
                                                                                                  20 Massachusetts Ave. NW
                                                                                                      Washington, DC 20530
                                                                                                                202-305-8648

                                                 WASHSTATEB008760
     Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 332 of 680


             Case 2:18-cv-01115-RSL Document 64 Filed 08/15/18 Page 11 of 26




 1   be posted on the internet.” Pls.’ Mot. at 20. But the core inadequacy of Plaintiffs’ claims of

 2   irreparable harm is that they are not caused by, and cannot be traced to, the Department’s

 3   regulatory actions or the challenged settlement agreement. Rather, if these harms occur at all, it

 4   will be because individuals violate the separate prohibitions of the Undetectable Firearms Act

 5   and other relevant domestic laws. Indeed, Plaintiffs’ claim of irreparable harm is based on a

 6   fundamental misconception of the relevant law and the authority of the Department as the

 7   federal agency that administers it. The AECA and ITAR have not conferred upon the

 8   Department the authority to regulate or otherwise prohibit the domestic acquisition of defense

 9   articles and services by U.S. persons or domestic communications to U.S. persons. See

10   generally 22 U.S.C. § 2778. Rather, as noted above, the agency’s only relevant authority

11   pursuant to the AECA and ITAR is limited to exports of defense articles and related technical

12   data. Id. § 2778(a)(1). Critically, neither the AECA nor ITAR prohibits the transmission of

13   defense articles among U.S. persons within the United States. Therefore, the Department has

14   never prohibited Defense Distributed, or any other company or individual, from providing their

15   files to U.S. persons on U.S. soil, including by, e.g., providing such technical data through the

16   mail, distributing DVDs containing such data, or other means. See Def. Distributed, 121 F.

17   Supp. 3d at 695 (“Plaintiffs are free to disseminate the computer files at issue domestically in

18   public or private forums, including via the mail or any other medium that does not provide the

19   ability to disseminate the information internationally.”); see also Heidema Decl. ¶ 12. To the

20   extent Defense Distributed and others have not previously disseminated the computer files at

21   issue within Plaintiffs’ boundaries, such inaction is attributable to their own decisions and not

22   to the Department’s regulatory authority. Plaintiffs therefore cannot plausibly suggest that the

23   Government’s settlement regarding Defense Distributed’s foreign export of its files has harmed

24   or imminently harm Plaintiffs’ ability to enforce their statutory schemes, prevent or solve

25   crimes, or protect public health.4 Should any of the harms about which Plaintiffs are concerned

26
         4
           The declarations submitted by Plaintiffs do not address these deficiencies. See generally Dkt. No. 43-2. Not
27
     only are the harms described equally speculative as those presented in Plaintiffs’ motion, but these declarations
     Opposition to Motion for Preliminary Injunction
                                                                                          United States Department of Justice
     (No. 2:18-cv-1115-RSL) – 10                                                     Civil Division, Federal Programs Branch
                                                                                                  20 Massachusetts Ave. NW
                                                                                                      Washington, DC 20530
                                                                                                                202-305-8648

                                                 WASHSTATEB008761
     Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 333 of 680


             Case 2:18-cv-01115-RSL Document 64 Filed 08/15/18 Page 12 of 26




 1   occur, it will be because individuals have violated separate domestic prohibitions, such as the

 2   Undetectable Firearms Act. See 18 U.S.C. § 922(p)(1).

 3           For this reason, the types of harms that Plaintiffs identify do not support the granting of

 4   injunctive relief in the circumstances of this case. All of the concerns identified are harms that

 5   might result from the domestic availability of 3D-printed guns in the United States, but such

 6   concerns have little to do with whether particular files should be regulated for foreign export on

 7   national security grounds. Their relation to the State Department’s exercise of authority and

 8   the settlement agreement is speculative. For example, Plaintiffs contend that someone of

 9   questionable “age, mental health, or criminal history” may procure the necessary equipment,

10   download files made specifically available as a result of the Department’s settlement, assemble

11   an operable firearm, and commit a crime, see Pls.’ Mot. at 19-20. But such actions would

12   violate domestic prohibitions on the use of firearms. The Department does not regulate the

13   files at issue for their availability to U.S. persons in the United States, and it is speculative to

14   claim that these domestic consequences would follow from the Department of State’s actions

15   under the ITAR.

16           Plaintiffs’ claims regarding the “unique threats” posed by firearms made by a 3D-

17   printing process fail for the same reasons. See id. at 20-24. For instance, they assert

18   shortcomings in the ability of metal detectors to discern the presence of firearms made from a

19   3D printer, see id. at 20-21, but nothing in the State Department actions challenged in this case

20   purports to permit the domestic production of undetectable firearms. Such production is illegal

21   due to separate authority that regulates domestic conduct. See 18 U.S.C. § 922(p)(1).

22           Plaintiffs also argue that 3D-printed firearms “present unique challenges to law

23   enforcement,” particularly with respect to tracing weapons and conducting forensic testing on

24   bullets. Pls’ Mot. at 21-22. Again, Plaintiffs can only speculate as to whether such a harm

25   would result from a decision by the Department of State not to regulate the export of the

26
     confirm the domestic availability of the subject files notwithstanding the Department’s regulatory efforts. Camper
     Decl. ¶ 10, Dkt. No. 43-2; Patel Decl. ¶ 14, Dkt. No. 43-2.
27
     Opposition to Motion for Preliminary Injunction
                                                                                           United States Department of Justice
     (No. 2:18-cv-1115-RSL) – 11                                                      Civil Division, Federal Programs Branch
                                                                                                   20 Massachusetts Ave. NW
                                                                                                       Washington, DC 20530
                                                                                                                 202-305-8648

                                                 WASHSTATEB008762
     Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 334 of 680


             Case 2:18-cv-01115-RSL Document 64 Filed 08/15/18 Page 13 of 26




 1   Defense Distributed’s files for national security reasons.

 2            Similarly conjectural are Plaintiffs’ assertions about a “[h]eightened risk of terrorist

 3   attacks.” Id. at 23. As reflected in the State and Commerce NPRMs, the Government proposed

 4   transferring certain items in USML Category I, which encompass Defense Distributed’s files,

 5   only because it has determined that such a transfer would not injure the national security

 6   interests of the United States. See 83 Fed. Reg. at 24,198; 83 Fed. Reg. at 24,166; see also

 7   Heidema Decl. ¶ 19. So Plaintiffs here seek to base injunctive relief on speculative harms to

 8   national security that exist quite apart from the challenged actions and even that the

 9   Government has considered and rejected. Moreover, concerns that children “may mistake

10   [these weapons] for toys” exist apart from export control requirements, and it is at best

11   conjecture that the modification of export control requirements would have any effect on the

12   alleged harm.5

13            At best, Plaintiffs have only identified harms that may result from 3D-printed guns

14   generally, not from the challenged actions regulating foreign exports. But there are already

15   laws aimed at domestic conduct that seek to prevent such harms. As the Ninth Circuit has

16   made clear, it is the likelihood of harm from the actions that are sought to be enjoined that is

17   relevant for the preliminary injunction analysis. See Park Vill. Apartment Tenants Ass’n v.

18   Mortimer Howard Tr., 636 F.3d 1150, 1160 (9th Cir. 2011). Plaintiffs simply cannot tie their

19   fear of domestic irreparable injury to a statutory regime dealing with foreign export, especially

20   when there are separate statutes governing domestic manufacture, possession, and sale that

21
          5
            The two cases Plaintiffs cite—Maryland v. King, 567 U.S. 1301 (2012), and United States v. Ressam, 679
22   F.3d 1069 (9th Cir. 2012)—are inapposite. See Pls.’ Mot. at 19, 24. In Maryland, Chief Justice Roberts, sitting as
     Circuit Justice, granted a stay of judgment overturning a criminal conviction pending disposition of the State’s
23   petition for a writ of certiorari. Maryland, 567 U.S. at 1301. Chief Justice Roberts wrote that a stay was
     appropriate because “there is . . . an ongoing and concrete harm to Maryland’s law enforcement and public safety
24   interests.” Id. As is made clear in the subsequent sentences omitted by Plaintiffs, however, such irreparable harm
     arose from the fact that, as a result of the judgment, “Maryland may not employ a duly enacted statute [its DNA
25   Collection Act] to help prevent [serious] injuries.” Id. Here, by contrast, the Department’s settlement has not
     prevented any of Plaintiffs from employing their public safety statutes. Ressam is also readily distinguishable.
26   There a terrorist brought explosives into the United States in the trunk of a rental car. Ressam, 679 F.3d at 1073.
     After a U.S. customs inspector detected Ressam’s nervousness, she sent the car for a secondary inspection, where
     the contraband was located. Id. Thus not only does Ressam involve a weapon wholly distinct from a 3D-printed
27
     gun, but it only demonstrates that existing law enforcement measures are able to thwart such attempted attacks.
     Opposition to Motion for Preliminary Injunction
                                                                                           United States Department of Justice
     (No. 2:18-cv-1115-RSL) – 12                                                      Civil Division, Federal Programs Branch
                                                                                                   20 Massachusetts Ave. NW
                                                                                                       Washington, DC 20530
                                                                                                                 202-305-8648

                                                 WASHSTATEB008763
     Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 335 of 680


              Case 2:18-cv-01115-RSL Document 64 Filed 08/15/18 Page 14 of 26




 1   remain unaffected by the challenged actions.

 2            Finally, Plaintiffs have overlooked “[t]he possibility that . . . other corrective relief will

 3   be available,” in which case temporary relief is unavailable. Sampson v. Murray, 415 U.S. 61,

 4   90 (1974). Plaintiffs retain the full authority to enforce their public safety laws, including

 5   lawful restrictions on firearms possession and transfer, against any and all violators of the law.

 6   And as discussed above other federal public safety laws regulating, inter alia, the possession of

 7   firearms by felons and the mentally ill, and federal laws requiring that firearms contain

 8   sufficient metal to be detectable, remain in force. These laws—which, unlike the AECA and

 9   ITAR, address domestic, criminal conduct—provide “other corrective relief” on an ongoing

10   basis.

11   II. Plaintiffs Have Not Shown A Likelihood Of Success On The Merits

12            Although their Amended Complaint asserts claims under both the APA and the Tenth

13   Amendment, Am. Compl. ¶¶ 218-47, Plaintiffs’ motion for a preliminary injunction discusses

14   only their APA claims, Pls.’ Mot. at 10-19. As to either category of claims, Plaintiffs have

15   failed to establish that “the law and the facts clearly favor” their position, as required under the

16   heightened mandatory injunction standard. See Stanley, 13 F.3d at 1320.

17            A.      Plaintiffs Lack Article III Standing To Assert Their Claims.

18            “Article III of the Constitution limits the jurisdiction of federal courts to ‘Cases’ and

19   ‘Controversies,’” and “[t]he doctrine of standing gives meaning to these constitutional limits by

20   ‘identify[ing] those disputes which are appropriately resolved through the judicial process.’”

21   Susan B. Anthony List v. Driehaus, 134 S. Ct. 2334, 2341 (2014) (citation omitted). Standing,

22   “which is built on separation-of-powers principles, serves to prevent the judicial process from

23   being used to usurp the powers of the political branches.” Clapper v. Amnesty Int’l USA, 568

24   U.S. 398, 408 (2013). The “irreducible constitutional minimum of standing” has three

25   elements: that a plaintiff suffer a concrete injury-in-fact, that the injury be fairly traceable to the

26   challenged action of the defendant, and that it be likely (as opposed to speculative) that the

27
     Opposition to Motion for Preliminary Injunction
                                                                                    United States Department of Justice
     (No. 2:18-cv-1115-RSL) – 13                                               Civil Division, Federal Programs Branch
                                                                                            20 Massachusetts Ave. NW
                                                                                                Washington, DC 20530
                                                                                                          202-305-8648

                                              WASHSTATEB008764
     Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 336 of 680


              Case 2:18-cv-01115-RSL Document 64 Filed 08/15/18 Page 15 of 26




 1    injury will be redressed by a favorable decision. Lujan v. Defs. of Wildlife, 504 U.S. 555, 560-

 2    61 (1992).

 3             Plaintiffs claim they satisfy the requirements of Article III standing because the

 4    Department’s settlement has injured their sovereign, proprietary, and quasi-sovereign interests.

 5    Pls.’ Mot. at 7-9. Plaintiffs fail to carry their burden with respect to each of these theories.

 6    First, Plaintiffs assert that the settlement agreement has injured their sovereign interests in their

 7    “abilities to enforce their statutory codes,” their “border integrity,” and their “ability to protect

 8    their residents from injury and death.” Id. at 8. But neither U.S. export controls generally, nor

 9    the challenged settlement agreement, prevents states from acting to enforce their own laws or

10    protect state residents.6 Thus, Plaintiffs cannot demonstrate that the injuries they allege are

11    “fairly traceable” to the Department’s settlement with Defense Distributed. See Lujan, 504

12    U.S. at 560.7 Plaintiffs repeatedly assert that the Government’s “deregulation” has jeopardized

13    safety and security. See Pls.’ Mot. at 8; see also id. at 10 (claiming “threats to . . . the safety of

14    the States’ own employees and residents [] are caused by the Government’s sudden decision to

15    deregulate the posting of 3D-printed gun files on the internet”). Again, Plaintiffs’ arguments

16    are premised on a misconception of the AECA and ITAR, and the state of affairs prior to the

17    settlement of Defense Distributed’s claims. As the Government has previously explained, it

18    regulates the transfer of items constituting exports and temporary imports pursuant to the

19    AECA and ITAR, and it has no authority to regulate the transmission of technical data

20    exclusively from U.S. persons to U.S. persons within the United States under those authorities.

21

22        6
             Plaintiffs find no support in California v. Sessions, 284 F. Supp. 3d 1015, 1029 (N.D. Cal. 2018), see Pls.’
      Mot. at 8 n.25, where the court found injury-in-fact based on allegations that the Government “seeks to compel
23    [the State] to change its policies” and threatened loss of funds that were promised under federal law. Here, the
      Department does not seek a change in Plaintiffs’ laws or policies, nor has it threatened to withhold any funds.
           7
24           Although Plaintiffs claim the requirement to establish this second standing factor is “relaxed” because they
      are “vested with a procedural right,” Pls.’ Mot. at 7, they have failed to explain the nexus between their alleged
25    procedural rights and the interests they assert. See Ashley Creek Phosphate Co. v. Norton, 420 F.3d 934, 938 (9th
      Cir. 2005) (“[A] plaintiff asserting a procedural injury does not have standing absent a showing that the
26    ‘procedures in question are designed to protect some threatened concrete interest of his that is the ultimate basis of
      his standing’. . . . A free-floating assertion of a procedural violation, without a concrete link to the interest
      protected by the procedural rules, does not constitute an injury in fact.” (citation omitted)).
27
      Opposition to Motion for Preliminary Injunction
                                                                                              United States Department of Justice
      (No. 2:18-cv-1115-RSL) – 14                                                        Civil Division, Federal Programs Branch
                                                                                                      20 Massachusetts Ave. NW
                                                                                                          Washington, DC 20530
                                                                                                                    202-305-8648

                                                   WASHSTATEB008765
     Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 337 of 680


             Case 2:18-cv-01115-RSL Document 64 Filed 08/15/18 Page 16 of 26




 1   Thus, during the entire pendency of Defense Distributed’s lawsuit against the Government, the

 2   ITAR did not limit Defense Distributed—or any other entity—from “free[ly] . . .

 3   disseminat[ing] the computer files at issue domestically in public or private forums,” including

 4   within Plaintiffs’ borders. Def. Distributed, 121 F. Supp. 3d at 695. Plaintiffs therefore cannot

 5   plausibly assert that the Government’s “deregulation” has affected—let alone seriously

 6   jeopardized—their ability to protect their interests. See Pls.’ Mot. at 8; Am. Compl. ¶ 17.

 7            Moreover, separate laws aimed at domestic conduct continue to address domestic public

 8   safety concerns. It remains that case that any person who might obtain the necessary

 9   equipment and materials, download the files from Defense Distributed’s website, properly

10   construct an operable firearm, and render the firearm undetectable would be engaging in an

11   action forbidden by federal law. See 18 U.S.C. § 922(p)(1). Thus, Plaintiffs cannot establish

12   that the challenged actions, which concern whether an item must be regulated for export from

13   the United States, restrict their ability or authority to protect public safety in their states. See

14   Clapper, 568 U.S. at 409.

15            Plaintiffs fare no better in invoking their alleged proprietary or quasi-sovereign

16   interests. Pls.’ Mot. at 8-9; Am. Compl. ¶¶ 15-18. According to Plaintiffs, they have suffered

17   proprietary injury insofar as “[t]he deregulation . . . make[s] state, county, and municipal jails

18   and prisons more dangerous for guards and inmates.” Pls’ Mot. at 8. As an initial matter, they

19   offer no support that such an injury is properly asserted under the doctrine of proprietary

20   interests rather than as parens patriae. Pennsylvania v. Kleppe, 533 F.2d 668, 671 (D.C. Cir.

21   1976) (“The alleged injuries to the state’s economy and the health, safety, and welfare of its

22   people clearly implicate the parens patriae rather than the proprietary interest of the state.”).8

23   But even if such interests were “proprietary,” Plaintiffs have failed to demonstrate that any

24   harm based on the possibility of 3D-printed guns infiltrating prisons and injuring persons is

25
         8
26          The cases cited by Plaintiffs, see Pls.’ Mot. at 8 n.29, do not involve jails or prisons but instead discuss a
     state as land owner or “participa[nt] in a business venture,” Alfred L. Snapp & Son, Inc. v. Puerto Rico, 458 U.S.
     592, 601 (1982); as operator of a public university, Washington v. Trump, 847 F.3d 1151, 1159 (9th Cir. 2017);
27
     and licensing activities, Texas v. United States, 787 F.3d 733, 748 (5th Cir. 2015).
     Opposition to Motion for Preliminary Injunction
                                                                                              United States Department of Justice
     (No. 2:18-cv-1115-RSL) – 15                                                         Civil Division, Federal Programs Branch
                                                                                                      20 Massachusetts Ave. NW
                                                                                                          Washington, DC 20530
                                                                                                                    202-305-8648

                                                   WASHSTATEB008766
     Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 338 of 680


             Case 2:18-cv-01115-RSL Document 64 Filed 08/15/18 Page 17 of 26




 1    imminent and concrete and would not be prevented by domestic laws regulating undetectable

 2    firearms. See Aziz v. Trump, 231 F. Supp. 3d 23, 33 (E.D. Va. 2017) (state seeking to assert

 3    injury to its proprietary interest is “subject to the same law of standing as any other party in

 4    federal court”). Compare Washington v. Trump, 847 F.3d 1151, 1159 (9th Cir. 2017)

 5    (supporting allegations of proprietary injury by identifying individuals prevented from

 6    attending, teaching at, or participating in the educational mission of state schools), cert. denied

 7    sub. nom, Golden v. Washington, 138 S. Ct. 448 (2017).

 8            Plaintiffs’ assertions about their quasi-sovereign interests unquestionably sound in the

 9    doctrine of parens patriae. See Pls.’ Mot. at 8-9; see also Washington v. Chimei Innolux Corp.,

10    659 F.3d 842, 847 (9th Cir. 2011) (explaining that the “doctrine of parens patriae allows a

11    sovereign to bring suit on behalf of its citizens when the sovereign alleges injury to a

12    sufficiently substantial segment of its population, articulates an interest apart from the interests

13    of particular private parties, and expresses a quasisovereign interest”). But to the extent

14    Plaintiffs seek to vindicate the interests of private citizens, see Pls.’ Mot. at 8-9; Am. Compl.

15    ¶ 16 (referring to need to “[e]nsur[e] the safety of their residents”), they fail to create any

16    “actual controversy between the State[s] and the defendant[s],” Alfred L. Snapp & Son, Inc. v.

17    Puerto Rico, 458 U.S. 592, 602 (1982), and so lack standing as parens patriae. See also

18    Oregon v. Legal Servs. Corp., 552 F.3d 965, 974 (9th Cir. 2009) (allowing a state to “bring suit

19    on behalf of its citizens solely by virtue of its interest that its citizens benefit from voluntary

20    federal grants” would “make the parens patriae doctrine ‘too vague to survive the standing

21    requirements of Art. III.” (citation omitted)). It is also well established that a state “does not

22    have standing as parens patriae to bring an action against the Federal government.” Sierra

23    Forest Legacy v. Sherman, 646 F.3d 1161, 1178 (9th Cir. 2011) (citation omitted); see also

24    Massachusetts v. Mellon, 262 U.S. 447, 485-86 (1923); Citizens Against Ruining the Env’t v.

25    EPA, 535 F.3d 670, 676 (7th Cir. 2008).

26            B.      Plaintiffs Lack Prudential Standing.

27            Plaintiffs fail to satisfy prudential requirements of standing as well. “The APA imposes
      Opposition to Motion for Preliminary Injunction
                                                                                   United States Department of Justice
      (No. 2:18-cv-1115-RSL) – 16                                             Civil Division, Federal Programs Branch
                                                                                           20 Massachusetts Ave. NW
                                                                                               Washington, DC 20530
                                                                                                         202-305-8648

                                             WASHSTATEB008767
     Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 339 of 680


             Case 2:18-cv-01115-RSL Document 64 Filed 08/15/18 Page 18 of 26




1    ‘a prudential standing requirement in addition to the requirement, imposed by Article III of the

2    Constitution, that the plaintiff have suffered an injury in fact.’” Havasupai Tribe v. Provencio,

3    876 F.3d 1242, 1253 (9th Cir. 2017) (citation omitted). Prudential standing requires that an

4    interest asserted by a plaintiff be “arguably within the zone of interests to be protected or

5    regulated by the statute that he says was violated.” Id. (citation omitted); see also Ashley Creek

6    Phosphate Co. v. Norton, 420 F.3d 934, 939 (9th Cir. 2005) (“The prudential standing analysis

7    examines whether ‘a particular plaintiff has been granted a right to sue by the statute under

8    which he or she brings suit.’” (citation omitted)). While the zone of interests test is not

9    “demanding,” it nevertheless forecloses suit “when a plaintiff’s ‘interests are so marginally

10   related to or inconsistent with the purposes implicit in the statute that it cannot reasonably be

11   assumed that Congress intended to permit the suit.’” Match–E–Be–Nash–She–Wish Band of

12   Pottawatomi Indians v. Patchak, 567 U.S. 209, 225 (2012).

13            Here, Plaintiffs do not fall within the zone of interests protected by the AECA,

14   particularly with respect to the provision on which they rely. See Bennett v. Spear, 520 U.S.

15   154, 175-76 (1997) (emphasizing that zone of interests test is applied in the context of “the

16   particular provision of law upon which the plaintiff relies”). The AECA “is designed to protect

17   against the national security threat created by the unrestricted flow of military information

18   abroad.” United States v. Posey, 864 F.2d 1487, 1495 (9th Cir. 1989); accord United States v.

19   Chi Mak, 683 F.3d 1126, 1134 (9th Cir. 2012) (AECA “was intended to authorize the President

20   to control the import and export of defense articles and defense services in ‘furtherance of

21   world peace and the security and foreign policy of the United States.’” (quoting 22 U.S.C.

22   § 2778(a)(1))); see also Am. Compl. ¶ 27 (acknowledging that “[t]he purpose of the AECA is

23   to reduce the international trade in arms and avoid destabilizing effects abroad through arms

24   exports”).9 In this context Congress enacted 22 U.S.C. § 2778(f)(1), which provides that “[t]he

25        9
            Plaintiffs’ attempt to characterize the AECA as designed to protect “domestic security” rather than “national
26   security” is unavailing. See Pls.’ Mot. at 9. By Plaintiffs’ reasoning, any national security determination made by
     the Government would be subject to second-guessing by Plaintiffs because it affects their residents. Yet they offer
     no authority to support such a position. See id.; cf. Hamdi v. Rumsfeld, 542 U.S. 507, 580 (2004) (Thomas, J.,
27
     dissenting) (“The national security . . . is the primary responsibility and purpose of the Federal Government.”).
     Opposition to Motion for Preliminary Injunction
                                                                                            United States Department of Justice
     (No. 2:18-cv-1115-RSL) – 17                                                       Civil Division, Federal Programs Branch
                                                                                                    20 Massachusetts Ave. NW
                                                                                                        Washington, DC 20530
                                                                                                                  202-305-8648

                                                 WASHSTATEB008768
     Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 340 of 680


            Case 2:18-cv-01115-RSL Document 64 Filed 08/15/18 Page 19 of 26




1    President may not remove any item from the Munitions List until 30 days after the date on

2    which the President has provided notice of the proposed removal to” certain congressional

3    committees. As the legislative history makes clear, Congress enacted this provision in response

4    to “legitimate industry concerns” and cautioned the Executive Branch to “avoid unnecessary

5    export regulation.” H.R. Rep. No. 97-58, at 21-22 (1981). Thus Plaintiffs—who neither

6    exercise congressional oversight of the Department nor function as would-be exporters, and

7    whose alleged harms concern purely domestic, non-military matters, fail to meet the zone of

8    interests test. Cf. People ex rel. Hartigan v. Cheney, 726 F. Supp. 219, 227 (C.D. Ill. 1989)

9    (Illinois not within zone of interest of the Base Closure and Realignment Act, because, as here,

10   the state “is not the subject of the Secretary’s action” and “states have no constitutional or

11   statutory role in federal military policy”).

12          C.      Plaintiffs’ APA Claims Are Meritless.

13                  1.     The Department’s Actions Accord With Its Delegated Authority.

14          Plaintiffs cannot establish likely success on the merits of any of their claims. First,

15   Plaintiffs claim that the Government has failed to comply with the AECA’s 30-day notice

16   requirement to Congress. See Pls.’ Mot. at 11-12; see also id. at 13-14 (challenging

17   Department’s reliance on 22 C.F.R. § 126.2); Am. Compl. ¶¶ 220-22, 231. But Plaintiffs again

18   betray their misunderstanding of the governing law. The statutory provision they invoke

19   provides that “the President may not remove any item from the Munitions List until 30 days

20   after the date on which the President has provided notice of the proposed removal” to the

21   appropriate congressional committees. 22 U.S.C. § 2778(f)(1) (emphases added). Pursuant to

22   the plain text of the AECA, an “item” refers to the USML’s categories or subcategories—e.g.,

23   “Fully automatic firearms to .50 caliber inclusive (12.7 mm),” 22 C.F.R. § 121.1—and not

24   specific articles or commodities related thereto. 22 U.S.C. § 2778(a)(1) (“The President is

25   authorized to designate those items which shall be considered as defense articles and defense

26   services for the purposes of this section and to promulgate regulations for the import and export

27   of such articles and services. The items so designated shall constitute the United States
     Opposition to Motion for Preliminary Injunction
                                                                                United States Department of Justice
     (No. 2:18-cv-1115-RSL) – 18                                           Civil Division, Federal Programs Branch
                                                                                        20 Massachusetts Ave. NW
                                                                                            Washington, DC 20530
                                                                                                      202-305-8648

                                            WASHSTATEB008769
     Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 341 of 680


             Case 2:18-cv-01115-RSL Document 64 Filed 08/15/18 Page 20 of 26




 1    Munitions List.”); see Def. Distributed, 121 F. Supp. 3d at 687 (“The Munitions List ‘is not a

 2    compendium of specific controlled items,’ rather it is a ‘series of categories describing the

 3    kinds of items’ qualifying as ‘defense articles.’” (quoting United States v. Zhen Zhou Wu, 711

 4    F.3d 1, 12 (1st Cir. 2013))). Thus, the Department’s settlement agreement did not affect any

 5    “item” of the USML. The Department’s settlement regarding the files at issue in Defense

 6    Distributed does not implicate the 30-day notice requirement of 22 U.S.C. § 2778(f)(1).

 7           To the extent the Court finds the AECA’s reference to “item” or “remove” to be

 8    ambiguous, the Department’s interpretation of these terms is entitled to at least Skidmore

 9    deference. Under Skidmore, a court must defer to an agency’s interpretation provided it is

10    “persuasive and reasonable,” considering “‘the thoroughness evident in its consideration, the

11    validity of its reasoning, [and] its consistency with earlier and later pronouncements.’” Fox

12    Television Stations, Inc. v. Aereokiller, LLC, 851 F.3d 1002, 1013 (9th Cir. 2017) (quoting

13    United States v. Mead Corp., 533 U.S. 218, 228 (2001))). The Department has consistently

14    held the view since at least 2011 that only the permanent removal of items, i.e., the categories

15    or subcategories of the USML, implicate the 30-day notice requirement. See Heidema Decl.

16    ¶¶ 9, 30, 32. Further, the Department’s position accords with both the AECA’s text and the

17    original purpose of 22 U.S.C. § 2778(f)(1), which was to encourage the Executive Branch to

18    remove items from the USML. See H.R. Rep. No. 97-58, at 22 (“[T]he committee expects the

19    executive branch will avoid unnecessary export regulation . . . .”). Additionally, Congress has

20    been aware of the Department’s interpretation and yet has not addressed it in amendments to

21    the AECA. See Pub. L. No. 113-296, 128 Stat. 4075 (2014); Heidema Decl. ¶ 9. “These

22    circumstances provide further evidence—if more is needed—that Congress intended the

23    Agency’s interpretation, or at least understood the interpretation as statutorily permissible.”

24    Fox Television Stations, 851 F.3d at 1014 (quoting Barnhart v. Walton, 535 U.S. 212, 220

25    (2002)).

26           To the extent the Court concludes that notice to Congress was required under 22 U.S.C.

27    § 2278(f)(1), Defendants request that the Court simply extend the TRO for an additional 45
      Opposition to Motion for Preliminary Injunction
                                                                                 United States Department of Justice
      (No. 2:18-cv-1115-RSL) – 19                                           Civil Division, Federal Programs Branch
                                                                                         20 Massachusetts Ave. NW
                                                                                             Washington, DC 20530
                                                                                                       202-305-8648

                                            WASHSTATEB008770
     Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 342 of 680


            Case 2:18-cv-01115-RSL Document 64 Filed 08/15/18 Page 21 of 26




1    days so that the State Department can consider providing the notice to Congress—rather than

2    entering the more sweeping preliminary injunction that Plaintiffs seek.

3           Similarly, Plaintiffs’ misreading of 22 C.F.R. § 126.2 is fatal to their argument that the

4    Department has “[m]isuse[d]” the temporary modification regulation. See Pls.’ Mot. at 13-14.

5    That regulation, by definition, effectuates only a “temporary” modification, and thus does not

6    constitute a “removal” such that a 30-day notice is required. See 22 C.F.R. § 126.2. Nor can

7    Plaintiffs cast doubt on the reasonableness of the Department’s interpretation of § 126.2 by

8    claiming that its national security determination “is not the sort of emergency stopgap measure

9    contemplated by 22 C.F.R. § 126.2.” Pls.’ Mot. at 14. It is well established that an agency is

10   entitled to “substantial deference” in interpreting its regulations. E.g., Lezama-Garcia v.

11   Holder, 666 F.3d 518, 525 (9th Cir. 2011). And Plaintiffs’ purported national security

12   pronouncements, see Pls.’ Mot. at 14; see also id. at 18, offer no basis to challenge the

13   Department’s findings in this regard. E.g., United States v. Hawkins, 249 F.3d 867, 873 n.2

14   (9th Cir. 2001) (“[C]ourts have long recognized that the Judicial Branch should defer to

15   decisions of the Executive Branch that relate to national security.”).

16          Plaintiffs also cannot state a claim related to Executive Order 13637, pursuant to which

17   designations or changes in designations “of items or categories of items that shall be considered

18   as defense articles and defense services subject to export control under section 38 (22 U.S.C.

19   § 2778) shall have the concurrence of the Secretary of Defense.” Exec. Order No. 13637

20   § 1(n)(i). See Pls.’ Mot. at 13; Am. Compl. ¶¶ 221-22, 231, 246. Again, the Department has

21   not changed the designations “of items or categories of items.” Further, Plaintiffs’ argument

22   fails because the Executive Order creates no rights for Plaintiffs to enforce. Exec. Order No.

23   13637 § 6(c); cf. Defenders of Wildlife v. Jackson, 791 F. Supp. 2d 96, 120 (D.D.C. 2011)

24   (Exec. Order No. 13186). Most importantly, as stated in the Commerce NPRM, “[t]he changes

25   described in this proposed rule and in the State Department’s companion proposed rule on

26   Categories I, II, and III of the USML are based on a review of those categories by the

27   Department of Defense, which worked with the Departments of State and Commerce in
     Opposition to Motion for Preliminary Injunction
                                                                                   United States Department of Justice
     (No. 2:18-cv-1115-RSL) – 20                                              Civil Division, Federal Programs Branch
                                                                                           20 Massachusetts Ave. NW
                                                                                               Washington, DC 20530
                                                                                                         202-305-8648

                                           WASHSTATEB008771
     Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 343 of 680


               Case 2:18-cv-01115-RSL Document 64 Filed 08/15/18 Page 22 of 26




 1    preparing the amendments.” 83 Fed. Reg. at 24,166; see also Heidema Decl. ¶ 31 (discussing

 2    concurrence specific as to subject files).

 3             The Court should also reject Plaintiffs’ argument that the Department, in settling

 4    Defense Distributed, engaged in an “unlawful attempt to abrogate state and federal law.” Pls.’

 5    Mot. at 14-15; Am. Compl. ¶¶ 227, 233, 239. Specifically, Plaintiffs claim that the temporary

 6    modification, which “permits any United States person” to use the subject files, “conflicts with

 7    many of the States’ respective laws regulating firearms,” as well as provisions of the Gun

 8    Control Act, 18 U.S.C. § 922(g), (x). Pls.’ Mot. at 14. Yet the Government does not suggest,

 9    and has never suggested, that the settlement agreement conflicts with or otherwise preempts

10    such laws. To the contrary, the Department has consistently emphasized that its actions are

11    taken only pursuant to its authority to regulate the United States’ system of export controls, not

12    domestic activity. See Def. Distributed, 121 F. Supp. 3d at 695. The provisions of the Gun

13    Control Act cited by Plaintiffs remain in force, as do the protections for state law legislated by

14    Congress in the Gun Control Act. See 18 U.S.C. § 927. Thus, the laws invoked by Plaintiffs

15    remain unaffected by the settlement agreement, and there is no basis to substitute Plaintiffs’

16    understanding of the agreement for the far more reasonable interpretation of the Government.10

17                      2.     The Department’s Actions Were Not Arbitrary And Capricious.

18             Finally, Plaintiffs claim that the Department’s actions were arbitrary and capricious

19    because they constitute an unexplained reversal of the agency’s prior position concerning

20    whether the subject files are ITAR controlled. See Pls.’ Mot. at 15-17; Am. Compl. ¶¶ 238-39.

21    Insofar as Plaintiffs challenge the Government’s litigation strategy in Defense Distributed or its

22    decision to enter into a settlement to resolve that litigation, such decisions are committed to

23    agency discretion by law and thus not subject to judicial review, 5 U.S.C. § 701(a)(2). See

24    Heckler v. Chaney, 470 U.S. 821 (1985); Exec. Bus. Media, Inc. v. U.S. Dep’t of Def., 3 F.3d

25
          10
26           Similarly, the Court should not accept Plaintiffs’ accusations of deliberate efforts by the Government to
      circumvent the law, Pls.’ Mot. at 14; see also id.at 4 (suggesting the Government settled “covert[ly]”). United
      States v. Boyce, 38 F. Supp. 3d 1135, 1151 (C.D. Cal. 2014), aff’d, 683 F. App’x 654 (9th Cir. 2017)
27
      (“Government officials are presumed to carry out their duties in good faith.”).
      Opposition to Motion for Preliminary Injunction
                                                                                             United States Department of Justice
      (No. 2:18-cv-1115-RSL) – 21                                                       Civil Division, Federal Programs Branch
                                                                                                     20 Massachusetts Ave. NW
                                                                                                         Washington, DC 20530
                                                                                                                   202-305-8648

                                                   WASHSTATEB008772
     Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 344 of 680


             Case 2:18-cv-01115-RSL Document 64 Filed 08/15/18 Page 23 of 26




 1   759, 761 (4th Cir. 1993) (“[T]he Attorney General has broad discretion and even plenary

 2   authority to control litigation under 28 U.S.C. 516 and 519, and [] such decisions are not

 3   judicially reviewable.”); accord United States v. Carpenter, 526 F.3d 1237, 1241-42 (9th Cir.

 4   2008) (recognizing Attorney General’s plenary discretion to settle litigation, but noting that in

 5   cases—unlike this one—where plaintiffs allege that Attorney General has “exceeded [his] legal

 6   authority,” such claims are reviewable).11

 7            Moreover, as the relevant NPRMs indicate, the Department has concluded that ITAR

 8   control of such technical data is not warranted. See generally 83 Fed. Reg. 24,198; 83 Fed.

 9   Reg. at 24,166. These NPRMs have not been withdrawn and remain the official position of the

10   Government.12 Cf. Pennzoil Co. v. Dep’t of Energy, 680 F.2d 156, 171 (Temp. Emer. Ct. App.

11   1982). Further, the rationale for this determination is provided in the Commerce NPRM, which

12   explains that the “review was focused on identifying the types of articles that are now

13   controlled on the USML that are either (i) inherently military and otherwise warrant control on

14   the USML or (ii) if of a type common to non-military firearms applications, possess parameters

15   or characteristics that provide a critical military or intelligence advantage to the United States,

16   and are almost exclusively available from the United States.” 83 Fed. Reg. at 24,166 (“Thus,

17   the scope of the items described in this proposed rule is essentially commercial items widely

18   available in retail outlets and less sensitive military items.”). This case is only about the

19   determination of the Government that the technical data at issue would not give a military or

20   intelligence advantage and is therefore not properly subject to export controls. Only those

21   weapons of a type that is inherently military or that is not otherwise widely available for

22   commercial sale are properly subject to such controls. The Government has not made any

23   determination that 3D-printed guns should not be regulated domestically, and indeed the

24   Government intends to apply those authorities that regulate such firearms and supports

25       11
            Plaintiffs contend that in accepting the settlement agreement, Defendants agreed to exceed their legal
26   authority. As explained in the balance of this memorandum, that is not accurate.
         12
            Further, Plaintiffs cite no authority for the proposition that the APA requires the Department to release
     “reports, studies, or analyses” in support of its decision regarding a temporary modification pending a larger
27
     rulemaking effort. See Pls.’ Mot. at 16.
     Opposition to Motion for Preliminary Injunction
                                                                                             United States Department of Justice
     (No. 2:18-cv-1115-RSL) – 22                                                        Civil Division, Federal Programs Branch
                                                                                                     20 Massachusetts Ave. NW
                                                                                                         Washington, DC 20530
                                                                                                                   202-305-8648

                                                  WASHSTATEB008773
     Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 345 of 680


             Case 2:18-cv-01115-RSL Document 64 Filed 08/15/18 Page 24 of 26




 1    Plaintiffs’ efforts to do so as well.

 2
      III.    The Balance of Equities And The Public Interest Weigh Against Entry Of A
 3            Preliminary Injunction
 4            Finally, Plaintiffs cannot show the balance of equities and public interest factors—
 5    which are merged when the Government is a party, Drakes Bay Oyster Co. v. Jewell, 747 F.3d
 6    1073, 1092 (9th Cir. 2014)—tips sharply in their favor, particularly given the mandatory
 7    injunction they seek. First, because the Department has no authority to restrict U.S. persons
 8    from sharing these files with other U.S. persons within the United States, the harms identified
 9    by Plaintiffs cannot be prevented by an injunction in this case. See Def. Distributed, 121 F.
10    Supp. 3d at 687 (files previously available on Defense Distributed’s website). Moreover, the
11    public interest is not served by restraining the ability of the Executive Branch to exercise its
12    discretion to determine whether harm to national security requires export controls on particular
13    items. Cf. Virginian Ry. Co. v. Sys. Fed’n No. 40, 300 U.S. 515, 552 (1937) (statutory scheme
14    of Congress “is in itself a declaration of public interest and policy which should be persuasive”
15    to courts).
16            Further, the Government notes that the possibility of manufacturing small-caliber
17    firearms from a 3D-printing process has been publicly discussed since 2013. Heidema Decl.
18    ¶ 26 n.5. Yet Plaintiffs allege no efforts on their part to enact additional legislation regarding
19    the manufacture of such firearms, see Am. Compl. ¶¶ 68-217, and not a single Plaintiff
20    submitted comments in response to the NPRMs, Heidema Decl. ¶ 23. This further
21    demonstrates that the balance of equities weighs in Defendants’ favor.
22                                              CONCLUSION
23            For the foregoing reasons, the motion for a preliminary injunction should be denied.

24    Dated: August 15, 2018                         Respectfully submitted,
25
                                                     CHAD A. READLER
26                                                   Acting Assistant Attorney General

27                                                ANNETTE L. HAYES
      Opposition to Motion for Preliminary Injunction
                                                                       United States Department of Justice
      (No. 2:18-cv-1115-RSL) – 23                                 Civil Division, Federal Programs Branch
                                                                                       20 Massachusetts Ave. NW
                                                                                          Washington, DC 20530
                                                                                                  202-305-8648

                                              WASHSTATEB008774
     Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 346 of 680


            Case 2:18-cv-01115-RSL Document 64 Filed 08/15/18 Page 25 of 26



                                                 Acting United States Attorney
 1
                                                 KERRY KEEFE
 2
                                                 Civil Chief
 3
                                                 JOHN R. GRIFFITHS
 4                                               Director, Federal Programs Branch
 5                                               ANTHONY J. COPPOLINO
 6                                               Deputy Director, Federal Programs Branch

 7                                               /s/ Steven A. Myers
                                                 STEVEN A. MYERS
 8                                               ERIC J. SOSKIN
                                                 STUART J. ROBINSON
 9                                               Attorneys
10                                               U.S. Department of Justice
                                                 Civil Division, Federal Programs Branch
11                                               20 Massachusetts Ave. NW
                                                 Washington, D.C. 20530
12                                               (202) 305-8648 (telephone)
                                                 (202) 616-8460 (facsimile)
13                                               steven.a.myers@usdoj.gov
14
                                                 Attorneys for Federal Defendants
15

16

17

18

19
20

21

22
23
24

25
26

27
      Opposition to Motion for Preliminary Injunction
                                                                           United States Department of Justice
      (No. 2:18-cv-1115-RSL) – 24                                     Civil Division, Federal Programs Branch
                                                                                   20 Massachusetts Ave. NW
                                                                                       Washington, DC 20530
                                                                                                 202-305-8648

                                         WASHSTATEB008775
     Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 347 of 680


           Case 2:18-cv-01115-RSL Document 64 Filed 08/15/18 Page 26 of 26




 1                                  CERTIFICATE OF SERVICE

 2          I hereby certify that on August 15, 2018, I electronically filed the foregoing brief using

 3   the Court’s CM/ECF system, causing a notice of filing to be served upon all counsel of record.

 4
     Dated: August 15, 2018                              /s/ Steven A. Myers
 5                                                       Steven A. Myers
 6
 7
 8

 9

10

11

12

13

14
15

16

17

18

19
20

21

22
23
24

25
26

27
     Opposition to Motion for Preliminary Injunction
                                                                              United States Department of Justice
     (No. 2:18-cv-1115-RSL) – 25                                         Civil Division, Federal Programs Branch
                                                                                      20 Massachusetts Ave. NW
                                                                                          Washington, DC 20530
                                                                                                    202-305-8648

                                          WASHSTATEB008776
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 348 of 680




 Case 2:18-cv-01115-RSL Document 64-1 Filed 08/15/18 Page 1 of 24




                          EXHIBIT 1




                           WASHSTATEB008777
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 349 of 680


     Case 2:18-cv-01115-RSL Document 64-1 Filed 08/15/18 Page 2 of 24




                             WASHSTATEB008778
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 350 of 680


     Case 2:18-cv-01115-RSL Document 64-1 Filed 08/15/18 Page 3 of 24




                             WASHSTATEB008779
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 351 of 680


     Case 2:18-cv-01115-RSL Document 64-1 Filed 08/15/18 Page 4 of 24




                             WASHSTATEB008780
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 352 of 680


     Case 2:18-cv-01115-RSL Document 64-1 Filed 08/15/18 Page 5 of 24




                             WASHSTATEB008781
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 353 of 680


     Case 2:18-cv-01115-RSL Document 64-1 Filed 08/15/18 Page 6 of 24




                             WASHSTATEB008782
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 354 of 680


     Case 2:18-cv-01115-RSL Document 64-1 Filed 08/15/18 Page 7 of 24




                             WASHSTATEB008783
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 355 of 680


     Case 2:18-cv-01115-RSL Document 64-1 Filed 08/15/18 Page 8 of 24




                             WASHSTATEB008784
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 356 of 680


     Case 2:18-cv-01115-RSL Document 64-1 Filed 08/15/18 Page 9 of 24




                             WASHSTATEB008785
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 357 of 680


    Case 2:18-cv-01115-RSL Document 64-1 Filed 08/15/18 Page 10 of 24




                             WASHSTATEB008786
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 358 of 680


    Case 2:18-cv-01115-RSL Document 64-1 Filed 08/15/18 Page 11 of 24




                             WASHSTATEB008787
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 359 of 680


    Case 2:18-cv-01115-RSL Document 64-1 Filed 08/15/18 Page 12 of 24




                             WASHSTATEB008788
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 360 of 680


    Case 2:18-cv-01115-RSL Document 64-1 Filed 08/15/18 Page 13 of 24




                             WASHSTATEB008789
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 361 of 680


    Case 2:18-cv-01115-RSL Document 64-1 Filed 08/15/18 Page 14 of 24




                             WASHSTATEB008790
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 362 of 680


    Case 2:18-cv-01115-RSL Document 64-1 Filed 08/15/18 Page 15 of 24




                             WASHSTATEB008791
  Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 363 of 680

Case 2:18-cv-01115-RSL Document 64-1 Filed 08/15/18 Page 16 of 24




         Exhibit A



                              WASHSTATEB008792
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 364 of 680


    Case 2:18-cv-01115-RSL Document 64-1 Filed 08/15/18 Page 17 of 24




                             WASHSTATEB008793
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 365 of 680


    Case 2:18-cv-01115-RSL Document 64-1 Filed 08/15/18 Page 18 of 24




                             WASHSTATEB008794
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 366 of 680


    Case 2:18-cv-01115-RSL Document 64-1 Filed 08/15/18 Page 19 of 24




                             WASHSTATEB008795
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 367 of 680


    Case 2:18-cv-01115-RSL Document 64-1 Filed 08/15/18 Page 20 of 24




                             WASHSTATEB008796
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 368 of 680


    Case 2:18-cv-01115-RSL Document 64-1 Filed 08/15/18 Page 21 of 24




                             WASHSTATEB008797
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 369 of 680


    Case 2:18-cv-01115-RSL Document 64-1 Filed 08/15/18 Page 22 of 24




                             WASHSTATEB008798
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 370 of 680


    Case 2:18-cv-01115-RSL Document 64-1 Filed 08/15/18 Page 23 of 24




                             WASHSTATEB008799
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 371 of 680

   Case 2:18-cv-01115-RSL Document 64-1 Filed 08/15/18 Page 24 of 24




                            WASHSTATEB008800
       Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 372 of 680




From:                  Fabry, Steven F
Sent:                  Wed, 29 Aug 2018 19:06:32 -0400
To:                    Rogers, Shana A
Subject:               FW: Package S/ES 201822013 Update on 3D Printing – Defense Distributed (DD)
has been resubmitted
Attachments:           (R_471189) 20180829 IM to S (4).docx, (S_470021) Tab 1 - 64 - State PI Opp.pdf




Official - SBU
UNCLASSIFIED

From: PM-Staffers Mailbox
Sent: Wednesday, August 29, 2018 6:57 PM
To: Hart, Robert L; Heidema, Sarah J; Miller, Michael F
Cc: Carter, Rachel; PM-CPA-DL; String, Marik A; Davidson-Hood, Simon; Fabry, Steven F; PM-Staffers
Mailbox
Subject: FW: Package S/ES 201822013 Update on 3D Printing – Defense Distributed (DD) has been
resubmitted

Package resubmitted. Everest versions attached.

Samantha Sison
PM/FO SharePoint
X70561

From: EverestMail
Sent: Wednesday, August 29, 2018 6:53 PM
To: SES-Line_Only
Cc: Everest_PM; Everest_H
Subject: Package S/ES 201822013 Update on 3D Printing – Defense Distributed (DD) has been
resubmitted

A PM Package has been resubmitted.

CLASSIFICATION: U – Unclassified
FOR: S
ORGANIZATION: PM
CO-DRAFTER BUREAU: H
COPY TO:
SUBJECT: Update on 3D Printing – Defense Distributed (DD)
REQUESTED ACTION: Information Memo
CLEARANCES:
DUE DATE: 29-Aug-2018 03:00:00 PM
EVENT DATE:




                                           WASHSTATEB008801
     Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 373 of 680




NOTES: Per deps: this memo has plenty of background S already knows about the 3D gun
issue. Please be more clear about the implications for the Department and what our next steps
and plan of action are.
DESCRIPTION: Update on 3D Printing – Defense Distributed (DD)

CREATED BY: PM

LINK: 201822013 Package

Please note that this link will expire 2 weeks after the e-mail is sent, for security reasons. If this
link is expired, please use the Advanced Search to find the package by typing in the S/ES ID
number.

Official - SBU
UNCLASSIFIED




                                          WASHSTATEB008802
     Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 374 of 680


             Case 2:18-cv-01115-RSL Document 64 Filed 08/15/18 Page 1 of 26




 1                                                                 The Honorable Robert S. Lasnik

 2

 3
 4

 5
 6
 7                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 8                                     AT SEATTLE
 9                                                     )
     STATE OF WASHINGTON, et al.,                      )   No. 2:18-cv-1115-RSL
10                                                     )
        Plaintiffs,                                    )   FEDERAL DEFENDANTS’
11                            v.                       )   BRIEF IN OPPOSITION TO
                                                       )   PLAINTIFFS’ MOTION FOR
12   UNITED STATES DEPARTMENT OF                       )   PRELIMINARY INJUNCTION
     STATE, et al.,                                    )
13                                                     )   NOTED FOR: August 21, 2018
        Defendants.                                    )
14                                                     )
15

16

17

18

19
20

21

22
23
24

25
26

27
     Opposition to Motion for Preliminary Injunction
                                                                            United States Department of Justice
     (No. 2:18-cv-1115-RSL) – i                                        Civil Division, Federal Programs Branch
                                                                                    20 Massachusetts Ave. NW
                                                                                        Washington, DC 20530
                                                                                                  202-305-8648

                                         WASHSTATEB008806
     Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 375 of 680


             Case 2:18-cv-01115-RSL Document 64 Filed 08/15/18 Page 2 of 26




 1                                              INTRODUCTION

 2           The manufacture or possession of plastic guns that are undetectable is a serious federal
 3   crime, punishable by up to five years in prison. Among other statutes, the Undetectable
 4   Firearms Act prohibits the manufacture, possession, sale, import, or transfer of undetectable
 5   firearms. See 18 U.S.C. § 922(p). The Department of Justice, among other agencies, enforces
 6   that prohibition, and will continue to do so vigorously. Neither those enforcement efforts nor
 7   the prohibition itself is affected in any way by the actions challenged in this case.
 8           This case is not about the regulation of U.S. persons who wish to utilize a 3D printer to
 9   manufacture their own small-caliber firearms. Rather, this case concerns the Department of
10   State’s delegated authority to control the export of defense articles and services, or technical
11   data related thereto, that raise military or intelligence concerns. The Department is tasked with
12   determining what technology and weaponry provides a critical military or intelligence
13   advantage such that it should not be shipped without restriction from the United States to other
14   countries (or otherwise provided to foreigners), where, beyond the reach of U.S. law, it could
15   be used to threaten U.S. national security, foreign policy, or international peace and stability.
16   Domestic activities that do not involve providing access to foreign persons, by contrast, are left
17   to other federal agencies—and the states—to regulate.
18           In bringing their motion for a preliminary injunction, Plaintiffs misunderstand the
19   fundamental limit on the State Department’s authority. According to Plaintiffs, the
20   Government’s export-related determinations—specifically with respect to the export of
21   technical data developed by Defense Distributed—have jeopardized their ability to protect the
22   safety and health of their residents. But the domestic harms about which Plaintiffs are
23   allegedly concerned are not properly regulated by the Department under current law. Plaintiffs’
24   allegations of harm are not reasonably attributable to the Department’s regulation of exports,
25   but rather focus on the possibility that third parties will commit violations of the Undetectable
26   Firearms Act or other relevant laws that are not at issue in this case. Likewise, Plaintiffs have
27   failed to demonstrate that the facts and law clearly favor their position with respect to the
     Opposition to Motion for Preliminary Injunction
                                                                                 United States Department of Justice
     (No. 2:18-cv-1115-RSL) – 1                                             Civil Division, Federal Programs Branch
                                                                                             20 Massachusetts Ave. NW
                                                                                                Washington, DC 20530
                                                                                                        202-305-8648

                                               WASHSTATEB008807
     Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 376 of 680


             Case 2:18-cv-01115-RSL Document 64 Filed 08/15/18 Page 3 of 26




1    merits of their claims, or that it is in the public interest for the Court to second-guess the

2    national security determinations of the Executive Branch.

3           Accordingly, Plaintiffs’ motion should be denied.

4                                             BACKGROUND

5    I.     Statutory And Regulatory Background

6           The Arms Export Control Act (“AECA”), 22 U.S.C. § 2751 et seq., authorizes the

7    President, “[i]n furtherance of world peace and the security and foreign policy of the United

8    States” to “control the import and the export of defense articles and defense services” and to

9    promulgate regulations accordingly. 22 U.S.C. § 2778(a)(1) (emphasis added). The President

10   has delegated this authority to the Department in relevant part, and the Department has

11   accordingly promulgated the International Traffic in Arms Regulations (“ITAR”), which are

12   administered by the Department’s Directorate of Defense Trade Controls (“DDTC”). See Exec.

13   Order No. 13637(n)(i), 78 Fed. Reg. 16,129 (Mar. 8, 2013); 22 C.F.R. §§ 120-130. At the heart

14   of the AECA is the United States Munitions List (“USML”), an extensive listing of materials

15   that constitute “defense articles and defense services” under the ITAR. See 22 C.F.R. Part 121.

16   As relevant here, Category I of the USML includes all firearms up to .50 caliber, and all

17   technical data directly related to such firearms. Id. § 121.1(I)(a), (i). Technical data is

18   information that “is required for the design, development, production, manufacture, assembly,

19   operation, repair, testing, maintenance or modification of defense articles.” Id. § 120.10(a)(1).

20   Section 2778 of the AECA authorizes the President (1) to designate those defense articles and

21   services to be included on the USML; (2) to require licenses for the export of items on the

22   USML; and (3) to promulgate regulations for the import and export of such items on the

23   USML. 22 U.S.C. § 2778.

24          The ITAR does not regulate any transfers of defense articles except those that constitute

25   “exports,” i.e., the transfer of defense articles abroad or to foreign persons, and “temporary

26   imports.” The ITAR’s definition of exports includes, in part (1) “[s]ending or taking of a

27   defense article out of the United States in any manner,” 22 C.F.R. § 120.17(a)(1); (2)
     Opposition to Motion for Preliminary Injunction
                                                                                  United States Department of Justice
     (No. 2:18-cv-1115-RSL) – 2                                              Civil Division, Federal Programs Branch
                                                                                          20 Massachusetts Ave. NW
                                                                                              Washington, DC 20530
                                                                                                        202-305-8648

                                            WASHSTATEB008808
     Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 377 of 680


                Case 2:18-cv-01115-RSL Document 64 Filed 08/15/18 Page 4 of 26




1    “[r]eleasing or otherwise transferring a defense article to an embassy or to any of its agencies or

2    subdivisions, such as a diplomatic mission or consulate, in the United States,” id.

3    § 120.17(a)(4); and (3) “[r]eleasing or otherwise transferring technical data to a foreign person

4    in the United States (a ‘deemed export’),” id. § 120.17(a)(2).

5               In certain cases where it is unclear whether a particular item is a defense article or

6    defense service, the Department makes a “commodity jurisdiction” (“CJ”) determination using

7    a procedure set forth in the ITAR. See id. § 120.4. Upon written request, DDTC will provide

8    applicants with a determination as to whether the item, service, or data is within the scope of

9    the ITAR. These assessments are made on a case-by-case basis through an inter-agency

10   process, evaluating whether the item, service, or data is covered by the USML, provides the

11   equivalent performance capabilities of a defense article on the USML, or has a critical military

12   or intelligence advantage. See id. § 120.4(d).

13              While the AECA and ITAR do not provide the State Department with authority to

14   prohibit the domestic manufacture or possession of 3D-printed guns, there are other federal

15   statutes that deal with this topic. Most significantly, the Undetectable Firearms Act bars the

16   manufacture, possession, sale, import, or transfer of undetectable firearms. See 18 U.S.C.

17   § 922(p); An Act to Extend the Undetectable Firearms Act of 1988 for 10 Years, Pub. L. No.

18   113-57, 127 Stat. 656 (2013). Under that statute, firearms manufactured or sold in the United

19   States must generally be capable of being detected by metal detectors and by x-ray machines.

20   See 18 U.S.C. § 922(p)(1). Those requirements are not in any way affected by the actions

21   challenged in this case, nor are the separate federal prohibitions on the possession of firearms

22   by felons, persons subject to restraining orders, or the mentally ill. See 18 U.S.C. § 922(g)(1)

23   (felons and certain state-law misdemeanants); id. § 922(g)(8) (court-issued restraining orders);

24   id. § 922(g)(4) (persons adjudicated as mentally ill). The Government continues to enforce

25   these laws in order to address domestic safety issues related to undetectable firearms. The

26   Department’s determination under the ITAR at issue here will not affect those enforcement

27   efforts.
     Opposition to Motion for Preliminary Injunction
                                                                                    United States Department of Justice
     (No. 2:18-cv-1115-RSL) – 3                                                Civil Division, Federal Programs Branch
                                                                                            20 Massachusetts Ave. NW
                                                                                                Washington, DC 20530
                                                                                                          202-305-8648

                                               WASHSTATEB008809
     Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 378 of 680


             Case 2:18-cv-01115-RSL Document 64 Filed 08/15/18 Page 5 of 26




 1   II.    The Government’s Settlement With Defense Distributed

 2          In 2012, Defense Distributed published on the Internet “privately generated technical

 3   data regarding a number of gun-related items.” Def. Distributed v. Dep’t of State, 121 F. Supp.

 4   3d 680, 687 (W.D. Tex. 2015). In May 2013, DDTC sent Defense Distributed a letter stating

 5   that Defense Distributed may have released ITAR-controlled technical data without the

 6   required authorization. See id. Defense Distributed removed the technical data and submitted a

 7   CJ request. Id. The company, however, and in conjunction with another non-profit, the Second

 8   Amendment Foundation, ultimately brought a lawsuit against, inter alia, the Department and

 9   DDTC, claiming that the requirement to obtain authorization prior to publishing the subject

10   files on its website violated plaintiffs’ rights under the First, Second, and Fifth Amendments

11   and exceeded the Department’s statutory authority. Id. at 688.

12          In August 2015, the U.S. District Court for the Western District of Texas denied

13   Defense Distributed’s motion for a preliminary injunction. Id. at 701. For purposes of the

14   preliminary injunction analysis, the district court considered the files to be subject to the

15   protection of the First Amendment. Id. at 691-92. Applying intermediate scrutiny, the court

16   concluded that “because the AECA and ITAR do not prohibit domestic communications” and

17   plaintiffs remained “free to disseminate the computer files at issue domestically,” they had not

18   shown a substantial likelihood of success on the merits. Id. at 695.

19          The Fifth Circuit affirmed in a split decision. See 838 F.3d 451 (5th Cir. 2016).

20   Focusing narrowly on the question of the non-merits requirements for preliminary relief, the

21   panel majority concluded that the “Department’s stated interest in preventing foreign nationals

22   . . . from obtaining technical data on how to produce weapons and weapon parts” outweighed

23   plaintiffs’ interest in their constitutional rights. Id. at 458-59. The panel majority “decline[d]

24   to address the merits” because plaintiffs’ failure to meet any single requirement for a

25   preliminary injunction would require affirmance of the district court. See id. at 456-58. A

26   dissent from the panel opinion did address the merits. See id. at 461 (Jones, J. dissenting).

27   “[F]or the benefit of the district court on remand,” the dissent set forth an analysis concluding
     Opposition to Motion for Preliminary Injunction
                                                                                 United States Department of Justice
     (No. 2:18-cv-1115-RSL) – 4                                             Civil Division, Federal Programs Branch
                                                                                         20 Massachusetts Ave. NW
                                                                                             Washington, DC 20530
                                                                                                       202-305-8648

                                            WASHSTATEB008810
     Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 379 of 680


              Case 2:18-cv-01115-RSL Document 64 Filed 08/15/18 Page 6 of 26




 1   that “the State Department’s application of its ‘export’ control regulations to this domestic

 2   Internet posting appears to violate the governing statute, represents an irrational interpretation

 3   of the regulations, and violates the First Amendment as a content-based regulation and a prior

 4   restraint.” Id. at 463-64.

 5            After plaintiffs’ petitions for rehearing en banc and for certiorari were denied, see 138

 6   S. Ct. 638 (2018); 865 F.3d 211 (5th Cir. 2017) (5 dissenting judges), proceedings resumed in

 7   district court. In April 2018, the Government moved to dismiss plaintiffs’ second amended

 8   complaint. See Def. Distributed, No. 1:15-cv-372-RP, Dkt. No. 92. Meanwhile, the district

 9   court ordered the parties to exchange written settlement demands, see id., Dkt. No. 88, thereby

10   initiating a process under which the parties were able to reach a settlement before briefing on

11   the motion to dismiss was complete, see id., Dkt. Nos. 93, 95.

12            Pursuant to the settlement and as relevant here, the Government agreed to the following:

13            (a)      Defendants’ commitment to draft and to fully pursue, to the extent
                       authorized by law (including the Administrative Procedure Act), the
14
                       publication in the Federal Register of a notice of proposed rulemaking and
15                     final rule, revising USML Category I to exclude the technical data that is
                       the subject of the Action.[1]
16
              (b)      Defendants’ announcement, while the above-referenced final rule is in
17                     development, of a temporary modification, consistent with the . . . (ITAR),
18                     22 C.F.R. § 126.2, of USML Category I to exclude the technical data that
                       is the subject of the Action. The announcement will appear on the DDTC
19                     website, www.pmddtc.state.gov, on or before July 27, 2018.[2]

20

21
          1
            See Section III, infra. At the time settlement negotiations began, the parties had long expected such a Notice
22   of Proposed Rulemaking (“NPRM”) to be issued. See 78 Fed. Reg. 22,740, 22,741 (April 16, 2013) (announcing
     that “[t]he Department intends to publish final rules implementing the revised USML categories and related ITAR
23   amendments periodically”). Reflecting nearly a decade of efforts to carry out a reform of export regulations and
     pursuant to a “comprehensive review” of the U.S. export control system, the Government has undertaken an
24   Export Control Reform Initiative (“ECRI”) that was proposed in April 2010, see Fact Sheet on the President’s
     Export Control Reform Initiative (Apr. 20, 2010), https://obamawhitehouse.archives.gov/the-press-office/fact-
25   sheet-presidents-export-control-reform-initiative, and facilitated by Executive Order No. 13637, 78 Fed. Reg.
     16,129 (Mar. 8, 2013). By January 20, 2017, this export reform process had been completed for USML categories
26   IV through XX.
          2
            Pursuant to 22 C.F.R. § 126.2, “[t]he Deputy Assistant Secretary for Defense Trade Controls may order the
     temporary suspension or modification of any or all of the regulations of this subchapter in the interest of the
27
     security and foreign policy of the United States.”
     Opposition to Motion for Preliminary Injunction
                                                                                            United States Department of Justice
     (No. 2:18-cv-1115-RSL) – 5                                                        Civil Division, Federal Programs Branch
                                                                                                    20 Massachusetts Ave. NW
                                                                                                        Washington, DC 20530
                                                                                                                  202-305-8648

                                                  WASHSTATEB008811
     Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 380 of 680


             Case 2:18-cv-01115-RSL Document 64 Filed 08/15/18 Page 7 of 26



             (c)     Defendants’ issuance of a letter to Plaintiffs on or before July 27, 2018,
 1                   signed by the Deputy Assistant Secretary for Defense Trade Controls,
                     advising that the Published Files, Ghost Gunner Files, and CAD Files are
 2
                     approved for public release (i.e., unlimited distribution) in any form and
 3                   are exempt from the export licensing requirements of the ITAR because
                     they satisfy the criteria of 22 C.F.R. § 125.4(b)(13). . . .
 4
             (d)     Defendants’ acknowledgment and agreement that the temporary
 5                   modification . . . permits any United States person, to include DD’s
 6                   customers and SAF’s members, to access, discuss, use, reproduce, or
                     otherwise benefit from the technical data that is the subject of the Action,
 7                   and that the letter to Plaintiffs permits any such person to access, discuss,
                     use, reproduce or otherwise benefit from the Published Files, Ghost
 8                   Gunner Files, and CAD Files.
 9           The parties executed the agreement on June 29, 2018, and the Government complied

10   with (b) and (c) on July 27, 2018. See Ex. A, Declaration of Sarah Heidema (“Heidema Decl.”)

11   ¶¶ 27, 29. The Settlement Agreement provides that Defendants deny that they violated

12   Plaintiffs’ constitutional rights. See id. ¶ 28.

13   III.    The Government’s Proposed Rulemaking

14           On May 24, 2018—after the initial exchange of settlement offers but more than one

15   month prior to the settlement with Defense Distributed—the Departments of State and

16   Commerce each issued a notice of proposed rulemaking (“NPRM”) that implicated the

17   technical data at issue in Defense Distributed. See 83 Fed. Reg. 24,198 (May 24, 2018); 83

18   Fed. Reg. 24,166 (May 24, 2018). In those NPRMs, the Government proposed amending the

19   ITAR “to revise Categories I (firearms, close assault weapons and combat shotguns), II (guns

20   and armament) and III (ammunition and ordnance) of the [USML] to describe more precisely

21   the articles warranting export and temporary import control on the USML.” 83 Fed. Reg. at

22   24,198. If the NPRM is finalized as contemplated, the items removed from the USML would

23   no longer be subject to the ITAR’s authorization requirements, see id., i.e., no license from the

24   Department of State would be required for their export.

25           The Commerce NPRM explains both the rationale for the proposed transfer as well as

26   the review process undertaken by the Government. As it explained, the process included a

27   “review of those categories by the Department of Defense, which worked with the Departments
     Opposition to Motion for Preliminary Injunction
                                                                                 United States Department of Justice
     (No. 2:18-cv-1115-RSL) – 6                                             Civil Division, Federal Programs Branch
                                                                                         20 Massachusetts Ave. NW
                                                                                             Washington, DC 20530
                                                                                                       202-305-8648

                                             WASHSTATEB008812
     Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 381 of 680


             Case 2:18-cv-01115-RSL Document 64 Filed 08/15/18 Page 8 of 26




 1   of State and Commerce in preparing the amendments.” 83 Fed. Reg. at 24,166. The review

 2   was intended to ensure that items remaining on the USML are either “inherently military or

 3   otherwise warrant[ing] control on the USML” or “of a type common to nonmilitary firearms

 4   applications, possess parameters or characteristics that provide a critical military or intelligence

 5   advantage to the United States, and are almost exclusively available from the United States.”

 6   Id. Put simply, the goal was to ensure that items remaining on the USML in the categories in

 7   question, and therefore subject to export controls under the ITAR, are military weapons and

 8   related items that could present a critical military or intelligence advantage.

 9   IV.     Procedural History

10           On July 30, 2018, Plaintiffs filed the instant action against, inter alia, the Department,

11   the Secretary of State, DDTC, and Defense Distributed. Compl., ECF No. 1. Plaintiffs alleged

12   that the Government’s settlement with Defense Distributed adversely affected their public

13   safety laws, in violation of the Administrative Procedure Act (“APA”) and the Tenth

14   Amendment to the U.S. Constitution. Id. at 21-41. Also on July 30, 2018, Plaintiffs moved for

15   a temporary restraining order against Defendants, Mot. for TRO, Dkt. No. 2, which the Court

16   granted on July 31, 2018, Dkt. No. 23 (“Order”).

17           In its Order, the Court held that Plaintiffs had demonstrated irreparable injury because

18   “[i]f an injunction is not issued and the status quo alters . . . , the proliferation of these firearms

19   will have many of the negative impacts on a state level that the federal government once feared

20   on the international stage.” Order at 7. Further, the Court determined that Plaintiffs were

21   likely to succeed on the merits of their APA claim because “[t]here is no indication” that, prior

22   to entering into the settlement agreement, the Government either provided 30-day notice to

23   Congress pursuant to 22 U.S.C. § 2278(f)(1) or obtained the concurrence of the Secretary of

24   Defense pursuant to Executive Order 13637. Id. at 6.

25           The Court also found that Plaintiffs have standing “[f]or purposes of this temporary

26   order.” Id. at 6 n.2. The Court based this determination on the “clear and reasonable fear”

27   expressed by Plaintiffs, as well as the Court’s finding that “there is no separation of the internet
     Opposition to Motion for Preliminary Injunction
                                                                                   United States Department of Justice
     (No. 2:18-cv-1115-RSL) – 7                                               Civil Division, Federal Programs Branch
                                                                                           20 Massachusetts Ave. NW
                                                                                               Washington, DC 20530
                                                                                                         202-305-8648

                                             WASHSTATEB008813
     Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 382 of 680


             Case 2:18-cv-01115-RSL Document 64 Filed 08/15/18 Page 9 of 26




 1   between domestic and international audiences.” Id. Finally, the Court found that “the balance

 2   of hardships and the public interest tip sharply in plaintiffs’ favor.” Id. at 7. Consequently, the

 3   Court enjoined the Government “from implementing or enforcing the ‘Temporary Modification

 4   of Category I of the United States Munitions List’ and the letter to Cody R. Wilson, Defense

 5   Distributed, and Second Amendment Foundation issued by the U.S. Department of State on

 6   July 27, 2018,” and required that the Government “preserve the status quo ex ante as if the

 7   modification had not occurred and the letter had not been issued.” Id. The Court did not enjoin

 8   Defense Distributed in any manner. Id.

 9          Plaintiffs amended their complaint on August 2, 2018, Am. Compl., Dkt. No. 29, and

10   moved for a preliminary injunction on August 9, 2018, Dkt. No. 43 (“Pls.’ Mot.”). As agreed

11   to by the parties, the TRO remains in effect until August 28, 2018. See Order, Dkt. No. 30.

12                                              ARGUMENT

13          “[A] preliminary injunction is an extraordinary and drastic remedy, one that should not

14   be granted unless the movant, by a clear showing, carries the burden of persuasion.” Mazurek

15   v. Armstrong, 520 U.S. 968, 972 (1997) (per curiam) (citation omitted). A plaintiff “must

16   establish that he is likely to succeed on the merits, that he is likely to suffer irreparable harm in

17   the absence of preliminary relief, that the balance of equities tips in his favor, and that an

18   injunction is in the public interest.” Am. Trucking Ass’ns, Inc. v. City of Los Angeles, 559 F.3d

19   1046, 1052 (9th Cir. 2009) (citation omitted). Alternatively, “‘serious questions going to the

20   merits’ and a balance of hardships that tips sharply towards the plaintiff can support issuance of

21   a preliminary injunction, so long as the plaintiff also shows that there is a likelihood of

22   irreparable injury and that the injunction is in the public interest.” All. for the Wild Rockies v.

23   Cottrell, 632 F.3d 1127, 1135 (9th Cir. 2011); see also Leiva-Perez v. Holder, 640 F.3d 962,

24   967-68 (9th Cir. 2011). Plaintiffs bear the burden of demonstrating that each of these four

25   factors is met. DISH Network Corp. v. FCC, 653 F.3d 771, 776-77 (9th Cir. 2011).

26          Plaintiffs here ask the Court to suspend and enjoin enforcement of actions already taken

27   by the Government pursuant to its obligations under the settlement agreement. See Pls.’ Mot.
     Opposition to Motion for Preliminary Injunction
                                                                                  United States Department of Justice
     (No. 2:18-cv-1115-RSL) – 8                                              Civil Division, Federal Programs Branch
                                                                                          20 Massachusetts Ave. NW
                                                                                              Washington, DC 20530
                                                                                                        202-305-8648

                                            WASHSTATEB008814
     Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 383 of 680


             Case 2:18-cv-01115-RSL Document 64 Filed 08/15/18 Page 10 of 26




 1   at 1; see also Pls.’ Proposed Order, Dkt. No. 43-3. Through this requested relief, Plaintiffs seek

 2   not to “maintain the status quo” pending litigation, but to place themselves in a better position

 3   than they were in before the onset of the current controversy through an award of “the exact

 4   same ultimate relief” they seek. Taiebat v. Scialabba, No. 17-0805, 2017 WL 747460, at *2-3

 5   (N.D. Cal. Feb. 27, 2017). “In general, that kind of judgment on the merits in the guise of

 6   preliminary relief is a highly inappropriate result.” Senate of Cal. v. Mosbacher, 968 F.2d 974,

 7   978 (9th Cir. 1992).3

 8
     I.      Plaintiffs Have Not Shown That The Department’s Action Will Cause Irreparable
 9           Harm.

10           A preliminary injunction serves the “limited purpose” of “preserv[ing] the relative

11   positions of the parties until a trial on the merits can be held.” Univ. of Tex. v. Camenisch, 451

12   U.S. 390, 395 (1981). Accordingly, “[a]n essential prerequisite” before granting preliminary

13   relief is a showing that irreparable injury is likely in the absence of an injunction. See Dollar

14   Rent A Car of Wash., Inc. v. Travelers Indem. Co., 774 F.2d 1371, 1375 (9th Cir. 1985); Winter

15   v. Nat. Res. Def. Council, 555 U.S. 7, 19 (2008).

16           Plaintiffs argue that the “threat to public safety” allegedly caused by the Department’s

17   settlement agreement constitutes irreparable harm. Pls.’ Mot. at 19-24. Specifically, they

18   claim that the settlement agreement “will make it significantly easier to produce undetectable,

19   untraceable weapons, pos[e] unique threats to the health and safety of the States’ residents and

20   employees, and compromis[e] the States’ ability to enforce their laws and keep their residents

21   and visitors safe.” Id. at 19. These harms alleged by Plaintiffs with respect to the specific

22   items at issue in this motion fall well short of irreparable harm.

23           First, Plaintiffs contend that removal of Defense Distributed’s files from the USML will

24   lead to the “proliferation of downloadable guns.” Pls.’ Mot. at 19. They refer further to “the

25   unique threats of irreparable harm to the States posed by permitting 3D-printed weapons files to

26
          3
            The Government leaves to the private party Defendants the question of whether and how their individual
27
     rights should be considered in this analysis.
     Opposition to Motion for Preliminary Injunction
                                                                                          United States Department of Justice
     (No. 2:18-cv-1115-RSL) – 9                                                      Civil Division, Federal Programs Branch
                                                                                                  20 Massachusetts Ave. NW
                                                                                                      Washington, DC 20530
                                                                                                                202-305-8648

                                                 WASHSTATEB008815
     Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 384 of 680


             Case 2:18-cv-01115-RSL Document 64 Filed 08/15/18 Page 11 of 26




 1   be posted on the internet.” Pls.’ Mot. at 20. But the core inadequacy of Plaintiffs’ claims of

 2   irreparable harm is that they are not caused by, and cannot be traced to, the Department’s

 3   regulatory actions or the challenged settlement agreement. Rather, if these harms occur at all, it

 4   will be because individuals violate the separate prohibitions of the Undetectable Firearms Act

 5   and other relevant domestic laws. Indeed, Plaintiffs’ claim of irreparable harm is based on a

 6   fundamental misconception of the relevant law and the authority of the Department as the

 7   federal agency that administers it. The AECA and ITAR have not conferred upon the

 8   Department the authority to regulate or otherwise prohibit the domestic acquisition of defense

 9   articles and services by U.S. persons or domestic communications to U.S. persons. See

10   generally 22 U.S.C. § 2778. Rather, as noted above, the agency’s only relevant authority

11   pursuant to the AECA and ITAR is limited to exports of defense articles and related technical

12   data. Id. § 2778(a)(1). Critically, neither the AECA nor ITAR prohibits the transmission of

13   defense articles among U.S. persons within the United States. Therefore, the Department has

14   never prohibited Defense Distributed, or any other company or individual, from providing their

15   files to U.S. persons on U.S. soil, including by, e.g., providing such technical data through the

16   mail, distributing DVDs containing such data, or other means. See Def. Distributed, 121 F.

17   Supp. 3d at 695 (“Plaintiffs are free to disseminate the computer files at issue domestically in

18   public or private forums, including via the mail or any other medium that does not provide the

19   ability to disseminate the information internationally.”); see also Heidema Decl. ¶ 12. To the

20   extent Defense Distributed and others have not previously disseminated the computer files at

21   issue within Plaintiffs’ boundaries, such inaction is attributable to their own decisions and not

22   to the Department’s regulatory authority. Plaintiffs therefore cannot plausibly suggest that the

23   Government’s settlement regarding Defense Distributed’s foreign export of its files has harmed

24   or imminently harm Plaintiffs’ ability to enforce their statutory schemes, prevent or solve

25   crimes, or protect public health.4 Should any of the harms about which Plaintiffs are concerned

26
         4
           The declarations submitted by Plaintiffs do not address these deficiencies. See generally Dkt. No. 43-2. Not
27
     only are the harms described equally speculative as those presented in Plaintiffs’ motion, but these declarations
     Opposition to Motion for Preliminary Injunction
                                                                                          United States Department of Justice
     (No. 2:18-cv-1115-RSL) – 10                                                     Civil Division, Federal Programs Branch
                                                                                                  20 Massachusetts Ave. NW
                                                                                                      Washington, DC 20530
                                                                                                                202-305-8648

                                                 WASHSTATEB008816
     Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 385 of 680


             Case 2:18-cv-01115-RSL Document 64 Filed 08/15/18 Page 12 of 26




 1   occur, it will be because individuals have violated separate domestic prohibitions, such as the

 2   Undetectable Firearms Act. See 18 U.S.C. § 922(p)(1).

 3           For this reason, the types of harms that Plaintiffs identify do not support the granting of

 4   injunctive relief in the circumstances of this case. All of the concerns identified are harms that

 5   might result from the domestic availability of 3D-printed guns in the United States, but such

 6   concerns have little to do with whether particular files should be regulated for foreign export on

 7   national security grounds. Their relation to the State Department’s exercise of authority and

 8   the settlement agreement is speculative. For example, Plaintiffs contend that someone of

 9   questionable “age, mental health, or criminal history” may procure the necessary equipment,

10   download files made specifically available as a result of the Department’s settlement, assemble

11   an operable firearm, and commit a crime, see Pls.’ Mot. at 19-20. But such actions would

12   violate domestic prohibitions on the use of firearms. The Department does not regulate the

13   files at issue for their availability to U.S. persons in the United States, and it is speculative to

14   claim that these domestic consequences would follow from the Department of State’s actions

15   under the ITAR.

16           Plaintiffs’ claims regarding the “unique threats” posed by firearms made by a 3D-

17   printing process fail for the same reasons. See id. at 20-24. For instance, they assert

18   shortcomings in the ability of metal detectors to discern the presence of firearms made from a

19   3D printer, see id. at 20-21, but nothing in the State Department actions challenged in this case

20   purports to permit the domestic production of undetectable firearms. Such production is illegal

21   due to separate authority that regulates domestic conduct. See 18 U.S.C. § 922(p)(1).

22           Plaintiffs also argue that 3D-printed firearms “present unique challenges to law

23   enforcement,” particularly with respect to tracing weapons and conducting forensic testing on

24   bullets. Pls’ Mot. at 21-22. Again, Plaintiffs can only speculate as to whether such a harm

25   would result from a decision by the Department of State not to regulate the export of the

26
     confirm the domestic availability of the subject files notwithstanding the Department’s regulatory efforts. Camper
     Decl. ¶ 10, Dkt. No. 43-2; Patel Decl. ¶ 14, Dkt. No. 43-2.
27
     Opposition to Motion for Preliminary Injunction
                                                                                           United States Department of Justice
     (No. 2:18-cv-1115-RSL) – 11                                                      Civil Division, Federal Programs Branch
                                                                                                   20 Massachusetts Ave. NW
                                                                                                       Washington, DC 20530
                                                                                                                 202-305-8648

                                                 WASHSTATEB008817
     Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 386 of 680


             Case 2:18-cv-01115-RSL Document 64 Filed 08/15/18 Page 13 of 26




 1   Defense Distributed’s files for national security reasons.

 2            Similarly conjectural are Plaintiffs’ assertions about a “[h]eightened risk of terrorist

 3   attacks.” Id. at 23. As reflected in the State and Commerce NPRMs, the Government proposed

 4   transferring certain items in USML Category I, which encompass Defense Distributed’s files,

 5   only because it has determined that such a transfer would not injure the national security

 6   interests of the United States. See 83 Fed. Reg. at 24,198; 83 Fed. Reg. at 24,166; see also

 7   Heidema Decl. ¶ 19. So Plaintiffs here seek to base injunctive relief on speculative harms to

 8   national security that exist quite apart from the challenged actions and even that the

 9   Government has considered and rejected. Moreover, concerns that children “may mistake

10   [these weapons] for toys” exist apart from export control requirements, and it is at best

11   conjecture that the modification of export control requirements would have any effect on the

12   alleged harm.5

13            At best, Plaintiffs have only identified harms that may result from 3D-printed guns

14   generally, not from the challenged actions regulating foreign exports. But there are already

15   laws aimed at domestic conduct that seek to prevent such harms. As the Ninth Circuit has

16   made clear, it is the likelihood of harm from the actions that are sought to be enjoined that is

17   relevant for the preliminary injunction analysis. See Park Vill. Apartment Tenants Ass’n v.

18   Mortimer Howard Tr., 636 F.3d 1150, 1160 (9th Cir. 2011). Plaintiffs simply cannot tie their

19   fear of domestic irreparable injury to a statutory regime dealing with foreign export, especially

20   when there are separate statutes governing domestic manufacture, possession, and sale that

21
          5
            The two cases Plaintiffs cite—Maryland v. King, 567 U.S. 1301 (2012), and United States v. Ressam, 679
22   F.3d 1069 (9th Cir. 2012)—are inapposite. See Pls.’ Mot. at 19, 24. In Maryland, Chief Justice Roberts, sitting as
     Circuit Justice, granted a stay of judgment overturning a criminal conviction pending disposition of the State’s
23   petition for a writ of certiorari. Maryland, 567 U.S. at 1301. Chief Justice Roberts wrote that a stay was
     appropriate because “there is . . . an ongoing and concrete harm to Maryland’s law enforcement and public safety
24   interests.” Id. As is made clear in the subsequent sentences omitted by Plaintiffs, however, such irreparable harm
     arose from the fact that, as a result of the judgment, “Maryland may not employ a duly enacted statute [its DNA
25   Collection Act] to help prevent [serious] injuries.” Id. Here, by contrast, the Department’s settlement has not
     prevented any of Plaintiffs from employing their public safety statutes. Ressam is also readily distinguishable.
26   There a terrorist brought explosives into the United States in the trunk of a rental car. Ressam, 679 F.3d at 1073.
     After a U.S. customs inspector detected Ressam’s nervousness, she sent the car for a secondary inspection, where
     the contraband was located. Id. Thus not only does Ressam involve a weapon wholly distinct from a 3D-printed
27
     gun, but it only demonstrates that existing law enforcement measures are able to thwart such attempted attacks.
     Opposition to Motion for Preliminary Injunction
                                                                                           United States Department of Justice
     (No. 2:18-cv-1115-RSL) – 12                                                      Civil Division, Federal Programs Branch
                                                                                                   20 Massachusetts Ave. NW
                                                                                                       Washington, DC 20530
                                                                                                                 202-305-8648

                                                 WASHSTATEB008818
     Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 387 of 680


              Case 2:18-cv-01115-RSL Document 64 Filed 08/15/18 Page 14 of 26




 1   remain unaffected by the challenged actions.

 2            Finally, Plaintiffs have overlooked “[t]he possibility that . . . other corrective relief will

 3   be available,” in which case temporary relief is unavailable. Sampson v. Murray, 415 U.S. 61,

 4   90 (1974). Plaintiffs retain the full authority to enforce their public safety laws, including

 5   lawful restrictions on firearms possession and transfer, against any and all violators of the law.

 6   And as discussed above other federal public safety laws regulating, inter alia, the possession of

 7   firearms by felons and the mentally ill, and federal laws requiring that firearms contain

 8   sufficient metal to be detectable, remain in force. These laws—which, unlike the AECA and

 9   ITAR, address domestic, criminal conduct—provide “other corrective relief” on an ongoing

10   basis.

11   II. Plaintiffs Have Not Shown A Likelihood Of Success On The Merits

12            Although their Amended Complaint asserts claims under both the APA and the Tenth

13   Amendment, Am. Compl. ¶¶ 218-47, Plaintiffs’ motion for a preliminary injunction discusses

14   only their APA claims, Pls.’ Mot. at 10-19. As to either category of claims, Plaintiffs have

15   failed to establish that “the law and the facts clearly favor” their position, as required under the

16   heightened mandatory injunction standard. See Stanley, 13 F.3d at 1320.

17            A.      Plaintiffs Lack Article III Standing To Assert Their Claims.

18            “Article III of the Constitution limits the jurisdiction of federal courts to ‘Cases’ and

19   ‘Controversies,’” and “[t]he doctrine of standing gives meaning to these constitutional limits by

20   ‘identify[ing] those disputes which are appropriately resolved through the judicial process.’”

21   Susan B. Anthony List v. Driehaus, 134 S. Ct. 2334, 2341 (2014) (citation omitted). Standing,

22   “which is built on separation-of-powers principles, serves to prevent the judicial process from

23   being used to usurp the powers of the political branches.” Clapper v. Amnesty Int’l USA, 568

24   U.S. 398, 408 (2013). The “irreducible constitutional minimum of standing” has three

25   elements: that a plaintiff suffer a concrete injury-in-fact, that the injury be fairly traceable to the

26   challenged action of the defendant, and that it be likely (as opposed to speculative) that the

27
     Opposition to Motion for Preliminary Injunction
                                                                                    United States Department of Justice
     (No. 2:18-cv-1115-RSL) – 13                                               Civil Division, Federal Programs Branch
                                                                                            20 Massachusetts Ave. NW
                                                                                                Washington, DC 20530
                                                                                                          202-305-8648

                                              WASHSTATEB008819
     Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 388 of 680


              Case 2:18-cv-01115-RSL Document 64 Filed 08/15/18 Page 15 of 26




 1    injury will be redressed by a favorable decision. Lujan v. Defs. of Wildlife, 504 U.S. 555, 560-

 2    61 (1992).

 3             Plaintiffs claim they satisfy the requirements of Article III standing because the

 4    Department’s settlement has injured their sovereign, proprietary, and quasi-sovereign interests.

 5    Pls.’ Mot. at 7-9. Plaintiffs fail to carry their burden with respect to each of these theories.

 6    First, Plaintiffs assert that the settlement agreement has injured their sovereign interests in their

 7    “abilities to enforce their statutory codes,” their “border integrity,” and their “ability to protect

 8    their residents from injury and death.” Id. at 8. But neither U.S. export controls generally, nor

 9    the challenged settlement agreement, prevents states from acting to enforce their own laws or

10    protect state residents.6 Thus, Plaintiffs cannot demonstrate that the injuries they allege are

11    “fairly traceable” to the Department’s settlement with Defense Distributed. See Lujan, 504

12    U.S. at 560.7 Plaintiffs repeatedly assert that the Government’s “deregulation” has jeopardized

13    safety and security. See Pls.’ Mot. at 8; see also id. at 10 (claiming “threats to . . . the safety of

14    the States’ own employees and residents [] are caused by the Government’s sudden decision to

15    deregulate the posting of 3D-printed gun files on the internet”). Again, Plaintiffs’ arguments

16    are premised on a misconception of the AECA and ITAR, and the state of affairs prior to the

17    settlement of Defense Distributed’s claims. As the Government has previously explained, it

18    regulates the transfer of items constituting exports and temporary imports pursuant to the

19    AECA and ITAR, and it has no authority to regulate the transmission of technical data

20    exclusively from U.S. persons to U.S. persons within the United States under those authorities.

21

22        6
             Plaintiffs find no support in California v. Sessions, 284 F. Supp. 3d 1015, 1029 (N.D. Cal. 2018), see Pls.’
      Mot. at 8 n.25, where the court found injury-in-fact based on allegations that the Government “seeks to compel
23    [the State] to change its policies” and threatened loss of funds that were promised under federal law. Here, the
      Department does not seek a change in Plaintiffs’ laws or policies, nor has it threatened to withhold any funds.
           7
24           Although Plaintiffs claim the requirement to establish this second standing factor is “relaxed” because they
      are “vested with a procedural right,” Pls.’ Mot. at 7, they have failed to explain the nexus between their alleged
25    procedural rights and the interests they assert. See Ashley Creek Phosphate Co. v. Norton, 420 F.3d 934, 938 (9th
      Cir. 2005) (“[A] plaintiff asserting a procedural injury does not have standing absent a showing that the
26    ‘procedures in question are designed to protect some threatened concrete interest of his that is the ultimate basis of
      his standing’. . . . A free-floating assertion of a procedural violation, without a concrete link to the interest
      protected by the procedural rules, does not constitute an injury in fact.” (citation omitted)).
27
      Opposition to Motion for Preliminary Injunction
                                                                                              United States Department of Justice
      (No. 2:18-cv-1115-RSL) – 14                                                        Civil Division, Federal Programs Branch
                                                                                                      20 Massachusetts Ave. NW
                                                                                                          Washington, DC 20530
                                                                                                                    202-305-8648

                                                   WASHSTATEB008820
     Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 389 of 680


             Case 2:18-cv-01115-RSL Document 64 Filed 08/15/18 Page 16 of 26




 1   Thus, during the entire pendency of Defense Distributed’s lawsuit against the Government, the

 2   ITAR did not limit Defense Distributed—or any other entity—from “free[ly] . . .

 3   disseminat[ing] the computer files at issue domestically in public or private forums,” including

 4   within Plaintiffs’ borders. Def. Distributed, 121 F. Supp. 3d at 695. Plaintiffs therefore cannot

 5   plausibly assert that the Government’s “deregulation” has affected—let alone seriously

 6   jeopardized—their ability to protect their interests. See Pls.’ Mot. at 8; Am. Compl. ¶ 17.

 7            Moreover, separate laws aimed at domestic conduct continue to address domestic public

 8   safety concerns. It remains that case that any person who might obtain the necessary

 9   equipment and materials, download the files from Defense Distributed’s website, properly

10   construct an operable firearm, and render the firearm undetectable would be engaging in an

11   action forbidden by federal law. See 18 U.S.C. § 922(p)(1). Thus, Plaintiffs cannot establish

12   that the challenged actions, which concern whether an item must be regulated for export from

13   the United States, restrict their ability or authority to protect public safety in their states. See

14   Clapper, 568 U.S. at 409.

15            Plaintiffs fare no better in invoking their alleged proprietary or quasi-sovereign

16   interests. Pls.’ Mot. at 8-9; Am. Compl. ¶¶ 15-18. According to Plaintiffs, they have suffered

17   proprietary injury insofar as “[t]he deregulation . . . make[s] state, county, and municipal jails

18   and prisons more dangerous for guards and inmates.” Pls’ Mot. at 8. As an initial matter, they

19   offer no support that such an injury is properly asserted under the doctrine of proprietary

20   interests rather than as parens patriae. Pennsylvania v. Kleppe, 533 F.2d 668, 671 (D.C. Cir.

21   1976) (“The alleged injuries to the state’s economy and the health, safety, and welfare of its

22   people clearly implicate the parens patriae rather than the proprietary interest of the state.”).8

23   But even if such interests were “proprietary,” Plaintiffs have failed to demonstrate that any

24   harm based on the possibility of 3D-printed guns infiltrating prisons and injuring persons is

25
         8
26          The cases cited by Plaintiffs, see Pls.’ Mot. at 8 n.29, do not involve jails or prisons but instead discuss a
     state as land owner or “participa[nt] in a business venture,” Alfred L. Snapp & Son, Inc. v. Puerto Rico, 458 U.S.
     592, 601 (1982); as operator of a public university, Washington v. Trump, 847 F.3d 1151, 1159 (9th Cir. 2017);
27
     and licensing activities, Texas v. United States, 787 F.3d 733, 748 (5th Cir. 2015).
     Opposition to Motion for Preliminary Injunction
                                                                                              United States Department of Justice
     (No. 2:18-cv-1115-RSL) – 15                                                         Civil Division, Federal Programs Branch
                                                                                                      20 Massachusetts Ave. NW
                                                                                                          Washington, DC 20530
                                                                                                                    202-305-8648

                                                   WASHSTATEB008821
     Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 390 of 680


             Case 2:18-cv-01115-RSL Document 64 Filed 08/15/18 Page 17 of 26




 1    imminent and concrete and would not be prevented by domestic laws regulating undetectable

 2    firearms. See Aziz v. Trump, 231 F. Supp. 3d 23, 33 (E.D. Va. 2017) (state seeking to assert

 3    injury to its proprietary interest is “subject to the same law of standing as any other party in

 4    federal court”). Compare Washington v. Trump, 847 F.3d 1151, 1159 (9th Cir. 2017)

 5    (supporting allegations of proprietary injury by identifying individuals prevented from

 6    attending, teaching at, or participating in the educational mission of state schools), cert. denied

 7    sub. nom, Golden v. Washington, 138 S. Ct. 448 (2017).

 8            Plaintiffs’ assertions about their quasi-sovereign interests unquestionably sound in the

 9    doctrine of parens patriae. See Pls.’ Mot. at 8-9; see also Washington v. Chimei Innolux Corp.,

10    659 F.3d 842, 847 (9th Cir. 2011) (explaining that the “doctrine of parens patriae allows a

11    sovereign to bring suit on behalf of its citizens when the sovereign alleges injury to a

12    sufficiently substantial segment of its population, articulates an interest apart from the interests

13    of particular private parties, and expresses a quasisovereign interest”). But to the extent

14    Plaintiffs seek to vindicate the interests of private citizens, see Pls.’ Mot. at 8-9; Am. Compl.

15    ¶ 16 (referring to need to “[e]nsur[e] the safety of their residents”), they fail to create any

16    “actual controversy between the State[s] and the defendant[s],” Alfred L. Snapp & Son, Inc. v.

17    Puerto Rico, 458 U.S. 592, 602 (1982), and so lack standing as parens patriae. See also

18    Oregon v. Legal Servs. Corp., 552 F.3d 965, 974 (9th Cir. 2009) (allowing a state to “bring suit

19    on behalf of its citizens solely by virtue of its interest that its citizens benefit from voluntary

20    federal grants” would “make the parens patriae doctrine ‘too vague to survive the standing

21    requirements of Art. III.” (citation omitted)). It is also well established that a state “does not

22    have standing as parens patriae to bring an action against the Federal government.” Sierra

23    Forest Legacy v. Sherman, 646 F.3d 1161, 1178 (9th Cir. 2011) (citation omitted); see also

24    Massachusetts v. Mellon, 262 U.S. 447, 485-86 (1923); Citizens Against Ruining the Env’t v.

25    EPA, 535 F.3d 670, 676 (7th Cir. 2008).

26            B.      Plaintiffs Lack Prudential Standing.

27            Plaintiffs fail to satisfy prudential requirements of standing as well. “The APA imposes
      Opposition to Motion for Preliminary Injunction
                                                                                   United States Department of Justice
      (No. 2:18-cv-1115-RSL) – 16                                             Civil Division, Federal Programs Branch
                                                                                           20 Massachusetts Ave. NW
                                                                                               Washington, DC 20530
                                                                                                         202-305-8648

                                             WASHSTATEB008822
     Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 391 of 680


             Case 2:18-cv-01115-RSL Document 64 Filed 08/15/18 Page 18 of 26




1    ‘a prudential standing requirement in addition to the requirement, imposed by Article III of the

2    Constitution, that the plaintiff have suffered an injury in fact.’” Havasupai Tribe v. Provencio,

3    876 F.3d 1242, 1253 (9th Cir. 2017) (citation omitted). Prudential standing requires that an

4    interest asserted by a plaintiff be “arguably within the zone of interests to be protected or

5    regulated by the statute that he says was violated.” Id. (citation omitted); see also Ashley Creek

6    Phosphate Co. v. Norton, 420 F.3d 934, 939 (9th Cir. 2005) (“The prudential standing analysis

7    examines whether ‘a particular plaintiff has been granted a right to sue by the statute under

8    which he or she brings suit.’” (citation omitted)). While the zone of interests test is not

9    “demanding,” it nevertheless forecloses suit “when a plaintiff’s ‘interests are so marginally

10   related to or inconsistent with the purposes implicit in the statute that it cannot reasonably be

11   assumed that Congress intended to permit the suit.’” Match–E–Be–Nash–She–Wish Band of

12   Pottawatomi Indians v. Patchak, 567 U.S. 209, 225 (2012).

13            Here, Plaintiffs do not fall within the zone of interests protected by the AECA,

14   particularly with respect to the provision on which they rely. See Bennett v. Spear, 520 U.S.

15   154, 175-76 (1997) (emphasizing that zone of interests test is applied in the context of “the

16   particular provision of law upon which the plaintiff relies”). The AECA “is designed to protect

17   against the national security threat created by the unrestricted flow of military information

18   abroad.” United States v. Posey, 864 F.2d 1487, 1495 (9th Cir. 1989); accord United States v.

19   Chi Mak, 683 F.3d 1126, 1134 (9th Cir. 2012) (AECA “was intended to authorize the President

20   to control the import and export of defense articles and defense services in ‘furtherance of

21   world peace and the security and foreign policy of the United States.’” (quoting 22 U.S.C.

22   § 2778(a)(1))); see also Am. Compl. ¶ 27 (acknowledging that “[t]he purpose of the AECA is

23   to reduce the international trade in arms and avoid destabilizing effects abroad through arms

24   exports”).9 In this context Congress enacted 22 U.S.C. § 2778(f)(1), which provides that “[t]he

25        9
            Plaintiffs’ attempt to characterize the AECA as designed to protect “domestic security” rather than “national
26   security” is unavailing. See Pls.’ Mot. at 9. By Plaintiffs’ reasoning, any national security determination made by
     the Government would be subject to second-guessing by Plaintiffs because it affects their residents. Yet they offer
     no authority to support such a position. See id.; cf. Hamdi v. Rumsfeld, 542 U.S. 507, 580 (2004) (Thomas, J.,
27
     dissenting) (“The national security . . . is the primary responsibility and purpose of the Federal Government.”).
     Opposition to Motion for Preliminary Injunction
                                                                                            United States Department of Justice
     (No. 2:18-cv-1115-RSL) – 17                                                       Civil Division, Federal Programs Branch
                                                                                                    20 Massachusetts Ave. NW
                                                                                                        Washington, DC 20530
                                                                                                                  202-305-8648

                                                 WASHSTATEB008823
     Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 392 of 680


            Case 2:18-cv-01115-RSL Document 64 Filed 08/15/18 Page 19 of 26




1    President may not remove any item from the Munitions List until 30 days after the date on

2    which the President has provided notice of the proposed removal to” certain congressional

3    committees. As the legislative history makes clear, Congress enacted this provision in response

4    to “legitimate industry concerns” and cautioned the Executive Branch to “avoid unnecessary

5    export regulation.” H.R. Rep. No. 97-58, at 21-22 (1981). Thus Plaintiffs—who neither

6    exercise congressional oversight of the Department nor function as would-be exporters, and

7    whose alleged harms concern purely domestic, non-military matters, fail to meet the zone of

8    interests test. Cf. People ex rel. Hartigan v. Cheney, 726 F. Supp. 219, 227 (C.D. Ill. 1989)

9    (Illinois not within zone of interest of the Base Closure and Realignment Act, because, as here,

10   the state “is not the subject of the Secretary’s action” and “states have no constitutional or

11   statutory role in federal military policy”).

12          C.      Plaintiffs’ APA Claims Are Meritless.

13                  1.     The Department’s Actions Accord With Its Delegated Authority.

14          Plaintiffs cannot establish likely success on the merits of any of their claims. First,

15   Plaintiffs claim that the Government has failed to comply with the AECA’s 30-day notice

16   requirement to Congress. See Pls.’ Mot. at 11-12; see also id. at 13-14 (challenging

17   Department’s reliance on 22 C.F.R. § 126.2); Am. Compl. ¶¶ 220-22, 231. But Plaintiffs again

18   betray their misunderstanding of the governing law. The statutory provision they invoke

19   provides that “the President may not remove any item from the Munitions List until 30 days

20   after the date on which the President has provided notice of the proposed removal” to the

21   appropriate congressional committees. 22 U.S.C. § 2778(f)(1) (emphases added). Pursuant to

22   the plain text of the AECA, an “item” refers to the USML’s categories or subcategories—e.g.,

23   “Fully automatic firearms to .50 caliber inclusive (12.7 mm),” 22 C.F.R. § 121.1—and not

24   specific articles or commodities related thereto. 22 U.S.C. § 2778(a)(1) (“The President is

25   authorized to designate those items which shall be considered as defense articles and defense

26   services for the purposes of this section and to promulgate regulations for the import and export

27   of such articles and services. The items so designated shall constitute the United States
     Opposition to Motion for Preliminary Injunction
                                                                                United States Department of Justice
     (No. 2:18-cv-1115-RSL) – 18                                           Civil Division, Federal Programs Branch
                                                                                        20 Massachusetts Ave. NW
                                                                                            Washington, DC 20530
                                                                                                      202-305-8648

                                            WASHSTATEB008824
     Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 393 of 680


             Case 2:18-cv-01115-RSL Document 64 Filed 08/15/18 Page 20 of 26




 1    Munitions List.”); see Def. Distributed, 121 F. Supp. 3d at 687 (“The Munitions List ‘is not a

 2    compendium of specific controlled items,’ rather it is a ‘series of categories describing the

 3    kinds of items’ qualifying as ‘defense articles.’” (quoting United States v. Zhen Zhou Wu, 711

 4    F.3d 1, 12 (1st Cir. 2013))). Thus, the Department’s settlement agreement did not affect any

 5    “item” of the USML. The Department’s settlement regarding the files at issue in Defense

 6    Distributed does not implicate the 30-day notice requirement of 22 U.S.C. § 2778(f)(1).

 7           To the extent the Court finds the AECA’s reference to “item” or “remove” to be

 8    ambiguous, the Department’s interpretation of these terms is entitled to at least Skidmore

 9    deference. Under Skidmore, a court must defer to an agency’s interpretation provided it is

10    “persuasive and reasonable,” considering “‘the thoroughness evident in its consideration, the

11    validity of its reasoning, [and] its consistency with earlier and later pronouncements.’” Fox

12    Television Stations, Inc. v. Aereokiller, LLC, 851 F.3d 1002, 1013 (9th Cir. 2017) (quoting

13    United States v. Mead Corp., 533 U.S. 218, 228 (2001))). The Department has consistently

14    held the view since at least 2011 that only the permanent removal of items, i.e., the categories

15    or subcategories of the USML, implicate the 30-day notice requirement. See Heidema Decl.

16    ¶¶ 9, 30, 32. Further, the Department’s position accords with both the AECA’s text and the

17    original purpose of 22 U.S.C. § 2778(f)(1), which was to encourage the Executive Branch to

18    remove items from the USML. See H.R. Rep. No. 97-58, at 22 (“[T]he committee expects the

19    executive branch will avoid unnecessary export regulation . . . .”). Additionally, Congress has

20    been aware of the Department’s interpretation and yet has not addressed it in amendments to

21    the AECA. See Pub. L. No. 113-296, 128 Stat. 4075 (2014); Heidema Decl. ¶ 9. “These

22    circumstances provide further evidence—if more is needed—that Congress intended the

23    Agency’s interpretation, or at least understood the interpretation as statutorily permissible.”

24    Fox Television Stations, 851 F.3d at 1014 (quoting Barnhart v. Walton, 535 U.S. 212, 220

25    (2002)).

26           To the extent the Court concludes that notice to Congress was required under 22 U.S.C.

27    § 2278(f)(1), Defendants request that the Court simply extend the TRO for an additional 45
      Opposition to Motion for Preliminary Injunction
                                                                                 United States Department of Justice
      (No. 2:18-cv-1115-RSL) – 19                                           Civil Division, Federal Programs Branch
                                                                                         20 Massachusetts Ave. NW
                                                                                             Washington, DC 20530
                                                                                                       202-305-8648

                                            WASHSTATEB008825
     Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 394 of 680


            Case 2:18-cv-01115-RSL Document 64 Filed 08/15/18 Page 21 of 26




1    days so that the State Department can consider providing the notice to Congress—rather than

2    entering the more sweeping preliminary injunction that Plaintiffs seek.

3           Similarly, Plaintiffs’ misreading of 22 C.F.R. § 126.2 is fatal to their argument that the

4    Department has “[m]isuse[d]” the temporary modification regulation. See Pls.’ Mot. at 13-14.

5    That regulation, by definition, effectuates only a “temporary” modification, and thus does not

6    constitute a “removal” such that a 30-day notice is required. See 22 C.F.R. § 126.2. Nor can

7    Plaintiffs cast doubt on the reasonableness of the Department’s interpretation of § 126.2 by

8    claiming that its national security determination “is not the sort of emergency stopgap measure

9    contemplated by 22 C.F.R. § 126.2.” Pls.’ Mot. at 14. It is well established that an agency is

10   entitled to “substantial deference” in interpreting its regulations. E.g., Lezama-Garcia v.

11   Holder, 666 F.3d 518, 525 (9th Cir. 2011). And Plaintiffs’ purported national security

12   pronouncements, see Pls.’ Mot. at 14; see also id. at 18, offer no basis to challenge the

13   Department’s findings in this regard. E.g., United States v. Hawkins, 249 F.3d 867, 873 n.2

14   (9th Cir. 2001) (“[C]ourts have long recognized that the Judicial Branch should defer to

15   decisions of the Executive Branch that relate to national security.”).

16          Plaintiffs also cannot state a claim related to Executive Order 13637, pursuant to which

17   designations or changes in designations “of items or categories of items that shall be considered

18   as defense articles and defense services subject to export control under section 38 (22 U.S.C.

19   § 2778) shall have the concurrence of the Secretary of Defense.” Exec. Order No. 13637

20   § 1(n)(i). See Pls.’ Mot. at 13; Am. Compl. ¶¶ 221-22, 231, 246. Again, the Department has

21   not changed the designations “of items or categories of items.” Further, Plaintiffs’ argument

22   fails because the Executive Order creates no rights for Plaintiffs to enforce. Exec. Order No.

23   13637 § 6(c); cf. Defenders of Wildlife v. Jackson, 791 F. Supp. 2d 96, 120 (D.D.C. 2011)

24   (Exec. Order No. 13186). Most importantly, as stated in the Commerce NPRM, “[t]he changes

25   described in this proposed rule and in the State Department’s companion proposed rule on

26   Categories I, II, and III of the USML are based on a review of those categories by the

27   Department of Defense, which worked with the Departments of State and Commerce in
     Opposition to Motion for Preliminary Injunction
                                                                                   United States Department of Justice
     (No. 2:18-cv-1115-RSL) – 20                                              Civil Division, Federal Programs Branch
                                                                                           20 Massachusetts Ave. NW
                                                                                               Washington, DC 20530
                                                                                                         202-305-8648

                                           WASHSTATEB008826
     Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 395 of 680


               Case 2:18-cv-01115-RSL Document 64 Filed 08/15/18 Page 22 of 26




 1    preparing the amendments.” 83 Fed. Reg. at 24,166; see also Heidema Decl. ¶ 31 (discussing

 2    concurrence specific as to subject files).

 3             The Court should also reject Plaintiffs’ argument that the Department, in settling

 4    Defense Distributed, engaged in an “unlawful attempt to abrogate state and federal law.” Pls.’

 5    Mot. at 14-15; Am. Compl. ¶¶ 227, 233, 239. Specifically, Plaintiffs claim that the temporary

 6    modification, which “permits any United States person” to use the subject files, “conflicts with

 7    many of the States’ respective laws regulating firearms,” as well as provisions of the Gun

 8    Control Act, 18 U.S.C. § 922(g), (x). Pls.’ Mot. at 14. Yet the Government does not suggest,

 9    and has never suggested, that the settlement agreement conflicts with or otherwise preempts

10    such laws. To the contrary, the Department has consistently emphasized that its actions are

11    taken only pursuant to its authority to regulate the United States’ system of export controls, not

12    domestic activity. See Def. Distributed, 121 F. Supp. 3d at 695. The provisions of the Gun

13    Control Act cited by Plaintiffs remain in force, as do the protections for state law legislated by

14    Congress in the Gun Control Act. See 18 U.S.C. § 927. Thus, the laws invoked by Plaintiffs

15    remain unaffected by the settlement agreement, and there is no basis to substitute Plaintiffs’

16    understanding of the agreement for the far more reasonable interpretation of the Government.10

17                      2.     The Department’s Actions Were Not Arbitrary And Capricious.

18             Finally, Plaintiffs claim that the Department’s actions were arbitrary and capricious

19    because they constitute an unexplained reversal of the agency’s prior position concerning

20    whether the subject files are ITAR controlled. See Pls.’ Mot. at 15-17; Am. Compl. ¶¶ 238-39.

21    Insofar as Plaintiffs challenge the Government’s litigation strategy in Defense Distributed or its

22    decision to enter into a settlement to resolve that litigation, such decisions are committed to

23    agency discretion by law and thus not subject to judicial review, 5 U.S.C. § 701(a)(2). See

24    Heckler v. Chaney, 470 U.S. 821 (1985); Exec. Bus. Media, Inc. v. U.S. Dep’t of Def., 3 F.3d

25
          10
26           Similarly, the Court should not accept Plaintiffs’ accusations of deliberate efforts by the Government to
      circumvent the law, Pls.’ Mot. at 14; see also id.at 4 (suggesting the Government settled “covert[ly]”). United
      States v. Boyce, 38 F. Supp. 3d 1135, 1151 (C.D. Cal. 2014), aff’d, 683 F. App’x 654 (9th Cir. 2017)
27
      (“Government officials are presumed to carry out their duties in good faith.”).
      Opposition to Motion for Preliminary Injunction
                                                                                             United States Department of Justice
      (No. 2:18-cv-1115-RSL) – 21                                                       Civil Division, Federal Programs Branch
                                                                                                     20 Massachusetts Ave. NW
                                                                                                         Washington, DC 20530
                                                                                                                   202-305-8648

                                                   WASHSTATEB008827
     Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 396 of 680


             Case 2:18-cv-01115-RSL Document 64 Filed 08/15/18 Page 23 of 26




 1   759, 761 (4th Cir. 1993) (“[T]he Attorney General has broad discretion and even plenary

 2   authority to control litigation under 28 U.S.C. 516 and 519, and [] such decisions are not

 3   judicially reviewable.”); accord United States v. Carpenter, 526 F.3d 1237, 1241-42 (9th Cir.

 4   2008) (recognizing Attorney General’s plenary discretion to settle litigation, but noting that in

 5   cases—unlike this one—where plaintiffs allege that Attorney General has “exceeded [his] legal

 6   authority,” such claims are reviewable).11

 7            Moreover, as the relevant NPRMs indicate, the Department has concluded that ITAR

 8   control of such technical data is not warranted. See generally 83 Fed. Reg. 24,198; 83 Fed.

 9   Reg. at 24,166. These NPRMs have not been withdrawn and remain the official position of the

10   Government.12 Cf. Pennzoil Co. v. Dep’t of Energy, 680 F.2d 156, 171 (Temp. Emer. Ct. App.

11   1982). Further, the rationale for this determination is provided in the Commerce NPRM, which

12   explains that the “review was focused on identifying the types of articles that are now

13   controlled on the USML that are either (i) inherently military and otherwise warrant control on

14   the USML or (ii) if of a type common to non-military firearms applications, possess parameters

15   or characteristics that provide a critical military or intelligence advantage to the United States,

16   and are almost exclusively available from the United States.” 83 Fed. Reg. at 24,166 (“Thus,

17   the scope of the items described in this proposed rule is essentially commercial items widely

18   available in retail outlets and less sensitive military items.”). This case is only about the

19   determination of the Government that the technical data at issue would not give a military or

20   intelligence advantage and is therefore not properly subject to export controls. Only those

21   weapons of a type that is inherently military or that is not otherwise widely available for

22   commercial sale are properly subject to such controls. The Government has not made any

23   determination that 3D-printed guns should not be regulated domestically, and indeed the

24   Government intends to apply those authorities that regulate such firearms and supports

25       11
            Plaintiffs contend that in accepting the settlement agreement, Defendants agreed to exceed their legal
26   authority. As explained in the balance of this memorandum, that is not accurate.
         12
            Further, Plaintiffs cite no authority for the proposition that the APA requires the Department to release
     “reports, studies, or analyses” in support of its decision regarding a temporary modification pending a larger
27
     rulemaking effort. See Pls.’ Mot. at 16.
     Opposition to Motion for Preliminary Injunction
                                                                                             United States Department of Justice
     (No. 2:18-cv-1115-RSL) – 22                                                        Civil Division, Federal Programs Branch
                                                                                                     20 Massachusetts Ave. NW
                                                                                                         Washington, DC 20530
                                                                                                                   202-305-8648

                                                  WASHSTATEB008828
     Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 397 of 680


             Case 2:18-cv-01115-RSL Document 64 Filed 08/15/18 Page 24 of 26




 1    Plaintiffs’ efforts to do so as well.

 2
      III.    The Balance of Equities And The Public Interest Weigh Against Entry Of A
 3            Preliminary Injunction
 4            Finally, Plaintiffs cannot show the balance of equities and public interest factors—
 5    which are merged when the Government is a party, Drakes Bay Oyster Co. v. Jewell, 747 F.3d
 6    1073, 1092 (9th Cir. 2014)—tips sharply in their favor, particularly given the mandatory
 7    injunction they seek. First, because the Department has no authority to restrict U.S. persons
 8    from sharing these files with other U.S. persons within the United States, the harms identified
 9    by Plaintiffs cannot be prevented by an injunction in this case. See Def. Distributed, 121 F.
10    Supp. 3d at 687 (files previously available on Defense Distributed’s website). Moreover, the
11    public interest is not served by restraining the ability of the Executive Branch to exercise its
12    discretion to determine whether harm to national security requires export controls on particular
13    items. Cf. Virginian Ry. Co. v. Sys. Fed’n No. 40, 300 U.S. 515, 552 (1937) (statutory scheme
14    of Congress “is in itself a declaration of public interest and policy which should be persuasive”
15    to courts).
16            Further, the Government notes that the possibility of manufacturing small-caliber
17    firearms from a 3D-printing process has been publicly discussed since 2013. Heidema Decl.
18    ¶ 26 n.5. Yet Plaintiffs allege no efforts on their part to enact additional legislation regarding
19    the manufacture of such firearms, see Am. Compl. ¶¶ 68-217, and not a single Plaintiff
20    submitted comments in response to the NPRMs, Heidema Decl. ¶ 23. This further
21    demonstrates that the balance of equities weighs in Defendants’ favor.
22                                              CONCLUSION
23            For the foregoing reasons, the motion for a preliminary injunction should be denied.

24    Dated: August 15, 2018                         Respectfully submitted,
25
                                                     CHAD A. READLER
26                                                   Acting Assistant Attorney General

27                                                ANNETTE L. HAYES
      Opposition to Motion for Preliminary Injunction
                                                                       United States Department of Justice
      (No. 2:18-cv-1115-RSL) – 23                                 Civil Division, Federal Programs Branch
                                                                                       20 Massachusetts Ave. NW
                                                                                          Washington, DC 20530
                                                                                                  202-305-8648

                                              WASHSTATEB008829
     Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 398 of 680


            Case 2:18-cv-01115-RSL Document 64 Filed 08/15/18 Page 25 of 26



                                                 Acting United States Attorney
 1
                                                 KERRY KEEFE
 2
                                                 Civil Chief
 3
                                                 JOHN R. GRIFFITHS
 4                                               Director, Federal Programs Branch
 5                                               ANTHONY J. COPPOLINO
 6                                               Deputy Director, Federal Programs Branch

 7                                               /s/ Steven A. Myers
                                                 STEVEN A. MYERS
 8                                               ERIC J. SOSKIN
                                                 STUART J. ROBINSON
 9                                               Attorneys
10                                               U.S. Department of Justice
                                                 Civil Division, Federal Programs Branch
11                                               20 Massachusetts Ave. NW
                                                 Washington, D.C. 20530
12                                               (202) 305-8648 (telephone)
                                                 (202) 616-8460 (facsimile)
13                                               steven.a.myers@usdoj.gov
14
                                                 Attorneys for Federal Defendants
15

16

17

18

19
20

21

22
23
24

25
26

27
      Opposition to Motion for Preliminary Injunction
                                                                           United States Department of Justice
      (No. 2:18-cv-1115-RSL) – 24                                     Civil Division, Federal Programs Branch
                                                                                   20 Massachusetts Ave. NW
                                                                                       Washington, DC 20530
                                                                                                 202-305-8648

                                         WASHSTATEB008830
     Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 399 of 680


           Case 2:18-cv-01115-RSL Document 64 Filed 08/15/18 Page 26 of 26




 1                                  CERTIFICATE OF SERVICE

 2          I hereby certify that on August 15, 2018, I electronically filed the foregoing brief using

 3   the Court’s CM/ECF system, causing a notice of filing to be served upon all counsel of record.

 4
     Dated: August 15, 2018                              /s/ Steven A. Myers
 5                                                       Steven A. Myers
 6
 7
 8

 9

10

11

12

13

14
15

16

17

18

19
20

21

22
23
24

25
26

27
     Opposition to Motion for Preliminary Injunction
                                                                              United States Department of Justice
     (No. 2:18-cv-1115-RSL) – 25                                         Civil Division, Federal Programs Branch
                                                                                      20 Massachusetts Ave. NW
                                                                                          Washington, DC 20530
                                                                                                    202-305-8648

                                          WASHSTATEB008831
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 400 of 680




 Case 2:18-cv-01115-RSL Document 64-1 Filed 08/15/18 Page 1 of 24




                          EXHIBIT 1




                           WASHSTATEB008832
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 401 of 680


     Case 2:18-cv-01115-RSL Document 64-1 Filed 08/15/18 Page 2 of 24




                             WASHSTATEB008833
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 402 of 680


     Case 2:18-cv-01115-RSL Document 64-1 Filed 08/15/18 Page 3 of 24




                             WASHSTATEB008834
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 403 of 680


     Case 2:18-cv-01115-RSL Document 64-1 Filed 08/15/18 Page 4 of 24




                             WASHSTATEB008835
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 404 of 680


     Case 2:18-cv-01115-RSL Document 64-1 Filed 08/15/18 Page 5 of 24




                             WASHSTATEB008836
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 405 of 680


     Case 2:18-cv-01115-RSL Document 64-1 Filed 08/15/18 Page 6 of 24




                             WASHSTATEB008837
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 406 of 680


     Case 2:18-cv-01115-RSL Document 64-1 Filed 08/15/18 Page 7 of 24




                             WASHSTATEB008838
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 407 of 680


     Case 2:18-cv-01115-RSL Document 64-1 Filed 08/15/18 Page 8 of 24




                             WASHSTATEB008839
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 408 of 680


     Case 2:18-cv-01115-RSL Document 64-1 Filed 08/15/18 Page 9 of 24




                             WASHSTATEB008840
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 409 of 680


    Case 2:18-cv-01115-RSL Document 64-1 Filed 08/15/18 Page 10 of 24




                             WASHSTATEB008841
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 410 of 680


    Case 2:18-cv-01115-RSL Document 64-1 Filed 08/15/18 Page 11 of 24




                             WASHSTATEB008842
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 411 of 680


    Case 2:18-cv-01115-RSL Document 64-1 Filed 08/15/18 Page 12 of 24




                             WASHSTATEB008843
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 412 of 680


    Case 2:18-cv-01115-RSL Document 64-1 Filed 08/15/18 Page 13 of 24




                             WASHSTATEB008844
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 413 of 680


    Case 2:18-cv-01115-RSL Document 64-1 Filed 08/15/18 Page 14 of 24




                             WASHSTATEB008845
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 414 of 680


    Case 2:18-cv-01115-RSL Document 64-1 Filed 08/15/18 Page 15 of 24




                             WASHSTATEB008846
  Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 415 of 680

Case 2:18-cv-01115-RSL Document 64-1 Filed 08/15/18 Page 16 of 24




         Exhibit A



                              WASHSTATEB008847
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 416 of 680


    Case 2:18-cv-01115-RSL Document 64-1 Filed 08/15/18 Page 17 of 24




                             WASHSTATEB008848
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 417 of 680


    Case 2:18-cv-01115-RSL Document 64-1 Filed 08/15/18 Page 18 of 24




                             WASHSTATEB008849
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 418 of 680


    Case 2:18-cv-01115-RSL Document 64-1 Filed 08/15/18 Page 19 of 24




                             WASHSTATEB008850
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 419 of 680


    Case 2:18-cv-01115-RSL Document 64-1 Filed 08/15/18 Page 20 of 24




                             WASHSTATEB008851
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 420 of 680


    Case 2:18-cv-01115-RSL Document 64-1 Filed 08/15/18 Page 21 of 24




                             WASHSTATEB008852
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 421 of 680


    Case 2:18-cv-01115-RSL Document 64-1 Filed 08/15/18 Page 22 of 24




                             WASHSTATEB008853
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 422 of 680


    Case 2:18-cv-01115-RSL Document 64-1 Filed 08/15/18 Page 23 of 24




                             WASHSTATEB008854
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 423 of 680

   Case 2:18-cv-01115-RSL Document 64-1 Filed 08/15/18 Page 24 of 24




                            WASHSTATEB008855
       Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 424 of 680




From:                   Carter, Rachel
Sent:                   Thu, 30 Aug 2018 11:21:57 -0400
To:                     Kaidanow, Tina S
Subject:                FW: Package S/ES 201822013 Update on 3D Printing – Defense Distributed (DD)
has been resubmitted
Attachments:            (R_471189) 20180829 IM to S (4).docx, (S_470021) Tab 1 - 64 - State PI Opp.pdf


Ambassador,
Per your request, here is the final version of the submitted Defense Distributed IM update. Still no
bounce from the line, but will keep you posted if that changes.

Thanks,
Rachel


Official - SBU
UNCLASSIFIED

From: PM-Staffers Mailbox
Sent: Wednesday, August 29, 2018 6:57 PM
To: Hart, Robert L; Heidema, Sarah J; Miller, Michael F
Cc: Carter, Rachel; PM-CPA-DL; String, Marik A; Davidson-Hood, Simon; Fabry, Steven F; PM-Staffers
Mailbox
Subject: FW: Package S/ES 201822013 Update on 3D Printing – Defense Distributed (DD) has been
resubmitted

Package resubmitted. Everest versions attached.

Samantha Sison
PM/FO SharePoint
X70561

From: EverestMail
Sent: Wednesday, August 29, 2018 6:53 PM
To: SES-Line_Only
Cc: Everest_PM; Everest_H
Subject: Package S/ES 201822013 Update on 3D Printing – Defense Distributed (DD) has been
resubmitted

A PM Package has been resubmitted.

CLASSIFICATION: U – Unclassified
FOR: S
ORGANIZATION: PM
CO-DRAFTER BUREAU: H
COPY TO:
SUBJECT: Update on 3D Printing – Defense Distributed (DD)



                                              WASHSTATEB008856
     Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 425 of 680




REQUESTED ACTION: Information Memo
CLEARANCES:
DUE DATE: 29-Aug-2018 03:00:00 PM
EVENT DATE:
NOTES: Per deps: this memo has plenty of background S already knows about the 3D gun
issue. Please be more clear about the implications for the Department and what our next steps
and plan of action are.
DESCRIPTION: Update on 3D Printing – Defense Distributed (DD)

CREATED BY: PM

LINK: 201822013 Package

Please note that this link will expire 2 weeks after the e-mail is sent, for security reasons. If this
link is expired, please use the Advanced Search to find the package by typing in the S/ES ID
number.

Official - SBU
UNCLASSIFIED




                                          WASHSTATEB008857
     Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 426 of 680


             Case 2:18-cv-01115-RSL Document 64 Filed 08/15/18 Page 1 of 26




 1                                                                 The Honorable Robert S. Lasnik

 2

 3
 4

 5
 6
 7                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 8                                     AT SEATTLE
 9                                                     )
     STATE OF WASHINGTON, et al.,                      )   No. 2:18-cv-1115-RSL
10                                                     )
        Plaintiffs,                                    )   FEDERAL DEFENDANTS’
11                            v.                       )   BRIEF IN OPPOSITION TO
                                                       )   PLAINTIFFS’ MOTION FOR
12   UNITED STATES DEPARTMENT OF                       )   PRELIMINARY INJUNCTION
     STATE, et al.,                                    )
13                                                     )   NOTED FOR: August 21, 2018
        Defendants.                                    )
14                                                     )
15

16

17

18

19
20

21

22
23
24

25
26

27
     Opposition to Motion for Preliminary Injunction
                                                                            United States Department of Justice
     (No. 2:18-cv-1115-RSL) – i                                        Civil Division, Federal Programs Branch
                                                                                    20 Massachusetts Ave. NW
                                                                                        Washington, DC 20530
                                                                                                  202-305-8648

                                         WASHSTATEB008861
     Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 427 of 680


             Case 2:18-cv-01115-RSL Document 64 Filed 08/15/18 Page 2 of 26




 1                                              INTRODUCTION

 2           The manufacture or possession of plastic guns that are undetectable is a serious federal
 3   crime, punishable by up to five years in prison. Among other statutes, the Undetectable
 4   Firearms Act prohibits the manufacture, possession, sale, import, or transfer of undetectable
 5   firearms. See 18 U.S.C. § 922(p). The Department of Justice, among other agencies, enforces
 6   that prohibition, and will continue to do so vigorously. Neither those enforcement efforts nor
 7   the prohibition itself is affected in any way by the actions challenged in this case.
 8           This case is not about the regulation of U.S. persons who wish to utilize a 3D printer to
 9   manufacture their own small-caliber firearms. Rather, this case concerns the Department of
10   State’s delegated authority to control the export of defense articles and services, or technical
11   data related thereto, that raise military or intelligence concerns. The Department is tasked with
12   determining what technology and weaponry provides a critical military or intelligence
13   advantage such that it should not be shipped without restriction from the United States to other
14   countries (or otherwise provided to foreigners), where, beyond the reach of U.S. law, it could
15   be used to threaten U.S. national security, foreign policy, or international peace and stability.
16   Domestic activities that do not involve providing access to foreign persons, by contrast, are left
17   to other federal agencies—and the states—to regulate.
18           In bringing their motion for a preliminary injunction, Plaintiffs misunderstand the
19   fundamental limit on the State Department’s authority. According to Plaintiffs, the
20   Government’s export-related determinations—specifically with respect to the export of
21   technical data developed by Defense Distributed—have jeopardized their ability to protect the
22   safety and health of their residents. But the domestic harms about which Plaintiffs are
23   allegedly concerned are not properly regulated by the Department under current law. Plaintiffs’
24   allegations of harm are not reasonably attributable to the Department’s regulation of exports,
25   but rather focus on the possibility that third parties will commit violations of the Undetectable
26   Firearms Act or other relevant laws that are not at issue in this case. Likewise, Plaintiffs have
27   failed to demonstrate that the facts and law clearly favor their position with respect to the
     Opposition to Motion for Preliminary Injunction
                                                                                 United States Department of Justice
     (No. 2:18-cv-1115-RSL) – 1                                             Civil Division, Federal Programs Branch
                                                                                             20 Massachusetts Ave. NW
                                                                                                Washington, DC 20530
                                                                                                        202-305-8648

                                               WASHSTATEB008862
     Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 428 of 680


             Case 2:18-cv-01115-RSL Document 64 Filed 08/15/18 Page 3 of 26




1    merits of their claims, or that it is in the public interest for the Court to second-guess the

2    national security determinations of the Executive Branch.

3           Accordingly, Plaintiffs’ motion should be denied.

4                                             BACKGROUND

5    I.     Statutory And Regulatory Background

6           The Arms Export Control Act (“AECA”), 22 U.S.C. § 2751 et seq., authorizes the

7    President, “[i]n furtherance of world peace and the security and foreign policy of the United

8    States” to “control the import and the export of defense articles and defense services” and to

9    promulgate regulations accordingly. 22 U.S.C. § 2778(a)(1) (emphasis added). The President

10   has delegated this authority to the Department in relevant part, and the Department has

11   accordingly promulgated the International Traffic in Arms Regulations (“ITAR”), which are

12   administered by the Department’s Directorate of Defense Trade Controls (“DDTC”). See Exec.

13   Order No. 13637(n)(i), 78 Fed. Reg. 16,129 (Mar. 8, 2013); 22 C.F.R. §§ 120-130. At the heart

14   of the AECA is the United States Munitions List (“USML”), an extensive listing of materials

15   that constitute “defense articles and defense services” under the ITAR. See 22 C.F.R. Part 121.

16   As relevant here, Category I of the USML includes all firearms up to .50 caliber, and all

17   technical data directly related to such firearms. Id. § 121.1(I)(a), (i). Technical data is

18   information that “is required for the design, development, production, manufacture, assembly,

19   operation, repair, testing, maintenance or modification of defense articles.” Id. § 120.10(a)(1).

20   Section 2778 of the AECA authorizes the President (1) to designate those defense articles and

21   services to be included on the USML; (2) to require licenses for the export of items on the

22   USML; and (3) to promulgate regulations for the import and export of such items on the

23   USML. 22 U.S.C. § 2778.

24          The ITAR does not regulate any transfers of defense articles except those that constitute

25   “exports,” i.e., the transfer of defense articles abroad or to foreign persons, and “temporary

26   imports.” The ITAR’s definition of exports includes, in part (1) “[s]ending or taking of a

27   defense article out of the United States in any manner,” 22 C.F.R. § 120.17(a)(1); (2)
     Opposition to Motion for Preliminary Injunction
                                                                                  United States Department of Justice
     (No. 2:18-cv-1115-RSL) – 2                                              Civil Division, Federal Programs Branch
                                                                                          20 Massachusetts Ave. NW
                                                                                              Washington, DC 20530
                                                                                                        202-305-8648

                                            WASHSTATEB008863
     Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 429 of 680


                Case 2:18-cv-01115-RSL Document 64 Filed 08/15/18 Page 4 of 26




1    “[r]eleasing or otherwise transferring a defense article to an embassy or to any of its agencies or

2    subdivisions, such as a diplomatic mission or consulate, in the United States,” id.

3    § 120.17(a)(4); and (3) “[r]eleasing or otherwise transferring technical data to a foreign person

4    in the United States (a ‘deemed export’),” id. § 120.17(a)(2).

5               In certain cases where it is unclear whether a particular item is a defense article or

6    defense service, the Department makes a “commodity jurisdiction” (“CJ”) determination using

7    a procedure set forth in the ITAR. See id. § 120.4. Upon written request, DDTC will provide

8    applicants with a determination as to whether the item, service, or data is within the scope of

9    the ITAR. These assessments are made on a case-by-case basis through an inter-agency

10   process, evaluating whether the item, service, or data is covered by the USML, provides the

11   equivalent performance capabilities of a defense article on the USML, or has a critical military

12   or intelligence advantage. See id. § 120.4(d).

13              While the AECA and ITAR do not provide the State Department with authority to

14   prohibit the domestic manufacture or possession of 3D-printed guns, there are other federal

15   statutes that deal with this topic. Most significantly, the Undetectable Firearms Act bars the

16   manufacture, possession, sale, import, or transfer of undetectable firearms. See 18 U.S.C.

17   § 922(p); An Act to Extend the Undetectable Firearms Act of 1988 for 10 Years, Pub. L. No.

18   113-57, 127 Stat. 656 (2013). Under that statute, firearms manufactured or sold in the United

19   States must generally be capable of being detected by metal detectors and by x-ray machines.

20   See 18 U.S.C. § 922(p)(1). Those requirements are not in any way affected by the actions

21   challenged in this case, nor are the separate federal prohibitions on the possession of firearms

22   by felons, persons subject to restraining orders, or the mentally ill. See 18 U.S.C. § 922(g)(1)

23   (felons and certain state-law misdemeanants); id. § 922(g)(8) (court-issued restraining orders);

24   id. § 922(g)(4) (persons adjudicated as mentally ill). The Government continues to enforce

25   these laws in order to address domestic safety issues related to undetectable firearms. The

26   Department’s determination under the ITAR at issue here will not affect those enforcement

27   efforts.
     Opposition to Motion for Preliminary Injunction
                                                                                    United States Department of Justice
     (No. 2:18-cv-1115-RSL) – 3                                                Civil Division, Federal Programs Branch
                                                                                            20 Massachusetts Ave. NW
                                                                                                Washington, DC 20530
                                                                                                          202-305-8648

                                               WASHSTATEB008864
     Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 430 of 680


             Case 2:18-cv-01115-RSL Document 64 Filed 08/15/18 Page 5 of 26




 1   II.    The Government’s Settlement With Defense Distributed

 2          In 2012, Defense Distributed published on the Internet “privately generated technical

 3   data regarding a number of gun-related items.” Def. Distributed v. Dep’t of State, 121 F. Supp.

 4   3d 680, 687 (W.D. Tex. 2015). In May 2013, DDTC sent Defense Distributed a letter stating

 5   that Defense Distributed may have released ITAR-controlled technical data without the

 6   required authorization. See id. Defense Distributed removed the technical data and submitted a

 7   CJ request. Id. The company, however, and in conjunction with another non-profit, the Second

 8   Amendment Foundation, ultimately brought a lawsuit against, inter alia, the Department and

 9   DDTC, claiming that the requirement to obtain authorization prior to publishing the subject

10   files on its website violated plaintiffs’ rights under the First, Second, and Fifth Amendments

11   and exceeded the Department’s statutory authority. Id. at 688.

12          In August 2015, the U.S. District Court for the Western District of Texas denied

13   Defense Distributed’s motion for a preliminary injunction. Id. at 701. For purposes of the

14   preliminary injunction analysis, the district court considered the files to be subject to the

15   protection of the First Amendment. Id. at 691-92. Applying intermediate scrutiny, the court

16   concluded that “because the AECA and ITAR do not prohibit domestic communications” and

17   plaintiffs remained “free to disseminate the computer files at issue domestically,” they had not

18   shown a substantial likelihood of success on the merits. Id. at 695.

19          The Fifth Circuit affirmed in a split decision. See 838 F.3d 451 (5th Cir. 2016).

20   Focusing narrowly on the question of the non-merits requirements for preliminary relief, the

21   panel majority concluded that the “Department’s stated interest in preventing foreign nationals

22   . . . from obtaining technical data on how to produce weapons and weapon parts” outweighed

23   plaintiffs’ interest in their constitutional rights. Id. at 458-59. The panel majority “decline[d]

24   to address the merits” because plaintiffs’ failure to meet any single requirement for a

25   preliminary injunction would require affirmance of the district court. See id. at 456-58. A

26   dissent from the panel opinion did address the merits. See id. at 461 (Jones, J. dissenting).

27   “[F]or the benefit of the district court on remand,” the dissent set forth an analysis concluding
     Opposition to Motion for Preliminary Injunction
                                                                                 United States Department of Justice
     (No. 2:18-cv-1115-RSL) – 4                                             Civil Division, Federal Programs Branch
                                                                                         20 Massachusetts Ave. NW
                                                                                             Washington, DC 20530
                                                                                                       202-305-8648

                                            WASHSTATEB008865
     Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 431 of 680


              Case 2:18-cv-01115-RSL Document 64 Filed 08/15/18 Page 6 of 26




 1   that “the State Department’s application of its ‘export’ control regulations to this domestic

 2   Internet posting appears to violate the governing statute, represents an irrational interpretation

 3   of the regulations, and violates the First Amendment as a content-based regulation and a prior

 4   restraint.” Id. at 463-64.

 5            After plaintiffs’ petitions for rehearing en banc and for certiorari were denied, see 138

 6   S. Ct. 638 (2018); 865 F.3d 211 (5th Cir. 2017) (5 dissenting judges), proceedings resumed in

 7   district court. In April 2018, the Government moved to dismiss plaintiffs’ second amended

 8   complaint. See Def. Distributed, No. 1:15-cv-372-RP, Dkt. No. 92. Meanwhile, the district

 9   court ordered the parties to exchange written settlement demands, see id., Dkt. No. 88, thereby

10   initiating a process under which the parties were able to reach a settlement before briefing on

11   the motion to dismiss was complete, see id., Dkt. Nos. 93, 95.

12            Pursuant to the settlement and as relevant here, the Government agreed to the following:

13            (a)      Defendants’ commitment to draft and to fully pursue, to the extent
                       authorized by law (including the Administrative Procedure Act), the
14
                       publication in the Federal Register of a notice of proposed rulemaking and
15                     final rule, revising USML Category I to exclude the technical data that is
                       the subject of the Action.[1]
16
              (b)      Defendants’ announcement, while the above-referenced final rule is in
17                     development, of a temporary modification, consistent with the . . . (ITAR),
18                     22 C.F.R. § 126.2, of USML Category I to exclude the technical data that
                       is the subject of the Action. The announcement will appear on the DDTC
19                     website, www.pmddtc.state.gov, on or before July 27, 2018.[2]

20

21
          1
            See Section III, infra. At the time settlement negotiations began, the parties had long expected such a Notice
22   of Proposed Rulemaking (“NPRM”) to be issued. See 78 Fed. Reg. 22,740, 22,741 (April 16, 2013) (announcing
     that “[t]he Department intends to publish final rules implementing the revised USML categories and related ITAR
23   amendments periodically”). Reflecting nearly a decade of efforts to carry out a reform of export regulations and
     pursuant to a “comprehensive review” of the U.S. export control system, the Government has undertaken an
24   Export Control Reform Initiative (“ECRI”) that was proposed in April 2010, see Fact Sheet on the President’s
     Export Control Reform Initiative (Apr. 20, 2010), https://obamawhitehouse.archives.gov/the-press-office/fact-
25   sheet-presidents-export-control-reform-initiative, and facilitated by Executive Order No. 13637, 78 Fed. Reg.
     16,129 (Mar. 8, 2013). By January 20, 2017, this export reform process had been completed for USML categories
26   IV through XX.
          2
            Pursuant to 22 C.F.R. § 126.2, “[t]he Deputy Assistant Secretary for Defense Trade Controls may order the
     temporary suspension or modification of any or all of the regulations of this subchapter in the interest of the
27
     security and foreign policy of the United States.”
     Opposition to Motion for Preliminary Injunction
                                                                                            United States Department of Justice
     (No. 2:18-cv-1115-RSL) – 5                                                        Civil Division, Federal Programs Branch
                                                                                                    20 Massachusetts Ave. NW
                                                                                                        Washington, DC 20530
                                                                                                                  202-305-8648

                                                  WASHSTATEB008866
     Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 432 of 680


             Case 2:18-cv-01115-RSL Document 64 Filed 08/15/18 Page 7 of 26



             (c)     Defendants’ issuance of a letter to Plaintiffs on or before July 27, 2018,
 1                   signed by the Deputy Assistant Secretary for Defense Trade Controls,
                     advising that the Published Files, Ghost Gunner Files, and CAD Files are
 2
                     approved for public release (i.e., unlimited distribution) in any form and
 3                   are exempt from the export licensing requirements of the ITAR because
                     they satisfy the criteria of 22 C.F.R. § 125.4(b)(13). . . .
 4
             (d)     Defendants’ acknowledgment and agreement that the temporary
 5                   modification . . . permits any United States person, to include DD’s
 6                   customers and SAF’s members, to access, discuss, use, reproduce, or
                     otherwise benefit from the technical data that is the subject of the Action,
 7                   and that the letter to Plaintiffs permits any such person to access, discuss,
                     use, reproduce or otherwise benefit from the Published Files, Ghost
 8                   Gunner Files, and CAD Files.
 9           The parties executed the agreement on June 29, 2018, and the Government complied

10   with (b) and (c) on July 27, 2018. See Ex. A, Declaration of Sarah Heidema (“Heidema Decl.”)

11   ¶¶ 27, 29. The Settlement Agreement provides that Defendants deny that they violated

12   Plaintiffs’ constitutional rights. See id. ¶ 28.

13   III.    The Government’s Proposed Rulemaking

14           On May 24, 2018—after the initial exchange of settlement offers but more than one

15   month prior to the settlement with Defense Distributed—the Departments of State and

16   Commerce each issued a notice of proposed rulemaking (“NPRM”) that implicated the

17   technical data at issue in Defense Distributed. See 83 Fed. Reg. 24,198 (May 24, 2018); 83

18   Fed. Reg. 24,166 (May 24, 2018). In those NPRMs, the Government proposed amending the

19   ITAR “to revise Categories I (firearms, close assault weapons and combat shotguns), II (guns

20   and armament) and III (ammunition and ordnance) of the [USML] to describe more precisely

21   the articles warranting export and temporary import control on the USML.” 83 Fed. Reg. at

22   24,198. If the NPRM is finalized as contemplated, the items removed from the USML would

23   no longer be subject to the ITAR’s authorization requirements, see id., i.e., no license from the

24   Department of State would be required for their export.

25           The Commerce NPRM explains both the rationale for the proposed transfer as well as

26   the review process undertaken by the Government. As it explained, the process included a

27   “review of those categories by the Department of Defense, which worked with the Departments
     Opposition to Motion for Preliminary Injunction
                                                                                 United States Department of Justice
     (No. 2:18-cv-1115-RSL) – 6                                             Civil Division, Federal Programs Branch
                                                                                         20 Massachusetts Ave. NW
                                                                                             Washington, DC 20530
                                                                                                       202-305-8648

                                             WASHSTATEB008867
     Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 433 of 680


             Case 2:18-cv-01115-RSL Document 64 Filed 08/15/18 Page 8 of 26




 1   of State and Commerce in preparing the amendments.” 83 Fed. Reg. at 24,166. The review

 2   was intended to ensure that items remaining on the USML are either “inherently military or

 3   otherwise warrant[ing] control on the USML” or “of a type common to nonmilitary firearms

 4   applications, possess parameters or characteristics that provide a critical military or intelligence

 5   advantage to the United States, and are almost exclusively available from the United States.”

 6   Id. Put simply, the goal was to ensure that items remaining on the USML in the categories in

 7   question, and therefore subject to export controls under the ITAR, are military weapons and

 8   related items that could present a critical military or intelligence advantage.

 9   IV.     Procedural History

10           On July 30, 2018, Plaintiffs filed the instant action against, inter alia, the Department,

11   the Secretary of State, DDTC, and Defense Distributed. Compl., ECF No. 1. Plaintiffs alleged

12   that the Government’s settlement with Defense Distributed adversely affected their public

13   safety laws, in violation of the Administrative Procedure Act (“APA”) and the Tenth

14   Amendment to the U.S. Constitution. Id. at 21-41. Also on July 30, 2018, Plaintiffs moved for

15   a temporary restraining order against Defendants, Mot. for TRO, Dkt. No. 2, which the Court

16   granted on July 31, 2018, Dkt. No. 23 (“Order”).

17           In its Order, the Court held that Plaintiffs had demonstrated irreparable injury because

18   “[i]f an injunction is not issued and the status quo alters . . . , the proliferation of these firearms

19   will have many of the negative impacts on a state level that the federal government once feared

20   on the international stage.” Order at 7. Further, the Court determined that Plaintiffs were

21   likely to succeed on the merits of their APA claim because “[t]here is no indication” that, prior

22   to entering into the settlement agreement, the Government either provided 30-day notice to

23   Congress pursuant to 22 U.S.C. § 2278(f)(1) or obtained the concurrence of the Secretary of

24   Defense pursuant to Executive Order 13637. Id. at 6.

25           The Court also found that Plaintiffs have standing “[f]or purposes of this temporary

26   order.” Id. at 6 n.2. The Court based this determination on the “clear and reasonable fear”

27   expressed by Plaintiffs, as well as the Court’s finding that “there is no separation of the internet
     Opposition to Motion for Preliminary Injunction
                                                                                   United States Department of Justice
     (No. 2:18-cv-1115-RSL) – 7                                               Civil Division, Federal Programs Branch
                                                                                           20 Massachusetts Ave. NW
                                                                                               Washington, DC 20530
                                                                                                         202-305-8648

                                             WASHSTATEB008868
     Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 434 of 680


             Case 2:18-cv-01115-RSL Document 64 Filed 08/15/18 Page 9 of 26




 1   between domestic and international audiences.” Id. Finally, the Court found that “the balance

 2   of hardships and the public interest tip sharply in plaintiffs’ favor.” Id. at 7. Consequently, the

 3   Court enjoined the Government “from implementing or enforcing the ‘Temporary Modification

 4   of Category I of the United States Munitions List’ and the letter to Cody R. Wilson, Defense

 5   Distributed, and Second Amendment Foundation issued by the U.S. Department of State on

 6   July 27, 2018,” and required that the Government “preserve the status quo ex ante as if the

 7   modification had not occurred and the letter had not been issued.” Id. The Court did not enjoin

 8   Defense Distributed in any manner. Id.

 9          Plaintiffs amended their complaint on August 2, 2018, Am. Compl., Dkt. No. 29, and

10   moved for a preliminary injunction on August 9, 2018, Dkt. No. 43 (“Pls.’ Mot.”). As agreed

11   to by the parties, the TRO remains in effect until August 28, 2018. See Order, Dkt. No. 30.

12                                              ARGUMENT

13          “[A] preliminary injunction is an extraordinary and drastic remedy, one that should not

14   be granted unless the movant, by a clear showing, carries the burden of persuasion.” Mazurek

15   v. Armstrong, 520 U.S. 968, 972 (1997) (per curiam) (citation omitted). A plaintiff “must

16   establish that he is likely to succeed on the merits, that he is likely to suffer irreparable harm in

17   the absence of preliminary relief, that the balance of equities tips in his favor, and that an

18   injunction is in the public interest.” Am. Trucking Ass’ns, Inc. v. City of Los Angeles, 559 F.3d

19   1046, 1052 (9th Cir. 2009) (citation omitted). Alternatively, “‘serious questions going to the

20   merits’ and a balance of hardships that tips sharply towards the plaintiff can support issuance of

21   a preliminary injunction, so long as the plaintiff also shows that there is a likelihood of

22   irreparable injury and that the injunction is in the public interest.” All. for the Wild Rockies v.

23   Cottrell, 632 F.3d 1127, 1135 (9th Cir. 2011); see also Leiva-Perez v. Holder, 640 F.3d 962,

24   967-68 (9th Cir. 2011). Plaintiffs bear the burden of demonstrating that each of these four

25   factors is met. DISH Network Corp. v. FCC, 653 F.3d 771, 776-77 (9th Cir. 2011).

26          Plaintiffs here ask the Court to suspend and enjoin enforcement of actions already taken

27   by the Government pursuant to its obligations under the settlement agreement. See Pls.’ Mot.
     Opposition to Motion for Preliminary Injunction
                                                                                  United States Department of Justice
     (No. 2:18-cv-1115-RSL) – 8                                              Civil Division, Federal Programs Branch
                                                                                          20 Massachusetts Ave. NW
                                                                                              Washington, DC 20530
                                                                                                        202-305-8648

                                            WASHSTATEB008869
     Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 435 of 680


             Case 2:18-cv-01115-RSL Document 64 Filed 08/15/18 Page 10 of 26




 1   at 1; see also Pls.’ Proposed Order, Dkt. No. 43-3. Through this requested relief, Plaintiffs seek

 2   not to “maintain the status quo” pending litigation, but to place themselves in a better position

 3   than they were in before the onset of the current controversy through an award of “the exact

 4   same ultimate relief” they seek. Taiebat v. Scialabba, No. 17-0805, 2017 WL 747460, at *2-3

 5   (N.D. Cal. Feb. 27, 2017). “In general, that kind of judgment on the merits in the guise of

 6   preliminary relief is a highly inappropriate result.” Senate of Cal. v. Mosbacher, 968 F.2d 974,

 7   978 (9th Cir. 1992).3

 8
     I.      Plaintiffs Have Not Shown That The Department’s Action Will Cause Irreparable
 9           Harm.

10           A preliminary injunction serves the “limited purpose” of “preserv[ing] the relative

11   positions of the parties until a trial on the merits can be held.” Univ. of Tex. v. Camenisch, 451

12   U.S. 390, 395 (1981). Accordingly, “[a]n essential prerequisite” before granting preliminary

13   relief is a showing that irreparable injury is likely in the absence of an injunction. See Dollar

14   Rent A Car of Wash., Inc. v. Travelers Indem. Co., 774 F.2d 1371, 1375 (9th Cir. 1985); Winter

15   v. Nat. Res. Def. Council, 555 U.S. 7, 19 (2008).

16           Plaintiffs argue that the “threat to public safety” allegedly caused by the Department’s

17   settlement agreement constitutes irreparable harm. Pls.’ Mot. at 19-24. Specifically, they

18   claim that the settlement agreement “will make it significantly easier to produce undetectable,

19   untraceable weapons, pos[e] unique threats to the health and safety of the States’ residents and

20   employees, and compromis[e] the States’ ability to enforce their laws and keep their residents

21   and visitors safe.” Id. at 19. These harms alleged by Plaintiffs with respect to the specific

22   items at issue in this motion fall well short of irreparable harm.

23           First, Plaintiffs contend that removal of Defense Distributed’s files from the USML will

24   lead to the “proliferation of downloadable guns.” Pls.’ Mot. at 19. They refer further to “the

25   unique threats of irreparable harm to the States posed by permitting 3D-printed weapons files to

26
          3
            The Government leaves to the private party Defendants the question of whether and how their individual
27
     rights should be considered in this analysis.
     Opposition to Motion for Preliminary Injunction
                                                                                          United States Department of Justice
     (No. 2:18-cv-1115-RSL) – 9                                                      Civil Division, Federal Programs Branch
                                                                                                  20 Massachusetts Ave. NW
                                                                                                      Washington, DC 20530
                                                                                                                202-305-8648

                                                 WASHSTATEB008870
     Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 436 of 680


             Case 2:18-cv-01115-RSL Document 64 Filed 08/15/18 Page 11 of 26




 1   be posted on the internet.” Pls.’ Mot. at 20. But the core inadequacy of Plaintiffs’ claims of

 2   irreparable harm is that they are not caused by, and cannot be traced to, the Department’s

 3   regulatory actions or the challenged settlement agreement. Rather, if these harms occur at all, it

 4   will be because individuals violate the separate prohibitions of the Undetectable Firearms Act

 5   and other relevant domestic laws. Indeed, Plaintiffs’ claim of irreparable harm is based on a

 6   fundamental misconception of the relevant law and the authority of the Department as the

 7   federal agency that administers it. The AECA and ITAR have not conferred upon the

 8   Department the authority to regulate or otherwise prohibit the domestic acquisition of defense

 9   articles and services by U.S. persons or domestic communications to U.S. persons. See

10   generally 22 U.S.C. § 2778. Rather, as noted above, the agency’s only relevant authority

11   pursuant to the AECA and ITAR is limited to exports of defense articles and related technical

12   data. Id. § 2778(a)(1). Critically, neither the AECA nor ITAR prohibits the transmission of

13   defense articles among U.S. persons within the United States. Therefore, the Department has

14   never prohibited Defense Distributed, or any other company or individual, from providing their

15   files to U.S. persons on U.S. soil, including by, e.g., providing such technical data through the

16   mail, distributing DVDs containing such data, or other means. See Def. Distributed, 121 F.

17   Supp. 3d at 695 (“Plaintiffs are free to disseminate the computer files at issue domestically in

18   public or private forums, including via the mail or any other medium that does not provide the

19   ability to disseminate the information internationally.”); see also Heidema Decl. ¶ 12. To the

20   extent Defense Distributed and others have not previously disseminated the computer files at

21   issue within Plaintiffs’ boundaries, such inaction is attributable to their own decisions and not

22   to the Department’s regulatory authority. Plaintiffs therefore cannot plausibly suggest that the

23   Government’s settlement regarding Defense Distributed’s foreign export of its files has harmed

24   or imminently harm Plaintiffs’ ability to enforce their statutory schemes, prevent or solve

25   crimes, or protect public health.4 Should any of the harms about which Plaintiffs are concerned

26
         4
           The declarations submitted by Plaintiffs do not address these deficiencies. See generally Dkt. No. 43-2. Not
27
     only are the harms described equally speculative as those presented in Plaintiffs’ motion, but these declarations
     Opposition to Motion for Preliminary Injunction
                                                                                          United States Department of Justice
     (No. 2:18-cv-1115-RSL) – 10                                                     Civil Division, Federal Programs Branch
                                                                                                  20 Massachusetts Ave. NW
                                                                                                      Washington, DC 20530
                                                                                                                202-305-8648

                                                 WASHSTATEB008871
     Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 437 of 680


             Case 2:18-cv-01115-RSL Document 64 Filed 08/15/18 Page 12 of 26




 1   occur, it will be because individuals have violated separate domestic prohibitions, such as the

 2   Undetectable Firearms Act. See 18 U.S.C. § 922(p)(1).

 3           For this reason, the types of harms that Plaintiffs identify do not support the granting of

 4   injunctive relief in the circumstances of this case. All of the concerns identified are harms that

 5   might result from the domestic availability of 3D-printed guns in the United States, but such

 6   concerns have little to do with whether particular files should be regulated for foreign export on

 7   national security grounds. Their relation to the State Department’s exercise of authority and

 8   the settlement agreement is speculative. For example, Plaintiffs contend that someone of

 9   questionable “age, mental health, or criminal history” may procure the necessary equipment,

10   download files made specifically available as a result of the Department’s settlement, assemble

11   an operable firearm, and commit a crime, see Pls.’ Mot. at 19-20. But such actions would

12   violate domestic prohibitions on the use of firearms. The Department does not regulate the

13   files at issue for their availability to U.S. persons in the United States, and it is speculative to

14   claim that these domestic consequences would follow from the Department of State’s actions

15   under the ITAR.

16           Plaintiffs’ claims regarding the “unique threats” posed by firearms made by a 3D-

17   printing process fail for the same reasons. See id. at 20-24. For instance, they assert

18   shortcomings in the ability of metal detectors to discern the presence of firearms made from a

19   3D printer, see id. at 20-21, but nothing in the State Department actions challenged in this case

20   purports to permit the domestic production of undetectable firearms. Such production is illegal

21   due to separate authority that regulates domestic conduct. See 18 U.S.C. § 922(p)(1).

22           Plaintiffs also argue that 3D-printed firearms “present unique challenges to law

23   enforcement,” particularly with respect to tracing weapons and conducting forensic testing on

24   bullets. Pls’ Mot. at 21-22. Again, Plaintiffs can only speculate as to whether such a harm

25   would result from a decision by the Department of State not to regulate the export of the

26
     confirm the domestic availability of the subject files notwithstanding the Department’s regulatory efforts. Camper
     Decl. ¶ 10, Dkt. No. 43-2; Patel Decl. ¶ 14, Dkt. No. 43-2.
27
     Opposition to Motion for Preliminary Injunction
                                                                                           United States Department of Justice
     (No. 2:18-cv-1115-RSL) – 11                                                      Civil Division, Federal Programs Branch
                                                                                                   20 Massachusetts Ave. NW
                                                                                                       Washington, DC 20530
                                                                                                                 202-305-8648

                                                 WASHSTATEB008872
     Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 438 of 680


             Case 2:18-cv-01115-RSL Document 64 Filed 08/15/18 Page 13 of 26




 1   Defense Distributed’s files for national security reasons.

 2            Similarly conjectural are Plaintiffs’ assertions about a “[h]eightened risk of terrorist

 3   attacks.” Id. at 23. As reflected in the State and Commerce NPRMs, the Government proposed

 4   transferring certain items in USML Category I, which encompass Defense Distributed’s files,

 5   only because it has determined that such a transfer would not injure the national security

 6   interests of the United States. See 83 Fed. Reg. at 24,198; 83 Fed. Reg. at 24,166; see also

 7   Heidema Decl. ¶ 19. So Plaintiffs here seek to base injunctive relief on speculative harms to

 8   national security that exist quite apart from the challenged actions and even that the

 9   Government has considered and rejected. Moreover, concerns that children “may mistake

10   [these weapons] for toys” exist apart from export control requirements, and it is at best

11   conjecture that the modification of export control requirements would have any effect on the

12   alleged harm.5

13            At best, Plaintiffs have only identified harms that may result from 3D-printed guns

14   generally, not from the challenged actions regulating foreign exports. But there are already

15   laws aimed at domestic conduct that seek to prevent such harms. As the Ninth Circuit has

16   made clear, it is the likelihood of harm from the actions that are sought to be enjoined that is

17   relevant for the preliminary injunction analysis. See Park Vill. Apartment Tenants Ass’n v.

18   Mortimer Howard Tr., 636 F.3d 1150, 1160 (9th Cir. 2011). Plaintiffs simply cannot tie their

19   fear of domestic irreparable injury to a statutory regime dealing with foreign export, especially

20   when there are separate statutes governing domestic manufacture, possession, and sale that

21
          5
            The two cases Plaintiffs cite—Maryland v. King, 567 U.S. 1301 (2012), and United States v. Ressam, 679
22   F.3d 1069 (9th Cir. 2012)—are inapposite. See Pls.’ Mot. at 19, 24. In Maryland, Chief Justice Roberts, sitting as
     Circuit Justice, granted a stay of judgment overturning a criminal conviction pending disposition of the State’s
23   petition for a writ of certiorari. Maryland, 567 U.S. at 1301. Chief Justice Roberts wrote that a stay was
     appropriate because “there is . . . an ongoing and concrete harm to Maryland’s law enforcement and public safety
24   interests.” Id. As is made clear in the subsequent sentences omitted by Plaintiffs, however, such irreparable harm
     arose from the fact that, as a result of the judgment, “Maryland may not employ a duly enacted statute [its DNA
25   Collection Act] to help prevent [serious] injuries.” Id. Here, by contrast, the Department’s settlement has not
     prevented any of Plaintiffs from employing their public safety statutes. Ressam is also readily distinguishable.
26   There a terrorist brought explosives into the United States in the trunk of a rental car. Ressam, 679 F.3d at 1073.
     After a U.S. customs inspector detected Ressam’s nervousness, she sent the car for a secondary inspection, where
     the contraband was located. Id. Thus not only does Ressam involve a weapon wholly distinct from a 3D-printed
27
     gun, but it only demonstrates that existing law enforcement measures are able to thwart such attempted attacks.
     Opposition to Motion for Preliminary Injunction
                                                                                           United States Department of Justice
     (No. 2:18-cv-1115-RSL) – 12                                                      Civil Division, Federal Programs Branch
                                                                                                   20 Massachusetts Ave. NW
                                                                                                       Washington, DC 20530
                                                                                                                 202-305-8648

                                                 WASHSTATEB008873
     Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 439 of 680


              Case 2:18-cv-01115-RSL Document 64 Filed 08/15/18 Page 14 of 26




 1   remain unaffected by the challenged actions.

 2            Finally, Plaintiffs have overlooked “[t]he possibility that . . . other corrective relief will

 3   be available,” in which case temporary relief is unavailable. Sampson v. Murray, 415 U.S. 61,

 4   90 (1974). Plaintiffs retain the full authority to enforce their public safety laws, including

 5   lawful restrictions on firearms possession and transfer, against any and all violators of the law.

 6   And as discussed above other federal public safety laws regulating, inter alia, the possession of

 7   firearms by felons and the mentally ill, and federal laws requiring that firearms contain

 8   sufficient metal to be detectable, remain in force. These laws—which, unlike the AECA and

 9   ITAR, address domestic, criminal conduct—provide “other corrective relief” on an ongoing

10   basis.

11   II. Plaintiffs Have Not Shown A Likelihood Of Success On The Merits

12            Although their Amended Complaint asserts claims under both the APA and the Tenth

13   Amendment, Am. Compl. ¶¶ 218-47, Plaintiffs’ motion for a preliminary injunction discusses

14   only their APA claims, Pls.’ Mot. at 10-19. As to either category of claims, Plaintiffs have

15   failed to establish that “the law and the facts clearly favor” their position, as required under the

16   heightened mandatory injunction standard. See Stanley, 13 F.3d at 1320.

17            A.      Plaintiffs Lack Article III Standing To Assert Their Claims.

18            “Article III of the Constitution limits the jurisdiction of federal courts to ‘Cases’ and

19   ‘Controversies,’” and “[t]he doctrine of standing gives meaning to these constitutional limits by

20   ‘identify[ing] those disputes which are appropriately resolved through the judicial process.’”

21   Susan B. Anthony List v. Driehaus, 134 S. Ct. 2334, 2341 (2014) (citation omitted). Standing,

22   “which is built on separation-of-powers principles, serves to prevent the judicial process from

23   being used to usurp the powers of the political branches.” Clapper v. Amnesty Int’l USA, 568

24   U.S. 398, 408 (2013). The “irreducible constitutional minimum of standing” has three

25   elements: that a plaintiff suffer a concrete injury-in-fact, that the injury be fairly traceable to the

26   challenged action of the defendant, and that it be likely (as opposed to speculative) that the

27
     Opposition to Motion for Preliminary Injunction
                                                                                    United States Department of Justice
     (No. 2:18-cv-1115-RSL) – 13                                               Civil Division, Federal Programs Branch
                                                                                            20 Massachusetts Ave. NW
                                                                                                Washington, DC 20530
                                                                                                          202-305-8648

                                              WASHSTATEB008874
     Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 440 of 680


              Case 2:18-cv-01115-RSL Document 64 Filed 08/15/18 Page 15 of 26




 1    injury will be redressed by a favorable decision. Lujan v. Defs. of Wildlife, 504 U.S. 555, 560-

 2    61 (1992).

 3             Plaintiffs claim they satisfy the requirements of Article III standing because the

 4    Department’s settlement has injured their sovereign, proprietary, and quasi-sovereign interests.

 5    Pls.’ Mot. at 7-9. Plaintiffs fail to carry their burden with respect to each of these theories.

 6    First, Plaintiffs assert that the settlement agreement has injured their sovereign interests in their

 7    “abilities to enforce their statutory codes,” their “border integrity,” and their “ability to protect

 8    their residents from injury and death.” Id. at 8. But neither U.S. export controls generally, nor

 9    the challenged settlement agreement, prevents states from acting to enforce their own laws or

10    protect state residents.6 Thus, Plaintiffs cannot demonstrate that the injuries they allege are

11    “fairly traceable” to the Department’s settlement with Defense Distributed. See Lujan, 504

12    U.S. at 560.7 Plaintiffs repeatedly assert that the Government’s “deregulation” has jeopardized

13    safety and security. See Pls.’ Mot. at 8; see also id. at 10 (claiming “threats to . . . the safety of

14    the States’ own employees and residents [] are caused by the Government’s sudden decision to

15    deregulate the posting of 3D-printed gun files on the internet”). Again, Plaintiffs’ arguments

16    are premised on a misconception of the AECA and ITAR, and the state of affairs prior to the

17    settlement of Defense Distributed’s claims. As the Government has previously explained, it

18    regulates the transfer of items constituting exports and temporary imports pursuant to the

19    AECA and ITAR, and it has no authority to regulate the transmission of technical data

20    exclusively from U.S. persons to U.S. persons within the United States under those authorities.

21

22        6
             Plaintiffs find no support in California v. Sessions, 284 F. Supp. 3d 1015, 1029 (N.D. Cal. 2018), see Pls.’
      Mot. at 8 n.25, where the court found injury-in-fact based on allegations that the Government “seeks to compel
23    [the State] to change its policies” and threatened loss of funds that were promised under federal law. Here, the
      Department does not seek a change in Plaintiffs’ laws or policies, nor has it threatened to withhold any funds.
           7
24           Although Plaintiffs claim the requirement to establish this second standing factor is “relaxed” because they
      are “vested with a procedural right,” Pls.’ Mot. at 7, they have failed to explain the nexus between their alleged
25    procedural rights and the interests they assert. See Ashley Creek Phosphate Co. v. Norton, 420 F.3d 934, 938 (9th
      Cir. 2005) (“[A] plaintiff asserting a procedural injury does not have standing absent a showing that the
26    ‘procedures in question are designed to protect some threatened concrete interest of his that is the ultimate basis of
      his standing’. . . . A free-floating assertion of a procedural violation, without a concrete link to the interest
      protected by the procedural rules, does not constitute an injury in fact.” (citation omitted)).
27
      Opposition to Motion for Preliminary Injunction
                                                                                              United States Department of Justice
      (No. 2:18-cv-1115-RSL) – 14                                                        Civil Division, Federal Programs Branch
                                                                                                      20 Massachusetts Ave. NW
                                                                                                          Washington, DC 20530
                                                                                                                    202-305-8648

                                                   WASHSTATEB008875
     Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 441 of 680


             Case 2:18-cv-01115-RSL Document 64 Filed 08/15/18 Page 16 of 26




 1   Thus, during the entire pendency of Defense Distributed’s lawsuit against the Government, the

 2   ITAR did not limit Defense Distributed—or any other entity—from “free[ly] . . .

 3   disseminat[ing] the computer files at issue domestically in public or private forums,” including

 4   within Plaintiffs’ borders. Def. Distributed, 121 F. Supp. 3d at 695. Plaintiffs therefore cannot

 5   plausibly assert that the Government’s “deregulation” has affected—let alone seriously

 6   jeopardized—their ability to protect their interests. See Pls.’ Mot. at 8; Am. Compl. ¶ 17.

 7            Moreover, separate laws aimed at domestic conduct continue to address domestic public

 8   safety concerns. It remains that case that any person who might obtain the necessary

 9   equipment and materials, download the files from Defense Distributed’s website, properly

10   construct an operable firearm, and render the firearm undetectable would be engaging in an

11   action forbidden by federal law. See 18 U.S.C. § 922(p)(1). Thus, Plaintiffs cannot establish

12   that the challenged actions, which concern whether an item must be regulated for export from

13   the United States, restrict their ability or authority to protect public safety in their states. See

14   Clapper, 568 U.S. at 409.

15            Plaintiffs fare no better in invoking their alleged proprietary or quasi-sovereign

16   interests. Pls.’ Mot. at 8-9; Am. Compl. ¶¶ 15-18. According to Plaintiffs, they have suffered

17   proprietary injury insofar as “[t]he deregulation . . . make[s] state, county, and municipal jails

18   and prisons more dangerous for guards and inmates.” Pls’ Mot. at 8. As an initial matter, they

19   offer no support that such an injury is properly asserted under the doctrine of proprietary

20   interests rather than as parens patriae. Pennsylvania v. Kleppe, 533 F.2d 668, 671 (D.C. Cir.

21   1976) (“The alleged injuries to the state’s economy and the health, safety, and welfare of its

22   people clearly implicate the parens patriae rather than the proprietary interest of the state.”).8

23   But even if such interests were “proprietary,” Plaintiffs have failed to demonstrate that any

24   harm based on the possibility of 3D-printed guns infiltrating prisons and injuring persons is

25
         8
26          The cases cited by Plaintiffs, see Pls.’ Mot. at 8 n.29, do not involve jails or prisons but instead discuss a
     state as land owner or “participa[nt] in a business venture,” Alfred L. Snapp & Son, Inc. v. Puerto Rico, 458 U.S.
     592, 601 (1982); as operator of a public university, Washington v. Trump, 847 F.3d 1151, 1159 (9th Cir. 2017);
27
     and licensing activities, Texas v. United States, 787 F.3d 733, 748 (5th Cir. 2015).
     Opposition to Motion for Preliminary Injunction
                                                                                              United States Department of Justice
     (No. 2:18-cv-1115-RSL) – 15                                                         Civil Division, Federal Programs Branch
                                                                                                      20 Massachusetts Ave. NW
                                                                                                          Washington, DC 20530
                                                                                                                    202-305-8648

                                                   WASHSTATEB008876
     Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 442 of 680


             Case 2:18-cv-01115-RSL Document 64 Filed 08/15/18 Page 17 of 26




 1    imminent and concrete and would not be prevented by domestic laws regulating undetectable

 2    firearms. See Aziz v. Trump, 231 F. Supp. 3d 23, 33 (E.D. Va. 2017) (state seeking to assert

 3    injury to its proprietary interest is “subject to the same law of standing as any other party in

 4    federal court”). Compare Washington v. Trump, 847 F.3d 1151, 1159 (9th Cir. 2017)

 5    (supporting allegations of proprietary injury by identifying individuals prevented from

 6    attending, teaching at, or participating in the educational mission of state schools), cert. denied

 7    sub. nom, Golden v. Washington, 138 S. Ct. 448 (2017).

 8            Plaintiffs’ assertions about their quasi-sovereign interests unquestionably sound in the

 9    doctrine of parens patriae. See Pls.’ Mot. at 8-9; see also Washington v. Chimei Innolux Corp.,

10    659 F.3d 842, 847 (9th Cir. 2011) (explaining that the “doctrine of parens patriae allows a

11    sovereign to bring suit on behalf of its citizens when the sovereign alleges injury to a

12    sufficiently substantial segment of its population, articulates an interest apart from the interests

13    of particular private parties, and expresses a quasisovereign interest”). But to the extent

14    Plaintiffs seek to vindicate the interests of private citizens, see Pls.’ Mot. at 8-9; Am. Compl.

15    ¶ 16 (referring to need to “[e]nsur[e] the safety of their residents”), they fail to create any

16    “actual controversy between the State[s] and the defendant[s],” Alfred L. Snapp & Son, Inc. v.

17    Puerto Rico, 458 U.S. 592, 602 (1982), and so lack standing as parens patriae. See also

18    Oregon v. Legal Servs. Corp., 552 F.3d 965, 974 (9th Cir. 2009) (allowing a state to “bring suit

19    on behalf of its citizens solely by virtue of its interest that its citizens benefit from voluntary

20    federal grants” would “make the parens patriae doctrine ‘too vague to survive the standing

21    requirements of Art. III.” (citation omitted)). It is also well established that a state “does not

22    have standing as parens patriae to bring an action against the Federal government.” Sierra

23    Forest Legacy v. Sherman, 646 F.3d 1161, 1178 (9th Cir. 2011) (citation omitted); see also

24    Massachusetts v. Mellon, 262 U.S. 447, 485-86 (1923); Citizens Against Ruining the Env’t v.

25    EPA, 535 F.3d 670, 676 (7th Cir. 2008).

26            B.      Plaintiffs Lack Prudential Standing.

27            Plaintiffs fail to satisfy prudential requirements of standing as well. “The APA imposes
      Opposition to Motion for Preliminary Injunction
                                                                                   United States Department of Justice
      (No. 2:18-cv-1115-RSL) – 16                                             Civil Division, Federal Programs Branch
                                                                                           20 Massachusetts Ave. NW
                                                                                               Washington, DC 20530
                                                                                                         202-305-8648

                                             WASHSTATEB008877
     Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 443 of 680


             Case 2:18-cv-01115-RSL Document 64 Filed 08/15/18 Page 18 of 26




1    ‘a prudential standing requirement in addition to the requirement, imposed by Article III of the

2    Constitution, that the plaintiff have suffered an injury in fact.’” Havasupai Tribe v. Provencio,

3    876 F.3d 1242, 1253 (9th Cir. 2017) (citation omitted). Prudential standing requires that an

4    interest asserted by a plaintiff be “arguably within the zone of interests to be protected or

5    regulated by the statute that he says was violated.” Id. (citation omitted); see also Ashley Creek

6    Phosphate Co. v. Norton, 420 F.3d 934, 939 (9th Cir. 2005) (“The prudential standing analysis

7    examines whether ‘a particular plaintiff has been granted a right to sue by the statute under

8    which he or she brings suit.’” (citation omitted)). While the zone of interests test is not

9    “demanding,” it nevertheless forecloses suit “when a plaintiff’s ‘interests are so marginally

10   related to or inconsistent with the purposes implicit in the statute that it cannot reasonably be

11   assumed that Congress intended to permit the suit.’” Match–E–Be–Nash–She–Wish Band of

12   Pottawatomi Indians v. Patchak, 567 U.S. 209, 225 (2012).

13            Here, Plaintiffs do not fall within the zone of interests protected by the AECA,

14   particularly with respect to the provision on which they rely. See Bennett v. Spear, 520 U.S.

15   154, 175-76 (1997) (emphasizing that zone of interests test is applied in the context of “the

16   particular provision of law upon which the plaintiff relies”). The AECA “is designed to protect

17   against the national security threat created by the unrestricted flow of military information

18   abroad.” United States v. Posey, 864 F.2d 1487, 1495 (9th Cir. 1989); accord United States v.

19   Chi Mak, 683 F.3d 1126, 1134 (9th Cir. 2012) (AECA “was intended to authorize the President

20   to control the import and export of defense articles and defense services in ‘furtherance of

21   world peace and the security and foreign policy of the United States.’” (quoting 22 U.S.C.

22   § 2778(a)(1))); see also Am. Compl. ¶ 27 (acknowledging that “[t]he purpose of the AECA is

23   to reduce the international trade in arms and avoid destabilizing effects abroad through arms

24   exports”).9 In this context Congress enacted 22 U.S.C. § 2778(f)(1), which provides that “[t]he

25        9
            Plaintiffs’ attempt to characterize the AECA as designed to protect “domestic security” rather than “national
26   security” is unavailing. See Pls.’ Mot. at 9. By Plaintiffs’ reasoning, any national security determination made by
     the Government would be subject to second-guessing by Plaintiffs because it affects their residents. Yet they offer
     no authority to support such a position. See id.; cf. Hamdi v. Rumsfeld, 542 U.S. 507, 580 (2004) (Thomas, J.,
27
     dissenting) (“The national security . . . is the primary responsibility and purpose of the Federal Government.”).
     Opposition to Motion for Preliminary Injunction
                                                                                            United States Department of Justice
     (No. 2:18-cv-1115-RSL) – 17                                                       Civil Division, Federal Programs Branch
                                                                                                    20 Massachusetts Ave. NW
                                                                                                        Washington, DC 20530
                                                                                                                  202-305-8648

                                                 WASHSTATEB008878
     Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 444 of 680


            Case 2:18-cv-01115-RSL Document 64 Filed 08/15/18 Page 19 of 26




1    President may not remove any item from the Munitions List until 30 days after the date on

2    which the President has provided notice of the proposed removal to” certain congressional

3    committees. As the legislative history makes clear, Congress enacted this provision in response

4    to “legitimate industry concerns” and cautioned the Executive Branch to “avoid unnecessary

5    export regulation.” H.R. Rep. No. 97-58, at 21-22 (1981). Thus Plaintiffs—who neither

6    exercise congressional oversight of the Department nor function as would-be exporters, and

7    whose alleged harms concern purely domestic, non-military matters, fail to meet the zone of

8    interests test. Cf. People ex rel. Hartigan v. Cheney, 726 F. Supp. 219, 227 (C.D. Ill. 1989)

9    (Illinois not within zone of interest of the Base Closure and Realignment Act, because, as here,

10   the state “is not the subject of the Secretary’s action” and “states have no constitutional or

11   statutory role in federal military policy”).

12          C.      Plaintiffs’ APA Claims Are Meritless.

13                  1.     The Department’s Actions Accord With Its Delegated Authority.

14          Plaintiffs cannot establish likely success on the merits of any of their claims. First,

15   Plaintiffs claim that the Government has failed to comply with the AECA’s 30-day notice

16   requirement to Congress. See Pls.’ Mot. at 11-12; see also id. at 13-14 (challenging

17   Department’s reliance on 22 C.F.R. § 126.2); Am. Compl. ¶¶ 220-22, 231. But Plaintiffs again

18   betray their misunderstanding of the governing law. The statutory provision they invoke

19   provides that “the President may not remove any item from the Munitions List until 30 days

20   after the date on which the President has provided notice of the proposed removal” to the

21   appropriate congressional committees. 22 U.S.C. § 2778(f)(1) (emphases added). Pursuant to

22   the plain text of the AECA, an “item” refers to the USML’s categories or subcategories—e.g.,

23   “Fully automatic firearms to .50 caliber inclusive (12.7 mm),” 22 C.F.R. § 121.1—and not

24   specific articles or commodities related thereto. 22 U.S.C. § 2778(a)(1) (“The President is

25   authorized to designate those items which shall be considered as defense articles and defense

26   services for the purposes of this section and to promulgate regulations for the import and export

27   of such articles and services. The items so designated shall constitute the United States
     Opposition to Motion for Preliminary Injunction
                                                                                United States Department of Justice
     (No. 2:18-cv-1115-RSL) – 18                                           Civil Division, Federal Programs Branch
                                                                                        20 Massachusetts Ave. NW
                                                                                            Washington, DC 20530
                                                                                                      202-305-8648

                                            WASHSTATEB008879
     Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 445 of 680


             Case 2:18-cv-01115-RSL Document 64 Filed 08/15/18 Page 20 of 26




 1    Munitions List.”); see Def. Distributed, 121 F. Supp. 3d at 687 (“The Munitions List ‘is not a

 2    compendium of specific controlled items,’ rather it is a ‘series of categories describing the

 3    kinds of items’ qualifying as ‘defense articles.’” (quoting United States v. Zhen Zhou Wu, 711

 4    F.3d 1, 12 (1st Cir. 2013))). Thus, the Department’s settlement agreement did not affect any

 5    “item” of the USML. The Department’s settlement regarding the files at issue in Defense

 6    Distributed does not implicate the 30-day notice requirement of 22 U.S.C. § 2778(f)(1).

 7           To the extent the Court finds the AECA’s reference to “item” or “remove” to be

 8    ambiguous, the Department’s interpretation of these terms is entitled to at least Skidmore

 9    deference. Under Skidmore, a court must defer to an agency’s interpretation provided it is

10    “persuasive and reasonable,” considering “‘the thoroughness evident in its consideration, the

11    validity of its reasoning, [and] its consistency with earlier and later pronouncements.’” Fox

12    Television Stations, Inc. v. Aereokiller, LLC, 851 F.3d 1002, 1013 (9th Cir. 2017) (quoting

13    United States v. Mead Corp., 533 U.S. 218, 228 (2001))). The Department has consistently

14    held the view since at least 2011 that only the permanent removal of items, i.e., the categories

15    or subcategories of the USML, implicate the 30-day notice requirement. See Heidema Decl.

16    ¶¶ 9, 30, 32. Further, the Department’s position accords with both the AECA’s text and the

17    original purpose of 22 U.S.C. § 2778(f)(1), which was to encourage the Executive Branch to

18    remove items from the USML. See H.R. Rep. No. 97-58, at 22 (“[T]he committee expects the

19    executive branch will avoid unnecessary export regulation . . . .”). Additionally, Congress has

20    been aware of the Department’s interpretation and yet has not addressed it in amendments to

21    the AECA. See Pub. L. No. 113-296, 128 Stat. 4075 (2014); Heidema Decl. ¶ 9. “These

22    circumstances provide further evidence—if more is needed—that Congress intended the

23    Agency’s interpretation, or at least understood the interpretation as statutorily permissible.”

24    Fox Television Stations, 851 F.3d at 1014 (quoting Barnhart v. Walton, 535 U.S. 212, 220

25    (2002)).

26           To the extent the Court concludes that notice to Congress was required under 22 U.S.C.

27    § 2278(f)(1), Defendants request that the Court simply extend the TRO for an additional 45
      Opposition to Motion for Preliminary Injunction
                                                                                 United States Department of Justice
      (No. 2:18-cv-1115-RSL) – 19                                           Civil Division, Federal Programs Branch
                                                                                         20 Massachusetts Ave. NW
                                                                                             Washington, DC 20530
                                                                                                       202-305-8648

                                            WASHSTATEB008880
     Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 446 of 680


            Case 2:18-cv-01115-RSL Document 64 Filed 08/15/18 Page 21 of 26




1    days so that the State Department can consider providing the notice to Congress—rather than

2    entering the more sweeping preliminary injunction that Plaintiffs seek.

3           Similarly, Plaintiffs’ misreading of 22 C.F.R. § 126.2 is fatal to their argument that the

4    Department has “[m]isuse[d]” the temporary modification regulation. See Pls.’ Mot. at 13-14.

5    That regulation, by definition, effectuates only a “temporary” modification, and thus does not

6    constitute a “removal” such that a 30-day notice is required. See 22 C.F.R. § 126.2. Nor can

7    Plaintiffs cast doubt on the reasonableness of the Department’s interpretation of § 126.2 by

8    claiming that its national security determination “is not the sort of emergency stopgap measure

9    contemplated by 22 C.F.R. § 126.2.” Pls.’ Mot. at 14. It is well established that an agency is

10   entitled to “substantial deference” in interpreting its regulations. E.g., Lezama-Garcia v.

11   Holder, 666 F.3d 518, 525 (9th Cir. 2011). And Plaintiffs’ purported national security

12   pronouncements, see Pls.’ Mot. at 14; see also id. at 18, offer no basis to challenge the

13   Department’s findings in this regard. E.g., United States v. Hawkins, 249 F.3d 867, 873 n.2

14   (9th Cir. 2001) (“[C]ourts have long recognized that the Judicial Branch should defer to

15   decisions of the Executive Branch that relate to national security.”).

16          Plaintiffs also cannot state a claim related to Executive Order 13637, pursuant to which

17   designations or changes in designations “of items or categories of items that shall be considered

18   as defense articles and defense services subject to export control under section 38 (22 U.S.C.

19   § 2778) shall have the concurrence of the Secretary of Defense.” Exec. Order No. 13637

20   § 1(n)(i). See Pls.’ Mot. at 13; Am. Compl. ¶¶ 221-22, 231, 246. Again, the Department has

21   not changed the designations “of items or categories of items.” Further, Plaintiffs’ argument

22   fails because the Executive Order creates no rights for Plaintiffs to enforce. Exec. Order No.

23   13637 § 6(c); cf. Defenders of Wildlife v. Jackson, 791 F. Supp. 2d 96, 120 (D.D.C. 2011)

24   (Exec. Order No. 13186). Most importantly, as stated in the Commerce NPRM, “[t]he changes

25   described in this proposed rule and in the State Department’s companion proposed rule on

26   Categories I, II, and III of the USML are based on a review of those categories by the

27   Department of Defense, which worked with the Departments of State and Commerce in
     Opposition to Motion for Preliminary Injunction
                                                                                   United States Department of Justice
     (No. 2:18-cv-1115-RSL) – 20                                              Civil Division, Federal Programs Branch
                                                                                           20 Massachusetts Ave. NW
                                                                                               Washington, DC 20530
                                                                                                         202-305-8648

                                           WASHSTATEB008881
     Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 447 of 680


               Case 2:18-cv-01115-RSL Document 64 Filed 08/15/18 Page 22 of 26




 1    preparing the amendments.” 83 Fed. Reg. at 24,166; see also Heidema Decl. ¶ 31 (discussing

 2    concurrence specific as to subject files).

 3             The Court should also reject Plaintiffs’ argument that the Department, in settling

 4    Defense Distributed, engaged in an “unlawful attempt to abrogate state and federal law.” Pls.’

 5    Mot. at 14-15; Am. Compl. ¶¶ 227, 233, 239. Specifically, Plaintiffs claim that the temporary

 6    modification, which “permits any United States person” to use the subject files, “conflicts with

 7    many of the States’ respective laws regulating firearms,” as well as provisions of the Gun

 8    Control Act, 18 U.S.C. § 922(g), (x). Pls.’ Mot. at 14. Yet the Government does not suggest,

 9    and has never suggested, that the settlement agreement conflicts with or otherwise preempts

10    such laws. To the contrary, the Department has consistently emphasized that its actions are

11    taken only pursuant to its authority to regulate the United States’ system of export controls, not

12    domestic activity. See Def. Distributed, 121 F. Supp. 3d at 695. The provisions of the Gun

13    Control Act cited by Plaintiffs remain in force, as do the protections for state law legislated by

14    Congress in the Gun Control Act. See 18 U.S.C. § 927. Thus, the laws invoked by Plaintiffs

15    remain unaffected by the settlement agreement, and there is no basis to substitute Plaintiffs’

16    understanding of the agreement for the far more reasonable interpretation of the Government.10

17                      2.     The Department’s Actions Were Not Arbitrary And Capricious.

18             Finally, Plaintiffs claim that the Department’s actions were arbitrary and capricious

19    because they constitute an unexplained reversal of the agency’s prior position concerning

20    whether the subject files are ITAR controlled. See Pls.’ Mot. at 15-17; Am. Compl. ¶¶ 238-39.

21    Insofar as Plaintiffs challenge the Government’s litigation strategy in Defense Distributed or its

22    decision to enter into a settlement to resolve that litigation, such decisions are committed to

23    agency discretion by law and thus not subject to judicial review, 5 U.S.C. § 701(a)(2). See

24    Heckler v. Chaney, 470 U.S. 821 (1985); Exec. Bus. Media, Inc. v. U.S. Dep’t of Def., 3 F.3d

25
          10
26           Similarly, the Court should not accept Plaintiffs’ accusations of deliberate efforts by the Government to
      circumvent the law, Pls.’ Mot. at 14; see also id.at 4 (suggesting the Government settled “covert[ly]”). United
      States v. Boyce, 38 F. Supp. 3d 1135, 1151 (C.D. Cal. 2014), aff’d, 683 F. App’x 654 (9th Cir. 2017)
27
      (“Government officials are presumed to carry out their duties in good faith.”).
      Opposition to Motion for Preliminary Injunction
                                                                                             United States Department of Justice
      (No. 2:18-cv-1115-RSL) – 21                                                       Civil Division, Federal Programs Branch
                                                                                                     20 Massachusetts Ave. NW
                                                                                                         Washington, DC 20530
                                                                                                                   202-305-8648

                                                   WASHSTATEB008882
     Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 448 of 680


             Case 2:18-cv-01115-RSL Document 64 Filed 08/15/18 Page 23 of 26




 1   759, 761 (4th Cir. 1993) (“[T]he Attorney General has broad discretion and even plenary

 2   authority to control litigation under 28 U.S.C. 516 and 519, and [] such decisions are not

 3   judicially reviewable.”); accord United States v. Carpenter, 526 F.3d 1237, 1241-42 (9th Cir.

 4   2008) (recognizing Attorney General’s plenary discretion to settle litigation, but noting that in

 5   cases—unlike this one—where plaintiffs allege that Attorney General has “exceeded [his] legal

 6   authority,” such claims are reviewable).11

 7            Moreover, as the relevant NPRMs indicate, the Department has concluded that ITAR

 8   control of such technical data is not warranted. See generally 83 Fed. Reg. 24,198; 83 Fed.

 9   Reg. at 24,166. These NPRMs have not been withdrawn and remain the official position of the

10   Government.12 Cf. Pennzoil Co. v. Dep’t of Energy, 680 F.2d 156, 171 (Temp. Emer. Ct. App.

11   1982). Further, the rationale for this determination is provided in the Commerce NPRM, which

12   explains that the “review was focused on identifying the types of articles that are now

13   controlled on the USML that are either (i) inherently military and otherwise warrant control on

14   the USML or (ii) if of a type common to non-military firearms applications, possess parameters

15   or characteristics that provide a critical military or intelligence advantage to the United States,

16   and are almost exclusively available from the United States.” 83 Fed. Reg. at 24,166 (“Thus,

17   the scope of the items described in this proposed rule is essentially commercial items widely

18   available in retail outlets and less sensitive military items.”). This case is only about the

19   determination of the Government that the technical data at issue would not give a military or

20   intelligence advantage and is therefore not properly subject to export controls. Only those

21   weapons of a type that is inherently military or that is not otherwise widely available for

22   commercial sale are properly subject to such controls. The Government has not made any

23   determination that 3D-printed guns should not be regulated domestically, and indeed the

24   Government intends to apply those authorities that regulate such firearms and supports

25       11
            Plaintiffs contend that in accepting the settlement agreement, Defendants agreed to exceed their legal
26   authority. As explained in the balance of this memorandum, that is not accurate.
         12
            Further, Plaintiffs cite no authority for the proposition that the APA requires the Department to release
     “reports, studies, or analyses” in support of its decision regarding a temporary modification pending a larger
27
     rulemaking effort. See Pls.’ Mot. at 16.
     Opposition to Motion for Preliminary Injunction
                                                                                             United States Department of Justice
     (No. 2:18-cv-1115-RSL) – 22                                                        Civil Division, Federal Programs Branch
                                                                                                     20 Massachusetts Ave. NW
                                                                                                         Washington, DC 20530
                                                                                                                   202-305-8648

                                                  WASHSTATEB008883
     Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 449 of 680


             Case 2:18-cv-01115-RSL Document 64 Filed 08/15/18 Page 24 of 26




 1    Plaintiffs’ efforts to do so as well.

 2
      III.    The Balance of Equities And The Public Interest Weigh Against Entry Of A
 3            Preliminary Injunction
 4            Finally, Plaintiffs cannot show the balance of equities and public interest factors—
 5    which are merged when the Government is a party, Drakes Bay Oyster Co. v. Jewell, 747 F.3d
 6    1073, 1092 (9th Cir. 2014)—tips sharply in their favor, particularly given the mandatory
 7    injunction they seek. First, because the Department has no authority to restrict U.S. persons
 8    from sharing these files with other U.S. persons within the United States, the harms identified
 9    by Plaintiffs cannot be prevented by an injunction in this case. See Def. Distributed, 121 F.
10    Supp. 3d at 687 (files previously available on Defense Distributed’s website). Moreover, the
11    public interest is not served by restraining the ability of the Executive Branch to exercise its
12    discretion to determine whether harm to national security requires export controls on particular
13    items. Cf. Virginian Ry. Co. v. Sys. Fed’n No. 40, 300 U.S. 515, 552 (1937) (statutory scheme
14    of Congress “is in itself a declaration of public interest and policy which should be persuasive”
15    to courts).
16            Further, the Government notes that the possibility of manufacturing small-caliber
17    firearms from a 3D-printing process has been publicly discussed since 2013. Heidema Decl.
18    ¶ 26 n.5. Yet Plaintiffs allege no efforts on their part to enact additional legislation regarding
19    the manufacture of such firearms, see Am. Compl. ¶¶ 68-217, and not a single Plaintiff
20    submitted comments in response to the NPRMs, Heidema Decl. ¶ 23. This further
21    demonstrates that the balance of equities weighs in Defendants’ favor.
22                                              CONCLUSION
23            For the foregoing reasons, the motion for a preliminary injunction should be denied.

24    Dated: August 15, 2018                         Respectfully submitted,
25
                                                     CHAD A. READLER
26                                                   Acting Assistant Attorney General

27                                                ANNETTE L. HAYES
      Opposition to Motion for Preliminary Injunction
                                                                       United States Department of Justice
      (No. 2:18-cv-1115-RSL) – 23                                 Civil Division, Federal Programs Branch
                                                                                       20 Massachusetts Ave. NW
                                                                                          Washington, DC 20530
                                                                                                  202-305-8648

                                              WASHSTATEB008884
     Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 450 of 680


            Case 2:18-cv-01115-RSL Document 64 Filed 08/15/18 Page 25 of 26



                                                 Acting United States Attorney
 1
                                                 KERRY KEEFE
 2
                                                 Civil Chief
 3
                                                 JOHN R. GRIFFITHS
 4                                               Director, Federal Programs Branch
 5                                               ANTHONY J. COPPOLINO
 6                                               Deputy Director, Federal Programs Branch

 7                                               /s/ Steven A. Myers
                                                 STEVEN A. MYERS
 8                                               ERIC J. SOSKIN
                                                 STUART J. ROBINSON
 9                                               Attorneys
10                                               U.S. Department of Justice
                                                 Civil Division, Federal Programs Branch
11                                               20 Massachusetts Ave. NW
                                                 Washington, D.C. 20530
12                                               (202) 305-8648 (telephone)
                                                 (202) 616-8460 (facsimile)
13                                               steven.a.myers@usdoj.gov
14
                                                 Attorneys for Federal Defendants
15

16

17

18

19
20

21

22
23
24

25
26

27
      Opposition to Motion for Preliminary Injunction
                                                                           United States Department of Justice
      (No. 2:18-cv-1115-RSL) – 24                                     Civil Division, Federal Programs Branch
                                                                                   20 Massachusetts Ave. NW
                                                                                       Washington, DC 20530
                                                                                                 202-305-8648

                                         WASHSTATEB008885
     Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 451 of 680


           Case 2:18-cv-01115-RSL Document 64 Filed 08/15/18 Page 26 of 26




 1                                  CERTIFICATE OF SERVICE

 2          I hereby certify that on August 15, 2018, I electronically filed the foregoing brief using

 3   the Court’s CM/ECF system, causing a notice of filing to be served upon all counsel of record.

 4
     Dated: August 15, 2018                              /s/ Steven A. Myers
 5                                                       Steven A. Myers
 6
 7
 8

 9

10

11

12

13

14
15

16

17

18

19
20

21

22
23
24

25
26

27
     Opposition to Motion for Preliminary Injunction
                                                                              United States Department of Justice
     (No. 2:18-cv-1115-RSL) – 25                                         Civil Division, Federal Programs Branch
                                                                                      20 Massachusetts Ave. NW
                                                                                          Washington, DC 20530
                                                                                                    202-305-8648

                                          WASHSTATEB008886
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 452 of 680




 Case 2:18-cv-01115-RSL Document 64-1 Filed 08/15/18 Page 1 of 24




                          EXHIBIT 1




                           WASHSTATEB008887
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 453 of 680


     Case 2:18-cv-01115-RSL Document 64-1 Filed 08/15/18 Page 2 of 24




                             WASHSTATEB008888
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 454 of 680


     Case 2:18-cv-01115-RSL Document 64-1 Filed 08/15/18 Page 3 of 24




                             WASHSTATEB008889
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 455 of 680


     Case 2:18-cv-01115-RSL Document 64-1 Filed 08/15/18 Page 4 of 24




                             WASHSTATEB008890
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 456 of 680


     Case 2:18-cv-01115-RSL Document 64-1 Filed 08/15/18 Page 5 of 24




                             WASHSTATEB008891
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 457 of 680


     Case 2:18-cv-01115-RSL Document 64-1 Filed 08/15/18 Page 6 of 24




                             WASHSTATEB008892
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 458 of 680


     Case 2:18-cv-01115-RSL Document 64-1 Filed 08/15/18 Page 7 of 24




                             WASHSTATEB008893
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 459 of 680


     Case 2:18-cv-01115-RSL Document 64-1 Filed 08/15/18 Page 8 of 24




                             WASHSTATEB008894
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 460 of 680


     Case 2:18-cv-01115-RSL Document 64-1 Filed 08/15/18 Page 9 of 24




                             WASHSTATEB008895
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 461 of 680


    Case 2:18-cv-01115-RSL Document 64-1 Filed 08/15/18 Page 10 of 24




                             WASHSTATEB008896
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 462 of 680


    Case 2:18-cv-01115-RSL Document 64-1 Filed 08/15/18 Page 11 of 24




                             WASHSTATEB008897
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 463 of 680


    Case 2:18-cv-01115-RSL Document 64-1 Filed 08/15/18 Page 12 of 24




                             WASHSTATEB008898
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 464 of 680


    Case 2:18-cv-01115-RSL Document 64-1 Filed 08/15/18 Page 13 of 24




                             WASHSTATEB008899
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 465 of 680


    Case 2:18-cv-01115-RSL Document 64-1 Filed 08/15/18 Page 14 of 24




                             WASHSTATEB008900
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 466 of 680


    Case 2:18-cv-01115-RSL Document 64-1 Filed 08/15/18 Page 15 of 24




                             WASHSTATEB008901
  Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 467 of 680

Case 2:18-cv-01115-RSL Document 64-1 Filed 08/15/18 Page 16 of 24




         Exhibit A



                              WASHSTATEB008902
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 468 of 680


    Case 2:18-cv-01115-RSL Document 64-1 Filed 08/15/18 Page 17 of 24




                             WASHSTATEB008903
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 469 of 680


    Case 2:18-cv-01115-RSL Document 64-1 Filed 08/15/18 Page 18 of 24




                             WASHSTATEB008904
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 470 of 680


    Case 2:18-cv-01115-RSL Document 64-1 Filed 08/15/18 Page 19 of 24




                             WASHSTATEB008905
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 471 of 680


    Case 2:18-cv-01115-RSL Document 64-1 Filed 08/15/18 Page 20 of 24




                             WASHSTATEB008906
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 472 of 680


    Case 2:18-cv-01115-RSL Document 64-1 Filed 08/15/18 Page 21 of 24




                             WASHSTATEB008907
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 473 of 680


    Case 2:18-cv-01115-RSL Document 64-1 Filed 08/15/18 Page 22 of 24




                             WASHSTATEB008908
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 474 of 680


    Case 2:18-cv-01115-RSL Document 64-1 Filed 08/15/18 Page 23 of 24




                             WASHSTATEB008909
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 475 of 680

   Case 2:18-cv-01115-RSL Document 64-1 Filed 08/15/18 Page 24 of 24




                            WASHSTATEB008910
   Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 476 of 680




From:                  Rogers, Shana A
Sent:                  Fri, 7 Sep 2018 16:03:58 -0400
To:                    IT Service Center
Subject:               Send to self on open net
Attachments:           20180907 IM to D appeal recommendation.docx


Hello,
Will you please send the this email and the attachment to me on opennet (rogerssa2@state.gov)?

Thanks,
Shana

Sensitive
This email is UNCLASSIFIED.




                                       WASHSTATEB008920
       Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 477 of 680




From:                   Rogers, Shana A
Sent:                   Fri, 7 Sep 2018 16:25:33 -0400
To:                     Cavnar, Anna
Subject:                20180907 IM to D appeal recommendation.docx
Attachments:            20180907 IM to D appeal recommendation.docx


Preliminary IM on the appeal. I’ve done no editing, it is incomplete, and is largely stream of
consciousness. I asked to have a version sent to the low side and will forward from there if I ever get it.
Thoughts are much appreciated. To the extent they are big picture ideas, please send them on open net
as I may try to work on this over the weekend.

Many many thanks.

Sensitive
This email is UNCLASSIFIED.




                                              WASHSTATEB008926
       Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 478 of 680




From:                  Taylor, Laquita R
Sent:                  Mon, 10 Sep 2018 11:13:19 -0400
To:                    Rogers, Shana A
Subject:               FW: Urgent request to send to high side
Attachments:           20180910 IM to D appeal recommendation (clean).docx


REQ000009660397


This email is UNCLASSIFIED.




From: Rogers, Shana A
Sent: Monday, September 10, 2018 10:58 AM
To: IT Service Center
Subject: Urgent request to send to high side

Hello,
Will you please send the attached document to my ClassNet account as soon as possible? I need the
document in Word format to continue working on it there. D staff has requested to have this document
as an AM today if possible.

Many thanks,
Shana

Official
UNCLASSIFIED




                                           WASHSTATEB008932
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 479 of 680




  From:                    Cavnar, Anna
  Sent:                    Mon, 10 Sep 2018 16:55:38 -0400
  To:                      Dorosin, Joshua L
  Cc:                      Rogers, Shana A
  Subject:                 Defense Distributed draft
  Attachments:             20180910 IM to D appeal recommendation (AC edits).docx


  Josh – As just discussed, here’s a redline version of the AM as edited today.

  Anna Cavnar
  Attorney Adviser
  Office of the Legal Adviser
  Political and Military Affairs (L/PM)
  202-647-7965


  Sensitive
  This email is UNCLASSIFIED.




                                      WASHSTATEB008938
        Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 480 of 680




From:                  Cavnar, Anna
Sent:                  Mon, 10 Sep 2018 17:17:31 -0400
To:                    Miller, Michael F;Heidema, Sarah J;Paul, Joshua M;Abisellan, Eduardo;Negrea,
Dan;Shufflebarger, Jamie L;Ravi, Sunil K;Darrach, Tamara A
Cc:                    Dorosin, Joshua L;Wall, Amanda J;Rogers, Shana A
Subject:               AM to D on Defense Distributed appeal
Attachments:           20180910 AM to D appeal recommendation.docx


All,

Attached for your review and clearance is a draft AM to D on the appeal of the preliminary injunction in
the Defense Distributed case (3D printed guns). With apologies for the short turnaround, I understand
we need to get this to the Line tomorrow so D has sufficient time to make a decision, so please clear by
10am tomorrow (Tuesday).

Best,
Anna

Anna Cavnar
Attorney Adviser
Office of the Legal Adviser
Political and Military Affairs (L/PM)
202-647-7965


Sensitive
This email is UNCLASSIFIED.




                                             WASHSTATEB008948
        Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 481 of 680




From:                    Miller, Michael F
Sent:                    Mon, 10 Sep 2018 18:19:02 -0400
To:                      Heidema, Sarah J;Hart, Robert L
Cc:                      String, Marik A
Subject:                 FW: AM to D on Defense Distributed appeal
Attachments:             20180910 AM to D appeal recommendation.docx
Importance:              High


Sarah – for your review in the AM – some tracked proposed edits and comments from me.

MM


Official
UNCLASSIFIED

From: Cavnar, Anna
Sent: Monday, September 10, 2018 5:18 PM
To: Miller, Michael F; Heidema, Sarah J; Paul, Joshua M; Abisellan, Eduardo; Negrea, Dan; Shufflebarger,
Jamie L; Ravi, Sunil K; Darrach, Tamara A
Cc: Dorosin, Joshua L; Wall, Amanda J; Rogers, Shana A
Subject: AM to D on Defense Distributed appeal

All,

Attached for your review and clearance is a draft AM to D on the appeal of the preliminary injunction in
the Defense Distributed case (3D printed guns). With apologies for the short turnaround, I understand
we need to get this to the Line tomorrow so D has sufficient time to make a decision, so please clear by
10am tomorrow (Tuesday).

Best,
Anna

Anna Cavnar
Attorney Adviser
Office of the Legal Adviser
Political and Military Affairs (L/PM)
202-647-7965


Sensitive
This email is UNCLASSIFIED.




                                             WASHSTATEB008955
        Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 482 of 680




From:                 Shufflebarger, Jamie L
Sent:                 Tue, 11 Sep 2018 09:05:28 -0400
To:                   Cavnar, Anna;Miller, Michael F;Heidema, Sarah J;Paul, Joshua M;Abisellan,
Eduardo;Negrea, Dan;Ravi, Sunil K;Darrach, Tamara A
Cc:                   Dorosin, Joshua L;Wall, Amanda J;Rogers, Shana A
Subject:              RE: AM to D on Defense Distributed appeal
Attachments:          20180910 AM to D appeal recommendation.docx


Edits attached. I think this can be slimmed down a bit, as the background is repetitive. I’m not wed to
pulling the options into the AM if L wants to keep it separate, but think the DoJ’s position definitely
needs to be within the AM.

Jamie Shufflebarger
Special Assistant
Office of the Deputy Secretary of State
202-647-6237


Official
UNCLASSIFIED

From: Cavnar, Anna
Sent: Monday, September 10, 2018 5:18 PM
To: Miller, Michael F; Heidema, Sarah J; Paul, Joshua M; Abisellan, Eduardo; Negrea, Dan; Shufflebarger,
Jamie L; Ravi, Sunil K; Darrach, Tamara A
Cc: Dorosin, Joshua L; Wall, Amanda J; Rogers, Shana A
Subject: AM to D on Defense Distributed appeal

All,

Attached for your review and clearance is a draft AM to D on the appeal of the preliminary injunction in
the Defense Distributed case (3D printed guns). With apologies for the short turnaround, I understand
we need to get this to the Line tomorrow so D has sufficient time to make a decision, so please clear by
10am tomorrow (Tuesday).

Best,
Anna

Anna Cavnar
Attorney Adviser
Office of the Legal Adviser
Political and Military Affairs (L/PM)
202-647-7965


Sensitive
This email is UNCLASSIFIED.



                                             WASHSTATEB008962
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 483 of 680




                           WASHSTATEB008963
        Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 484 of 680




From:                    Abisellan, Eduardo
Sent:                    Tue, 11 Sep 2018 09:15:24 -0400
To:                      Heidema, Sarah J
Cc:                      Brechwald, Matthew J (T)
Subject:                 FW: AM to D on Defense Distributed appeal
Attachments:             20180910 AM to D appeal recommendation.docx


Hi Sarah,

I want to make sure PM is good with this.

Vr/Ed



Official - SBU
This message is UNCLASSIFIED when separated from SECRET attachment(s)
Classified By: Andrea L. Thompson - U/S , Office:T, Agency:U.S. Department of State
Declassify On: 9/11/2043
Reasons: Derived Per DSCG.

From: Cavnar, Anna
Sent: Monday, September 10, 2018 5:18 PM
To: Miller, Michael F; Heidema, Sarah J; Paul, Joshua M; Abisellan, Eduardo; Negrea, Dan; Shufflebarger,
Jamie L; Ravi, Sunil K; Darrach, Tamara A
Cc: Dorosin, Joshua L; Wall, Amanda J; Rogers, Shana A
Subject: AM to D on Defense Distributed appeal

All,

Attached for your review and clearance is a draft AM to D on the appeal of the preliminary injunction in
the Defense Distributed case (3D printed guns). With apologies for the short turnaround, I understand
we need to get this to the Line tomorrow so D has sufficient time to make a decision, so please clear by
10am tomorrow (Tuesday).

Best,
Anna

Anna Cavnar
Attorney Adviser
Office of the Legal Adviser
Political and Military Affairs (L/PM)
202-647-7965


Sensitive
This email is UNCLASSIFIED.



                                             WASHSTATEB008972
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 485 of 680




                           WASHSTATEB008973
       Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 486 of 680




From:                  Cavnar, Anna
Sent:                 Tue, 11 Sep 2018 12:09:25 -0400
To:                    Shufflebarger, Jamie L;Miller, Michael F;Heidema, Sarah J;Paul, Joshua
M;Abisellan, Eduardo;Negrea, Dan;Ravi, Sunil K;Darrach, Tamara A;D Senior Advisor;Brechwald,
Matthew J (T)
Cc:                   Dorosin, Joshua L;Wall, Amanda J;Rogers, Shana A
Subject:               RE: AM to D on Defense Distributed appeal
Attachments:           20180911 AM to D appeal recommendation (2 page AM clean).docx, 20180911
AM to D appeal recommendation (2 page AM redline).docx


All – Attached is a new draft of the AM, which is now 2 pages, including the appeal recommendations.
I’ve attached a redline and clean copy. Please provide final review and clearance ASAP, if you have not
already done so. Note that the AM is exactly 2 pages, so no additional content can be added to it
without removing existing language. If you have significant additional content to add, please try to put it
in the background.


Sensitive
This email is UNCLASSIFIED.




From: Shufflebarger, Jamie L
Sent: Tuesday, September 11, 2018 10:46 AM
To: Cavnar, Anna; Miller, Michael F; Heidema, Sarah J; Paul, Joshua M; Abisellan, Eduardo; Negrea, Dan;
Ravi, Sunil K; Darrach, Tamara A; D Senior Advisor
Cc: Dorosin, Joshua L; Wall, Amanda J; Rogers, Shana A
Subject: RE: AM to D on Defense Distributed appeal

Let’s try to keep it to two pages, but realize that may too much to ask.

Jamie Shufflebarger
Special Assistant
Office of the Deputy Secretary of State
202-647-6237


Official
UNCLASSIFIED

From: Cavnar, Anna
Sent: Tuesday, September 11, 2018 10:27 AM
To: Shufflebarger, Jamie L; Miller, Michael F; Heidema, Sarah J; Paul, Joshua M; Abisellan, Eduardo;
Negrea, Dan; Ravi, Sunil K; Darrach, Tamara A
Cc: Dorosin, Joshua L; Wall, Amanda J; Rogers, Shana A
Subject: RE: AM to D on Defense Distributed appeal

Jamie – How long can the AM itself be? Thanks.



                                              WASHSTATEB008980
        Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 487 of 680




This email is UNCLASSIFIED.




From: Shufflebarger, Jamie L
Sent: Tuesday, September 11, 2018 9:05 AM
To: Cavnar, Anna; Miller, Michael F; Heidema, Sarah J; Paul, Joshua M; Abisellan, Eduardo; Negrea, Dan;
Ravi, Sunil K; Darrach, Tamara A
Cc: Dorosin, Joshua L; Wall, Amanda J; Rogers, Shana A
Subject: RE: AM to D on Defense Distributed appeal

Edits attached. I think this can be slimmed down a bit, as the background is repetitive. I’m not wed to
pulling the options into the AM if L wants to keep it separate, but think the DoJ’s position definitely
needs to be within the AM.

Jamie Shufflebarger
Special Assistant
Office of the Deputy Secretary of State
202-647-6237


Official
UNCLASSIFIED

From: Cavnar, Anna
Sent: Monday, September 10, 2018 5:18 PM
To: Miller, Michael F; Heidema, Sarah J; Paul, Joshua M; Abisellan, Eduardo; Negrea, Dan; Shufflebarger,
Jamie L; Ravi, Sunil K; Darrach, Tamara A
Cc: Dorosin, Joshua L; Wall, Amanda J; Rogers, Shana A
Subject: AM to D on Defense Distributed appeal

All,

Attached for your review and clearance is a draft AM to D on the appeal of the preliminary injunction in
the Defense Distributed case (3D printed guns). With apologies for the short turnaround, I understand
we need to get this to the Line tomorrow so D has sufficient time to make a decision, so please clear by
10am tomorrow (Tuesday).

Best,
Anna

Anna Cavnar
Attorney Adviser
Office of the Legal Adviser
Political and Military Affairs (L/PM)
202-647-7965




                                             WASHSTATEB008981
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 488 of 680




                      Sensitive
                      This email is UNCLASSIFIED.




                            WASHSTATEB008982
       Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 489 of 680




From:                Cavnar, Anna
Sent:                Tue, 11 Sep 2018 12:10:01 -0400
To:                  Heidema, Sarah J
Subject:             FW: AM to D on Defense Distributed appeal
Attachments:         20180911 AM to D appeal recommendation (2 page AM clean).docx, 20180911
AM to D appeal recommendation (2 page AM redline).docx


In particular looking for DDTC clearance, without which we definitely can’t move this forward. Thanks!


Sensitive
This email is UNCLASSIFIED.




From: Cavnar, Anna
Sent: Tuesday, September 11, 2018 12:09 PM
To: Shufflebarger, Jamie L; Miller, Michael F; Heidema, Sarah J; Paul, Joshua M; Abisellan, Eduardo;
Negrea, Dan; Ravi, Sunil K; Darrach, Tamara A; D Senior Advisor; Brechwald, Matthew J (T)
Cc: Dorosin, Joshua L; Wall, Amanda J; Rogers, Shana A
Subject: RE: AM to D on Defense Distributed appeal

All – Attached is a new draft of the AM, which is now 2 pages, including the appeal recommendations.
I’ve attached a redline and clean copy. Please provide final review and clearance ASAP, if you have not
already done so. Note that the AM is exactly 2 pages, so no additional content can be added to it
without removing existing language. If you have significant additional content to add, please try to put it
in the background.


Sensitive
This email is UNCLASSIFIED.




From: Shufflebarger, Jamie L
Sent: Tuesday, September 11, 2018 10:46 AM
To: Cavnar, Anna; Miller, Michael F; Heidema, Sarah J; Paul, Joshua M; Abisellan, Eduardo; Negrea, Dan;
Ravi, Sunil K; Darrach, Tamara A; D Senior Advisor
Cc: Dorosin, Joshua L; Wall, Amanda J; Rogers, Shana A
Subject: RE: AM to D on Defense Distributed appeal

Let’s try to keep it to two pages, but realize that may too much to ask.

Jamie Shufflebarger
Special Assistant
Office of the Deputy Secretary of State
202-647-6237




                                              WASHSTATEB008995
       Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 490 of 680




Official
UNCLASSIFIED

From: Cavnar, Anna
Sent: Tuesday, September 11, 2018 10:27 AM
To: Shufflebarger, Jamie L; Miller, Michael F; Heidema, Sarah J; Paul, Joshua M; Abisellan, Eduardo;
Negrea, Dan; Ravi, Sunil K; Darrach, Tamara A
Cc: Dorosin, Joshua L; Wall, Amanda J; Rogers, Shana A
Subject: RE: AM to D on Defense Distributed appeal

Jamie – How long can the AM itself be? Thanks.


This email is UNCLASSIFIED.




From: Shufflebarger, Jamie L
Sent: Tuesday, September 11, 2018 9:05 AM
To: Cavnar, Anna; Miller, Michael F; Heidema, Sarah J; Paul, Joshua M; Abisellan, Eduardo; Negrea, Dan;
Ravi, Sunil K; Darrach, Tamara A
Cc: Dorosin, Joshua L; Wall, Amanda J; Rogers, Shana A
Subject: RE: AM to D on Defense Distributed appeal

Edits attached. I think this can be slimmed down a bit, as the background is repetitive. I’m not wed to
pulling the options into the AM if L wants to keep it separate, but think the DoJ’s position definitely
needs to be within the AM.

Jamie Shufflebarger
Special Assistant
Office of the Deputy Secretary of State
202-647-6237


Official
UNCLASSIFIED

From: Cavnar, Anna
Sent: Monday, September 10, 2018 5:18 PM
To: Miller, Michael F; Heidema, Sarah J; Paul, Joshua M; Abisellan, Eduardo; Negrea, Dan; Shufflebarger,
Jamie L; Ravi, Sunil K; Darrach, Tamara A
Cc: Dorosin, Joshua L; Wall, Amanda J; Rogers, Shana A
Subject: AM to D on Defense Distributed appeal

All,

Attached for your review and clearance is a draft AM to D on the appeal of the preliminary injunction in
the Defense Distributed case (3D printed guns). With apologies for the short turnaround, I understand



                                             WASHSTATEB008996
        Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 491 of 680




we need to get this to the Line tomorrow so D has sufficient time to make a decision, so please clear by
10am tomorrow (Tuesday).

Best,
Anna

Anna Cavnar
Attorney Adviser
Office of the Legal Adviser
Political and Military Affairs (L/PM)
202-647-7965


Sensitive
This email is UNCLASSIFIED.




                                             WASHSTATEB008997
      Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 492 of 680




From:                   Rogers, Shana A
Sent:                   Tue, 11 Sep 2018 12:32:29 -0400
To:                     Cavnar, Anna
Subject:                20180911 AM to D appeal recommendation (2 page AM clean).docx
Attachments:            20180911 AM to D appeal recommendation (2 page AM clean).docx


This looks great, very impressed. I have a few minor edits (and a few more then to keep it to 2 pages).

Sensitive
This email is UNCLASSIFIED.




                                            WASHSTATEB009013
       Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 493 of 680




From:                   Heidema, Sarah J
Sent:                   Tue, 11 Sep 2018 12:49:03 -0400
To:                     Cavnar, Anna
Subject:                RE: AM to D on Defense Distributed appeal


I clear. Thanks!


Official
UNCLASSIFIED

From: Cavnar, Anna
Sent: Tuesday, September 11, 2018 12:10 PM
To: Heidema, Sarah J
Subject: FW: AM to D on Defense Distributed appeal

In particular looking for DDTC clearance, without which we definitely can’t move this forward. Thanks!


Sensitive
This email is UNCLASSIFIED.




From: Cavnar, Anna
Sent: Tuesday, September 11, 2018 12:09 PM
To: Shufflebarger, Jamie L; Miller, Michael F; Heidema, Sarah J; Paul, Joshua M; Abisellan, Eduardo;
Negrea, Dan; Ravi, Sunil K; Darrach, Tamara A; D Senior Advisor; Brechwald, Matthew J (T)
Cc: Dorosin, Joshua L; Wall, Amanda J; Rogers, Shana A
Subject: RE: AM to D on Defense Distributed appeal

All – Attached is a new draft of the AM, which is now 2 pages, including the appeal recommendations.
I’ve attached a redline and clean copy. Please provide final review and clearance ASAP, if you have not
already done so. Note that the AM is exactly 2 pages, so no additional content can be added to it
without removing existing language. If you have significant additional content to add, please try to put it
in the background.


Sensitive
This email is UNCLASSIFIED.




From: Shufflebarger, Jamie L
Sent: Tuesday, September 11, 2018 10:46 AM
To: Cavnar, Anna; Miller, Michael F; Heidema, Sarah J; Paul, Joshua M; Abisellan, Eduardo; Negrea, Dan;
Ravi, Sunil K; Darrach, Tamara A; D Senior Advisor




                                              WASHSTATEB009020
      Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 494 of 680




Cc: Dorosin, Joshua L; Wall, Amanda J; Rogers, Shana A
Subject: RE: AM to D on Defense Distributed appeal

Let’s try to keep it to two pages, but realize that may too much to ask.

Jamie Shufflebarger
Special Assistant
Office of the Deputy Secretary of State
202-647-6237


Official
UNCLASSIFIED

From: Cavnar, Anna
Sent: Tuesday, September 11, 2018 10:27 AM
To: Shufflebarger, Jamie L; Miller, Michael F; Heidema, Sarah J; Paul, Joshua M; Abisellan, Eduardo;
Negrea, Dan; Ravi, Sunil K; Darrach, Tamara A
Cc: Dorosin, Joshua L; Wall, Amanda J; Rogers, Shana A
Subject: RE: AM to D on Defense Distributed appeal

Jamie – How long can the AM itself be? Thanks.


This email is UNCLASSIFIED.




From: Shufflebarger, Jamie L
Sent: Tuesday, September 11, 2018 9:05 AM
To: Cavnar, Anna; Miller, Michael F; Heidema, Sarah J; Paul, Joshua M; Abisellan, Eduardo; Negrea, Dan;
Ravi, Sunil K; Darrach, Tamara A
Cc: Dorosin, Joshua L; Wall, Amanda J; Rogers, Shana A
Subject: RE: AM to D on Defense Distributed appeal

Edits attached. I think this can be slimmed down a bit, as the background is repetitive. I’m not wed to
pulling the options into the AM if L wants to keep it separate, but think the DoJ’s position definitely
needs to be within the AM.

Jamie Shufflebarger
Special Assistant
Office of the Deputy Secretary of State
202-647-6237


Official
UNCLASSIFIED




                                             WASHSTATEB009021
        Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 495 of 680




From: Cavnar, Anna
Sent: Monday, September 10, 2018 5:18 PM
To: Miller, Michael F; Heidema, Sarah J; Paul, Joshua M; Abisellan, Eduardo; Negrea, Dan; Shufflebarger,
Jamie L; Ravi, Sunil K; Darrach, Tamara A
Cc: Dorosin, Joshua L; Wall, Amanda J; Rogers, Shana A
Subject: AM to D on Defense Distributed appeal

All,

Attached for your review and clearance is a draft AM to D on the appeal of the preliminary injunction in
the Defense Distributed case (3D printed guns). With apologies for the short turnaround, I understand
we need to get this to the Line tomorrow so D has sufficient time to make a decision, so please clear by
10am tomorrow (Tuesday).

Best,
Anna

Anna Cavnar
Attorney Adviser
Office of the Legal Adviser
Political and Military Affairs (L/PM)
202-647-7965


Sensitive
This email is UNCLASSIFIED.




                                             WASHSTATEB009022
       Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 496 of 680




From:                   Cavnar, Anna
Sent:                   Tue, 11 Sep 2018 12:56:55 -0400
To:                     Heidema, Sarah J
Subject:                RE: AM to D on Defense Distributed appeal


Thanks! Does Mike Miller need to clear separately or does this cover DDTC?


This email is UNCLASSIFIED.




From: Heidema, Sarah J
Sent: Tuesday, September 11, 2018 12:49 PM
To: Cavnar, Anna
Subject: RE: AM to D on Defense Distributed appeal

I clear. Thanks!


Official
UNCLASSIFIED

From: Cavnar, Anna
Sent: Tuesday, September 11, 2018 12:10 PM
To: Heidema, Sarah J
Subject: FW: AM to D on Defense Distributed appeal

In particular looking for DDTC clearance, without which we definitely can’t move this forward. Thanks!


Sensitive
This email is UNCLASSIFIED.




From: Cavnar, Anna
Sent: Tuesday, September 11, 2018 12:09 PM
To: Shufflebarger, Jamie L; Miller, Michael F; Heidema, Sarah J; Paul, Joshua M; Abisellan, Eduardo;
Negrea, Dan; Ravi, Sunil K; Darrach, Tamara A; D Senior Advisor; Brechwald, Matthew J (T)
Cc: Dorosin, Joshua L; Wall, Amanda J; Rogers, Shana A
Subject: RE: AM to D on Defense Distributed appeal

All – Attached is a new draft of the AM, which is now 2 pages, including the appeal recommendations.
I’ve attached a redline and clean copy. Please provide final review and clearance ASAP, if you have not
already done so. Note that the AM is exactly 2 pages, so no additional content can be added to it
without removing existing language. If you have significant additional content to add, please try to put it
in the background.



                                              WASHSTATEB009026
      Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 497 of 680




Sensitive
This email is UNCLASSIFIED.




From: Shufflebarger, Jamie L
Sent: Tuesday, September 11, 2018 10:46 AM
To: Cavnar, Anna; Miller, Michael F; Heidema, Sarah J; Paul, Joshua M; Abisellan, Eduardo; Negrea, Dan;
Ravi, Sunil K; Darrach, Tamara A; D Senior Advisor
Cc: Dorosin, Joshua L; Wall, Amanda J; Rogers, Shana A
Subject: RE: AM to D on Defense Distributed appeal

Let’s try to keep it to two pages, but realize that may too much to ask.

Jamie Shufflebarger
Special Assistant
Office of the Deputy Secretary of State
202-647-6237


Official
UNCLASSIFIED

From: Cavnar, Anna
Sent: Tuesday, September 11, 2018 10:27 AM
To: Shufflebarger, Jamie L; Miller, Michael F; Heidema, Sarah J; Paul, Joshua M; Abisellan, Eduardo;
Negrea, Dan; Ravi, Sunil K; Darrach, Tamara A
Cc: Dorosin, Joshua L; Wall, Amanda J; Rogers, Shana A
Subject: RE: AM to D on Defense Distributed appeal

Jamie – How long can the AM itself be? Thanks.


This email is UNCLASSIFIED.




From: Shufflebarger, Jamie L
Sent: Tuesday, September 11, 2018 9:05 AM
To: Cavnar, Anna; Miller, Michael F; Heidema, Sarah J; Paul, Joshua M; Abisellan, Eduardo; Negrea, Dan;
Ravi, Sunil K; Darrach, Tamara A
Cc: Dorosin, Joshua L; Wall, Amanda J; Rogers, Shana A
Subject: RE: AM to D on Defense Distributed appeal

Edits attached. I think this can be slimmed down a bit, as the background is repetitive. I’m not wed to
pulling the options into the AM if L wants to keep it separate, but think the DoJ’s position definitely
needs to be within the AM.



                                             WASHSTATEB009027
        Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 498 of 680




Jamie Shufflebarger
Special Assistant
Office of the Deputy Secretary of State
202-647-6237


Official
UNCLASSIFIED

From: Cavnar, Anna
Sent: Monday, September 10, 2018 5:18 PM
To: Miller, Michael F; Heidema, Sarah J; Paul, Joshua M; Abisellan, Eduardo; Negrea, Dan; Shufflebarger,
Jamie L; Ravi, Sunil K; Darrach, Tamara A
Cc: Dorosin, Joshua L; Wall, Amanda J; Rogers, Shana A
Subject: AM to D on Defense Distributed appeal

All,

Attached for your review and clearance is a draft AM to D on the appeal of the preliminary injunction in
the Defense Distributed case (3D printed guns). With apologies for the short turnaround, I understand
we need to get this to the Line tomorrow so D has sufficient time to make a decision, so please clear by
10am tomorrow (Tuesday).

Best,
Anna

Anna Cavnar
Attorney Adviser
Office of the Legal Adviser
Political and Military Affairs (L/PM)
202-647-7965


Sensitive
This email is UNCLASSIFIED.




                                             WASHSTATEB009028
           Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 499 of 680




From:                 Abisellan, Eduardo
Sent:                 Tue, 11 Sep 2018 13:04:34 -0400
To:                   Cavnar, Anna;Shufflebarger, Jamie L;Miller, Michael F;Heidema, Sarah J;Paul,
Joshua M;Negrea, Dan;Ravi, Sunil K;Darrach, Tamara A;D Senior Advisor;Brechwald, Matthew J (T)
Cc:                   Dorosin, Joshua L;Wall, Amanda J;Rogers, Shana A
Subject:              RE: AM to D on Defense Distributed appeal


Clear for T.


Official - SBU
UNCLASSIFIED

From: Cavnar, Anna
Sent: Tuesday, September 11, 2018 12:09 PM
To: Shufflebarger, Jamie L; Miller, Michael F; Heidema, Sarah J; Paul, Joshua M; Abisellan, Eduardo;
Negrea, Dan; Ravi, Sunil K; Darrach, Tamara A; D Senior Advisor; Brechwald, Matthew J (T)
Cc: Dorosin, Joshua L; Wall, Amanda J; Rogers, Shana A
Subject: RE: AM to D on Defense Distributed appeal

All – Attached is a new draft of the AM, which is now 2 pages, including the appeal recommendations.
I’ve attached a redline and clean copy. Please provide final review and clearance ASAP, if you have not
already done so. Note that the AM is exactly 2 pages, so no additional content can be added to it
without removing existing language. If you have significant additional content to add, please try to put it
in the background.


Sensitive
This email is UNCLASSIFIED.




From: Shufflebarger, Jamie L
Sent: Tuesday, September 11, 2018 10:46 AM
To: Cavnar, Anna; Miller, Michael F; Heidema, Sarah J; Paul, Joshua M; Abisellan, Eduardo; Negrea, Dan;
Ravi, Sunil K; Darrach, Tamara A; D Senior Advisor
Cc: Dorosin, Joshua L; Wall, Amanda J; Rogers, Shana A
Subject: RE: AM to D on Defense Distributed appeal

Let’s try to keep it to two pages, but realize that may too much to ask.

Jamie Shufflebarger
Special Assistant
Office of the Deputy Secretary of State
202-647-6237


Official



                                              WASHSTATEB009029
       Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 500 of 680




UNCLASSIFIED

From: Cavnar, Anna
Sent: Tuesday, September 11, 2018 10:27 AM
To: Shufflebarger, Jamie L; Miller, Michael F; Heidema, Sarah J; Paul, Joshua M; Abisellan, Eduardo;
Negrea, Dan; Ravi, Sunil K; Darrach, Tamara A
Cc: Dorosin, Joshua L; Wall, Amanda J; Rogers, Shana A
Subject: RE: AM to D on Defense Distributed appeal

Jamie – How long can the AM itself be? Thanks.


This email is UNCLASSIFIED.




From: Shufflebarger, Jamie L
Sent: Tuesday, September 11, 2018 9:05 AM
To: Cavnar, Anna; Miller, Michael F; Heidema, Sarah J; Paul, Joshua M; Abisellan, Eduardo; Negrea, Dan;
Ravi, Sunil K; Darrach, Tamara A
Cc: Dorosin, Joshua L; Wall, Amanda J; Rogers, Shana A
Subject: RE: AM to D on Defense Distributed appeal

Edits attached. I think this can be slimmed down a bit, as the background is repetitive. I’m not wed to
pulling the options into the AM if L wants to keep it separate, but think the DoJ’s position definitely
needs to be within the AM.

Jamie Shufflebarger
Special Assistant
Office of the Deputy Secretary of State
202-647-6237


Official
UNCLASSIFIED

From: Cavnar, Anna
Sent: Monday, September 10, 2018 5:18 PM
To: Miller, Michael F; Heidema, Sarah J; Paul, Joshua M; Abisellan, Eduardo; Negrea, Dan; Shufflebarger,
Jamie L; Ravi, Sunil K; Darrach, Tamara A
Cc: Dorosin, Joshua L; Wall, Amanda J; Rogers, Shana A
Subject: AM to D on Defense Distributed appeal

All,

Attached for your review and clearance is a draft AM to D on the appeal of the preliminary injunction in
the Defense Distributed case (3D printed guns). With apologies for the short turnaround, I understand
we need to get this to the Line tomorrow so D has sufficient time to make a decision, so please clear by
10am tomorrow (Tuesday).



                                             WASHSTATEB009030
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 501 of 680




                   Best,
                   Anna

                   Anna Cavnar
                   Attorney Adviser
                   Office of the Legal Adviser
                   Political and Military Affairs (L/PM)
                   202-647-7965


                   Sensitive
                   This email is UNCLASSIFIED.




                             WASHSTATEB009031
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 502 of 680
       Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 503 of 680




From:                  Negrea, Dan
Sent:                  Tue, 11 Sep 2018 13:57:01 -0400
To:                    Cavnar, Anna;Shufflebarger, Jamie L;Miller, Michael F;Heidema, Sarah J;Paul,
Joshua M;Abisellan, Eduardo;Ravi, Sunil K;Darrach, Tamara A;D Senior Advisor;Brechwald, Matthew J (T)
Cc:                    Dorosin, Joshua L;Wall, Amanda J;Rogers, Shana A
Subject:               RE: AM to D on Defense Distributed appeal


Clear for SP

Dan Negrea
Member, Policy Planning Staff
Office of the Secretary
U.S. Department of State
Telephone 202-647-9842


Official
UNCLASSIFIED

From: Cavnar, Anna
Sent: Tuesday, September 11, 2018 12:09 PM
To: Shufflebarger, Jamie L; Miller, Michael F; Heidema, Sarah J; Paul, Joshua M; Abisellan, Eduardo;
Negrea, Dan; Ravi, Sunil K; Darrach, Tamara A; D Senior Advisor; Brechwald, Matthew J (T)
Cc: Dorosin, Joshua L; Wall, Amanda J; Rogers, Shana A
Subject: RE: AM to D on Defense Distributed appeal

All – Attached is a new draft of the AM, which is now 2 pages, including the appeal recommendations.
I’ve attached a redline and clean copy. Please provide final review and clearance ASAP, if you have not
already done so. Note that the AM is exactly 2 pages, so no additional content can be added to it
without removing existing language. If you have significant additional content to add, please try to put it
in the background.


Sensitive
This email is UNCLASSIFIED.




From: Shufflebarger, Jamie L
Sent: Tuesday, September 11, 2018 10:46 AM
To: Cavnar, Anna; Miller, Michael F; Heidema, Sarah J; Paul, Joshua M; Abisellan, Eduardo; Negrea, Dan;
Ravi, Sunil K; Darrach, Tamara A; D Senior Advisor
Cc: Dorosin, Joshua L; Wall, Amanda J; Rogers, Shana A
Subject: RE: AM to D on Defense Distributed appeal

Let’s try to keep it to two pages, but realize that may too much to ask.

Jamie Shufflebarger



                                              WASHSTATEB009039
      Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 504 of 680




Special Assistant
Office of the Deputy Secretary of State
202-647-6237


Official
UNCLASSIFIED

From: Cavnar, Anna
Sent: Tuesday, September 11, 2018 10:27 AM
To: Shufflebarger, Jamie L; Miller, Michael F; Heidema, Sarah J; Paul, Joshua M; Abisellan, Eduardo;
Negrea, Dan; Ravi, Sunil K; Darrach, Tamara A
Cc: Dorosin, Joshua L; Wall, Amanda J; Rogers, Shana A
Subject: RE: AM to D on Defense Distributed appeal

Jamie – How long can the AM itself be? Thanks.


This email is UNCLASSIFIED.




From: Shufflebarger, Jamie L
Sent: Tuesday, September 11, 2018 9:05 AM
To: Cavnar, Anna; Miller, Michael F; Heidema, Sarah J; Paul, Joshua M; Abisellan, Eduardo; Negrea, Dan;
Ravi, Sunil K; Darrach, Tamara A
Cc: Dorosin, Joshua L; Wall, Amanda J; Rogers, Shana A
Subject: RE: AM to D on Defense Distributed appeal

Edits attached. I think this can be slimmed down a bit, as the background is repetitive. I’m not wed to
pulling the options into the AM if L wants to keep it separate, but think the DoJ’s position definitely
needs to be within the AM.

Jamie Shufflebarger
Special Assistant
Office of the Deputy Secretary of State
202-647-6237


Official
UNCLASSIFIED

From: Cavnar, Anna
Sent: Monday, September 10, 2018 5:18 PM
To: Miller, Michael F; Heidema, Sarah J; Paul, Joshua M; Abisellan, Eduardo; Negrea, Dan; Shufflebarger,
Jamie L; Ravi, Sunil K; Darrach, Tamara A
Cc: Dorosin, Joshua L; Wall, Amanda J; Rogers, Shana A
Subject: AM to D on Defense Distributed appeal




                                             WASHSTATEB009040
        Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 505 of 680




All,

Attached for your review and clearance is a draft AM to D on the appeal of the preliminary injunction in
the Defense Distributed case (3D printed guns). With apologies for the short turnaround, I understand
we need to get this to the Line tomorrow so D has sufficient time to make a decision, so please clear by
10am tomorrow (Tuesday).

Best,
Anna

Anna Cavnar
Attorney Adviser
Office of the Legal Adviser
Political and Military Affairs (L/PM)
202-647-7965


Sensitive
This email is UNCLASSIFIED.




                                             WASHSTATEB009041
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 506 of 680
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 507 of 680




                   Attorney Adviser
                   Office of the Legal Adviser
                   Political and Military Affairs (L/PM)
                   202-647-7965


                   Sensitive
                   This email is UNCLASSIFIED.




                             WASHSTATEB009043
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 508 of 680
         Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 509 of 680




Official - SBU
UNCLASSIFIED

From: Cavnar, Anna
Sent: Tuesday, September 11, 2018 1:38 PM
To: String, Marik A
Cc: PM-Staffers Mailbox; Miller, Michael F; Heidema, Sarah J; Wall, Amanda J; Rogers, Shana A
Subject: AM to D on Defense Distributed settlement appeal

Marik,

Attached please find an AM to D on our recommendation to appeal the preliminary injunction in the
Defense Distributed Washington case. We are still waiting for clearance from H and S/P – and Jennifer is
still reviewing for L – but in the interests of time, we wanted to get this to you now for your review.
Once you have reviewed, we are happy to combine your edits with anything from Jennifer and submit to
the Line this evening. Or, if PM would prefer to submit, we can send you Jennifer’s edits later today (as
well as any edits from H and S/P). Just let me know what you’d prefer once you’ve had a chance to
review.

Best,
Anna

Anna Cavnar
Attorney Adviser
Office of the Legal Adviser
Political and Military Affairs (L/PM)
202-647-7965


Sensitive
This email is UNCLASSIFIED.




                                             WASHSTATEB009051
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 510 of 680
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 511 of 680
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 512 of 680




                           WASHSTATEB009060
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 513 of 680
         Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 514 of 680




UNCLASSIFIED

From: Cavnar, Anna
Sent: Tuesday, September 11, 2018 1:38 PM
To: String, Marik A
Cc: PM-Staffers Mailbox; Miller, Michael F; Heidema, Sarah J; Wall, Amanda J; Rogers, Shana A
Subject: AM to D on Defense Distributed settlement appeal

Marik,

Attached please find an AM to D on our recommendation to appeal the preliminary injunction in the
Defense Distributed Washington case. We are still waiting for clearance from H and S/P – and Jennifer is
still reviewing for L – but in the interests of time, we wanted to get this to you now for your review.
Once you have reviewed, we are happy to combine your edits with anything from Jennifer and submit to
the Line this evening. Or, if PM would prefer to submit, we can send you Jennifer’s edits later today (as
well as any edits from H and S/P). Just let me know what you’d prefer once you’ve had a chance to
review.

Best,
Anna

Anna Cavnar
Attorney Adviser
Office of the Legal Adviser
Political and Military Affairs (L/PM)
202-647-7965


Sensitive
This email is UNCLASSIFIED.




                                             WASHSTATEB009068
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 515 of 680
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 516 of 680
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 517 of 680




                      Sensitive
                      This email is UNCLASSIFIED.




                            WASHSTATEB009077
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 518 of 680
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 519 of 680
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 520 of 680
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 521 of 680
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 522 of 680




                      Sensitive
                      This email is UNCLASSIFIED.




                            WASHSTATEB009098
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 523 of 680
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 524 of 680
        Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 525 of 680




Once you have reviewed, we are happy to combine your edits with anything from Jennifer and submit to
the Line this evening. Or, if PM would prefer to submit, we can send you Jennifer’s edits later today (as
well as any edits from H and S/P). Just let me know what you’d prefer once you’ve had a chance to
review.

Best,
Anna

Anna Cavnar
Attorney Adviser
Office of the Legal Adviser
Political and Military Affairs (L/PM)
202-647-7965


Sensitive
This email is UNCLASSIFIED.




                                             WASHSTATEB009107
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 526 of 680
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 527 of 680
         Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 528 of 680




From: Cavnar, Anna
Sent: Tuesday, September 11, 2018 1:38 PM
To: String, Marik A
Cc: PM-Staffers Mailbox; Miller, Michael F; Heidema, Sarah J; Wall, Amanda J; Rogers, Shana A
Subject: AM to D on Defense Distributed settlement appeal

Marik,

Attached please find an AM to D on our recommendation to appeal the preliminary injunction in the
Defense Distributed Washington case. We are still waiting for clearance from H and S/P – and Jennifer is
still reviewing for L – but in the interests of time, we wanted to get this to you now for your review.
Once you have reviewed, we are happy to combine your edits with anything from Jennifer and submit to
the Line this evening. Or, if PM would prefer to submit, we can send you Jennifer’s edits later today (as
well as any edits from H and S/P). Just let me know what you’d prefer once you’ve had a chance to
review.

Best,
Anna

Anna Cavnar
Attorney Adviser
Office of the Legal Adviser
Political and Military Affairs (L/PM)
202-647-7965


Sensitive
This email is UNCLASSIFIED.




                                             WASHSTATEB009116
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 529 of 680
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 530 of 680
        Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 531 of 680




Once you have reviewed, we are happy to combine your edits with anything from Jennifer and submit to
the Line this evening. Or, if PM would prefer to submit, we can send you Jennifer’s edits later today (as
well as any edits from H and S/P). Just let me know what you’d prefer once you’ve had a chance to
review.

Best,
Anna

Anna Cavnar
Attorney Adviser
Office of the Legal Adviser
Political and Military Affairs (L/PM)
202-647-7965


Sensitive
This email is UNCLASSIFIED.




                                             WASHSTATEB009134
        Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 532 of 680




From:                 String, Marik A
Sent:                 Thu, 13 Sep 2018 11:45:57 -0400
To:                   Brechwald, Matthew J (T);Abisellan, Eduardo;Tucker, Maureen E
Subject:              FW: AM to D on Defense Distributed settlement appeal
Attachments:          (R_474027) 20180911 AM to D appeal recommendation (FINAL).docx, Tab 1 -
Background on Defense Distributed Litigation and Settlement Agreement.docx


FYI.


Official - SBU
UNCLASSIFIED

From: Wall, Amanda J
Sent: Thursday, September 13, 2018 7:47 AM
To: String, Marik A; Cavnar, Anna
Cc: PM-Staffers Mailbox; Miller, Michael F; Heidema, Sarah J; Rogers, Shana A; Dorosin, Joshua L
Subject: RE: AM to D on Defense Distributed settlement appeal

Marik and all –

Jennifer approved last night with only very minor tweaks, which I’m attaching here. I sent it up in
Everest last night, and the finals are attached.

Best,
Amanda

From: String, Marik A
Sent: Tuesday, September 11, 2018 7:25 PM
To: Cavnar, Anna
Cc: PM-Staffers Mailbox; Miller, Michael F; Heidema, Sarah J; Wall, Amanda J; Rogers, Shana A; Dorosin,
Joshua L
Subject: RE: AM to D on Defense Distributed settlement appeal

Privileged/Confidential – Attorney-Client Privilege

I clear with a few minor tweaks attached. L can go ahead and submit when you have Jennifer’s
clearance.

Thanks for everyone’s work on this.

Marik


Official - SBU
UNCLASSIFIED




                                            WASHSTATEB009141
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 533 of 680
         Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 534 of 680




From: Cavnar, Anna
Sent: Tuesday, September 11, 2018 1:38 PM
To: String, Marik A
Cc: PM-Staffers Mailbox; Miller, Michael F; Heidema, Sarah J; Wall, Amanda J; Rogers, Shana A
Subject: AM to D on Defense Distributed settlement appeal

Marik,

Attached please find an AM to D on our recommendation to appeal the preliminary injunction in the
Defense Distributed Washington case. We are still waiting for clearance from H and S/P – and Jennifer is
still reviewing for L – but in the interests of time, we wanted to get this to you now for your review.
Once you have reviewed, we are happy to combine your edits with anything from Jennifer and submit to
the Line this evening. Or, if PM would prefer to submit, we can send you Jennifer’s edits later today (as
well as any edits from H and S/P). Just let me know what you’d prefer once you’ve had a chance to
review.

Best,
Anna

Anna Cavnar
Attorney Adviser
Office of the Legal Adviser
Political and Military Affairs (L/PM)
202-647-7965


Sensitive
This email is UNCLASSIFIED.




                                             WASHSTATEB009143
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 535 of 680
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 536 of 680
      Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 537 of 680




From:                    Heidema, Sarah J
Sent:                    Mon, 1 Oct 2018 15:55:39 -0400
To:                      Capistrano, Norm
Cc:                      Sciandra, Salvatore;Cressey, Laura E;Jost, Aaron W
Subject:                 20181001 - AA - DAS String's Participation in CAT Policy PCC on Oct. 2 LC
Attachments:             20181001 - AA - DAS String's Participation in CAT Policy PCC on Oct. 2 LC.docx


Thanks Norm. Here are my updates.
Official
This message is UNCLASSIFIED when separated from SECRET attachment(s)
Classified By: er - er, Office:er, Agency:U.S. Department of State
Declassify On: 10/1/2043
Reasons: Derived Per DSCG.




                                             WASHSTATEB009332
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 538 of 680
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 539 of 680
        Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 540 of 680




From:                    Rogers, Shana A
Sent:                    Tue, 9 Oct 2018 15:16:13 -0400
To:                      Heidema, Sarah J;Hart, Robert L
Subject:                 IM to D on the PI appeal
Attachments:             IM to D -- Update on PI Decision (LPM).docx


Hi Sarah and Rob,
This isn’t in formal clearance yet but I wanted to run it by you if you have time to give it a read. Edits are
welcome.

Shana

Sensitive
This email is UNCLASSIFIED.




                                               WASHSTATEB009406
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 541 of 680
       Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 542 of 680




From:                    Rogers, Shana A
Sent:                    Wed, 10 Oct 2018 10:35:54 -0400
To:                      PM-Staffers Mailbox
Subject:                 FW: Package S/ES 201822013 Update on 3D Printing – Defense Distributed (DD)
has been resubmitted
Attachments:             (R_471189) 20180829 IM to S (4).docx, (S_470021) Tab 1 - 64 - State PI Opp.pdf


Hi PM Staffers,
Do you have the final version of this IM indicating that S read it? If so, will you please send it to me?

Thanks,
Shana


This email is UNCLASSIFIED.




From: Fabry, Steven F
Sent: Wednesday, August 29, 2018 7:07 PM
To: Rogers, Shana A
Subject: FW: Package S/ES 201822013 Update on 3D Printing – Defense Distributed (DD) has been
resubmitted




Official - SBU
UNCLASSIFIED

From: PM-Staffers Mailbox
Sent: Wednesday, August 29, 2018 6:57 PM
To: Hart, Robert L; Heidema, Sarah J; Miller, Michael F
Cc: Carter, Rachel; PM-CPA-DL; String, Marik A; Davidson-Hood, Simon; Fabry, Steven F; PM-Staffers
Mailbox
Subject: FW: Package S/ES 201822013 Update on 3D Printing – Defense Distributed (DD) has been
resubmitted

Package resubmitted. Everest versions attached.

Samantha Sison
PM/FO SharePoint
X70561

From: EverestMail
Sent: Wednesday, August 29, 2018 6:53 PM
To: SES-Line_Only
Cc: Everest_PM; Everest_H




                                               WASHSTATEB009414
     Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 543 of 680




Subject: Package S/ES 201822013 Update on 3D Printing – Defense Distributed (DD) has been
resubmitted

A PM Package has been resubmitted.

CLASSIFICATION: U – Unclassified
FOR: S
ORGANIZATION: PM
CO-DRAFTER BUREAU: H
COPY TO:
SUBJECT: Update on 3D Printing – Defense Distributed (DD)
REQUESTED ACTION: Information Memo
CLEARANCES:
DUE DATE: 29-Aug-2018 03:00:00 PM
EVENT DATE:
NOTES: Per deps: this memo has plenty of background S already knows about the 3D gun
issue. Please be more clear about the implications for the Department and what our next steps
and plan of action are.
DESCRIPTION: Update on 3D Printing – Defense Distributed (DD)

CREATED BY: PM

LINK: 201822013 Package

Please note that this link will expire 2 weeks after the e-mail is sent, for security reasons. If this
link is expired, please use the Advanced Search to find the package by typing in the S/ES ID
number.

Official - SBU
UNCLASSIFIED




                                          WASHSTATEB009415
     Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 544 of 680


             Case 2:18-cv-01115-RSL Document 64 Filed 08/15/18 Page 1 of 26




 1                                                                 The Honorable Robert S. Lasnik

 2

 3
 4

 5
 6
 7                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 8                                     AT SEATTLE
 9                                                     )
     STATE OF WASHINGTON, et al.,                      )   No. 2:18-cv-1115-RSL
10                                                     )
        Plaintiffs,                                    )   FEDERAL DEFENDANTS’
11                            v.                       )   BRIEF IN OPPOSITION TO
                                                       )   PLAINTIFFS’ MOTION FOR
12   UNITED STATES DEPARTMENT OF                       )   PRELIMINARY INJUNCTION
     STATE, et al.,                                    )
13                                                     )   NOTED FOR: August 21, 2018
        Defendants.                                    )
14                                                     )
15

16

17

18

19
20

21

22
23
24

25
26

27
     Opposition to Motion for Preliminary Injunction
                                                                            United States Department of Justice
     (No. 2:18-cv-1115-RSL) – i                                        Civil Division, Federal Programs Branch
                                                                                    20 Massachusetts Ave. NW
                                                                                        Washington, DC 20530
                                                                                                  202-305-8648

                                         WASHSTATEB009419
     Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 545 of 680


             Case 2:18-cv-01115-RSL Document 64 Filed 08/15/18 Page 2 of 26




 1                                              INTRODUCTION

 2           The manufacture or possession of plastic guns that are undetectable is a serious federal
 3   crime, punishable by up to five years in prison. Among other statutes, the Undetectable
 4   Firearms Act prohibits the manufacture, possession, sale, import, or transfer of undetectable
 5   firearms. See 18 U.S.C. § 922(p). The Department of Justice, among other agencies, enforces
 6   that prohibition, and will continue to do so vigorously. Neither those enforcement efforts nor
 7   the prohibition itself is affected in any way by the actions challenged in this case.
 8           This case is not about the regulation of U.S. persons who wish to utilize a 3D printer to
 9   manufacture their own small-caliber firearms. Rather, this case concerns the Department of
10   State’s delegated authority to control the export of defense articles and services, or technical
11   data related thereto, that raise military or intelligence concerns. The Department is tasked with
12   determining what technology and weaponry provides a critical military or intelligence
13   advantage such that it should not be shipped without restriction from the United States to other
14   countries (or otherwise provided to foreigners), where, beyond the reach of U.S. law, it could
15   be used to threaten U.S. national security, foreign policy, or international peace and stability.
16   Domestic activities that do not involve providing access to foreign persons, by contrast, are left
17   to other federal agencies—and the states—to regulate.
18           In bringing their motion for a preliminary injunction, Plaintiffs misunderstand the
19   fundamental limit on the State Department’s authority. According to Plaintiffs, the
20   Government’s export-related determinations—specifically with respect to the export of
21   technical data developed by Defense Distributed—have jeopardized their ability to protect the
22   safety and health of their residents. But the domestic harms about which Plaintiffs are
23   allegedly concerned are not properly regulated by the Department under current law. Plaintiffs’
24   allegations of harm are not reasonably attributable to the Department’s regulation of exports,
25   but rather focus on the possibility that third parties will commit violations of the Undetectable
26   Firearms Act or other relevant laws that are not at issue in this case. Likewise, Plaintiffs have
27   failed to demonstrate that the facts and law clearly favor their position with respect to the
     Opposition to Motion for Preliminary Injunction
                                                                                 United States Department of Justice
     (No. 2:18-cv-1115-RSL) – 1                                             Civil Division, Federal Programs Branch
                                                                                             20 Massachusetts Ave. NW
                                                                                                Washington, DC 20530
                                                                                                        202-305-8648

                                               WASHSTATEB009420
     Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 546 of 680


             Case 2:18-cv-01115-RSL Document 64 Filed 08/15/18 Page 3 of 26




1    merits of their claims, or that it is in the public interest for the Court to second-guess the

2    national security determinations of the Executive Branch.

3           Accordingly, Plaintiffs’ motion should be denied.

4                                             BACKGROUND

5    I.     Statutory And Regulatory Background

6           The Arms Export Control Act (“AECA”), 22 U.S.C. § 2751 et seq., authorizes the

7    President, “[i]n furtherance of world peace and the security and foreign policy of the United

8    States” to “control the import and the export of defense articles and defense services” and to

9    promulgate regulations accordingly. 22 U.S.C. § 2778(a)(1) (emphasis added). The President

10   has delegated this authority to the Department in relevant part, and the Department has

11   accordingly promulgated the International Traffic in Arms Regulations (“ITAR”), which are

12   administered by the Department’s Directorate of Defense Trade Controls (“DDTC”). See Exec.

13   Order No. 13637(n)(i), 78 Fed. Reg. 16,129 (Mar. 8, 2013); 22 C.F.R. §§ 120-130. At the heart

14   of the AECA is the United States Munitions List (“USML”), an extensive listing of materials

15   that constitute “defense articles and defense services” under the ITAR. See 22 C.F.R. Part 121.

16   As relevant here, Category I of the USML includes all firearms up to .50 caliber, and all

17   technical data directly related to such firearms. Id. § 121.1(I)(a), (i). Technical data is

18   information that “is required for the design, development, production, manufacture, assembly,

19   operation, repair, testing, maintenance or modification of defense articles.” Id. § 120.10(a)(1).

20   Section 2778 of the AECA authorizes the President (1) to designate those defense articles and

21   services to be included on the USML; (2) to require licenses for the export of items on the

22   USML; and (3) to promulgate regulations for the import and export of such items on the

23   USML. 22 U.S.C. § 2778.

24          The ITAR does not regulate any transfers of defense articles except those that constitute

25   “exports,” i.e., the transfer of defense articles abroad or to foreign persons, and “temporary

26   imports.” The ITAR’s definition of exports includes, in part (1) “[s]ending or taking of a

27   defense article out of the United States in any manner,” 22 C.F.R. § 120.17(a)(1); (2)
     Opposition to Motion for Preliminary Injunction
                                                                                  United States Department of Justice
     (No. 2:18-cv-1115-RSL) – 2                                              Civil Division, Federal Programs Branch
                                                                                          20 Massachusetts Ave. NW
                                                                                              Washington, DC 20530
                                                                                                        202-305-8648

                                            WASHSTATEB009421
     Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 547 of 680


                Case 2:18-cv-01115-RSL Document 64 Filed 08/15/18 Page 4 of 26




1    “[r]eleasing or otherwise transferring a defense article to an embassy or to any of its agencies or

2    subdivisions, such as a diplomatic mission or consulate, in the United States,” id.

3    § 120.17(a)(4); and (3) “[r]eleasing or otherwise transferring technical data to a foreign person

4    in the United States (a ‘deemed export’),” id. § 120.17(a)(2).

5               In certain cases where it is unclear whether a particular item is a defense article or

6    defense service, the Department makes a “commodity jurisdiction” (“CJ”) determination using

7    a procedure set forth in the ITAR. See id. § 120.4. Upon written request, DDTC will provide

8    applicants with a determination as to whether the item, service, or data is within the scope of

9    the ITAR. These assessments are made on a case-by-case basis through an inter-agency

10   process, evaluating whether the item, service, or data is covered by the USML, provides the

11   equivalent performance capabilities of a defense article on the USML, or has a critical military

12   or intelligence advantage. See id. § 120.4(d).

13              While the AECA and ITAR do not provide the State Department with authority to

14   prohibit the domestic manufacture or possession of 3D-printed guns, there are other federal

15   statutes that deal with this topic. Most significantly, the Undetectable Firearms Act bars the

16   manufacture, possession, sale, import, or transfer of undetectable firearms. See 18 U.S.C.

17   § 922(p); An Act to Extend the Undetectable Firearms Act of 1988 for 10 Years, Pub. L. No.

18   113-57, 127 Stat. 656 (2013). Under that statute, firearms manufactured or sold in the United

19   States must generally be capable of being detected by metal detectors and by x-ray machines.

20   See 18 U.S.C. § 922(p)(1). Those requirements are not in any way affected by the actions

21   challenged in this case, nor are the separate federal prohibitions on the possession of firearms

22   by felons, persons subject to restraining orders, or the mentally ill. See 18 U.S.C. § 922(g)(1)

23   (felons and certain state-law misdemeanants); id. § 922(g)(8) (court-issued restraining orders);

24   id. § 922(g)(4) (persons adjudicated as mentally ill). The Government continues to enforce

25   these laws in order to address domestic safety issues related to undetectable firearms. The

26   Department’s determination under the ITAR at issue here will not affect those enforcement

27   efforts.
     Opposition to Motion for Preliminary Injunction
                                                                                    United States Department of Justice
     (No. 2:18-cv-1115-RSL) – 3                                                Civil Division, Federal Programs Branch
                                                                                            20 Massachusetts Ave. NW
                                                                                                Washington, DC 20530
                                                                                                          202-305-8648

                                               WASHSTATEB009422
     Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 548 of 680


             Case 2:18-cv-01115-RSL Document 64 Filed 08/15/18 Page 5 of 26




 1   II.    The Government’s Settlement With Defense Distributed

 2          In 2012, Defense Distributed published on the Internet “privately generated technical

 3   data regarding a number of gun-related items.” Def. Distributed v. Dep’t of State, 121 F. Supp.

 4   3d 680, 687 (W.D. Tex. 2015). In May 2013, DDTC sent Defense Distributed a letter stating

 5   that Defense Distributed may have released ITAR-controlled technical data without the

 6   required authorization. See id. Defense Distributed removed the technical data and submitted a

 7   CJ request. Id. The company, however, and in conjunction with another non-profit, the Second

 8   Amendment Foundation, ultimately brought a lawsuit against, inter alia, the Department and

 9   DDTC, claiming that the requirement to obtain authorization prior to publishing the subject

10   files on its website violated plaintiffs’ rights under the First, Second, and Fifth Amendments

11   and exceeded the Department’s statutory authority. Id. at 688.

12          In August 2015, the U.S. District Court for the Western District of Texas denied

13   Defense Distributed’s motion for a preliminary injunction. Id. at 701. For purposes of the

14   preliminary injunction analysis, the district court considered the files to be subject to the

15   protection of the First Amendment. Id. at 691-92. Applying intermediate scrutiny, the court

16   concluded that “because the AECA and ITAR do not prohibit domestic communications” and

17   plaintiffs remained “free to disseminate the computer files at issue domestically,” they had not

18   shown a substantial likelihood of success on the merits. Id. at 695.

19          The Fifth Circuit affirmed in a split decision. See 838 F.3d 451 (5th Cir. 2016).

20   Focusing narrowly on the question of the non-merits requirements for preliminary relief, the

21   panel majority concluded that the “Department’s stated interest in preventing foreign nationals

22   . . . from obtaining technical data on how to produce weapons and weapon parts” outweighed

23   plaintiffs’ interest in their constitutional rights. Id. at 458-59. The panel majority “decline[d]

24   to address the merits” because plaintiffs’ failure to meet any single requirement for a

25   preliminary injunction would require affirmance of the district court. See id. at 456-58. A

26   dissent from the panel opinion did address the merits. See id. at 461 (Jones, J. dissenting).

27   “[F]or the benefit of the district court on remand,” the dissent set forth an analysis concluding
     Opposition to Motion for Preliminary Injunction
                                                                                 United States Department of Justice
     (No. 2:18-cv-1115-RSL) – 4                                             Civil Division, Federal Programs Branch
                                                                                         20 Massachusetts Ave. NW
                                                                                             Washington, DC 20530
                                                                                                       202-305-8648

                                            WASHSTATEB009423
     Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 549 of 680


              Case 2:18-cv-01115-RSL Document 64 Filed 08/15/18 Page 6 of 26




 1   that “the State Department’s application of its ‘export’ control regulations to this domestic

 2   Internet posting appears to violate the governing statute, represents an irrational interpretation

 3   of the regulations, and violates the First Amendment as a content-based regulation and a prior

 4   restraint.” Id. at 463-64.

 5            After plaintiffs’ petitions for rehearing en banc and for certiorari were denied, see 138

 6   S. Ct. 638 (2018); 865 F.3d 211 (5th Cir. 2017) (5 dissenting judges), proceedings resumed in

 7   district court. In April 2018, the Government moved to dismiss plaintiffs’ second amended

 8   complaint. See Def. Distributed, No. 1:15-cv-372-RP, Dkt. No. 92. Meanwhile, the district

 9   court ordered the parties to exchange written settlement demands, see id., Dkt. No. 88, thereby

10   initiating a process under which the parties were able to reach a settlement before briefing on

11   the motion to dismiss was complete, see id., Dkt. Nos. 93, 95.

12            Pursuant to the settlement and as relevant here, the Government agreed to the following:

13            (a)      Defendants’ commitment to draft and to fully pursue, to the extent
                       authorized by law (including the Administrative Procedure Act), the
14
                       publication in the Federal Register of a notice of proposed rulemaking and
15                     final rule, revising USML Category I to exclude the technical data that is
                       the subject of the Action.[1]
16
              (b)      Defendants’ announcement, while the above-referenced final rule is in
17                     development, of a temporary modification, consistent with the . . . (ITAR),
18                     22 C.F.R. § 126.2, of USML Category I to exclude the technical data that
                       is the subject of the Action. The announcement will appear on the DDTC
19                     website, www.pmddtc.state.gov, on or before July 27, 2018.[2]

20

21
          1
            See Section III, infra. At the time settlement negotiations began, the parties had long expected such a Notice
22   of Proposed Rulemaking (“NPRM”) to be issued. See 78 Fed. Reg. 22,740, 22,741 (April 16, 2013) (announcing
     that “[t]he Department intends to publish final rules implementing the revised USML categories and related ITAR
23   amendments periodically”). Reflecting nearly a decade of efforts to carry out a reform of export regulations and
     pursuant to a “comprehensive review” of the U.S. export control system, the Government has undertaken an
24   Export Control Reform Initiative (“ECRI”) that was proposed in April 2010, see Fact Sheet on the President’s
     Export Control Reform Initiative (Apr. 20, 2010), https://obamawhitehouse.archives.gov/the-press-office/fact-
25   sheet-presidents-export-control-reform-initiative, and facilitated by Executive Order No. 13637, 78 Fed. Reg.
     16,129 (Mar. 8, 2013). By January 20, 2017, this export reform process had been completed for USML categories
26   IV through XX.
          2
            Pursuant to 22 C.F.R. § 126.2, “[t]he Deputy Assistant Secretary for Defense Trade Controls may order the
     temporary suspension or modification of any or all of the regulations of this subchapter in the interest of the
27
     security and foreign policy of the United States.”
     Opposition to Motion for Preliminary Injunction
                                                                                            United States Department of Justice
     (No. 2:18-cv-1115-RSL) – 5                                                        Civil Division, Federal Programs Branch
                                                                                                    20 Massachusetts Ave. NW
                                                                                                        Washington, DC 20530
                                                                                                                  202-305-8648

                                                  WASHSTATEB009424
     Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 550 of 680


             Case 2:18-cv-01115-RSL Document 64 Filed 08/15/18 Page 7 of 26



             (c)     Defendants’ issuance of a letter to Plaintiffs on or before July 27, 2018,
 1                   signed by the Deputy Assistant Secretary for Defense Trade Controls,
                     advising that the Published Files, Ghost Gunner Files, and CAD Files are
 2
                     approved for public release (i.e., unlimited distribution) in any form and
 3                   are exempt from the export licensing requirements of the ITAR because
                     they satisfy the criteria of 22 C.F.R. § 125.4(b)(13). . . .
 4
             (d)     Defendants’ acknowledgment and agreement that the temporary
 5                   modification . . . permits any United States person, to include DD’s
 6                   customers and SAF’s members, to access, discuss, use, reproduce, or
                     otherwise benefit from the technical data that is the subject of the Action,
 7                   and that the letter to Plaintiffs permits any such person to access, discuss,
                     use, reproduce or otherwise benefit from the Published Files, Ghost
 8                   Gunner Files, and CAD Files.
 9           The parties executed the agreement on June 29, 2018, and the Government complied

10   with (b) and (c) on July 27, 2018. See Ex. A, Declaration of Sarah Heidema (“Heidema Decl.”)

11   ¶¶ 27, 29. The Settlement Agreement provides that Defendants deny that they violated

12   Plaintiffs’ constitutional rights. See id. ¶ 28.

13   III.    The Government’s Proposed Rulemaking

14           On May 24, 2018—after the initial exchange of settlement offers but more than one

15   month prior to the settlement with Defense Distributed—the Departments of State and

16   Commerce each issued a notice of proposed rulemaking (“NPRM”) that implicated the

17   technical data at issue in Defense Distributed. See 83 Fed. Reg. 24,198 (May 24, 2018); 83

18   Fed. Reg. 24,166 (May 24, 2018). In those NPRMs, the Government proposed amending the

19   ITAR “to revise Categories I (firearms, close assault weapons and combat shotguns), II (guns

20   and armament) and III (ammunition and ordnance) of the [USML] to describe more precisely

21   the articles warranting export and temporary import control on the USML.” 83 Fed. Reg. at

22   24,198. If the NPRM is finalized as contemplated, the items removed from the USML would

23   no longer be subject to the ITAR’s authorization requirements, see id., i.e., no license from the

24   Department of State would be required for their export.

25           The Commerce NPRM explains both the rationale for the proposed transfer as well as

26   the review process undertaken by the Government. As it explained, the process included a

27   “review of those categories by the Department of Defense, which worked with the Departments
     Opposition to Motion for Preliminary Injunction
                                                                                 United States Department of Justice
     (No. 2:18-cv-1115-RSL) – 6                                             Civil Division, Federal Programs Branch
                                                                                         20 Massachusetts Ave. NW
                                                                                             Washington, DC 20530
                                                                                                       202-305-8648

                                             WASHSTATEB009425
     Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 551 of 680


             Case 2:18-cv-01115-RSL Document 64 Filed 08/15/18 Page 8 of 26




 1   of State and Commerce in preparing the amendments.” 83 Fed. Reg. at 24,166. The review

 2   was intended to ensure that items remaining on the USML are either “inherently military or

 3   otherwise warrant[ing] control on the USML” or “of a type common to nonmilitary firearms

 4   applications, possess parameters or characteristics that provide a critical military or intelligence

 5   advantage to the United States, and are almost exclusively available from the United States.”

 6   Id. Put simply, the goal was to ensure that items remaining on the USML in the categories in

 7   question, and therefore subject to export controls under the ITAR, are military weapons and

 8   related items that could present a critical military or intelligence advantage.

 9   IV.     Procedural History

10           On July 30, 2018, Plaintiffs filed the instant action against, inter alia, the Department,

11   the Secretary of State, DDTC, and Defense Distributed. Compl., ECF No. 1. Plaintiffs alleged

12   that the Government’s settlement with Defense Distributed adversely affected their public

13   safety laws, in violation of the Administrative Procedure Act (“APA”) and the Tenth

14   Amendment to the U.S. Constitution. Id. at 21-41. Also on July 30, 2018, Plaintiffs moved for

15   a temporary restraining order against Defendants, Mot. for TRO, Dkt. No. 2, which the Court

16   granted on July 31, 2018, Dkt. No. 23 (“Order”).

17           In its Order, the Court held that Plaintiffs had demonstrated irreparable injury because

18   “[i]f an injunction is not issued and the status quo alters . . . , the proliferation of these firearms

19   will have many of the negative impacts on a state level that the federal government once feared

20   on the international stage.” Order at 7. Further, the Court determined that Plaintiffs were

21   likely to succeed on the merits of their APA claim because “[t]here is no indication” that, prior

22   to entering into the settlement agreement, the Government either provided 30-day notice to

23   Congress pursuant to 22 U.S.C. § 2278(f)(1) or obtained the concurrence of the Secretary of

24   Defense pursuant to Executive Order 13637. Id. at 6.

25           The Court also found that Plaintiffs have standing “[f]or purposes of this temporary

26   order.” Id. at 6 n.2. The Court based this determination on the “clear and reasonable fear”

27   expressed by Plaintiffs, as well as the Court’s finding that “there is no separation of the internet
     Opposition to Motion for Preliminary Injunction
                                                                                   United States Department of Justice
     (No. 2:18-cv-1115-RSL) – 7                                               Civil Division, Federal Programs Branch
                                                                                           20 Massachusetts Ave. NW
                                                                                               Washington, DC 20530
                                                                                                         202-305-8648

                                             WASHSTATEB009426
     Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 552 of 680


             Case 2:18-cv-01115-RSL Document 64 Filed 08/15/18 Page 9 of 26




 1   between domestic and international audiences.” Id. Finally, the Court found that “the balance

 2   of hardships and the public interest tip sharply in plaintiffs’ favor.” Id. at 7. Consequently, the

 3   Court enjoined the Government “from implementing or enforcing the ‘Temporary Modification

 4   of Category I of the United States Munitions List’ and the letter to Cody R. Wilson, Defense

 5   Distributed, and Second Amendment Foundation issued by the U.S. Department of State on

 6   July 27, 2018,” and required that the Government “preserve the status quo ex ante as if the

 7   modification had not occurred and the letter had not been issued.” Id. The Court did not enjoin

 8   Defense Distributed in any manner. Id.

 9          Plaintiffs amended their complaint on August 2, 2018, Am. Compl., Dkt. No. 29, and

10   moved for a preliminary injunction on August 9, 2018, Dkt. No. 43 (“Pls.’ Mot.”). As agreed

11   to by the parties, the TRO remains in effect until August 28, 2018. See Order, Dkt. No. 30.

12                                              ARGUMENT

13          “[A] preliminary injunction is an extraordinary and drastic remedy, one that should not

14   be granted unless the movant, by a clear showing, carries the burden of persuasion.” Mazurek

15   v. Armstrong, 520 U.S. 968, 972 (1997) (per curiam) (citation omitted). A plaintiff “must

16   establish that he is likely to succeed on the merits, that he is likely to suffer irreparable harm in

17   the absence of preliminary relief, that the balance of equities tips in his favor, and that an

18   injunction is in the public interest.” Am. Trucking Ass’ns, Inc. v. City of Los Angeles, 559 F.3d

19   1046, 1052 (9th Cir. 2009) (citation omitted). Alternatively, “‘serious questions going to the

20   merits’ and a balance of hardships that tips sharply towards the plaintiff can support issuance of

21   a preliminary injunction, so long as the plaintiff also shows that there is a likelihood of

22   irreparable injury and that the injunction is in the public interest.” All. for the Wild Rockies v.

23   Cottrell, 632 F.3d 1127, 1135 (9th Cir. 2011); see also Leiva-Perez v. Holder, 640 F.3d 962,

24   967-68 (9th Cir. 2011). Plaintiffs bear the burden of demonstrating that each of these four

25   factors is met. DISH Network Corp. v. FCC, 653 F.3d 771, 776-77 (9th Cir. 2011).

26          Plaintiffs here ask the Court to suspend and enjoin enforcement of actions already taken

27   by the Government pursuant to its obligations under the settlement agreement. See Pls.’ Mot.
     Opposition to Motion for Preliminary Injunction
                                                                                  United States Department of Justice
     (No. 2:18-cv-1115-RSL) – 8                                              Civil Division, Federal Programs Branch
                                                                                          20 Massachusetts Ave. NW
                                                                                              Washington, DC 20530
                                                                                                        202-305-8648

                                            WASHSTATEB009427
     Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 553 of 680


             Case 2:18-cv-01115-RSL Document 64 Filed 08/15/18 Page 10 of 26




 1   at 1; see also Pls.’ Proposed Order, Dkt. No. 43-3. Through this requested relief, Plaintiffs seek

 2   not to “maintain the status quo” pending litigation, but to place themselves in a better position

 3   than they were in before the onset of the current controversy through an award of “the exact

 4   same ultimate relief” they seek. Taiebat v. Scialabba, No. 17-0805, 2017 WL 747460, at *2-3

 5   (N.D. Cal. Feb. 27, 2017). “In general, that kind of judgment on the merits in the guise of

 6   preliminary relief is a highly inappropriate result.” Senate of Cal. v. Mosbacher, 968 F.2d 974,

 7   978 (9th Cir. 1992).3

 8
     I.      Plaintiffs Have Not Shown That The Department’s Action Will Cause Irreparable
 9           Harm.

10           A preliminary injunction serves the “limited purpose” of “preserv[ing] the relative

11   positions of the parties until a trial on the merits can be held.” Univ. of Tex. v. Camenisch, 451

12   U.S. 390, 395 (1981). Accordingly, “[a]n essential prerequisite” before granting preliminary

13   relief is a showing that irreparable injury is likely in the absence of an injunction. See Dollar

14   Rent A Car of Wash., Inc. v. Travelers Indem. Co., 774 F.2d 1371, 1375 (9th Cir. 1985); Winter

15   v. Nat. Res. Def. Council, 555 U.S. 7, 19 (2008).

16           Plaintiffs argue that the “threat to public safety” allegedly caused by the Department’s

17   settlement agreement constitutes irreparable harm. Pls.’ Mot. at 19-24. Specifically, they

18   claim that the settlement agreement “will make it significantly easier to produce undetectable,

19   untraceable weapons, pos[e] unique threats to the health and safety of the States’ residents and

20   employees, and compromis[e] the States’ ability to enforce their laws and keep their residents

21   and visitors safe.” Id. at 19. These harms alleged by Plaintiffs with respect to the specific

22   items at issue in this motion fall well short of irreparable harm.

23           First, Plaintiffs contend that removal of Defense Distributed’s files from the USML will

24   lead to the “proliferation of downloadable guns.” Pls.’ Mot. at 19. They refer further to “the

25   unique threats of irreparable harm to the States posed by permitting 3D-printed weapons files to

26
          3
            The Government leaves to the private party Defendants the question of whether and how their individual
27
     rights should be considered in this analysis.
     Opposition to Motion for Preliminary Injunction
                                                                                          United States Department of Justice
     (No. 2:18-cv-1115-RSL) – 9                                                      Civil Division, Federal Programs Branch
                                                                                                  20 Massachusetts Ave. NW
                                                                                                      Washington, DC 20530
                                                                                                                202-305-8648

                                                 WASHSTATEB009428
     Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 554 of 680


             Case 2:18-cv-01115-RSL Document 64 Filed 08/15/18 Page 11 of 26




 1   be posted on the internet.” Pls.’ Mot. at 20. But the core inadequacy of Plaintiffs’ claims of

 2   irreparable harm is that they are not caused by, and cannot be traced to, the Department’s

 3   regulatory actions or the challenged settlement agreement. Rather, if these harms occur at all, it

 4   will be because individuals violate the separate prohibitions of the Undetectable Firearms Act

 5   and other relevant domestic laws. Indeed, Plaintiffs’ claim of irreparable harm is based on a

 6   fundamental misconception of the relevant law and the authority of the Department as the

 7   federal agency that administers it. The AECA and ITAR have not conferred upon the

 8   Department the authority to regulate or otherwise prohibit the domestic acquisition of defense

 9   articles and services by U.S. persons or domestic communications to U.S. persons. See

10   generally 22 U.S.C. § 2778. Rather, as noted above, the agency’s only relevant authority

11   pursuant to the AECA and ITAR is limited to exports of defense articles and related technical

12   data. Id. § 2778(a)(1). Critically, neither the AECA nor ITAR prohibits the transmission of

13   defense articles among U.S. persons within the United States. Therefore, the Department has

14   never prohibited Defense Distributed, or any other company or individual, from providing their

15   files to U.S. persons on U.S. soil, including by, e.g., providing such technical data through the

16   mail, distributing DVDs containing such data, or other means. See Def. Distributed, 121 F.

17   Supp. 3d at 695 (“Plaintiffs are free to disseminate the computer files at issue domestically in

18   public or private forums, including via the mail or any other medium that does not provide the

19   ability to disseminate the information internationally.”); see also Heidema Decl. ¶ 12. To the

20   extent Defense Distributed and others have not previously disseminated the computer files at

21   issue within Plaintiffs’ boundaries, such inaction is attributable to their own decisions and not

22   to the Department’s regulatory authority. Plaintiffs therefore cannot plausibly suggest that the

23   Government’s settlement regarding Defense Distributed’s foreign export of its files has harmed

24   or imminently harm Plaintiffs’ ability to enforce their statutory schemes, prevent or solve

25   crimes, or protect public health.4 Should any of the harms about which Plaintiffs are concerned

26
         4
           The declarations submitted by Plaintiffs do not address these deficiencies. See generally Dkt. No. 43-2. Not
27
     only are the harms described equally speculative as those presented in Plaintiffs’ motion, but these declarations
     Opposition to Motion for Preliminary Injunction
                                                                                          United States Department of Justice
     (No. 2:18-cv-1115-RSL) – 10                                                     Civil Division, Federal Programs Branch
                                                                                                  20 Massachusetts Ave. NW
                                                                                                      Washington, DC 20530
                                                                                                                202-305-8648

                                                 WASHSTATEB009429
     Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 555 of 680


             Case 2:18-cv-01115-RSL Document 64 Filed 08/15/18 Page 12 of 26




 1   occur, it will be because individuals have violated separate domestic prohibitions, such as the

 2   Undetectable Firearms Act. See 18 U.S.C. § 922(p)(1).

 3           For this reason, the types of harms that Plaintiffs identify do not support the granting of

 4   injunctive relief in the circumstances of this case. All of the concerns identified are harms that

 5   might result from the domestic availability of 3D-printed guns in the United States, but such

 6   concerns have little to do with whether particular files should be regulated for foreign export on

 7   national security grounds. Their relation to the State Department’s exercise of authority and

 8   the settlement agreement is speculative. For example, Plaintiffs contend that someone of

 9   questionable “age, mental health, or criminal history” may procure the necessary equipment,

10   download files made specifically available as a result of the Department’s settlement, assemble

11   an operable firearm, and commit a crime, see Pls.’ Mot. at 19-20. But such actions would

12   violate domestic prohibitions on the use of firearms. The Department does not regulate the

13   files at issue for their availability to U.S. persons in the United States, and it is speculative to

14   claim that these domestic consequences would follow from the Department of State’s actions

15   under the ITAR.

16           Plaintiffs’ claims regarding the “unique threats” posed by firearms made by a 3D-

17   printing process fail for the same reasons. See id. at 20-24. For instance, they assert

18   shortcomings in the ability of metal detectors to discern the presence of firearms made from a

19   3D printer, see id. at 20-21, but nothing in the State Department actions challenged in this case

20   purports to permit the domestic production of undetectable firearms. Such production is illegal

21   due to separate authority that regulates domestic conduct. See 18 U.S.C. § 922(p)(1).

22           Plaintiffs also argue that 3D-printed firearms “present unique challenges to law

23   enforcement,” particularly with respect to tracing weapons and conducting forensic testing on

24   bullets. Pls’ Mot. at 21-22. Again, Plaintiffs can only speculate as to whether such a harm

25   would result from a decision by the Department of State not to regulate the export of the

26
     confirm the domestic availability of the subject files notwithstanding the Department’s regulatory efforts. Camper
     Decl. ¶ 10, Dkt. No. 43-2; Patel Decl. ¶ 14, Dkt. No. 43-2.
27
     Opposition to Motion for Preliminary Injunction
                                                                                           United States Department of Justice
     (No. 2:18-cv-1115-RSL) – 11                                                      Civil Division, Federal Programs Branch
                                                                                                   20 Massachusetts Ave. NW
                                                                                                       Washington, DC 20530
                                                                                                                 202-305-8648

                                                 WASHSTATEB009430
     Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 556 of 680


             Case 2:18-cv-01115-RSL Document 64 Filed 08/15/18 Page 13 of 26




 1   Defense Distributed’s files for national security reasons.

 2            Similarly conjectural are Plaintiffs’ assertions about a “[h]eightened risk of terrorist

 3   attacks.” Id. at 23. As reflected in the State and Commerce NPRMs, the Government proposed

 4   transferring certain items in USML Category I, which encompass Defense Distributed’s files,

 5   only because it has determined that such a transfer would not injure the national security

 6   interests of the United States. See 83 Fed. Reg. at 24,198; 83 Fed. Reg. at 24,166; see also

 7   Heidema Decl. ¶ 19. So Plaintiffs here seek to base injunctive relief on speculative harms to

 8   national security that exist quite apart from the challenged actions and even that the

 9   Government has considered and rejected. Moreover, concerns that children “may mistake

10   [these weapons] for toys” exist apart from export control requirements, and it is at best

11   conjecture that the modification of export control requirements would have any effect on the

12   alleged harm.5

13            At best, Plaintiffs have only identified harms that may result from 3D-printed guns

14   generally, not from the challenged actions regulating foreign exports. But there are already

15   laws aimed at domestic conduct that seek to prevent such harms. As the Ninth Circuit has

16   made clear, it is the likelihood of harm from the actions that are sought to be enjoined that is

17   relevant for the preliminary injunction analysis. See Park Vill. Apartment Tenants Ass’n v.

18   Mortimer Howard Tr., 636 F.3d 1150, 1160 (9th Cir. 2011). Plaintiffs simply cannot tie their

19   fear of domestic irreparable injury to a statutory regime dealing with foreign export, especially

20   when there are separate statutes governing domestic manufacture, possession, and sale that

21
          5
            The two cases Plaintiffs cite—Maryland v. King, 567 U.S. 1301 (2012), and United States v. Ressam, 679
22   F.3d 1069 (9th Cir. 2012)—are inapposite. See Pls.’ Mot. at 19, 24. In Maryland, Chief Justice Roberts, sitting as
     Circuit Justice, granted a stay of judgment overturning a criminal conviction pending disposition of the State’s
23   petition for a writ of certiorari. Maryland, 567 U.S. at 1301. Chief Justice Roberts wrote that a stay was
     appropriate because “there is . . . an ongoing and concrete harm to Maryland’s law enforcement and public safety
24   interests.” Id. As is made clear in the subsequent sentences omitted by Plaintiffs, however, such irreparable harm
     arose from the fact that, as a result of the judgment, “Maryland may not employ a duly enacted statute [its DNA
25   Collection Act] to help prevent [serious] injuries.” Id. Here, by contrast, the Department’s settlement has not
     prevented any of Plaintiffs from employing their public safety statutes. Ressam is also readily distinguishable.
26   There a terrorist brought explosives into the United States in the trunk of a rental car. Ressam, 679 F.3d at 1073.
     After a U.S. customs inspector detected Ressam’s nervousness, she sent the car for a secondary inspection, where
     the contraband was located. Id. Thus not only does Ressam involve a weapon wholly distinct from a 3D-printed
27
     gun, but it only demonstrates that existing law enforcement measures are able to thwart such attempted attacks.
     Opposition to Motion for Preliminary Injunction
                                                                                           United States Department of Justice
     (No. 2:18-cv-1115-RSL) – 12                                                      Civil Division, Federal Programs Branch
                                                                                                   20 Massachusetts Ave. NW
                                                                                                       Washington, DC 20530
                                                                                                                 202-305-8648

                                                 WASHSTATEB009431
     Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 557 of 680


              Case 2:18-cv-01115-RSL Document 64 Filed 08/15/18 Page 14 of 26




 1   remain unaffected by the challenged actions.

 2            Finally, Plaintiffs have overlooked “[t]he possibility that . . . other corrective relief will

 3   be available,” in which case temporary relief is unavailable. Sampson v. Murray, 415 U.S. 61,

 4   90 (1974). Plaintiffs retain the full authority to enforce their public safety laws, including

 5   lawful restrictions on firearms possession and transfer, against any and all violators of the law.

 6   And as discussed above other federal public safety laws regulating, inter alia, the possession of

 7   firearms by felons and the mentally ill, and federal laws requiring that firearms contain

 8   sufficient metal to be detectable, remain in force. These laws—which, unlike the AECA and

 9   ITAR, address domestic, criminal conduct—provide “other corrective relief” on an ongoing

10   basis.

11   II. Plaintiffs Have Not Shown A Likelihood Of Success On The Merits

12            Although their Amended Complaint asserts claims under both the APA and the Tenth

13   Amendment, Am. Compl. ¶¶ 218-47, Plaintiffs’ motion for a preliminary injunction discusses

14   only their APA claims, Pls.’ Mot. at 10-19. As to either category of claims, Plaintiffs have

15   failed to establish that “the law and the facts clearly favor” their position, as required under the

16   heightened mandatory injunction standard. See Stanley, 13 F.3d at 1320.

17            A.      Plaintiffs Lack Article III Standing To Assert Their Claims.

18            “Article III of the Constitution limits the jurisdiction of federal courts to ‘Cases’ and

19   ‘Controversies,’” and “[t]he doctrine of standing gives meaning to these constitutional limits by

20   ‘identify[ing] those disputes which are appropriately resolved through the judicial process.’”

21   Susan B. Anthony List v. Driehaus, 134 S. Ct. 2334, 2341 (2014) (citation omitted). Standing,

22   “which is built on separation-of-powers principles, serves to prevent the judicial process from

23   being used to usurp the powers of the political branches.” Clapper v. Amnesty Int’l USA, 568

24   U.S. 398, 408 (2013). The “irreducible constitutional minimum of standing” has three

25   elements: that a plaintiff suffer a concrete injury-in-fact, that the injury be fairly traceable to the

26   challenged action of the defendant, and that it be likely (as opposed to speculative) that the

27
     Opposition to Motion for Preliminary Injunction
                                                                                    United States Department of Justice
     (No. 2:18-cv-1115-RSL) – 13                                               Civil Division, Federal Programs Branch
                                                                                            20 Massachusetts Ave. NW
                                                                                                Washington, DC 20530
                                                                                                          202-305-8648

                                              WASHSTATEB009432
     Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 558 of 680


              Case 2:18-cv-01115-RSL Document 64 Filed 08/15/18 Page 15 of 26




 1    injury will be redressed by a favorable decision. Lujan v. Defs. of Wildlife, 504 U.S. 555, 560-

 2    61 (1992).

 3             Plaintiffs claim they satisfy the requirements of Article III standing because the

 4    Department’s settlement has injured their sovereign, proprietary, and quasi-sovereign interests.

 5    Pls.’ Mot. at 7-9. Plaintiffs fail to carry their burden with respect to each of these theories.

 6    First, Plaintiffs assert that the settlement agreement has injured their sovereign interests in their

 7    “abilities to enforce their statutory codes,” their “border integrity,” and their “ability to protect

 8    their residents from injury and death.” Id. at 8. But neither U.S. export controls generally, nor

 9    the challenged settlement agreement, prevents states from acting to enforce their own laws or

10    protect state residents.6 Thus, Plaintiffs cannot demonstrate that the injuries they allege are

11    “fairly traceable” to the Department’s settlement with Defense Distributed. See Lujan, 504

12    U.S. at 560.7 Plaintiffs repeatedly assert that the Government’s “deregulation” has jeopardized

13    safety and security. See Pls.’ Mot. at 8; see also id. at 10 (claiming “threats to . . . the safety of

14    the States’ own employees and residents [] are caused by the Government’s sudden decision to

15    deregulate the posting of 3D-printed gun files on the internet”). Again, Plaintiffs’ arguments

16    are premised on a misconception of the AECA and ITAR, and the state of affairs prior to the

17    settlement of Defense Distributed’s claims. As the Government has previously explained, it

18    regulates the transfer of items constituting exports and temporary imports pursuant to the

19    AECA and ITAR, and it has no authority to regulate the transmission of technical data

20    exclusively from U.S. persons to U.S. persons within the United States under those authorities.

21

22        6
             Plaintiffs find no support in California v. Sessions, 284 F. Supp. 3d 1015, 1029 (N.D. Cal. 2018), see Pls.’
      Mot. at 8 n.25, where the court found injury-in-fact based on allegations that the Government “seeks to compel
23    [the State] to change its policies” and threatened loss of funds that were promised under federal law. Here, the
      Department does not seek a change in Plaintiffs’ laws or policies, nor has it threatened to withhold any funds.
           7
24           Although Plaintiffs claim the requirement to establish this second standing factor is “relaxed” because they
      are “vested with a procedural right,” Pls.’ Mot. at 7, they have failed to explain the nexus between their alleged
25    procedural rights and the interests they assert. See Ashley Creek Phosphate Co. v. Norton, 420 F.3d 934, 938 (9th
      Cir. 2005) (“[A] plaintiff asserting a procedural injury does not have standing absent a showing that the
26    ‘procedures in question are designed to protect some threatened concrete interest of his that is the ultimate basis of
      his standing’. . . . A free-floating assertion of a procedural violation, without a concrete link to the interest
      protected by the procedural rules, does not constitute an injury in fact.” (citation omitted)).
27
      Opposition to Motion for Preliminary Injunction
                                                                                              United States Department of Justice
      (No. 2:18-cv-1115-RSL) – 14                                                        Civil Division, Federal Programs Branch
                                                                                                      20 Massachusetts Ave. NW
                                                                                                          Washington, DC 20530
                                                                                                                    202-305-8648

                                                   WASHSTATEB009433
     Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 559 of 680


             Case 2:18-cv-01115-RSL Document 64 Filed 08/15/18 Page 16 of 26




 1   Thus, during the entire pendency of Defense Distributed’s lawsuit against the Government, the

 2   ITAR did not limit Defense Distributed—or any other entity—from “free[ly] . . .

 3   disseminat[ing] the computer files at issue domestically in public or private forums,” including

 4   within Plaintiffs’ borders. Def. Distributed, 121 F. Supp. 3d at 695. Plaintiffs therefore cannot

 5   plausibly assert that the Government’s “deregulation” has affected—let alone seriously

 6   jeopardized—their ability to protect their interests. See Pls.’ Mot. at 8; Am. Compl. ¶ 17.

 7            Moreover, separate laws aimed at domestic conduct continue to address domestic public

 8   safety concerns. It remains that case that any person who might obtain the necessary

 9   equipment and materials, download the files from Defense Distributed’s website, properly

10   construct an operable firearm, and render the firearm undetectable would be engaging in an

11   action forbidden by federal law. See 18 U.S.C. § 922(p)(1). Thus, Plaintiffs cannot establish

12   that the challenged actions, which concern whether an item must be regulated for export from

13   the United States, restrict their ability or authority to protect public safety in their states. See

14   Clapper, 568 U.S. at 409.

15            Plaintiffs fare no better in invoking their alleged proprietary or quasi-sovereign

16   interests. Pls.’ Mot. at 8-9; Am. Compl. ¶¶ 15-18. According to Plaintiffs, they have suffered

17   proprietary injury insofar as “[t]he deregulation . . . make[s] state, county, and municipal jails

18   and prisons more dangerous for guards and inmates.” Pls’ Mot. at 8. As an initial matter, they

19   offer no support that such an injury is properly asserted under the doctrine of proprietary

20   interests rather than as parens patriae. Pennsylvania v. Kleppe, 533 F.2d 668, 671 (D.C. Cir.

21   1976) (“The alleged injuries to the state’s economy and the health, safety, and welfare of its

22   people clearly implicate the parens patriae rather than the proprietary interest of the state.”).8

23   But even if such interests were “proprietary,” Plaintiffs have failed to demonstrate that any

24   harm based on the possibility of 3D-printed guns infiltrating prisons and injuring persons is

25
         8
26          The cases cited by Plaintiffs, see Pls.’ Mot. at 8 n.29, do not involve jails or prisons but instead discuss a
     state as land owner or “participa[nt] in a business venture,” Alfred L. Snapp & Son, Inc. v. Puerto Rico, 458 U.S.
     592, 601 (1982); as operator of a public university, Washington v. Trump, 847 F.3d 1151, 1159 (9th Cir. 2017);
27
     and licensing activities, Texas v. United States, 787 F.3d 733, 748 (5th Cir. 2015).
     Opposition to Motion for Preliminary Injunction
                                                                                              United States Department of Justice
     (No. 2:18-cv-1115-RSL) – 15                                                         Civil Division, Federal Programs Branch
                                                                                                      20 Massachusetts Ave. NW
                                                                                                          Washington, DC 20530
                                                                                                                    202-305-8648

                                                   WASHSTATEB009434
     Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 560 of 680


             Case 2:18-cv-01115-RSL Document 64 Filed 08/15/18 Page 17 of 26




 1    imminent and concrete and would not be prevented by domestic laws regulating undetectable

 2    firearms. See Aziz v. Trump, 231 F. Supp. 3d 23, 33 (E.D. Va. 2017) (state seeking to assert

 3    injury to its proprietary interest is “subject to the same law of standing as any other party in

 4    federal court”). Compare Washington v. Trump, 847 F.3d 1151, 1159 (9th Cir. 2017)

 5    (supporting allegations of proprietary injury by identifying individuals prevented from

 6    attending, teaching at, or participating in the educational mission of state schools), cert. denied

 7    sub. nom, Golden v. Washington, 138 S. Ct. 448 (2017).

 8            Plaintiffs’ assertions about their quasi-sovereign interests unquestionably sound in the

 9    doctrine of parens patriae. See Pls.’ Mot. at 8-9; see also Washington v. Chimei Innolux Corp.,

10    659 F.3d 842, 847 (9th Cir. 2011) (explaining that the “doctrine of parens patriae allows a

11    sovereign to bring suit on behalf of its citizens when the sovereign alleges injury to a

12    sufficiently substantial segment of its population, articulates an interest apart from the interests

13    of particular private parties, and expresses a quasisovereign interest”). But to the extent

14    Plaintiffs seek to vindicate the interests of private citizens, see Pls.’ Mot. at 8-9; Am. Compl.

15    ¶ 16 (referring to need to “[e]nsur[e] the safety of their residents”), they fail to create any

16    “actual controversy between the State[s] and the defendant[s],” Alfred L. Snapp & Son, Inc. v.

17    Puerto Rico, 458 U.S. 592, 602 (1982), and so lack standing as parens patriae. See also

18    Oregon v. Legal Servs. Corp., 552 F.3d 965, 974 (9th Cir. 2009) (allowing a state to “bring suit

19    on behalf of its citizens solely by virtue of its interest that its citizens benefit from voluntary

20    federal grants” would “make the parens patriae doctrine ‘too vague to survive the standing

21    requirements of Art. III.” (citation omitted)). It is also well established that a state “does not

22    have standing as parens patriae to bring an action against the Federal government.” Sierra

23    Forest Legacy v. Sherman, 646 F.3d 1161, 1178 (9th Cir. 2011) (citation omitted); see also

24    Massachusetts v. Mellon, 262 U.S. 447, 485-86 (1923); Citizens Against Ruining the Env’t v.

25    EPA, 535 F.3d 670, 676 (7th Cir. 2008).

26            B.      Plaintiffs Lack Prudential Standing.

27            Plaintiffs fail to satisfy prudential requirements of standing as well. “The APA imposes
      Opposition to Motion for Preliminary Injunction
                                                                                   United States Department of Justice
      (No. 2:18-cv-1115-RSL) – 16                                             Civil Division, Federal Programs Branch
                                                                                           20 Massachusetts Ave. NW
                                                                                               Washington, DC 20530
                                                                                                         202-305-8648

                                             WASHSTATEB009435
     Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 561 of 680


             Case 2:18-cv-01115-RSL Document 64 Filed 08/15/18 Page 18 of 26




1    ‘a prudential standing requirement in addition to the requirement, imposed by Article III of the

2    Constitution, that the plaintiff have suffered an injury in fact.’” Havasupai Tribe v. Provencio,

3    876 F.3d 1242, 1253 (9th Cir. 2017) (citation omitted). Prudential standing requires that an

4    interest asserted by a plaintiff be “arguably within the zone of interests to be protected or

5    regulated by the statute that he says was violated.” Id. (citation omitted); see also Ashley Creek

6    Phosphate Co. v. Norton, 420 F.3d 934, 939 (9th Cir. 2005) (“The prudential standing analysis

7    examines whether ‘a particular plaintiff has been granted a right to sue by the statute under

8    which he or she brings suit.’” (citation omitted)). While the zone of interests test is not

9    “demanding,” it nevertheless forecloses suit “when a plaintiff’s ‘interests are so marginally

10   related to or inconsistent with the purposes implicit in the statute that it cannot reasonably be

11   assumed that Congress intended to permit the suit.’” Match–E–Be–Nash–She–Wish Band of

12   Pottawatomi Indians v. Patchak, 567 U.S. 209, 225 (2012).

13            Here, Plaintiffs do not fall within the zone of interests protected by the AECA,

14   particularly with respect to the provision on which they rely. See Bennett v. Spear, 520 U.S.

15   154, 175-76 (1997) (emphasizing that zone of interests test is applied in the context of “the

16   particular provision of law upon which the plaintiff relies”). The AECA “is designed to protect

17   against the national security threat created by the unrestricted flow of military information

18   abroad.” United States v. Posey, 864 F.2d 1487, 1495 (9th Cir. 1989); accord United States v.

19   Chi Mak, 683 F.3d 1126, 1134 (9th Cir. 2012) (AECA “was intended to authorize the President

20   to control the import and export of defense articles and defense services in ‘furtherance of

21   world peace and the security and foreign policy of the United States.’” (quoting 22 U.S.C.

22   § 2778(a)(1))); see also Am. Compl. ¶ 27 (acknowledging that “[t]he purpose of the AECA is

23   to reduce the international trade in arms and avoid destabilizing effects abroad through arms

24   exports”).9 In this context Congress enacted 22 U.S.C. § 2778(f)(1), which provides that “[t]he

25        9
            Plaintiffs’ attempt to characterize the AECA as designed to protect “domestic security” rather than “national
26   security” is unavailing. See Pls.’ Mot. at 9. By Plaintiffs’ reasoning, any national security determination made by
     the Government would be subject to second-guessing by Plaintiffs because it affects their residents. Yet they offer
     no authority to support such a position. See id.; cf. Hamdi v. Rumsfeld, 542 U.S. 507, 580 (2004) (Thomas, J.,
27
     dissenting) (“The national security . . . is the primary responsibility and purpose of the Federal Government.”).
     Opposition to Motion for Preliminary Injunction
                                                                                            United States Department of Justice
     (No. 2:18-cv-1115-RSL) – 17                                                       Civil Division, Federal Programs Branch
                                                                                                    20 Massachusetts Ave. NW
                                                                                                        Washington, DC 20530
                                                                                                                  202-305-8648

                                                 WASHSTATEB009436
     Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 562 of 680


            Case 2:18-cv-01115-RSL Document 64 Filed 08/15/18 Page 19 of 26




1    President may not remove any item from the Munitions List until 30 days after the date on

2    which the President has provided notice of the proposed removal to” certain congressional

3    committees. As the legislative history makes clear, Congress enacted this provision in response

4    to “legitimate industry concerns” and cautioned the Executive Branch to “avoid unnecessary

5    export regulation.” H.R. Rep. No. 97-58, at 21-22 (1981). Thus Plaintiffs—who neither

6    exercise congressional oversight of the Department nor function as would-be exporters, and

7    whose alleged harms concern purely domestic, non-military matters, fail to meet the zone of

8    interests test. Cf. People ex rel. Hartigan v. Cheney, 726 F. Supp. 219, 227 (C.D. Ill. 1989)

9    (Illinois not within zone of interest of the Base Closure and Realignment Act, because, as here,

10   the state “is not the subject of the Secretary’s action” and “states have no constitutional or

11   statutory role in federal military policy”).

12          C.      Plaintiffs’ APA Claims Are Meritless.

13                  1.     The Department’s Actions Accord With Its Delegated Authority.

14          Plaintiffs cannot establish likely success on the merits of any of their claims. First,

15   Plaintiffs claim that the Government has failed to comply with the AECA’s 30-day notice

16   requirement to Congress. See Pls.’ Mot. at 11-12; see also id. at 13-14 (challenging

17   Department’s reliance on 22 C.F.R. § 126.2); Am. Compl. ¶¶ 220-22, 231. But Plaintiffs again

18   betray their misunderstanding of the governing law. The statutory provision they invoke

19   provides that “the President may not remove any item from the Munitions List until 30 days

20   after the date on which the President has provided notice of the proposed removal” to the

21   appropriate congressional committees. 22 U.S.C. § 2778(f)(1) (emphases added). Pursuant to

22   the plain text of the AECA, an “item” refers to the USML’s categories or subcategories—e.g.,

23   “Fully automatic firearms to .50 caliber inclusive (12.7 mm),” 22 C.F.R. § 121.1—and not

24   specific articles or commodities related thereto. 22 U.S.C. § 2778(a)(1) (“The President is

25   authorized to designate those items which shall be considered as defense articles and defense

26   services for the purposes of this section and to promulgate regulations for the import and export

27   of such articles and services. The items so designated shall constitute the United States
     Opposition to Motion for Preliminary Injunction
                                                                                United States Department of Justice
     (No. 2:18-cv-1115-RSL) – 18                                           Civil Division, Federal Programs Branch
                                                                                        20 Massachusetts Ave. NW
                                                                                            Washington, DC 20530
                                                                                                      202-305-8648

                                            WASHSTATEB009437
     Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 563 of 680


             Case 2:18-cv-01115-RSL Document 64 Filed 08/15/18 Page 20 of 26




 1    Munitions List.”); see Def. Distributed, 121 F. Supp. 3d at 687 (“The Munitions List ‘is not a

 2    compendium of specific controlled items,’ rather it is a ‘series of categories describing the

 3    kinds of items’ qualifying as ‘defense articles.’” (quoting United States v. Zhen Zhou Wu, 711

 4    F.3d 1, 12 (1st Cir. 2013))). Thus, the Department’s settlement agreement did not affect any

 5    “item” of the USML. The Department’s settlement regarding the files at issue in Defense

 6    Distributed does not implicate the 30-day notice requirement of 22 U.S.C. § 2778(f)(1).

 7           To the extent the Court finds the AECA’s reference to “item” or “remove” to be

 8    ambiguous, the Department’s interpretation of these terms is entitled to at least Skidmore

 9    deference. Under Skidmore, a court must defer to an agency’s interpretation provided it is

10    “persuasive and reasonable,” considering “‘the thoroughness evident in its consideration, the

11    validity of its reasoning, [and] its consistency with earlier and later pronouncements.’” Fox

12    Television Stations, Inc. v. Aereokiller, LLC, 851 F.3d 1002, 1013 (9th Cir. 2017) (quoting

13    United States v. Mead Corp., 533 U.S. 218, 228 (2001))). The Department has consistently

14    held the view since at least 2011 that only the permanent removal of items, i.e., the categories

15    or subcategories of the USML, implicate the 30-day notice requirement. See Heidema Decl.

16    ¶¶ 9, 30, 32. Further, the Department’s position accords with both the AECA’s text and the

17    original purpose of 22 U.S.C. § 2778(f)(1), which was to encourage the Executive Branch to

18    remove items from the USML. See H.R. Rep. No. 97-58, at 22 (“[T]he committee expects the

19    executive branch will avoid unnecessary export regulation . . . .”). Additionally, Congress has

20    been aware of the Department’s interpretation and yet has not addressed it in amendments to

21    the AECA. See Pub. L. No. 113-296, 128 Stat. 4075 (2014); Heidema Decl. ¶ 9. “These

22    circumstances provide further evidence—if more is needed—that Congress intended the

23    Agency’s interpretation, or at least understood the interpretation as statutorily permissible.”

24    Fox Television Stations, 851 F.3d at 1014 (quoting Barnhart v. Walton, 535 U.S. 212, 220

25    (2002)).

26           To the extent the Court concludes that notice to Congress was required under 22 U.S.C.

27    § 2278(f)(1), Defendants request that the Court simply extend the TRO for an additional 45
      Opposition to Motion for Preliminary Injunction
                                                                                 United States Department of Justice
      (No. 2:18-cv-1115-RSL) – 19                                           Civil Division, Federal Programs Branch
                                                                                         20 Massachusetts Ave. NW
                                                                                             Washington, DC 20530
                                                                                                       202-305-8648

                                            WASHSTATEB009438
     Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 564 of 680


            Case 2:18-cv-01115-RSL Document 64 Filed 08/15/18 Page 21 of 26




1    days so that the State Department can consider providing the notice to Congress—rather than

2    entering the more sweeping preliminary injunction that Plaintiffs seek.

3           Similarly, Plaintiffs’ misreading of 22 C.F.R. § 126.2 is fatal to their argument that the

4    Department has “[m]isuse[d]” the temporary modification regulation. See Pls.’ Mot. at 13-14.

5    That regulation, by definition, effectuates only a “temporary” modification, and thus does not

6    constitute a “removal” such that a 30-day notice is required. See 22 C.F.R. § 126.2. Nor can

7    Plaintiffs cast doubt on the reasonableness of the Department’s interpretation of § 126.2 by

8    claiming that its national security determination “is not the sort of emergency stopgap measure

9    contemplated by 22 C.F.R. § 126.2.” Pls.’ Mot. at 14. It is well established that an agency is

10   entitled to “substantial deference” in interpreting its regulations. E.g., Lezama-Garcia v.

11   Holder, 666 F.3d 518, 525 (9th Cir. 2011). And Plaintiffs’ purported national security

12   pronouncements, see Pls.’ Mot. at 14; see also id. at 18, offer no basis to challenge the

13   Department’s findings in this regard. E.g., United States v. Hawkins, 249 F.3d 867, 873 n.2

14   (9th Cir. 2001) (“[C]ourts have long recognized that the Judicial Branch should defer to

15   decisions of the Executive Branch that relate to national security.”).

16          Plaintiffs also cannot state a claim related to Executive Order 13637, pursuant to which

17   designations or changes in designations “of items or categories of items that shall be considered

18   as defense articles and defense services subject to export control under section 38 (22 U.S.C.

19   § 2778) shall have the concurrence of the Secretary of Defense.” Exec. Order No. 13637

20   § 1(n)(i). See Pls.’ Mot. at 13; Am. Compl. ¶¶ 221-22, 231, 246. Again, the Department has

21   not changed the designations “of items or categories of items.” Further, Plaintiffs’ argument

22   fails because the Executive Order creates no rights for Plaintiffs to enforce. Exec. Order No.

23   13637 § 6(c); cf. Defenders of Wildlife v. Jackson, 791 F. Supp. 2d 96, 120 (D.D.C. 2011)

24   (Exec. Order No. 13186). Most importantly, as stated in the Commerce NPRM, “[t]he changes

25   described in this proposed rule and in the State Department’s companion proposed rule on

26   Categories I, II, and III of the USML are based on a review of those categories by the

27   Department of Defense, which worked with the Departments of State and Commerce in
     Opposition to Motion for Preliminary Injunction
                                                                                   United States Department of Justice
     (No. 2:18-cv-1115-RSL) – 20                                              Civil Division, Federal Programs Branch
                                                                                           20 Massachusetts Ave. NW
                                                                                               Washington, DC 20530
                                                                                                         202-305-8648

                                           WASHSTATEB009439
     Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 565 of 680


               Case 2:18-cv-01115-RSL Document 64 Filed 08/15/18 Page 22 of 26




 1    preparing the amendments.” 83 Fed. Reg. at 24,166; see also Heidema Decl. ¶ 31 (discussing

 2    concurrence specific as to subject files).

 3             The Court should also reject Plaintiffs’ argument that the Department, in settling

 4    Defense Distributed, engaged in an “unlawful attempt to abrogate state and federal law.” Pls.’

 5    Mot. at 14-15; Am. Compl. ¶¶ 227, 233, 239. Specifically, Plaintiffs claim that the temporary

 6    modification, which “permits any United States person” to use the subject files, “conflicts with

 7    many of the States’ respective laws regulating firearms,” as well as provisions of the Gun

 8    Control Act, 18 U.S.C. § 922(g), (x). Pls.’ Mot. at 14. Yet the Government does not suggest,

 9    and has never suggested, that the settlement agreement conflicts with or otherwise preempts

10    such laws. To the contrary, the Department has consistently emphasized that its actions are

11    taken only pursuant to its authority to regulate the United States’ system of export controls, not

12    domestic activity. See Def. Distributed, 121 F. Supp. 3d at 695. The provisions of the Gun

13    Control Act cited by Plaintiffs remain in force, as do the protections for state law legislated by

14    Congress in the Gun Control Act. See 18 U.S.C. § 927. Thus, the laws invoked by Plaintiffs

15    remain unaffected by the settlement agreement, and there is no basis to substitute Plaintiffs’

16    understanding of the agreement for the far more reasonable interpretation of the Government.10

17                      2.     The Department’s Actions Were Not Arbitrary And Capricious.

18             Finally, Plaintiffs claim that the Department’s actions were arbitrary and capricious

19    because they constitute an unexplained reversal of the agency’s prior position concerning

20    whether the subject files are ITAR controlled. See Pls.’ Mot. at 15-17; Am. Compl. ¶¶ 238-39.

21    Insofar as Plaintiffs challenge the Government’s litigation strategy in Defense Distributed or its

22    decision to enter into a settlement to resolve that litigation, such decisions are committed to

23    agency discretion by law and thus not subject to judicial review, 5 U.S.C. § 701(a)(2). See

24    Heckler v. Chaney, 470 U.S. 821 (1985); Exec. Bus. Media, Inc. v. U.S. Dep’t of Def., 3 F.3d

25
          10
26           Similarly, the Court should not accept Plaintiffs’ accusations of deliberate efforts by the Government to
      circumvent the law, Pls.’ Mot. at 14; see also id.at 4 (suggesting the Government settled “covert[ly]”). United
      States v. Boyce, 38 F. Supp. 3d 1135, 1151 (C.D. Cal. 2014), aff’d, 683 F. App’x 654 (9th Cir. 2017)
27
      (“Government officials are presumed to carry out their duties in good faith.”).
      Opposition to Motion for Preliminary Injunction
                                                                                             United States Department of Justice
      (No. 2:18-cv-1115-RSL) – 21                                                       Civil Division, Federal Programs Branch
                                                                                                     20 Massachusetts Ave. NW
                                                                                                         Washington, DC 20530
                                                                                                                   202-305-8648

                                                   WASHSTATEB009440
     Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 566 of 680


             Case 2:18-cv-01115-RSL Document 64 Filed 08/15/18 Page 23 of 26




 1   759, 761 (4th Cir. 1993) (“[T]he Attorney General has broad discretion and even plenary

 2   authority to control litigation under 28 U.S.C. 516 and 519, and [] such decisions are not

 3   judicially reviewable.”); accord United States v. Carpenter, 526 F.3d 1237, 1241-42 (9th Cir.

 4   2008) (recognizing Attorney General’s plenary discretion to settle litigation, but noting that in

 5   cases—unlike this one—where plaintiffs allege that Attorney General has “exceeded [his] legal

 6   authority,” such claims are reviewable).11

 7            Moreover, as the relevant NPRMs indicate, the Department has concluded that ITAR

 8   control of such technical data is not warranted. See generally 83 Fed. Reg. 24,198; 83 Fed.

 9   Reg. at 24,166. These NPRMs have not been withdrawn and remain the official position of the

10   Government.12 Cf. Pennzoil Co. v. Dep’t of Energy, 680 F.2d 156, 171 (Temp. Emer. Ct. App.

11   1982). Further, the rationale for this determination is provided in the Commerce NPRM, which

12   explains that the “review was focused on identifying the types of articles that are now

13   controlled on the USML that are either (i) inherently military and otherwise warrant control on

14   the USML or (ii) if of a type common to non-military firearms applications, possess parameters

15   or characteristics that provide a critical military or intelligence advantage to the United States,

16   and are almost exclusively available from the United States.” 83 Fed. Reg. at 24,166 (“Thus,

17   the scope of the items described in this proposed rule is essentially commercial items widely

18   available in retail outlets and less sensitive military items.”). This case is only about the

19   determination of the Government that the technical data at issue would not give a military or

20   intelligence advantage and is therefore not properly subject to export controls. Only those

21   weapons of a type that is inherently military or that is not otherwise widely available for

22   commercial sale are properly subject to such controls. The Government has not made any

23   determination that 3D-printed guns should not be regulated domestically, and indeed the

24   Government intends to apply those authorities that regulate such firearms and supports

25       11
            Plaintiffs contend that in accepting the settlement agreement, Defendants agreed to exceed their legal
26   authority. As explained in the balance of this memorandum, that is not accurate.
         12
            Further, Plaintiffs cite no authority for the proposition that the APA requires the Department to release
     “reports, studies, or analyses” in support of its decision regarding a temporary modification pending a larger
27
     rulemaking effort. See Pls.’ Mot. at 16.
     Opposition to Motion for Preliminary Injunction
                                                                                             United States Department of Justice
     (No. 2:18-cv-1115-RSL) – 22                                                        Civil Division, Federal Programs Branch
                                                                                                     20 Massachusetts Ave. NW
                                                                                                         Washington, DC 20530
                                                                                                                   202-305-8648

                                                  WASHSTATEB009441
     Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 567 of 680


             Case 2:18-cv-01115-RSL Document 64 Filed 08/15/18 Page 24 of 26




 1    Plaintiffs’ efforts to do so as well.

 2
      III.    The Balance of Equities And The Public Interest Weigh Against Entry Of A
 3            Preliminary Injunction
 4            Finally, Plaintiffs cannot show the balance of equities and public interest factors—
 5    which are merged when the Government is a party, Drakes Bay Oyster Co. v. Jewell, 747 F.3d
 6    1073, 1092 (9th Cir. 2014)—tips sharply in their favor, particularly given the mandatory
 7    injunction they seek. First, because the Department has no authority to restrict U.S. persons
 8    from sharing these files with other U.S. persons within the United States, the harms identified
 9    by Plaintiffs cannot be prevented by an injunction in this case. See Def. Distributed, 121 F.
10    Supp. 3d at 687 (files previously available on Defense Distributed’s website). Moreover, the
11    public interest is not served by restraining the ability of the Executive Branch to exercise its
12    discretion to determine whether harm to national security requires export controls on particular
13    items. Cf. Virginian Ry. Co. v. Sys. Fed’n No. 40, 300 U.S. 515, 552 (1937) (statutory scheme
14    of Congress “is in itself a declaration of public interest and policy which should be persuasive”
15    to courts).
16            Further, the Government notes that the possibility of manufacturing small-caliber
17    firearms from a 3D-printing process has been publicly discussed since 2013. Heidema Decl.
18    ¶ 26 n.5. Yet Plaintiffs allege no efforts on their part to enact additional legislation regarding
19    the manufacture of such firearms, see Am. Compl. ¶¶ 68-217, and not a single Plaintiff
20    submitted comments in response to the NPRMs, Heidema Decl. ¶ 23. This further
21    demonstrates that the balance of equities weighs in Defendants’ favor.
22                                              CONCLUSION
23            For the foregoing reasons, the motion for a preliminary injunction should be denied.

24    Dated: August 15, 2018                         Respectfully submitted,
25
                                                     CHAD A. READLER
26                                                   Acting Assistant Attorney General

27                                                ANNETTE L. HAYES
      Opposition to Motion for Preliminary Injunction
                                                                       United States Department of Justice
      (No. 2:18-cv-1115-RSL) – 23                                 Civil Division, Federal Programs Branch
                                                                                       20 Massachusetts Ave. NW
                                                                                          Washington, DC 20530
                                                                                                  202-305-8648

                                              WASHSTATEB009442
     Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 568 of 680


            Case 2:18-cv-01115-RSL Document 64 Filed 08/15/18 Page 25 of 26



                                                 Acting United States Attorney
 1
                                                 KERRY KEEFE
 2
                                                 Civil Chief
 3
                                                 JOHN R. GRIFFITHS
 4                                               Director, Federal Programs Branch
 5                                               ANTHONY J. COPPOLINO
 6                                               Deputy Director, Federal Programs Branch

 7                                               /s/ Steven A. Myers
                                                 STEVEN A. MYERS
 8                                               ERIC J. SOSKIN
                                                 STUART J. ROBINSON
 9                                               Attorneys
10                                               U.S. Department of Justice
                                                 Civil Division, Federal Programs Branch
11                                               20 Massachusetts Ave. NW
                                                 Washington, D.C. 20530
12                                               (202) 305-8648 (telephone)
                                                 (202) 616-8460 (facsimile)
13                                               steven.a.myers@usdoj.gov
14
                                                 Attorneys for Federal Defendants
15

16

17

18

19
20

21

22
23
24

25
26

27
      Opposition to Motion for Preliminary Injunction
                                                                           United States Department of Justice
      (No. 2:18-cv-1115-RSL) – 24                                     Civil Division, Federal Programs Branch
                                                                                   20 Massachusetts Ave. NW
                                                                                       Washington, DC 20530
                                                                                                 202-305-8648

                                         WASHSTATEB009443
     Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 569 of 680


           Case 2:18-cv-01115-RSL Document 64 Filed 08/15/18 Page 26 of 26




 1                                  CERTIFICATE OF SERVICE

 2          I hereby certify that on August 15, 2018, I electronically filed the foregoing brief using

 3   the Court’s CM/ECF system, causing a notice of filing to be served upon all counsel of record.

 4
     Dated: August 15, 2018                              /s/ Steven A. Myers
 5                                                       Steven A. Myers
 6
 7
 8

 9

10

11

12

13

14
15

16

17

18

19
20

21

22
23
24

25
26

27
     Opposition to Motion for Preliminary Injunction
                                                                              United States Department of Justice
     (No. 2:18-cv-1115-RSL) – 25                                         Civil Division, Federal Programs Branch
                                                                                      20 Massachusetts Ave. NW
                                                                                          Washington, DC 20530
                                                                                                    202-305-8648

                                          WASHSTATEB009444
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 570 of 680




 Case 2:18-cv-01115-RSL Document 64-1 Filed 08/15/18 Page 1 of 24




                          EXHIBIT 1




                           WASHSTATEB009445
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 571 of 680


     Case 2:18-cv-01115-RSL Document 64-1 Filed 08/15/18 Page 2 of 24




                             WASHSTATEB009446
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 572 of 680


     Case 2:18-cv-01115-RSL Document 64-1 Filed 08/15/18 Page 3 of 24




                             WASHSTATEB009447
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 573 of 680


     Case 2:18-cv-01115-RSL Document 64-1 Filed 08/15/18 Page 4 of 24




                             WASHSTATEB009448
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 574 of 680


     Case 2:18-cv-01115-RSL Document 64-1 Filed 08/15/18 Page 5 of 24




                             WASHSTATEB009449
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 575 of 680


     Case 2:18-cv-01115-RSL Document 64-1 Filed 08/15/18 Page 6 of 24




                             WASHSTATEB009450
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 576 of 680


     Case 2:18-cv-01115-RSL Document 64-1 Filed 08/15/18 Page 7 of 24




                             WASHSTATEB009451
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 577 of 680


     Case 2:18-cv-01115-RSL Document 64-1 Filed 08/15/18 Page 8 of 24




                             WASHSTATEB009452
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 578 of 680


     Case 2:18-cv-01115-RSL Document 64-1 Filed 08/15/18 Page 9 of 24




                             WASHSTATEB009453
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 579 of 680


    Case 2:18-cv-01115-RSL Document 64-1 Filed 08/15/18 Page 10 of 24




                             WASHSTATEB009454
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 580 of 680


    Case 2:18-cv-01115-RSL Document 64-1 Filed 08/15/18 Page 11 of 24




                             WASHSTATEB009455
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 581 of 680


    Case 2:18-cv-01115-RSL Document 64-1 Filed 08/15/18 Page 12 of 24




                             WASHSTATEB009456
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 582 of 680


    Case 2:18-cv-01115-RSL Document 64-1 Filed 08/15/18 Page 13 of 24




                             WASHSTATEB009457
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 583 of 680


    Case 2:18-cv-01115-RSL Document 64-1 Filed 08/15/18 Page 14 of 24




                             WASHSTATEB009458
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 584 of 680


    Case 2:18-cv-01115-RSL Document 64-1 Filed 08/15/18 Page 15 of 24




                             WASHSTATEB009459
  Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 585 of 680

Case 2:18-cv-01115-RSL Document 64-1 Filed 08/15/18 Page 16 of 24




         Exhibit A



                              WASHSTATEB009460
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 586 of 680


    Case 2:18-cv-01115-RSL Document 64-1 Filed 08/15/18 Page 17 of 24




                             WASHSTATEB009461
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 587 of 680


    Case 2:18-cv-01115-RSL Document 64-1 Filed 08/15/18 Page 18 of 24




                             WASHSTATEB009462
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 588 of 680


    Case 2:18-cv-01115-RSL Document 64-1 Filed 08/15/18 Page 19 of 24




                             WASHSTATEB009463
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 589 of 680


    Case 2:18-cv-01115-RSL Document 64-1 Filed 08/15/18 Page 20 of 24




                             WASHSTATEB009464
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 590 of 680


    Case 2:18-cv-01115-RSL Document 64-1 Filed 08/15/18 Page 21 of 24




                             WASHSTATEB009465
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 591 of 680


    Case 2:18-cv-01115-RSL Document 64-1 Filed 08/15/18 Page 22 of 24




                             WASHSTATEB009466
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 592 of 680


    Case 2:18-cv-01115-RSL Document 64-1 Filed 08/15/18 Page 23 of 24




                             WASHSTATEB009467
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 593 of 680

   Case 2:18-cv-01115-RSL Document 64-1 Filed 08/15/18 Page 24 of 24




                            WASHSTATEB009468
        Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 594 of 680




From:                 Rogers, Shana A
Sent:                 Wed, 10 Oct 2018 10:40:14 -0400
To:                   IT Service Center
Subject:              File Transfer
Attachments:          (F_463399) 201821192-FD.PDF, (FT_463400) 201821192-FD_Tab-1.pdf,
(FT_463401) 201821192-FD_Tab-2.pdf, (FT_463402) 201821192-FD_Tab-3.pdf, (F_475531) 201824914-
FD.PDF, (FT_475532) 201824914-FD_Tab-1.pdf, (R_471189) 20180829 IM to S (4).docx


Hello,
Will you please send the attached files to my OpenNet account (rogerssa2@state.gov)? Many thanks,

Shana

This email is UNCLASSIFIED.




                                          WASHSTATEB009469
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 595 of 680
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 596 of 680
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 597 of 680
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 598 of 680
                                    SENSITIVE BUT UNCLASSIFIED
                                                -4-

        Approved:   PM - Tina Kaidanow, Acting            TK

        Drafted:    Sarah Heidema, x3-2809

        Cleared:    PM/FO:       Lee Litzenberger         ok
                    PM/DDTC:     Mike Miller              ok
                    PM/DTCC:     Jae Shin                 ok
                    PM/DTCL:     Terry Davis              ok
                    PM/CPA:      Joshua Paul              ok
                    D:           Jamie Shufflebarger      ok
                    P:           Sunil Ravi               ok
                    S/P:         Michael Urena            ok
                    H:           Tamara Darrach           ok
                    T:           Eduardo Abisellan        ok
                    L/PM:        Shana Rogers             ok




                                    SENSITIVE BUT UNCLASSIFIED
                            WASHSTATEB009473
       Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 599 of 680




From:                  PM-Staffers Mailbox
Sent:                  Wed, 10 Oct 2018 10:47:26 -0400
To:                    Rogers, Shana A
Cc:                    PM-Staffers Mailbox
Subject:               RE: Package S/ES 201822013 Update on 3D Printing – Defense Distributed (DD)
has been resubmitted
Attachments:            (F_475003) 201822013-FD.pdf, (FT_475004) 201822013-FD_Tab-1.pdf


Dear Shana,

Please attached what we have in Everest and below screen shot indicating S saw this.




                                            WASHSTATEB009497
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 600 of 680




                           WASHSTATEB009498
     Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 601 of 680




Official
UNCLASSIFIED

From: Rogers, Shana A
Sent: Wednesday, October 10, 2018 10:36 AM
To: PM-Staffers Mailbox
Subject: FW: Package S/ES 201822013 Update on 3D Printing – Defense Distributed (DD) has been
resubmitted

Hi PM Staffers,
Do you have the final version of this IM indicating that S read it? If so, will you please send it to me?

Thanks,
Shana


This email is UNCLASSIFIED.




From: Fabry, Steven F
Sent: Wednesday, August 29, 2018 7:07 PM
To: Rogers, Shana A
Subject: FW: Package S/ES 201822013 Update on 3D Printing – Defense Distributed (DD) has been
resubmitted




Official - SBU
UNCLASSIFIED

From: PM-Staffers Mailbox
Sent: Wednesday, August 29, 2018 6:57 PM
To: Hart, Robert L; Heidema, Sarah J; Miller, Michael F
Cc: Carter, Rachel; PM-CPA-DL; String, Marik A; Davidson-Hood, Simon; Fabry, Steven F; PM-Staffers
Mailbox
Subject: FW: Package S/ES 201822013 Update on 3D Printing – Defense Distributed (DD) has been
resubmitted

Package resubmitted. Everest versions attached.

Samantha Sison
PM/FO SharePoint
X70561

From: EverestMail
Sent: Wednesday, August 29, 2018 6:53 PM



                                            WASHSTATEB009499
     Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 602 of 680




To: SES-Line_Only
Cc: Everest_PM; Everest_H
Subject: Package S/ES 201822013 Update on 3D Printing – Defense Distributed (DD) has been
resubmitted

A PM Package has been resubmitted.

CLASSIFICATION: U – Unclassified
FOR: S
ORGANIZATION: PM
CO-DRAFTER BUREAU: H
COPY TO:
SUBJECT: Update on 3D Printing – Defense Distributed (DD)
REQUESTED ACTION: Information Memo
CLEARANCES:
DUE DATE: 29-Aug-2018 03:00:00 PM
EVENT DATE:
NOTES: Per deps: this memo has plenty of background S already knows about the 3D gun
issue. Please be more clear about the implications for the Department and what our next steps
and plan of action are.
DESCRIPTION: Update on 3D Printing – Defense Distributed (DD)

CREATED BY: PM

LINK: 201822013 Package

Please note that this link will expire 2 weeks after the e-mail is sent, for security reasons. If this
link is expired, please use the Advanced Search to find the package by typing in the S/ES ID
number.

Official - SBU
UNCLASSIFIED




                                          WASHSTATEB009500
     Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 603 of 680


             Case 2:18-cv-01115-RSL Document 64 Filed 08/15/18 Page 1 of 26




 1                                                                 The Honorable Robert S. Lasnik

 2

 3
 4

 5
 6
 7                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 8                                     AT SEATTLE
 9                                                     )
     STATE OF WASHINGTON, et al.,                      )   No. 2:18-cv-1115-RSL
10                                                     )
        Plaintiffs,                                    )   FEDERAL DEFENDANTS’
11                            v.                       )   BRIEF IN OPPOSITION TO
                                                       )   PLAINTIFFS’ MOTION FOR
12   UNITED STATES DEPARTMENT OF                       )   PRELIMINARY INJUNCTION
     STATE, et al.,                                    )
13                                                     )   NOTED FOR: August 21, 2018
        Defendants.                                    )
14                                                     )
15

16

17

18

19
20

21

22
23
24

25
26

27
     Opposition to Motion for Preliminary Injunction
                                                                            United States Department of Justice
     (No. 2:18-cv-1115-RSL) – i                                        Civil Division, Federal Programs Branch
                                                                                    20 Massachusetts Ave. NW
                                                                                        Washington, DC 20530
                                                                                                  202-305-8648

                                         WASHSTATEB009504
     Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 604 of 680


             Case 2:18-cv-01115-RSL Document 64 Filed 08/15/18 Page 2 of 26




 1                                              INTRODUCTION

 2           The manufacture or possession of plastic guns that are undetectable is a serious federal
 3   crime, punishable by up to five years in prison. Among other statutes, the Undetectable
 4   Firearms Act prohibits the manufacture, possession, sale, import, or transfer of undetectable
 5   firearms. See 18 U.S.C. § 922(p). The Department of Justice, among other agencies, enforces
 6   that prohibition, and will continue to do so vigorously. Neither those enforcement efforts nor
 7   the prohibition itself is affected in any way by the actions challenged in this case.
 8           This case is not about the regulation of U.S. persons who wish to utilize a 3D printer to
 9   manufacture their own small-caliber firearms. Rather, this case concerns the Department of
10   State’s delegated authority to control the export of defense articles and services, or technical
11   data related thereto, that raise military or intelligence concerns. The Department is tasked with
12   determining what technology and weaponry provides a critical military or intelligence
13   advantage such that it should not be shipped without restriction from the United States to other
14   countries (or otherwise provided to foreigners), where, beyond the reach of U.S. law, it could
15   be used to threaten U.S. national security, foreign policy, or international peace and stability.
16   Domestic activities that do not involve providing access to foreign persons, by contrast, are left
17   to other federal agencies—and the states—to regulate.
18           In bringing their motion for a preliminary injunction, Plaintiffs misunderstand the
19   fundamental limit on the State Department’s authority. According to Plaintiffs, the
20   Government’s export-related determinations—specifically with respect to the export of
21   technical data developed by Defense Distributed—have jeopardized their ability to protect the
22   safety and health of their residents. But the domestic harms about which Plaintiffs are
23   allegedly concerned are not properly regulated by the Department under current law. Plaintiffs’
24   allegations of harm are not reasonably attributable to the Department’s regulation of exports,
25   but rather focus on the possibility that third parties will commit violations of the Undetectable
26   Firearms Act or other relevant laws that are not at issue in this case. Likewise, Plaintiffs have
27   failed to demonstrate that the facts and law clearly favor their position with respect to the
     Opposition to Motion for Preliminary Injunction
                                                                                 United States Department of Justice
     (No. 2:18-cv-1115-RSL) – 1                                             Civil Division, Federal Programs Branch
                                                                                             20 Massachusetts Ave. NW
                                                                                                Washington, DC 20530
                                                                                                        202-305-8648

                                               WASHSTATEB009505
     Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 605 of 680


             Case 2:18-cv-01115-RSL Document 64 Filed 08/15/18 Page 3 of 26




1    merits of their claims, or that it is in the public interest for the Court to second-guess the

2    national security determinations of the Executive Branch.

3           Accordingly, Plaintiffs’ motion should be denied.

4                                             BACKGROUND

5    I.     Statutory And Regulatory Background

6           The Arms Export Control Act (“AECA”), 22 U.S.C. § 2751 et seq., authorizes the

7    President, “[i]n furtherance of world peace and the security and foreign policy of the United

8    States” to “control the import and the export of defense articles and defense services” and to

9    promulgate regulations accordingly. 22 U.S.C. § 2778(a)(1) (emphasis added). The President

10   has delegated this authority to the Department in relevant part, and the Department has

11   accordingly promulgated the International Traffic in Arms Regulations (“ITAR”), which are

12   administered by the Department’s Directorate of Defense Trade Controls (“DDTC”). See Exec.

13   Order No. 13637(n)(i), 78 Fed. Reg. 16,129 (Mar. 8, 2013); 22 C.F.R. §§ 120-130. At the heart

14   of the AECA is the United States Munitions List (“USML”), an extensive listing of materials

15   that constitute “defense articles and defense services” under the ITAR. See 22 C.F.R. Part 121.

16   As relevant here, Category I of the USML includes all firearms up to .50 caliber, and all

17   technical data directly related to such firearms. Id. § 121.1(I)(a), (i). Technical data is

18   information that “is required for the design, development, production, manufacture, assembly,

19   operation, repair, testing, maintenance or modification of defense articles.” Id. § 120.10(a)(1).

20   Section 2778 of the AECA authorizes the President (1) to designate those defense articles and

21   services to be included on the USML; (2) to require licenses for the export of items on the

22   USML; and (3) to promulgate regulations for the import and export of such items on the

23   USML. 22 U.S.C. § 2778.

24          The ITAR does not regulate any transfers of defense articles except those that constitute

25   “exports,” i.e., the transfer of defense articles abroad or to foreign persons, and “temporary

26   imports.” The ITAR’s definition of exports includes, in part (1) “[s]ending or taking of a

27   defense article out of the United States in any manner,” 22 C.F.R. § 120.17(a)(1); (2)
     Opposition to Motion for Preliminary Injunction
                                                                                  United States Department of Justice
     (No. 2:18-cv-1115-RSL) – 2                                              Civil Division, Federal Programs Branch
                                                                                          20 Massachusetts Ave. NW
                                                                                              Washington, DC 20530
                                                                                                        202-305-8648

                                            WASHSTATEB009506
     Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 606 of 680


                Case 2:18-cv-01115-RSL Document 64 Filed 08/15/18 Page 4 of 26




1    “[r]eleasing or otherwise transferring a defense article to an embassy or to any of its agencies or

2    subdivisions, such as a diplomatic mission or consulate, in the United States,” id.

3    § 120.17(a)(4); and (3) “[r]eleasing or otherwise transferring technical data to a foreign person

4    in the United States (a ‘deemed export’),” id. § 120.17(a)(2).

5               In certain cases where it is unclear whether a particular item is a defense article or

6    defense service, the Department makes a “commodity jurisdiction” (“CJ”) determination using

7    a procedure set forth in the ITAR. See id. § 120.4. Upon written request, DDTC will provide

8    applicants with a determination as to whether the item, service, or data is within the scope of

9    the ITAR. These assessments are made on a case-by-case basis through an inter-agency

10   process, evaluating whether the item, service, or data is covered by the USML, provides the

11   equivalent performance capabilities of a defense article on the USML, or has a critical military

12   or intelligence advantage. See id. § 120.4(d).

13              While the AECA and ITAR do not provide the State Department with authority to

14   prohibit the domestic manufacture or possession of 3D-printed guns, there are other federal

15   statutes that deal with this topic. Most significantly, the Undetectable Firearms Act bars the

16   manufacture, possession, sale, import, or transfer of undetectable firearms. See 18 U.S.C.

17   § 922(p); An Act to Extend the Undetectable Firearms Act of 1988 for 10 Years, Pub. L. No.

18   113-57, 127 Stat. 656 (2013). Under that statute, firearms manufactured or sold in the United

19   States must generally be capable of being detected by metal detectors and by x-ray machines.

20   See 18 U.S.C. § 922(p)(1). Those requirements are not in any way affected by the actions

21   challenged in this case, nor are the separate federal prohibitions on the possession of firearms

22   by felons, persons subject to restraining orders, or the mentally ill. See 18 U.S.C. § 922(g)(1)

23   (felons and certain state-law misdemeanants); id. § 922(g)(8) (court-issued restraining orders);

24   id. § 922(g)(4) (persons adjudicated as mentally ill). The Government continues to enforce

25   these laws in order to address domestic safety issues related to undetectable firearms. The

26   Department’s determination under the ITAR at issue here will not affect those enforcement

27   efforts.
     Opposition to Motion for Preliminary Injunction
                                                                                    United States Department of Justice
     (No. 2:18-cv-1115-RSL) – 3                                                Civil Division, Federal Programs Branch
                                                                                            20 Massachusetts Ave. NW
                                                                                                Washington, DC 20530
                                                                                                          202-305-8648

                                               WASHSTATEB009507
     Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 607 of 680


             Case 2:18-cv-01115-RSL Document 64 Filed 08/15/18 Page 5 of 26




 1   II.    The Government’s Settlement With Defense Distributed

 2          In 2012, Defense Distributed published on the Internet “privately generated technical

 3   data regarding a number of gun-related items.” Def. Distributed v. Dep’t of State, 121 F. Supp.

 4   3d 680, 687 (W.D. Tex. 2015). In May 2013, DDTC sent Defense Distributed a letter stating

 5   that Defense Distributed may have released ITAR-controlled technical data without the

 6   required authorization. See id. Defense Distributed removed the technical data and submitted a

 7   CJ request. Id. The company, however, and in conjunction with another non-profit, the Second

 8   Amendment Foundation, ultimately brought a lawsuit against, inter alia, the Department and

 9   DDTC, claiming that the requirement to obtain authorization prior to publishing the subject

10   files on its website violated plaintiffs’ rights under the First, Second, and Fifth Amendments

11   and exceeded the Department’s statutory authority. Id. at 688.

12          In August 2015, the U.S. District Court for the Western District of Texas denied

13   Defense Distributed’s motion for a preliminary injunction. Id. at 701. For purposes of the

14   preliminary injunction analysis, the district court considered the files to be subject to the

15   protection of the First Amendment. Id. at 691-92. Applying intermediate scrutiny, the court

16   concluded that “because the AECA and ITAR do not prohibit domestic communications” and

17   plaintiffs remained “free to disseminate the computer files at issue domestically,” they had not

18   shown a substantial likelihood of success on the merits. Id. at 695.

19          The Fifth Circuit affirmed in a split decision. See 838 F.3d 451 (5th Cir. 2016).

20   Focusing narrowly on the question of the non-merits requirements for preliminary relief, the

21   panel majority concluded that the “Department’s stated interest in preventing foreign nationals

22   . . . from obtaining technical data on how to produce weapons and weapon parts” outweighed

23   plaintiffs’ interest in their constitutional rights. Id. at 458-59. The panel majority “decline[d]

24   to address the merits” because plaintiffs’ failure to meet any single requirement for a

25   preliminary injunction would require affirmance of the district court. See id. at 456-58. A

26   dissent from the panel opinion did address the merits. See id. at 461 (Jones, J. dissenting).

27   “[F]or the benefit of the district court on remand,” the dissent set forth an analysis concluding
     Opposition to Motion for Preliminary Injunction
                                                                                 United States Department of Justice
     (No. 2:18-cv-1115-RSL) – 4                                             Civil Division, Federal Programs Branch
                                                                                         20 Massachusetts Ave. NW
                                                                                             Washington, DC 20530
                                                                                                       202-305-8648

                                            WASHSTATEB009508
     Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 608 of 680


              Case 2:18-cv-01115-RSL Document 64 Filed 08/15/18 Page 6 of 26




 1   that “the State Department’s application of its ‘export’ control regulations to this domestic

 2   Internet posting appears to violate the governing statute, represents an irrational interpretation

 3   of the regulations, and violates the First Amendment as a content-based regulation and a prior

 4   restraint.” Id. at 463-64.

 5            After plaintiffs’ petitions for rehearing en banc and for certiorari were denied, see 138

 6   S. Ct. 638 (2018); 865 F.3d 211 (5th Cir. 2017) (5 dissenting judges), proceedings resumed in

 7   district court. In April 2018, the Government moved to dismiss plaintiffs’ second amended

 8   complaint. See Def. Distributed, No. 1:15-cv-372-RP, Dkt. No. 92. Meanwhile, the district

 9   court ordered the parties to exchange written settlement demands, see id., Dkt. No. 88, thereby

10   initiating a process under which the parties were able to reach a settlement before briefing on

11   the motion to dismiss was complete, see id., Dkt. Nos. 93, 95.

12            Pursuant to the settlement and as relevant here, the Government agreed to the following:

13            (a)      Defendants’ commitment to draft and to fully pursue, to the extent
                       authorized by law (including the Administrative Procedure Act), the
14
                       publication in the Federal Register of a notice of proposed rulemaking and
15                     final rule, revising USML Category I to exclude the technical data that is
                       the subject of the Action.[1]
16
              (b)      Defendants’ announcement, while the above-referenced final rule is in
17                     development, of a temporary modification, consistent with the . . . (ITAR),
18                     22 C.F.R. § 126.2, of USML Category I to exclude the technical data that
                       is the subject of the Action. The announcement will appear on the DDTC
19                     website, www.pmddtc.state.gov, on or before July 27, 2018.[2]

20

21
          1
            See Section III, infra. At the time settlement negotiations began, the parties had long expected such a Notice
22   of Proposed Rulemaking (“NPRM”) to be issued. See 78 Fed. Reg. 22,740, 22,741 (April 16, 2013) (announcing
     that “[t]he Department intends to publish final rules implementing the revised USML categories and related ITAR
23   amendments periodically”). Reflecting nearly a decade of efforts to carry out a reform of export regulations and
     pursuant to a “comprehensive review” of the U.S. export control system, the Government has undertaken an
24   Export Control Reform Initiative (“ECRI”) that was proposed in April 2010, see Fact Sheet on the President’s
     Export Control Reform Initiative (Apr. 20, 2010), https://obamawhitehouse.archives.gov/the-press-office/fact-
25   sheet-presidents-export-control-reform-initiative, and facilitated by Executive Order No. 13637, 78 Fed. Reg.
     16,129 (Mar. 8, 2013). By January 20, 2017, this export reform process had been completed for USML categories
26   IV through XX.
          2
            Pursuant to 22 C.F.R. § 126.2, “[t]he Deputy Assistant Secretary for Defense Trade Controls may order the
     temporary suspension or modification of any or all of the regulations of this subchapter in the interest of the
27
     security and foreign policy of the United States.”
     Opposition to Motion for Preliminary Injunction
                                                                                            United States Department of Justice
     (No. 2:18-cv-1115-RSL) – 5                                                        Civil Division, Federal Programs Branch
                                                                                                    20 Massachusetts Ave. NW
                                                                                                        Washington, DC 20530
                                                                                                                  202-305-8648

                                                  WASHSTATEB009509
     Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 609 of 680


             Case 2:18-cv-01115-RSL Document 64 Filed 08/15/18 Page 7 of 26



             (c)     Defendants’ issuance of a letter to Plaintiffs on or before July 27, 2018,
 1                   signed by the Deputy Assistant Secretary for Defense Trade Controls,
                     advising that the Published Files, Ghost Gunner Files, and CAD Files are
 2
                     approved for public release (i.e., unlimited distribution) in any form and
 3                   are exempt from the export licensing requirements of the ITAR because
                     they satisfy the criteria of 22 C.F.R. § 125.4(b)(13). . . .
 4
             (d)     Defendants’ acknowledgment and agreement that the temporary
 5                   modification . . . permits any United States person, to include DD’s
 6                   customers and SAF’s members, to access, discuss, use, reproduce, or
                     otherwise benefit from the technical data that is the subject of the Action,
 7                   and that the letter to Plaintiffs permits any such person to access, discuss,
                     use, reproduce or otherwise benefit from the Published Files, Ghost
 8                   Gunner Files, and CAD Files.
 9           The parties executed the agreement on June 29, 2018, and the Government complied

10   with (b) and (c) on July 27, 2018. See Ex. A, Declaration of Sarah Heidema (“Heidema Decl.”)

11   ¶¶ 27, 29. The Settlement Agreement provides that Defendants deny that they violated

12   Plaintiffs’ constitutional rights. See id. ¶ 28.

13   III.    The Government’s Proposed Rulemaking

14           On May 24, 2018—after the initial exchange of settlement offers but more than one

15   month prior to the settlement with Defense Distributed—the Departments of State and

16   Commerce each issued a notice of proposed rulemaking (“NPRM”) that implicated the

17   technical data at issue in Defense Distributed. See 83 Fed. Reg. 24,198 (May 24, 2018); 83

18   Fed. Reg. 24,166 (May 24, 2018). In those NPRMs, the Government proposed amending the

19   ITAR “to revise Categories I (firearms, close assault weapons and combat shotguns), II (guns

20   and armament) and III (ammunition and ordnance) of the [USML] to describe more precisely

21   the articles warranting export and temporary import control on the USML.” 83 Fed. Reg. at

22   24,198. If the NPRM is finalized as contemplated, the items removed from the USML would

23   no longer be subject to the ITAR’s authorization requirements, see id., i.e., no license from the

24   Department of State would be required for their export.

25           The Commerce NPRM explains both the rationale for the proposed transfer as well as

26   the review process undertaken by the Government. As it explained, the process included a

27   “review of those categories by the Department of Defense, which worked with the Departments
     Opposition to Motion for Preliminary Injunction
                                                                                 United States Department of Justice
     (No. 2:18-cv-1115-RSL) – 6                                             Civil Division, Federal Programs Branch
                                                                                         20 Massachusetts Ave. NW
                                                                                             Washington, DC 20530
                                                                                                       202-305-8648

                                             WASHSTATEB009510
     Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 610 of 680


             Case 2:18-cv-01115-RSL Document 64 Filed 08/15/18 Page 8 of 26




 1   of State and Commerce in preparing the amendments.” 83 Fed. Reg. at 24,166. The review

 2   was intended to ensure that items remaining on the USML are either “inherently military or

 3   otherwise warrant[ing] control on the USML” or “of a type common to nonmilitary firearms

 4   applications, possess parameters or characteristics that provide a critical military or intelligence

 5   advantage to the United States, and are almost exclusively available from the United States.”

 6   Id. Put simply, the goal was to ensure that items remaining on the USML in the categories in

 7   question, and therefore subject to export controls under the ITAR, are military weapons and

 8   related items that could present a critical military or intelligence advantage.

 9   IV.     Procedural History

10           On July 30, 2018, Plaintiffs filed the instant action against, inter alia, the Department,

11   the Secretary of State, DDTC, and Defense Distributed. Compl., ECF No. 1. Plaintiffs alleged

12   that the Government’s settlement with Defense Distributed adversely affected their public

13   safety laws, in violation of the Administrative Procedure Act (“APA”) and the Tenth

14   Amendment to the U.S. Constitution. Id. at 21-41. Also on July 30, 2018, Plaintiffs moved for

15   a temporary restraining order against Defendants, Mot. for TRO, Dkt. No. 2, which the Court

16   granted on July 31, 2018, Dkt. No. 23 (“Order”).

17           In its Order, the Court held that Plaintiffs had demonstrated irreparable injury because

18   “[i]f an injunction is not issued and the status quo alters . . . , the proliferation of these firearms

19   will have many of the negative impacts on a state level that the federal government once feared

20   on the international stage.” Order at 7. Further, the Court determined that Plaintiffs were

21   likely to succeed on the merits of their APA claim because “[t]here is no indication” that, prior

22   to entering into the settlement agreement, the Government either provided 30-day notice to

23   Congress pursuant to 22 U.S.C. § 2278(f)(1) or obtained the concurrence of the Secretary of

24   Defense pursuant to Executive Order 13637. Id. at 6.

25           The Court also found that Plaintiffs have standing “[f]or purposes of this temporary

26   order.” Id. at 6 n.2. The Court based this determination on the “clear and reasonable fear”

27   expressed by Plaintiffs, as well as the Court’s finding that “there is no separation of the internet
     Opposition to Motion for Preliminary Injunction
                                                                                   United States Department of Justice
     (No. 2:18-cv-1115-RSL) – 7                                               Civil Division, Federal Programs Branch
                                                                                           20 Massachusetts Ave. NW
                                                                                               Washington, DC 20530
                                                                                                         202-305-8648

                                             WASHSTATEB009511
     Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 611 of 680


             Case 2:18-cv-01115-RSL Document 64 Filed 08/15/18 Page 9 of 26




 1   between domestic and international audiences.” Id. Finally, the Court found that “the balance

 2   of hardships and the public interest tip sharply in plaintiffs’ favor.” Id. at 7. Consequently, the

 3   Court enjoined the Government “from implementing or enforcing the ‘Temporary Modification

 4   of Category I of the United States Munitions List’ and the letter to Cody R. Wilson, Defense

 5   Distributed, and Second Amendment Foundation issued by the U.S. Department of State on

 6   July 27, 2018,” and required that the Government “preserve the status quo ex ante as if the

 7   modification had not occurred and the letter had not been issued.” Id. The Court did not enjoin

 8   Defense Distributed in any manner. Id.

 9          Plaintiffs amended their complaint on August 2, 2018, Am. Compl., Dkt. No. 29, and

10   moved for a preliminary injunction on August 9, 2018, Dkt. No. 43 (“Pls.’ Mot.”). As agreed

11   to by the parties, the TRO remains in effect until August 28, 2018. See Order, Dkt. No. 30.

12                                              ARGUMENT

13          “[A] preliminary injunction is an extraordinary and drastic remedy, one that should not

14   be granted unless the movant, by a clear showing, carries the burden of persuasion.” Mazurek

15   v. Armstrong, 520 U.S. 968, 972 (1997) (per curiam) (citation omitted). A plaintiff “must

16   establish that he is likely to succeed on the merits, that he is likely to suffer irreparable harm in

17   the absence of preliminary relief, that the balance of equities tips in his favor, and that an

18   injunction is in the public interest.” Am. Trucking Ass’ns, Inc. v. City of Los Angeles, 559 F.3d

19   1046, 1052 (9th Cir. 2009) (citation omitted). Alternatively, “‘serious questions going to the

20   merits’ and a balance of hardships that tips sharply towards the plaintiff can support issuance of

21   a preliminary injunction, so long as the plaintiff also shows that there is a likelihood of

22   irreparable injury and that the injunction is in the public interest.” All. for the Wild Rockies v.

23   Cottrell, 632 F.3d 1127, 1135 (9th Cir. 2011); see also Leiva-Perez v. Holder, 640 F.3d 962,

24   967-68 (9th Cir. 2011). Plaintiffs bear the burden of demonstrating that each of these four

25   factors is met. DISH Network Corp. v. FCC, 653 F.3d 771, 776-77 (9th Cir. 2011).

26          Plaintiffs here ask the Court to suspend and enjoin enforcement of actions already taken

27   by the Government pursuant to its obligations under the settlement agreement. See Pls.’ Mot.
     Opposition to Motion for Preliminary Injunction
                                                                                  United States Department of Justice
     (No. 2:18-cv-1115-RSL) – 8                                              Civil Division, Federal Programs Branch
                                                                                          20 Massachusetts Ave. NW
                                                                                              Washington, DC 20530
                                                                                                        202-305-8648

                                            WASHSTATEB009512
     Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 612 of 680


             Case 2:18-cv-01115-RSL Document 64 Filed 08/15/18 Page 10 of 26




 1   at 1; see also Pls.’ Proposed Order, Dkt. No. 43-3. Through this requested relief, Plaintiffs seek

 2   not to “maintain the status quo” pending litigation, but to place themselves in a better position

 3   than they were in before the onset of the current controversy through an award of “the exact

 4   same ultimate relief” they seek. Taiebat v. Scialabba, No. 17-0805, 2017 WL 747460, at *2-3

 5   (N.D. Cal. Feb. 27, 2017). “In general, that kind of judgment on the merits in the guise of

 6   preliminary relief is a highly inappropriate result.” Senate of Cal. v. Mosbacher, 968 F.2d 974,

 7   978 (9th Cir. 1992).3

 8
     I.      Plaintiffs Have Not Shown That The Department’s Action Will Cause Irreparable
 9           Harm.

10           A preliminary injunction serves the “limited purpose” of “preserv[ing] the relative

11   positions of the parties until a trial on the merits can be held.” Univ. of Tex. v. Camenisch, 451

12   U.S. 390, 395 (1981). Accordingly, “[a]n essential prerequisite” before granting preliminary

13   relief is a showing that irreparable injury is likely in the absence of an injunction. See Dollar

14   Rent A Car of Wash., Inc. v. Travelers Indem. Co., 774 F.2d 1371, 1375 (9th Cir. 1985); Winter

15   v. Nat. Res. Def. Council, 555 U.S. 7, 19 (2008).

16           Plaintiffs argue that the “threat to public safety” allegedly caused by the Department’s

17   settlement agreement constitutes irreparable harm. Pls.’ Mot. at 19-24. Specifically, they

18   claim that the settlement agreement “will make it significantly easier to produce undetectable,

19   untraceable weapons, pos[e] unique threats to the health and safety of the States’ residents and

20   employees, and compromis[e] the States’ ability to enforce their laws and keep their residents

21   and visitors safe.” Id. at 19. These harms alleged by Plaintiffs with respect to the specific

22   items at issue in this motion fall well short of irreparable harm.

23           First, Plaintiffs contend that removal of Defense Distributed’s files from the USML will

24   lead to the “proliferation of downloadable guns.” Pls.’ Mot. at 19. They refer further to “the

25   unique threats of irreparable harm to the States posed by permitting 3D-printed weapons files to

26
          3
            The Government leaves to the private party Defendants the question of whether and how their individual
27
     rights should be considered in this analysis.
     Opposition to Motion for Preliminary Injunction
                                                                                          United States Department of Justice
     (No. 2:18-cv-1115-RSL) – 9                                                      Civil Division, Federal Programs Branch
                                                                                                  20 Massachusetts Ave. NW
                                                                                                      Washington, DC 20530
                                                                                                                202-305-8648

                                                 WASHSTATEB009513
     Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 613 of 680


             Case 2:18-cv-01115-RSL Document 64 Filed 08/15/18 Page 11 of 26




 1   be posted on the internet.” Pls.’ Mot. at 20. But the core inadequacy of Plaintiffs’ claims of

 2   irreparable harm is that they are not caused by, and cannot be traced to, the Department’s

 3   regulatory actions or the challenged settlement agreement. Rather, if these harms occur at all, it

 4   will be because individuals violate the separate prohibitions of the Undetectable Firearms Act

 5   and other relevant domestic laws. Indeed, Plaintiffs’ claim of irreparable harm is based on a

 6   fundamental misconception of the relevant law and the authority of the Department as the

 7   federal agency that administers it. The AECA and ITAR have not conferred upon the

 8   Department the authority to regulate or otherwise prohibit the domestic acquisition of defense

 9   articles and services by U.S. persons or domestic communications to U.S. persons. See

10   generally 22 U.S.C. § 2778. Rather, as noted above, the agency’s only relevant authority

11   pursuant to the AECA and ITAR is limited to exports of defense articles and related technical

12   data. Id. § 2778(a)(1). Critically, neither the AECA nor ITAR prohibits the transmission of

13   defense articles among U.S. persons within the United States. Therefore, the Department has

14   never prohibited Defense Distributed, or any other company or individual, from providing their

15   files to U.S. persons on U.S. soil, including by, e.g., providing such technical data through the

16   mail, distributing DVDs containing such data, or other means. See Def. Distributed, 121 F.

17   Supp. 3d at 695 (“Plaintiffs are free to disseminate the computer files at issue domestically in

18   public or private forums, including via the mail or any other medium that does not provide the

19   ability to disseminate the information internationally.”); see also Heidema Decl. ¶ 12. To the

20   extent Defense Distributed and others have not previously disseminated the computer files at

21   issue within Plaintiffs’ boundaries, such inaction is attributable to their own decisions and not

22   to the Department’s regulatory authority. Plaintiffs therefore cannot plausibly suggest that the

23   Government’s settlement regarding Defense Distributed’s foreign export of its files has harmed

24   or imminently harm Plaintiffs’ ability to enforce their statutory schemes, prevent or solve

25   crimes, or protect public health.4 Should any of the harms about which Plaintiffs are concerned

26
         4
           The declarations submitted by Plaintiffs do not address these deficiencies. See generally Dkt. No. 43-2. Not
27
     only are the harms described equally speculative as those presented in Plaintiffs’ motion, but these declarations
     Opposition to Motion for Preliminary Injunction
                                                                                          United States Department of Justice
     (No. 2:18-cv-1115-RSL) – 10                                                     Civil Division, Federal Programs Branch
                                                                                                  20 Massachusetts Ave. NW
                                                                                                      Washington, DC 20530
                                                                                                                202-305-8648

                                                 WASHSTATEB009514
     Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 614 of 680


             Case 2:18-cv-01115-RSL Document 64 Filed 08/15/18 Page 12 of 26




 1   occur, it will be because individuals have violated separate domestic prohibitions, such as the

 2   Undetectable Firearms Act. See 18 U.S.C. § 922(p)(1).

 3           For this reason, the types of harms that Plaintiffs identify do not support the granting of

 4   injunctive relief in the circumstances of this case. All of the concerns identified are harms that

 5   might result from the domestic availability of 3D-printed guns in the United States, but such

 6   concerns have little to do with whether particular files should be regulated for foreign export on

 7   national security grounds. Their relation to the State Department’s exercise of authority and

 8   the settlement agreement is speculative. For example, Plaintiffs contend that someone of

 9   questionable “age, mental health, or criminal history” may procure the necessary equipment,

10   download files made specifically available as a result of the Department’s settlement, assemble

11   an operable firearm, and commit a crime, see Pls.’ Mot. at 19-20. But such actions would

12   violate domestic prohibitions on the use of firearms. The Department does not regulate the

13   files at issue for their availability to U.S. persons in the United States, and it is speculative to

14   claim that these domestic consequences would follow from the Department of State’s actions

15   under the ITAR.

16           Plaintiffs’ claims regarding the “unique threats” posed by firearms made by a 3D-

17   printing process fail for the same reasons. See id. at 20-24. For instance, they assert

18   shortcomings in the ability of metal detectors to discern the presence of firearms made from a

19   3D printer, see id. at 20-21, but nothing in the State Department actions challenged in this case

20   purports to permit the domestic production of undetectable firearms. Such production is illegal

21   due to separate authority that regulates domestic conduct. See 18 U.S.C. § 922(p)(1).

22           Plaintiffs also argue that 3D-printed firearms “present unique challenges to law

23   enforcement,” particularly with respect to tracing weapons and conducting forensic testing on

24   bullets. Pls’ Mot. at 21-22. Again, Plaintiffs can only speculate as to whether such a harm

25   would result from a decision by the Department of State not to regulate the export of the

26
     confirm the domestic availability of the subject files notwithstanding the Department’s regulatory efforts. Camper
     Decl. ¶ 10, Dkt. No. 43-2; Patel Decl. ¶ 14, Dkt. No. 43-2.
27
     Opposition to Motion for Preliminary Injunction
                                                                                           United States Department of Justice
     (No. 2:18-cv-1115-RSL) – 11                                                      Civil Division, Federal Programs Branch
                                                                                                   20 Massachusetts Ave. NW
                                                                                                       Washington, DC 20530
                                                                                                                 202-305-8648

                                                 WASHSTATEB009515
     Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 615 of 680


             Case 2:18-cv-01115-RSL Document 64 Filed 08/15/18 Page 13 of 26




 1   Defense Distributed’s files for national security reasons.

 2            Similarly conjectural are Plaintiffs’ assertions about a “[h]eightened risk of terrorist

 3   attacks.” Id. at 23. As reflected in the State and Commerce NPRMs, the Government proposed

 4   transferring certain items in USML Category I, which encompass Defense Distributed’s files,

 5   only because it has determined that such a transfer would not injure the national security

 6   interests of the United States. See 83 Fed. Reg. at 24,198; 83 Fed. Reg. at 24,166; see also

 7   Heidema Decl. ¶ 19. So Plaintiffs here seek to base injunctive relief on speculative harms to

 8   national security that exist quite apart from the challenged actions and even that the

 9   Government has considered and rejected. Moreover, concerns that children “may mistake

10   [these weapons] for toys” exist apart from export control requirements, and it is at best

11   conjecture that the modification of export control requirements would have any effect on the

12   alleged harm.5

13            At best, Plaintiffs have only identified harms that may result from 3D-printed guns

14   generally, not from the challenged actions regulating foreign exports. But there are already

15   laws aimed at domestic conduct that seek to prevent such harms. As the Ninth Circuit has

16   made clear, it is the likelihood of harm from the actions that are sought to be enjoined that is

17   relevant for the preliminary injunction analysis. See Park Vill. Apartment Tenants Ass’n v.

18   Mortimer Howard Tr., 636 F.3d 1150, 1160 (9th Cir. 2011). Plaintiffs simply cannot tie their

19   fear of domestic irreparable injury to a statutory regime dealing with foreign export, especially

20   when there are separate statutes governing domestic manufacture, possession, and sale that

21
          5
            The two cases Plaintiffs cite—Maryland v. King, 567 U.S. 1301 (2012), and United States v. Ressam, 679
22   F.3d 1069 (9th Cir. 2012)—are inapposite. See Pls.’ Mot. at 19, 24. In Maryland, Chief Justice Roberts, sitting as
     Circuit Justice, granted a stay of judgment overturning a criminal conviction pending disposition of the State’s
23   petition for a writ of certiorari. Maryland, 567 U.S. at 1301. Chief Justice Roberts wrote that a stay was
     appropriate because “there is . . . an ongoing and concrete harm to Maryland’s law enforcement and public safety
24   interests.” Id. As is made clear in the subsequent sentences omitted by Plaintiffs, however, such irreparable harm
     arose from the fact that, as a result of the judgment, “Maryland may not employ a duly enacted statute [its DNA
25   Collection Act] to help prevent [serious] injuries.” Id. Here, by contrast, the Department’s settlement has not
     prevented any of Plaintiffs from employing their public safety statutes. Ressam is also readily distinguishable.
26   There a terrorist brought explosives into the United States in the trunk of a rental car. Ressam, 679 F.3d at 1073.
     After a U.S. customs inspector detected Ressam’s nervousness, she sent the car for a secondary inspection, where
     the contraband was located. Id. Thus not only does Ressam involve a weapon wholly distinct from a 3D-printed
27
     gun, but it only demonstrates that existing law enforcement measures are able to thwart such attempted attacks.
     Opposition to Motion for Preliminary Injunction
                                                                                           United States Department of Justice
     (No. 2:18-cv-1115-RSL) – 12                                                      Civil Division, Federal Programs Branch
                                                                                                   20 Massachusetts Ave. NW
                                                                                                       Washington, DC 20530
                                                                                                                 202-305-8648

                                                 WASHSTATEB009516
     Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 616 of 680


              Case 2:18-cv-01115-RSL Document 64 Filed 08/15/18 Page 14 of 26




 1   remain unaffected by the challenged actions.

 2            Finally, Plaintiffs have overlooked “[t]he possibility that . . . other corrective relief will

 3   be available,” in which case temporary relief is unavailable. Sampson v. Murray, 415 U.S. 61,

 4   90 (1974). Plaintiffs retain the full authority to enforce their public safety laws, including

 5   lawful restrictions on firearms possession and transfer, against any and all violators of the law.

 6   And as discussed above other federal public safety laws regulating, inter alia, the possession of

 7   firearms by felons and the mentally ill, and federal laws requiring that firearms contain

 8   sufficient metal to be detectable, remain in force. These laws—which, unlike the AECA and

 9   ITAR, address domestic, criminal conduct—provide “other corrective relief” on an ongoing

10   basis.

11   II. Plaintiffs Have Not Shown A Likelihood Of Success On The Merits

12            Although their Amended Complaint asserts claims under both the APA and the Tenth

13   Amendment, Am. Compl. ¶¶ 218-47, Plaintiffs’ motion for a preliminary injunction discusses

14   only their APA claims, Pls.’ Mot. at 10-19. As to either category of claims, Plaintiffs have

15   failed to establish that “the law and the facts clearly favor” their position, as required under the

16   heightened mandatory injunction standard. See Stanley, 13 F.3d at 1320.

17            A.      Plaintiffs Lack Article III Standing To Assert Their Claims.

18            “Article III of the Constitution limits the jurisdiction of federal courts to ‘Cases’ and

19   ‘Controversies,’” and “[t]he doctrine of standing gives meaning to these constitutional limits by

20   ‘identify[ing] those disputes which are appropriately resolved through the judicial process.’”

21   Susan B. Anthony List v. Driehaus, 134 S. Ct. 2334, 2341 (2014) (citation omitted). Standing,

22   “which is built on separation-of-powers principles, serves to prevent the judicial process from

23   being used to usurp the powers of the political branches.” Clapper v. Amnesty Int’l USA, 568

24   U.S. 398, 408 (2013). The “irreducible constitutional minimum of standing” has three

25   elements: that a plaintiff suffer a concrete injury-in-fact, that the injury be fairly traceable to the

26   challenged action of the defendant, and that it be likely (as opposed to speculative) that the

27
     Opposition to Motion for Preliminary Injunction
                                                                                    United States Department of Justice
     (No. 2:18-cv-1115-RSL) – 13                                               Civil Division, Federal Programs Branch
                                                                                            20 Massachusetts Ave. NW
                                                                                                Washington, DC 20530
                                                                                                          202-305-8648

                                              WASHSTATEB009517
     Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 617 of 680


              Case 2:18-cv-01115-RSL Document 64 Filed 08/15/18 Page 15 of 26




 1    injury will be redressed by a favorable decision. Lujan v. Defs. of Wildlife, 504 U.S. 555, 560-

 2    61 (1992).

 3             Plaintiffs claim they satisfy the requirements of Article III standing because the

 4    Department’s settlement has injured their sovereign, proprietary, and quasi-sovereign interests.

 5    Pls.’ Mot. at 7-9. Plaintiffs fail to carry their burden with respect to each of these theories.

 6    First, Plaintiffs assert that the settlement agreement has injured their sovereign interests in their

 7    “abilities to enforce their statutory codes,” their “border integrity,” and their “ability to protect

 8    their residents from injury and death.” Id. at 8. But neither U.S. export controls generally, nor

 9    the challenged settlement agreement, prevents states from acting to enforce their own laws or

10    protect state residents.6 Thus, Plaintiffs cannot demonstrate that the injuries they allege are

11    “fairly traceable” to the Department’s settlement with Defense Distributed. See Lujan, 504

12    U.S. at 560.7 Plaintiffs repeatedly assert that the Government’s “deregulation” has jeopardized

13    safety and security. See Pls.’ Mot. at 8; see also id. at 10 (claiming “threats to . . . the safety of

14    the States’ own employees and residents [] are caused by the Government’s sudden decision to

15    deregulate the posting of 3D-printed gun files on the internet”). Again, Plaintiffs’ arguments

16    are premised on a misconception of the AECA and ITAR, and the state of affairs prior to the

17    settlement of Defense Distributed’s claims. As the Government has previously explained, it

18    regulates the transfer of items constituting exports and temporary imports pursuant to the

19    AECA and ITAR, and it has no authority to regulate the transmission of technical data

20    exclusively from U.S. persons to U.S. persons within the United States under those authorities.

21

22        6
             Plaintiffs find no support in California v. Sessions, 284 F. Supp. 3d 1015, 1029 (N.D. Cal. 2018), see Pls.’
      Mot. at 8 n.25, where the court found injury-in-fact based on allegations that the Government “seeks to compel
23    [the State] to change its policies” and threatened loss of funds that were promised under federal law. Here, the
      Department does not seek a change in Plaintiffs’ laws or policies, nor has it threatened to withhold any funds.
           7
24           Although Plaintiffs claim the requirement to establish this second standing factor is “relaxed” because they
      are “vested with a procedural right,” Pls.’ Mot. at 7, they have failed to explain the nexus between their alleged
25    procedural rights and the interests they assert. See Ashley Creek Phosphate Co. v. Norton, 420 F.3d 934, 938 (9th
      Cir. 2005) (“[A] plaintiff asserting a procedural injury does not have standing absent a showing that the
26    ‘procedures in question are designed to protect some threatened concrete interest of his that is the ultimate basis of
      his standing’. . . . A free-floating assertion of a procedural violation, without a concrete link to the interest
      protected by the procedural rules, does not constitute an injury in fact.” (citation omitted)).
27
      Opposition to Motion for Preliminary Injunction
                                                                                              United States Department of Justice
      (No. 2:18-cv-1115-RSL) – 14                                                        Civil Division, Federal Programs Branch
                                                                                                      20 Massachusetts Ave. NW
                                                                                                          Washington, DC 20530
                                                                                                                    202-305-8648

                                                   WASHSTATEB009518
     Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 618 of 680


             Case 2:18-cv-01115-RSL Document 64 Filed 08/15/18 Page 16 of 26




 1   Thus, during the entire pendency of Defense Distributed’s lawsuit against the Government, the

 2   ITAR did not limit Defense Distributed—or any other entity—from “free[ly] . . .

 3   disseminat[ing] the computer files at issue domestically in public or private forums,” including

 4   within Plaintiffs’ borders. Def. Distributed, 121 F. Supp. 3d at 695. Plaintiffs therefore cannot

 5   plausibly assert that the Government’s “deregulation” has affected—let alone seriously

 6   jeopardized—their ability to protect their interests. See Pls.’ Mot. at 8; Am. Compl. ¶ 17.

 7            Moreover, separate laws aimed at domestic conduct continue to address domestic public

 8   safety concerns. It remains that case that any person who might obtain the necessary

 9   equipment and materials, download the files from Defense Distributed’s website, properly

10   construct an operable firearm, and render the firearm undetectable would be engaging in an

11   action forbidden by federal law. See 18 U.S.C. § 922(p)(1). Thus, Plaintiffs cannot establish

12   that the challenged actions, which concern whether an item must be regulated for export from

13   the United States, restrict their ability or authority to protect public safety in their states. See

14   Clapper, 568 U.S. at 409.

15            Plaintiffs fare no better in invoking their alleged proprietary or quasi-sovereign

16   interests. Pls.’ Mot. at 8-9; Am. Compl. ¶¶ 15-18. According to Plaintiffs, they have suffered

17   proprietary injury insofar as “[t]he deregulation . . . make[s] state, county, and municipal jails

18   and prisons more dangerous for guards and inmates.” Pls’ Mot. at 8. As an initial matter, they

19   offer no support that such an injury is properly asserted under the doctrine of proprietary

20   interests rather than as parens patriae. Pennsylvania v. Kleppe, 533 F.2d 668, 671 (D.C. Cir.

21   1976) (“The alleged injuries to the state’s economy and the health, safety, and welfare of its

22   people clearly implicate the parens patriae rather than the proprietary interest of the state.”).8

23   But even if such interests were “proprietary,” Plaintiffs have failed to demonstrate that any

24   harm based on the possibility of 3D-printed guns infiltrating prisons and injuring persons is

25
         8
26          The cases cited by Plaintiffs, see Pls.’ Mot. at 8 n.29, do not involve jails or prisons but instead discuss a
     state as land owner or “participa[nt] in a business venture,” Alfred L. Snapp & Son, Inc. v. Puerto Rico, 458 U.S.
     592, 601 (1982); as operator of a public university, Washington v. Trump, 847 F.3d 1151, 1159 (9th Cir. 2017);
27
     and licensing activities, Texas v. United States, 787 F.3d 733, 748 (5th Cir. 2015).
     Opposition to Motion for Preliminary Injunction
                                                                                              United States Department of Justice
     (No. 2:18-cv-1115-RSL) – 15                                                         Civil Division, Federal Programs Branch
                                                                                                      20 Massachusetts Ave. NW
                                                                                                          Washington, DC 20530
                                                                                                                    202-305-8648

                                                   WASHSTATEB009519
     Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 619 of 680


             Case 2:18-cv-01115-RSL Document 64 Filed 08/15/18 Page 17 of 26




 1    imminent and concrete and would not be prevented by domestic laws regulating undetectable

 2    firearms. See Aziz v. Trump, 231 F. Supp. 3d 23, 33 (E.D. Va. 2017) (state seeking to assert

 3    injury to its proprietary interest is “subject to the same law of standing as any other party in

 4    federal court”). Compare Washington v. Trump, 847 F.3d 1151, 1159 (9th Cir. 2017)

 5    (supporting allegations of proprietary injury by identifying individuals prevented from

 6    attending, teaching at, or participating in the educational mission of state schools), cert. denied

 7    sub. nom, Golden v. Washington, 138 S. Ct. 448 (2017).

 8            Plaintiffs’ assertions about their quasi-sovereign interests unquestionably sound in the

 9    doctrine of parens patriae. See Pls.’ Mot. at 8-9; see also Washington v. Chimei Innolux Corp.,

10    659 F.3d 842, 847 (9th Cir. 2011) (explaining that the “doctrine of parens patriae allows a

11    sovereign to bring suit on behalf of its citizens when the sovereign alleges injury to a

12    sufficiently substantial segment of its population, articulates an interest apart from the interests

13    of particular private parties, and expresses a quasisovereign interest”). But to the extent

14    Plaintiffs seek to vindicate the interests of private citizens, see Pls.’ Mot. at 8-9; Am. Compl.

15    ¶ 16 (referring to need to “[e]nsur[e] the safety of their residents”), they fail to create any

16    “actual controversy between the State[s] and the defendant[s],” Alfred L. Snapp & Son, Inc. v.

17    Puerto Rico, 458 U.S. 592, 602 (1982), and so lack standing as parens patriae. See also

18    Oregon v. Legal Servs. Corp., 552 F.3d 965, 974 (9th Cir. 2009) (allowing a state to “bring suit

19    on behalf of its citizens solely by virtue of its interest that its citizens benefit from voluntary

20    federal grants” would “make the parens patriae doctrine ‘too vague to survive the standing

21    requirements of Art. III.” (citation omitted)). It is also well established that a state “does not

22    have standing as parens patriae to bring an action against the Federal government.” Sierra

23    Forest Legacy v. Sherman, 646 F.3d 1161, 1178 (9th Cir. 2011) (citation omitted); see also

24    Massachusetts v. Mellon, 262 U.S. 447, 485-86 (1923); Citizens Against Ruining the Env’t v.

25    EPA, 535 F.3d 670, 676 (7th Cir. 2008).

26            B.      Plaintiffs Lack Prudential Standing.

27            Plaintiffs fail to satisfy prudential requirements of standing as well. “The APA imposes
      Opposition to Motion for Preliminary Injunction
                                                                                   United States Department of Justice
      (No. 2:18-cv-1115-RSL) – 16                                             Civil Division, Federal Programs Branch
                                                                                           20 Massachusetts Ave. NW
                                                                                               Washington, DC 20530
                                                                                                         202-305-8648

                                             WASHSTATEB009520
     Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 620 of 680


             Case 2:18-cv-01115-RSL Document 64 Filed 08/15/18 Page 18 of 26




1    ‘a prudential standing requirement in addition to the requirement, imposed by Article III of the

2    Constitution, that the plaintiff have suffered an injury in fact.’” Havasupai Tribe v. Provencio,

3    876 F.3d 1242, 1253 (9th Cir. 2017) (citation omitted). Prudential standing requires that an

4    interest asserted by a plaintiff be “arguably within the zone of interests to be protected or

5    regulated by the statute that he says was violated.” Id. (citation omitted); see also Ashley Creek

6    Phosphate Co. v. Norton, 420 F.3d 934, 939 (9th Cir. 2005) (“The prudential standing analysis

7    examines whether ‘a particular plaintiff has been granted a right to sue by the statute under

8    which he or she brings suit.’” (citation omitted)). While the zone of interests test is not

9    “demanding,” it nevertheless forecloses suit “when a plaintiff’s ‘interests are so marginally

10   related to or inconsistent with the purposes implicit in the statute that it cannot reasonably be

11   assumed that Congress intended to permit the suit.’” Match–E–Be–Nash–She–Wish Band of

12   Pottawatomi Indians v. Patchak, 567 U.S. 209, 225 (2012).

13            Here, Plaintiffs do not fall within the zone of interests protected by the AECA,

14   particularly with respect to the provision on which they rely. See Bennett v. Spear, 520 U.S.

15   154, 175-76 (1997) (emphasizing that zone of interests test is applied in the context of “the

16   particular provision of law upon which the plaintiff relies”). The AECA “is designed to protect

17   against the national security threat created by the unrestricted flow of military information

18   abroad.” United States v. Posey, 864 F.2d 1487, 1495 (9th Cir. 1989); accord United States v.

19   Chi Mak, 683 F.3d 1126, 1134 (9th Cir. 2012) (AECA “was intended to authorize the President

20   to control the import and export of defense articles and defense services in ‘furtherance of

21   world peace and the security and foreign policy of the United States.’” (quoting 22 U.S.C.

22   § 2778(a)(1))); see also Am. Compl. ¶ 27 (acknowledging that “[t]he purpose of the AECA is

23   to reduce the international trade in arms and avoid destabilizing effects abroad through arms

24   exports”).9 In this context Congress enacted 22 U.S.C. § 2778(f)(1), which provides that “[t]he

25        9
            Plaintiffs’ attempt to characterize the AECA as designed to protect “domestic security” rather than “national
26   security” is unavailing. See Pls.’ Mot. at 9. By Plaintiffs’ reasoning, any national security determination made by
     the Government would be subject to second-guessing by Plaintiffs because it affects their residents. Yet they offer
     no authority to support such a position. See id.; cf. Hamdi v. Rumsfeld, 542 U.S. 507, 580 (2004) (Thomas, J.,
27
     dissenting) (“The national security . . . is the primary responsibility and purpose of the Federal Government.”).
     Opposition to Motion for Preliminary Injunction
                                                                                            United States Department of Justice
     (No. 2:18-cv-1115-RSL) – 17                                                       Civil Division, Federal Programs Branch
                                                                                                    20 Massachusetts Ave. NW
                                                                                                        Washington, DC 20530
                                                                                                                  202-305-8648

                                                 WASHSTATEB009521
     Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 621 of 680


            Case 2:18-cv-01115-RSL Document 64 Filed 08/15/18 Page 19 of 26




1    President may not remove any item from the Munitions List until 30 days after the date on

2    which the President has provided notice of the proposed removal to” certain congressional

3    committees. As the legislative history makes clear, Congress enacted this provision in response

4    to “legitimate industry concerns” and cautioned the Executive Branch to “avoid unnecessary

5    export regulation.” H.R. Rep. No. 97-58, at 21-22 (1981). Thus Plaintiffs—who neither

6    exercise congressional oversight of the Department nor function as would-be exporters, and

7    whose alleged harms concern purely domestic, non-military matters, fail to meet the zone of

8    interests test. Cf. People ex rel. Hartigan v. Cheney, 726 F. Supp. 219, 227 (C.D. Ill. 1989)

9    (Illinois not within zone of interest of the Base Closure and Realignment Act, because, as here,

10   the state “is not the subject of the Secretary’s action” and “states have no constitutional or

11   statutory role in federal military policy”).

12          C.      Plaintiffs’ APA Claims Are Meritless.

13                  1.     The Department’s Actions Accord With Its Delegated Authority.

14          Plaintiffs cannot establish likely success on the merits of any of their claims. First,

15   Plaintiffs claim that the Government has failed to comply with the AECA’s 30-day notice

16   requirement to Congress. See Pls.’ Mot. at 11-12; see also id. at 13-14 (challenging

17   Department’s reliance on 22 C.F.R. § 126.2); Am. Compl. ¶¶ 220-22, 231. But Plaintiffs again

18   betray their misunderstanding of the governing law. The statutory provision they invoke

19   provides that “the President may not remove any item from the Munitions List until 30 days

20   after the date on which the President has provided notice of the proposed removal” to the

21   appropriate congressional committees. 22 U.S.C. § 2778(f)(1) (emphases added). Pursuant to

22   the plain text of the AECA, an “item” refers to the USML’s categories or subcategories—e.g.,

23   “Fully automatic firearms to .50 caliber inclusive (12.7 mm),” 22 C.F.R. § 121.1—and not

24   specific articles or commodities related thereto. 22 U.S.C. § 2778(a)(1) (“The President is

25   authorized to designate those items which shall be considered as defense articles and defense

26   services for the purposes of this section and to promulgate regulations for the import and export

27   of such articles and services. The items so designated shall constitute the United States
     Opposition to Motion for Preliminary Injunction
                                                                                United States Department of Justice
     (No. 2:18-cv-1115-RSL) – 18                                           Civil Division, Federal Programs Branch
                                                                                        20 Massachusetts Ave. NW
                                                                                            Washington, DC 20530
                                                                                                      202-305-8648

                                            WASHSTATEB009522
     Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 622 of 680


             Case 2:18-cv-01115-RSL Document 64 Filed 08/15/18 Page 20 of 26




 1    Munitions List.”); see Def. Distributed, 121 F. Supp. 3d at 687 (“The Munitions List ‘is not a

 2    compendium of specific controlled items,’ rather it is a ‘series of categories describing the

 3    kinds of items’ qualifying as ‘defense articles.’” (quoting United States v. Zhen Zhou Wu, 711

 4    F.3d 1, 12 (1st Cir. 2013))). Thus, the Department’s settlement agreement did not affect any

 5    “item” of the USML. The Department’s settlement regarding the files at issue in Defense

 6    Distributed does not implicate the 30-day notice requirement of 22 U.S.C. § 2778(f)(1).

 7           To the extent the Court finds the AECA’s reference to “item” or “remove” to be

 8    ambiguous, the Department’s interpretation of these terms is entitled to at least Skidmore

 9    deference. Under Skidmore, a court must defer to an agency’s interpretation provided it is

10    “persuasive and reasonable,” considering “‘the thoroughness evident in its consideration, the

11    validity of its reasoning, [and] its consistency with earlier and later pronouncements.’” Fox

12    Television Stations, Inc. v. Aereokiller, LLC, 851 F.3d 1002, 1013 (9th Cir. 2017) (quoting

13    United States v. Mead Corp., 533 U.S. 218, 228 (2001))). The Department has consistently

14    held the view since at least 2011 that only the permanent removal of items, i.e., the categories

15    or subcategories of the USML, implicate the 30-day notice requirement. See Heidema Decl.

16    ¶¶ 9, 30, 32. Further, the Department’s position accords with both the AECA’s text and the

17    original purpose of 22 U.S.C. § 2778(f)(1), which was to encourage the Executive Branch to

18    remove items from the USML. See H.R. Rep. No. 97-58, at 22 (“[T]he committee expects the

19    executive branch will avoid unnecessary export regulation . . . .”). Additionally, Congress has

20    been aware of the Department’s interpretation and yet has not addressed it in amendments to

21    the AECA. See Pub. L. No. 113-296, 128 Stat. 4075 (2014); Heidema Decl. ¶ 9. “These

22    circumstances provide further evidence—if more is needed—that Congress intended the

23    Agency’s interpretation, or at least understood the interpretation as statutorily permissible.”

24    Fox Television Stations, 851 F.3d at 1014 (quoting Barnhart v. Walton, 535 U.S. 212, 220

25    (2002)).

26           To the extent the Court concludes that notice to Congress was required under 22 U.S.C.

27    § 2278(f)(1), Defendants request that the Court simply extend the TRO for an additional 45
      Opposition to Motion for Preliminary Injunction
                                                                                 United States Department of Justice
      (No. 2:18-cv-1115-RSL) – 19                                           Civil Division, Federal Programs Branch
                                                                                         20 Massachusetts Ave. NW
                                                                                             Washington, DC 20530
                                                                                                       202-305-8648

                                            WASHSTATEB009523
     Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 623 of 680


            Case 2:18-cv-01115-RSL Document 64 Filed 08/15/18 Page 21 of 26




1    days so that the State Department can consider providing the notice to Congress—rather than

2    entering the more sweeping preliminary injunction that Plaintiffs seek.

3           Similarly, Plaintiffs’ misreading of 22 C.F.R. § 126.2 is fatal to their argument that the

4    Department has “[m]isuse[d]” the temporary modification regulation. See Pls.’ Mot. at 13-14.

5    That regulation, by definition, effectuates only a “temporary” modification, and thus does not

6    constitute a “removal” such that a 30-day notice is required. See 22 C.F.R. § 126.2. Nor can

7    Plaintiffs cast doubt on the reasonableness of the Department’s interpretation of § 126.2 by

8    claiming that its national security determination “is not the sort of emergency stopgap measure

9    contemplated by 22 C.F.R. § 126.2.” Pls.’ Mot. at 14. It is well established that an agency is

10   entitled to “substantial deference” in interpreting its regulations. E.g., Lezama-Garcia v.

11   Holder, 666 F.3d 518, 525 (9th Cir. 2011). And Plaintiffs’ purported national security

12   pronouncements, see Pls.’ Mot. at 14; see also id. at 18, offer no basis to challenge the

13   Department’s findings in this regard. E.g., United States v. Hawkins, 249 F.3d 867, 873 n.2

14   (9th Cir. 2001) (“[C]ourts have long recognized that the Judicial Branch should defer to

15   decisions of the Executive Branch that relate to national security.”).

16          Plaintiffs also cannot state a claim related to Executive Order 13637, pursuant to which

17   designations or changes in designations “of items or categories of items that shall be considered

18   as defense articles and defense services subject to export control under section 38 (22 U.S.C.

19   § 2778) shall have the concurrence of the Secretary of Defense.” Exec. Order No. 13637

20   § 1(n)(i). See Pls.’ Mot. at 13; Am. Compl. ¶¶ 221-22, 231, 246. Again, the Department has

21   not changed the designations “of items or categories of items.” Further, Plaintiffs’ argument

22   fails because the Executive Order creates no rights for Plaintiffs to enforce. Exec. Order No.

23   13637 § 6(c); cf. Defenders of Wildlife v. Jackson, 791 F. Supp. 2d 96, 120 (D.D.C. 2011)

24   (Exec. Order No. 13186). Most importantly, as stated in the Commerce NPRM, “[t]he changes

25   described in this proposed rule and in the State Department’s companion proposed rule on

26   Categories I, II, and III of the USML are based on a review of those categories by the

27   Department of Defense, which worked with the Departments of State and Commerce in
     Opposition to Motion for Preliminary Injunction
                                                                                   United States Department of Justice
     (No. 2:18-cv-1115-RSL) – 20                                              Civil Division, Federal Programs Branch
                                                                                           20 Massachusetts Ave. NW
                                                                                               Washington, DC 20530
                                                                                                         202-305-8648

                                           WASHSTATEB009524
     Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 624 of 680


               Case 2:18-cv-01115-RSL Document 64 Filed 08/15/18 Page 22 of 26




 1    preparing the amendments.” 83 Fed. Reg. at 24,166; see also Heidema Decl. ¶ 31 (discussing

 2    concurrence specific as to subject files).

 3             The Court should also reject Plaintiffs’ argument that the Department, in settling

 4    Defense Distributed, engaged in an “unlawful attempt to abrogate state and federal law.” Pls.’

 5    Mot. at 14-15; Am. Compl. ¶¶ 227, 233, 239. Specifically, Plaintiffs claim that the temporary

 6    modification, which “permits any United States person” to use the subject files, “conflicts with

 7    many of the States’ respective laws regulating firearms,” as well as provisions of the Gun

 8    Control Act, 18 U.S.C. § 922(g), (x). Pls.’ Mot. at 14. Yet the Government does not suggest,

 9    and has never suggested, that the settlement agreement conflicts with or otherwise preempts

10    such laws. To the contrary, the Department has consistently emphasized that its actions are

11    taken only pursuant to its authority to regulate the United States’ system of export controls, not

12    domestic activity. See Def. Distributed, 121 F. Supp. 3d at 695. The provisions of the Gun

13    Control Act cited by Plaintiffs remain in force, as do the protections for state law legislated by

14    Congress in the Gun Control Act. See 18 U.S.C. § 927. Thus, the laws invoked by Plaintiffs

15    remain unaffected by the settlement agreement, and there is no basis to substitute Plaintiffs’

16    understanding of the agreement for the far more reasonable interpretation of the Government.10

17                      2.     The Department’s Actions Were Not Arbitrary And Capricious.

18             Finally, Plaintiffs claim that the Department’s actions were arbitrary and capricious

19    because they constitute an unexplained reversal of the agency’s prior position concerning

20    whether the subject files are ITAR controlled. See Pls.’ Mot. at 15-17; Am. Compl. ¶¶ 238-39.

21    Insofar as Plaintiffs challenge the Government’s litigation strategy in Defense Distributed or its

22    decision to enter into a settlement to resolve that litigation, such decisions are committed to

23    agency discretion by law and thus not subject to judicial review, 5 U.S.C. § 701(a)(2). See

24    Heckler v. Chaney, 470 U.S. 821 (1985); Exec. Bus. Media, Inc. v. U.S. Dep’t of Def., 3 F.3d

25
          10
26           Similarly, the Court should not accept Plaintiffs’ accusations of deliberate efforts by the Government to
      circumvent the law, Pls.’ Mot. at 14; see also id.at 4 (suggesting the Government settled “covert[ly]”). United
      States v. Boyce, 38 F. Supp. 3d 1135, 1151 (C.D. Cal. 2014), aff’d, 683 F. App’x 654 (9th Cir. 2017)
27
      (“Government officials are presumed to carry out their duties in good faith.”).
      Opposition to Motion for Preliminary Injunction
                                                                                             United States Department of Justice
      (No. 2:18-cv-1115-RSL) – 21                                                       Civil Division, Federal Programs Branch
                                                                                                     20 Massachusetts Ave. NW
                                                                                                         Washington, DC 20530
                                                                                                                   202-305-8648

                                                   WASHSTATEB009525
     Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 625 of 680


             Case 2:18-cv-01115-RSL Document 64 Filed 08/15/18 Page 23 of 26




 1   759, 761 (4th Cir. 1993) (“[T]he Attorney General has broad discretion and even plenary

 2   authority to control litigation under 28 U.S.C. 516 and 519, and [] such decisions are not

 3   judicially reviewable.”); accord United States v. Carpenter, 526 F.3d 1237, 1241-42 (9th Cir.

 4   2008) (recognizing Attorney General’s plenary discretion to settle litigation, but noting that in

 5   cases—unlike this one—where plaintiffs allege that Attorney General has “exceeded [his] legal

 6   authority,” such claims are reviewable).11

 7            Moreover, as the relevant NPRMs indicate, the Department has concluded that ITAR

 8   control of such technical data is not warranted. See generally 83 Fed. Reg. 24,198; 83 Fed.

 9   Reg. at 24,166. These NPRMs have not been withdrawn and remain the official position of the

10   Government.12 Cf. Pennzoil Co. v. Dep’t of Energy, 680 F.2d 156, 171 (Temp. Emer. Ct. App.

11   1982). Further, the rationale for this determination is provided in the Commerce NPRM, which

12   explains that the “review was focused on identifying the types of articles that are now

13   controlled on the USML that are either (i) inherently military and otherwise warrant control on

14   the USML or (ii) if of a type common to non-military firearms applications, possess parameters

15   or characteristics that provide a critical military or intelligence advantage to the United States,

16   and are almost exclusively available from the United States.” 83 Fed. Reg. at 24,166 (“Thus,

17   the scope of the items described in this proposed rule is essentially commercial items widely

18   available in retail outlets and less sensitive military items.”). This case is only about the

19   determination of the Government that the technical data at issue would not give a military or

20   intelligence advantage and is therefore not properly subject to export controls. Only those

21   weapons of a type that is inherently military or that is not otherwise widely available for

22   commercial sale are properly subject to such controls. The Government has not made any

23   determination that 3D-printed guns should not be regulated domestically, and indeed the

24   Government intends to apply those authorities that regulate such firearms and supports

25       11
            Plaintiffs contend that in accepting the settlement agreement, Defendants agreed to exceed their legal
26   authority. As explained in the balance of this memorandum, that is not accurate.
         12
            Further, Plaintiffs cite no authority for the proposition that the APA requires the Department to release
     “reports, studies, or analyses” in support of its decision regarding a temporary modification pending a larger
27
     rulemaking effort. See Pls.’ Mot. at 16.
     Opposition to Motion for Preliminary Injunction
                                                                                             United States Department of Justice
     (No. 2:18-cv-1115-RSL) – 22                                                        Civil Division, Federal Programs Branch
                                                                                                     20 Massachusetts Ave. NW
                                                                                                         Washington, DC 20530
                                                                                                                   202-305-8648

                                                  WASHSTATEB009526
     Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 626 of 680


             Case 2:18-cv-01115-RSL Document 64 Filed 08/15/18 Page 24 of 26




 1    Plaintiffs’ efforts to do so as well.

 2
      III.    The Balance of Equities And The Public Interest Weigh Against Entry Of A
 3            Preliminary Injunction
 4            Finally, Plaintiffs cannot show the balance of equities and public interest factors—
 5    which are merged when the Government is a party, Drakes Bay Oyster Co. v. Jewell, 747 F.3d
 6    1073, 1092 (9th Cir. 2014)—tips sharply in their favor, particularly given the mandatory
 7    injunction they seek. First, because the Department has no authority to restrict U.S. persons
 8    from sharing these files with other U.S. persons within the United States, the harms identified
 9    by Plaintiffs cannot be prevented by an injunction in this case. See Def. Distributed, 121 F.
10    Supp. 3d at 687 (files previously available on Defense Distributed’s website). Moreover, the
11    public interest is not served by restraining the ability of the Executive Branch to exercise its
12    discretion to determine whether harm to national security requires export controls on particular
13    items. Cf. Virginian Ry. Co. v. Sys. Fed’n No. 40, 300 U.S. 515, 552 (1937) (statutory scheme
14    of Congress “is in itself a declaration of public interest and policy which should be persuasive”
15    to courts).
16            Further, the Government notes that the possibility of manufacturing small-caliber
17    firearms from a 3D-printing process has been publicly discussed since 2013. Heidema Decl.
18    ¶ 26 n.5. Yet Plaintiffs allege no efforts on their part to enact additional legislation regarding
19    the manufacture of such firearms, see Am. Compl. ¶¶ 68-217, and not a single Plaintiff
20    submitted comments in response to the NPRMs, Heidema Decl. ¶ 23. This further
21    demonstrates that the balance of equities weighs in Defendants’ favor.
22                                              CONCLUSION
23            For the foregoing reasons, the motion for a preliminary injunction should be denied.

24    Dated: August 15, 2018                         Respectfully submitted,
25
                                                     CHAD A. READLER
26                                                   Acting Assistant Attorney General

27                                                ANNETTE L. HAYES
      Opposition to Motion for Preliminary Injunction
                                                                       United States Department of Justice
      (No. 2:18-cv-1115-RSL) – 23                                 Civil Division, Federal Programs Branch
                                                                                       20 Massachusetts Ave. NW
                                                                                          Washington, DC 20530
                                                                                                  202-305-8648

                                              WASHSTATEB009527
     Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 627 of 680


            Case 2:18-cv-01115-RSL Document 64 Filed 08/15/18 Page 25 of 26



                                                 Acting United States Attorney
 1
                                                 KERRY KEEFE
 2
                                                 Civil Chief
 3
                                                 JOHN R. GRIFFITHS
 4                                               Director, Federal Programs Branch
 5                                               ANTHONY J. COPPOLINO
 6                                               Deputy Director, Federal Programs Branch

 7                                               /s/ Steven A. Myers
                                                 STEVEN A. MYERS
 8                                               ERIC J. SOSKIN
                                                 STUART J. ROBINSON
 9                                               Attorneys
10                                               U.S. Department of Justice
                                                 Civil Division, Federal Programs Branch
11                                               20 Massachusetts Ave. NW
                                                 Washington, D.C. 20530
12                                               (202) 305-8648 (telephone)
                                                 (202) 616-8460 (facsimile)
13                                               steven.a.myers@usdoj.gov
14
                                                 Attorneys for Federal Defendants
15

16

17

18

19
20

21

22
23
24

25
26

27
      Opposition to Motion for Preliminary Injunction
                                                                           United States Department of Justice
      (No. 2:18-cv-1115-RSL) – 24                                     Civil Division, Federal Programs Branch
                                                                                   20 Massachusetts Ave. NW
                                                                                       Washington, DC 20530
                                                                                                 202-305-8648

                                         WASHSTATEB009528
     Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 628 of 680


           Case 2:18-cv-01115-RSL Document 64 Filed 08/15/18 Page 26 of 26




 1                                  CERTIFICATE OF SERVICE

 2          I hereby certify that on August 15, 2018, I electronically filed the foregoing brief using

 3   the Court’s CM/ECF system, causing a notice of filing to be served upon all counsel of record.

 4
     Dated: August 15, 2018                              /s/ Steven A. Myers
 5                                                       Steven A. Myers
 6
 7
 8

 9

10

11

12

13

14
15

16

17

18

19
20

21

22
23
24

25
26

27
     Opposition to Motion for Preliminary Injunction
                                                                              United States Department of Justice
     (No. 2:18-cv-1115-RSL) – 25                                         Civil Division, Federal Programs Branch
                                                                                      20 Massachusetts Ave. NW
                                                                                          Washington, DC 20530
                                                                                                    202-305-8648

                                          WASHSTATEB009529
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 629 of 680




 Case 2:18-cv-01115-RSL Document 64-1 Filed 08/15/18 Page 1 of 24




                          EXHIBIT 1




                           WASHSTATEB009530
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 630 of 680


     Case 2:18-cv-01115-RSL Document 64-1 Filed 08/15/18 Page 2 of 24




                             WASHSTATEB009531
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 631 of 680


     Case 2:18-cv-01115-RSL Document 64-1 Filed 08/15/18 Page 3 of 24




                             WASHSTATEB009532
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 632 of 680


     Case 2:18-cv-01115-RSL Document 64-1 Filed 08/15/18 Page 4 of 24




                             WASHSTATEB009533
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 633 of 680


     Case 2:18-cv-01115-RSL Document 64-1 Filed 08/15/18 Page 5 of 24




                             WASHSTATEB009534
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 634 of 680


     Case 2:18-cv-01115-RSL Document 64-1 Filed 08/15/18 Page 6 of 24




                             WASHSTATEB009535
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 635 of 680


     Case 2:18-cv-01115-RSL Document 64-1 Filed 08/15/18 Page 7 of 24




                             WASHSTATEB009536
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 636 of 680


     Case 2:18-cv-01115-RSL Document 64-1 Filed 08/15/18 Page 8 of 24




                             WASHSTATEB009537
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 637 of 680


     Case 2:18-cv-01115-RSL Document 64-1 Filed 08/15/18 Page 9 of 24




                             WASHSTATEB009538
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 638 of 680


    Case 2:18-cv-01115-RSL Document 64-1 Filed 08/15/18 Page 10 of 24




                             WASHSTATEB009539
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 639 of 680


    Case 2:18-cv-01115-RSL Document 64-1 Filed 08/15/18 Page 11 of 24




                             WASHSTATEB009540
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 640 of 680


    Case 2:18-cv-01115-RSL Document 64-1 Filed 08/15/18 Page 12 of 24




                             WASHSTATEB009541
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 641 of 680


    Case 2:18-cv-01115-RSL Document 64-1 Filed 08/15/18 Page 13 of 24




                             WASHSTATEB009542
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 642 of 680


    Case 2:18-cv-01115-RSL Document 64-1 Filed 08/15/18 Page 14 of 24




                             WASHSTATEB009543
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 643 of 680


    Case 2:18-cv-01115-RSL Document 64-1 Filed 08/15/18 Page 15 of 24




                             WASHSTATEB009544
  Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 644 of 680

Case 2:18-cv-01115-RSL Document 64-1 Filed 08/15/18 Page 16 of 24




         Exhibit A



                              WASHSTATEB009545
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 645 of 680


    Case 2:18-cv-01115-RSL Document 64-1 Filed 08/15/18 Page 17 of 24




                             WASHSTATEB009546
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 646 of 680


    Case 2:18-cv-01115-RSL Document 64-1 Filed 08/15/18 Page 18 of 24




                             WASHSTATEB009547
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 647 of 680


    Case 2:18-cv-01115-RSL Document 64-1 Filed 08/15/18 Page 19 of 24




                             WASHSTATEB009548
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 648 of 680


    Case 2:18-cv-01115-RSL Document 64-1 Filed 08/15/18 Page 20 of 24




                             WASHSTATEB009549
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 649 of 680


    Case 2:18-cv-01115-RSL Document 64-1 Filed 08/15/18 Page 21 of 24




                             WASHSTATEB009550
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 650 of 680


    Case 2:18-cv-01115-RSL Document 64-1 Filed 08/15/18 Page 22 of 24




                             WASHSTATEB009551
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 651 of 680


    Case 2:18-cv-01115-RSL Document 64-1 Filed 08/15/18 Page 23 of 24




                             WASHSTATEB009552
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 652 of 680

   Case 2:18-cv-01115-RSL Document 64-1 Filed 08/15/18 Page 24 of 24




                            WASHSTATEB009553
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 653 of 680




      From:                Jost, Aaron W
      Sent:                Fri, 12 Oct 2018 08:27:57 -0400
      To:                  Heidema, Sarah J
      Subject:             CAT IP
      Attachments:         20180711 - CAT Policy Implementation Plan.pdf




      Regards,
      Aaron

      _______
      Aaron W. Jost
      Deputy Director
      Office of Regional Security and Arms Transfers
      Bureau of Political-Military Affairs
      U.S. Department of State




                               WASHSTATEB009554
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 654 of 680
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 655 of 680




    From:                  Heidema, Sarah J
    Sent:                  Fri, 12 Oct 2018 10:58:28 -0400
    To:                    Capistrano, Norm;Jost, Aaron W;Sciandra, Salvatore
    Cc:                    Cressey, Laura E
    Subject:               updates to Cat IP 2.1 and 2.2.
    Attachments:           Document1.docx


    Here is my updated text per the SOC
    Official
    UNCLASSIFIED




                                 WASHSTATEB009583
        Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 656 of 680




From:                    Rogers, Shana A
Sent:                    Fri, 12 Oct 2018 11:05:59 -0400
To:                      Wall, Amanda J
Subject:                 FW: IM to D on appeal recommendation update
Attachments:             IM to D -- Update on PI Decision (LPM).docx


Amanda,
Here is the draft IM.

Thanks,
Shana


Sensitive
This email is UNCLASSIFIED.




From: Rogers, Shana A
Sent: Friday, October 12, 2018 10:43 AM
To: Dorosin, Joshua L
Cc: Cavnar, Anna
Subject: FW: IM to D on appeal recommendation update

Hi Josh,
I just wanted to flag this for you. Does Jennifer still need this?

Thanks,
Shana


Sensitive
This email is UNCLASSIFIED.




From: Rogers, Shana A
Sent: Tuesday, October 09, 2018 4:05 PM
To: Dorosin, Joshua L
Cc: Cavnar, Anna
Subject: IM to D on appeal recommendation update

Hi Josh,
Here is a draft of the IM to D                                                . I sent it to DDTC for a
preliminary review but do not have their feedback yet. Will you please review and let me know if it isn’t
what you wanted?




                                                WASHSTATEB009586
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 657 of 680
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 658 of 680




                         WASHSTATEB009618
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 659 of 680
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 660 of 680




                         WASHSTATEB009624
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 661 of 680




                         WASHSTATEB009625
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 662 of 680
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 663 of 680
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 664 of 680
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 665 of 680
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 666 of 680
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 667 of 680
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 668 of 680
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 669 of 680
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 670 of 680
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 671 of 680
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 672 of 680
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 673 of 680
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 674 of 680
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 675 of 680
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 676 of 680
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 677 of 680
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 678 of 680
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 679 of 680




From:                   Heidema, Sarah J
Sent:                   Tue, 30 Oct 2018 12:56:03 -0400
To:                     Cressey, Laura E
Subject:                NSC CAT Policy Update 20181029.pptx
Attachments:            NSC CAT Policy Update 20181029.pptx


I’ve updated 2.2 and 2.4
Official
This message is UNCLASSIFIED when separated from SECRET attachment(s)
Classified By: asfd - sd, Office:sd, Agency:U.S. Department of State
Declassify On: 10/30/2043
Reasons: Derived Per DSCG.




                                     WASHSTATEB009659
Case 2:20-cv-00111-RAJ Document 106-4 Filed 09/23/20 Page 680 of 680
